Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 1 of 222                                FILED
                                                                                       2018 Nov-13 PM 04:52
                                                  Document Type: EA-Administrative Record U.S. DISTRICT COURT
                                                  Index Field:    Final Environmental         N.D. OF ALABAMA
                                                                  Assessment
                                                  Project Name:   Wholesale Rate Change EA
                                                  Project Number: 2017-26




   2018 WHOLESALE RATE CHANGE
           Final Environmental Assessment




                                                                     PREPARED BY:
                                           TENNESSEE VALLEY AUTHORITY
                                                     Knoxville, Tennessee




                                                                             May 2018



                      For more information, contact:
                            Matthew Higdon
                       Tennessee Valley Authority
                    400 W. Summit Hill Drive WT-11D
                        Knoxville, TN 37902-1499
                          Phone: 865-632-8051
                       E-mail: mshigdon@tva.gov
Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 2 of 222




                     Page intentionally left lank
      Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 3 of 222




                                                TABLE OF CONTENTS

EXECUTIVE SUMMARY………………………………………………………………………………………….i
CHAPTER 1 - PURPOSE OF AND NEED FOR ACTION ........................................................................ 1
  1.1 The Proposed Decision and Need................................................................................................ 1
  1.2 Background ................................................................................................................................... 6
  1.3 Other Pertinent Environmental Reviews or Documentation ....................................................... 10
  1.4 Public Involvement...................................................................................................................... 10
  1.5 Necessary Permits or Licenses .................................................................................................. 11
CHAPTER 2 - ALTERNATIVES .............................................................................................................. 12
  2.1 Alternative A (The No Action Alternative) ................................................................................... 12
  2.2 Alternative B (Reducing the Wholesale Standard Service Energy Rate by 0.25¢ per kWh and
       Adding Corresponding Grid Access Charges) ......................................................................... 15
  2.3 Alternative C1 (Reducing the Wholesale Standard Service Energy Rate by 0.5¢ per kWh and
       Adding Corresponding Grid Access Charge) ........................................................................... 16
  2.4 Alternative C2 (Reducing the Wholesale Standard Service Energy Rate by 1.0¢ per kWh and
       Adding Corresponding Grid Access Charge) ........................................................................... 18
  2.5 Alternative D (Reducing the Wholesale Standard Service Energy Rate by 2.5¢ per kWh and
       Adding Corresponding Grid Access Charges) ......................................................................... 20
  2.6 Relevant Environmental Issues to be Addressed ....................................................................... 21
  2.7 Comparison of Alternatives......................................................................................................... 22
  2.8 TVA’s Preferred Alternative ........................................................................................................ 25
CHAPTER 3 - AFFECTED ENVIRONMENT AND ENVIRONMENTAL CONSEQUENCES ................. 27
  3.1 Framework for Environmental Impact Analyses - The Electric Power Industry, Need and
        Supply, and Sources of Impacts............................................................................................... 27
  3.2 Components Not Affecting the Evaluation of Environmental Effects ......................................... 29
  3.3 Socioeconomics .......................................................................................................................... 30
  3.4 Energy Production and Use ........................................................................................................ 47
  3.5 Air Resources ............................................................................................................................. 57
  3.6 Water Resources ........................................................................................................................ 59
  3.7 Land Use..................................................................................................................................... 61
  3.8 Solid and Hazardous Waste Generation .................................................................................... 62
  3.9 Summary of TVA Commitments and Proposed Mitigation Measures ........................................ 64
  3.10 Cumulative Impacts ................................................................................................................... 65
  3.11 Recipients .................................................................................................................................. 66
CHAPTER 4 - LIST OF PREPARERS .................................................................................................... 67
  4.1 Tennessee Valley Authority ........................................................................................................ 67
  4.2 Cardno ........................................................................................................................................ 68
CHAPTER 5 - LITERATURE CITED ....................................................................................................... 70
Appendix A: TVA Rate Change Letter to Local Power Companies (August 9, 2017) ..................... 74
Appendix B: Average Price of Electricity to Ultimate Customers by End-Use Sector, by State ... 79
Appendix C: TVA Cost of Service Fiscal Year 2016: A Summary of Wholesale Cost of Service
Methodologies and Results .................................................................................................................. 83
Appendix D: Public Comments on the Draft EA and TVA Responses ............................................. 93




                                                                                                                                                      3
Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 4 of 222




                                                                    4
  Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 5 of 222




                                               LIST OF FIGURES

Figure 1    Corporate Solar Market Activity (2017) ........................................................................ 4
Figure 2    Behind the Meter Power Generation in the TVA Service Area (2018) ........................ 5
Figure 3    BTM Volume Forecast to Increase in the TVA Service Area (2018)……… .................. 6
Figure 4    Map of the Seven-State TVA Power Service Area and Distributors................................ 9
Figure 5    General Framework for Environmental Impact Analysis of Rate Change Impacts ...... 28
Figure 6    Distribution of Monthly Residential Billing in the TVA Service Area in FY 2017 .......... 32
Figure 7    Monthly Electricity Expenditures across Counties Served by TVA…… ...................... 33
Figure 8    Percent of Annual Income Spent on Electricity in Counties Served by TVA…............ 34
Figure 9    Mean Proportion of People Below the Poverty Level across Counties in the TVA Service
            Area in 2016…….......................................................................................................... 35
Figure 10   Electricity Use in the South by Household Income…… ............................................... 36
Figure 11   Percent Change in Standard Service Monthly Bills under Alternative C1…… ............ 41
Figure 12   Percent Change in Standard Service Monthly Bills under Alternative C2 …............... 45



                                                LIST OF TABLES
Table 1     Increasing Market Demand: Commercial and Industrial Renewable Energy………..… 4
Table 2     Comparison of Potential Environmental Impacts ........................................................... .24
Table 3     Summary of Socioeconomic Characteristics ................................................................. .31
Table 4     Illustrative Changes in Monthly Standard Service Bills under Alternative C1 ............... .41
Table 5     Illustrative Changes in Monthly Standard Service Bills under Alternative C2 ............... 44
Table 6     Green Power Providers Participation by Technology Type (May 2015)……………...….48
Table 7     Alternative C1 Price Elasticity Analysis and Potential Change to TVA Power Sales ... .52
Table 8     Alternative C2 Price Elasticity Analysis and Potential Change to TVA Power Sales ... .54
Table 9     Alternative D Price Elasticity Analysis and Potential Change to TVA Power Sales ……56




                                                                                                                                     5
    Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 6 of 222


                                    EXECUTIVE SUMMARY

                                2018 Wholesale Rate Change
                              Final Environmental Assessment

Proposed Decision and Need:
The Tennessee Valley Authority (TVA) is working with local power companies that distribute
TVA power (LPCs) to change the rates LPCs pay for wholesale power. TVA wants to better
align wholesale rates with underlying costs. In addition, TVA proposes changes to simplify the
rate schedule language and improve processes for approving and publishing rates.

Changes to pricing structures and rates are proposed for two broad groups: wholesale
Standard Service, which consists of residential and small commercial and industrial
customers served by LPCs, and large commercial and manufacturing customers with power
demands over 5,000 kW, which include customers served by LPCs and customers directly
served by TVA.

The electric utility industry is facing competitive and technological changes that will impact the
traditional electric utility business model through distributed generation, energy efficiency,
technological advances, shifts in customer behavior, and regulatory requirements. This
complex interplay of factors creates a need for self-funded electric utilities such as TVA to
adjust their pricing structures and their management of generation and transmission assets.
Identifying and appropriately apportioning costs of providing electric service is an important
factor in equitably addressing this ongoing need.

In 2015, TVA, the Tennessee Valley Public Power Association (TVPPA) and the Tennessee
Valley Industrial Committee (TVIC) commenced discussions to incrementally improve pricing
signals and fixed cost recovery, as well as to encourage technology investment. The rate
change TVA implemented in 2015 focused on better aligning pricing with underlying cost
drivers. Since 2015, TVA has been discussing next steps with LPCs and directly served
customers, and has now proposed a rate change that would be implemented beginning in
2018.

The primary objectives of this proposed rate change are to continue to improve the
alignment of wholesale rates with their underlying costs to serve and to facilitate measured,
managed changes in LPCs’ retail rate structures. The proposed changes will reduce upward
rate pressure by mitigating the effects of uneconomic development in distributed energy
resources (DER). The intent is to implement changes concurrently at wholesale and retail
and to enhance the fairness of the rate designs for both TVA and LPCs by diminishing cost
shifting among consumers and among LPCs. The proposed changes will ensure that rates
remain as low as feasible for all consumers, consistent with TVA’s mission to serve and to
improve the quality of life in the Valley.

TVA’s current energy prices over-incentivize consumer installation of DER, leading to
uneconomic results for the people of the Valley as a whole. Over the next decade, forecasted
load is expected to be flat or declining, resulting in little need for new energy sources. At the
same time, consumer interest in renewable energy continues to rise. The imbalance created
by uneconomic DER investment means that costs are shifted to consumers throughout the
Valley who cannot afford DER or otherwise do not choose to invest in DER.

TVA also proposes to lower energy rates for large general service customers. TVA cost of
service analysis indicates that revenues collected from large general service consumers
exceed the costs incurred by TVA to serve these consumers. Benchmarking studies place
    Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 7 of 222

                                         Executive Summary

TVA in the 4th quartile for commercial rates. The marked inequity in large general service rate
levels persuaded TVPPA and TVIC to agree with TVA's proposal to lower energy rates for
large general service customers.

Description of Alternatives
In the Final EA, TVA considers five alternatives including a new alternative not included in the
draft EA. The new alternative, Alternative C1, is TVA’s preferred alternative and represents the
rate change that TVA staff will recommend for adoption by the TVA Board.
       Alternative A: No Action Alternative
       Alternative B: Energy rate reduction and grid access charge (0.25¢/kWh)
       Alternative C1: Energy rate reduction and grid access charge (0.5¢/kWh)
       Alternative C2: Energy rate reduction and grid access charge (1¢/kWh)
       Alternative D: Energy rate reduction and grid access charge (2.5¢/kWh)

None of the rate change alternatives under review in the EA would change the amount of
revenue TVA collects. TVA proposes to make several other changes in rates, including:

   1. Incorporating the environmental adjustment and other adjustments currently on the
      adjustment addendum into the base rates;
   2. Moving all hydro allocation adjustments (credits to residential customers, debits to non-
      residential customers) from base rates to the appropriate adjustment addendum;
   3. Decreasing Large General Service rates to move them closer to what it costs to serve
      those customers. Rates for Standard Service and Large Manufacturing Service will be
      increased slightly so that this change is revenue neutral;
   4. Updating the power cost recovery components of LPCs’ resale rates to account for
      changed Standard Service wholesale rates and changed hydro allocation adjustments;
   5. Changing the fuel cost adjustment mechanism to administer the resource cost
      allocation to three rate classes instead of two rate classes;
   6. Providing LPCs flexibility in their administration of the hydro allocation credits
      distributed to residential consumers;
   7. Implementing a series of rate administration simplification initiatives to simplify
      business conducted through the rate schedules:
   8. Updating ESS (Electricity Sales Statistics) reporting requirements.

TVA also proposes to rebalance the hydro allocation credits distributed to residential
consumers with the hydro allocation debits collected from nonresidential consumers to reflect
recent declines in commercial and industrial sales.
Under Alternatives C1, C2 and D, TVA would establish implementing guidelines for the
proposed rate change for retail customers to ensure a gradual transition and minimize bill
impacts.

               What is the difference between a ‘rate change’ and a ‘rate adjustment’?
   A “rate change” is the process by which TVA changes the structure of the rates or the allocation
   of costs. Rate changes are designed to be revenue neutral to TVA.

   A “rate adjustment” is the process by which TVA increases or decreases rates across the board
   to match revenue needs. A rate adjustment is not intended to be revenue neutral.


The proposed rate change would not affect the total revenue collected by TVA, but the
allocation of revenues across customer classes and among LPCs would change slightly. If
approved by the TVA Board of Directors, the rate change would be effective October 1, 2018.

                                                                                                      ii
    Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 8 of 222

                                       Executive Summary

Public Involvement
TVA initiated the rate change process by sending letters to all LPCs on August 9, 2017. After
the letter was issued, TVA met with LPCs to endeavor to reach agreement on the proposal.
These meetings aided in scoping issues and alternatives considered for this EA, and they
provided important stakeholder input to the process. In March 2018, TVA issued the draft EA
for public review and comment. TVA received 1,741 comment submissions from the public
and other stakeholders. Responses to substantive comments are addressed in Appendix D.
TVA used this input when completing the final EA.
Summary of Environmental Impacts
TVA identified socioeconomics, energy use production and use, air resources, water
resources, land use and waste as resources and issues potentially affected by this proposal.
The assessment of potential impacts on the physical environment cannot be made with
precision and involves some degree of speculation because the effects of the rate change on
the physical environment depend on decisions made by intervening entities and consumers
outside TVA’s direct control.

Because of the limited magnitude of the direct and cumulative effect of the alternative rate
structures, TVA expects that any induced environmental impacts would be indirect, limited,
and essentially indiscernible. See Table ES-1 below.

TVA expects some minor socioeconomics impacts to result from all alternatives. Under
Alternative A, cost shifting from DER participants to nonparticipants would continue and
likely worsen over time. Higher retail energy rates would likely stimulate minor additional
investment in DER compared to the current conditions, if all else is equal. However, this
would increase the amount of cost shifting to nonparticipant consumers compared to
current conditions. In contrast, Alternatives B, C1, C2, and D would avoid or lessen
potential cost shifting while maintaining revenue neutrality. Under Alternative B, no change
in the trend of DER adoption is expected, while under Alternatives C1, C2 and D, the rate of
investment in DER may be slowed marginally because of a small increase in the payback
period for DER investments. For existing DER investments where rates are specified by
contract, the time for those investments to break even would not be affected.

TVA expects that under Alternative B (0.25¢/kWh), most LPCs would not change retail
Standard Service rates. Therefore, there would be no to very limited effects on energy use
or monthly bills at the retail level for Standard Service customers. Alternatives C1, C2 and D
would have minor effects on energy use and monthly bills to Standard Service customers,
with negative effects to some customers and positive effects to other customers. The
proposed implementing guidelines established by TVA for the proposed rate change for
retail customers under Alternatives C1, C2, and D would ensure a gradual transition and
minimize bill impacts.

Across the alternatives, there would be a mix of minor negative and minor positive effects
on households for all alternatives. Each alternative, including the no action alternative
(Alternative A), has the potential to slightly increase the monthly bill for a majority of
residential customers. Under Alternatives C1, C2, and D, for instance, high-usage
households would likely see a decrease of more than 1.5 percent in their average monthly
bills while low-usage households would likely see a small increase in their average monthly
bills. Low-usage households’ monthly bills would increase by a lower amount than
moderate-use households. Impacts to low-income households, which likely span a variety
of usage levels, would be more than other households as a proportion of household
income.

                                                                                                 iii
    Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 9 of 222

                                         Executive Summary

Under Alternatives C1, C2 and D, the average consumer (who uses about 1,250 kWh
monthly) would experience a $1 increase to their monthly electricity bill; the maximum
increase in a consumer’s monthly bill would be small, generally no more than $2.
Alternatives C1, C2 and D would likely have the beneficial effect of lowering households’
bills in months of high usage (i.e., summer and winter), therefore helping to stabilize bills
from fluctuations due to seasonal variation in weather. More stability is a benefit compared
to less stability, all else equal. The greater stability of bills would be more beneficial for low-
income households than other households, because higher peak bills due to season or
weather are more likely to cause a problem in low-income households than for others.
While the exact changes in Standard Service customers’ monthly bills would vary by LPC,
TVA projects that the changes would likely be similar across the entire TVA service area.
Therefore, no particular minority or other socioeconomic group would bear a
disproportionate share of negative effects. None of the alternatives would create
environmental justice issues requiring mitigation, as no meaningful environmental or health
effects would occur.

TVA expects minor positive effects to large commercial customers and minor negative
effects to Standard Service and large manufacturing customers under Alternatives B, C1,
C2 and D. Alternatives B, C1, C2 and D would lower rates for large commercial customers
and make the rates more competitive. Rates for Standard Service and large manufacturing
customers would increase, however, but remain competitive (see Appendix B for recent
state, regional and national rate comparisons). Combined, these changes are expected to
have negligible to minor economic effects on the TVA service area, including negligible
changes in revenue and employment for existing firms.

Although economic impacts may vary slightly among the alternatives, there would generally
be no variation in impacts to the environment among the alternatives. TVA found that none
of the alternative rate changes is substantive enough to result in market responses and
customer behavior changes that would require TVA to modify its power generation
operations or to alter its power generation and transmission systems. Thus, there would be
no discernible impacts to air resources, water resources, land use, or waste production
resulting from implementing the alternative rate changes. Because of the absence or limited
magnitude of the direct and cumulative effects of the alternative rate structures, TVA
expects that any induced environmental impacts would be indirect and essentially
indiscernible for any of the alternatives. The comprehensive environmental regulatory
programs that exist throughout all of the Valley states would further ensure that any
resulting environmental impacts are minor. The potential for derivative secondary impacts to
resources such as cultural resources, floodplains, biological resources, endangered
species, or wetlands would accordingly be highly unlikely.

Other than implementing guidelines that would be applied under Alternatives C1, C2 and D,
TVA has not identified any additional mitigation measures necessary to offset or reduce the
level of impacts of the alternatives.

TVA notes that Alternative C1 (0.5 cents per kWh) includes a rate change that falls within
the range of reduction (0.25 to 2.5 cents per kWh) in the Standard Service energy rate
alternatives considered in the Draft EA; in the Final EA, TVA found that impacts from
Alternative C1 would be substantially the same as under Alternative C2.




                                                                                                      iv
Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 10 of 222
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 11 of 222
                                                                                       Chapter 1



            CHAPTER 1 - PURPOSE OF AND NEED FOR ACTION

1.1 The Proposed Decision and Need

The Tennessee Valley Authority (TVA) is working in collaboration with local power companies
that distribute TVA power (LPCs) to change the rates LPCs pay for wholesale power. TVA
proposes to refine the structure of its wholesale electric power rates through pricing that better
aligns wholesale rates with underlying costs.

In addition, TVA proposes several administrative changes associated with its rate structure,
including simplifying the rate schedule language and improving processes for approving and
publishing rates and rate-related documents (e.g. revising the Electric Sales Statistics (ESS)
reporting requirements, revising the Outdoor Lighting rate schedule, and consolidating rate
schedules for large customer classes).

The actions under consideration encompass changes to general pricing structures and rates
for electricity and to certain administrative practices. Changes to pricing structures and rates
are proposed for two broad groups: (1) wholesale Standard Service, which consists of
residential and small commercial and industrial customers served by LPCs; and (2) large
commercial and manufacturing customers with power demands over 5,000 kW, which
include customers served by LPCs under Non-Standard Service provisions and customers
directly served by TVA.

With rapidly advancing technology and increased consumer choices, the way TVA has priced
electricity has also evolved. The current wholesale rate structure recovers costs on a
volumetric basis, creating financial risks for consumers of TVA power by allowing costs to shift
among LPCs and among end-use consumers.

The electric utility industry is facing competitive and technological changes. Those changes
will impact the traditional electric utility business model through distributed generation, energy
efficiency, technological advances, shifts in customer behavior, and regulatory requirements.
This complex interplay of factors creates a need for self-funded electric utilities such as TVA
to adjust their pricing structures and their management of generation and transmission assets.
Identifying and appropriately apportioning costs of providing electric service is an important
factor in equitably addressing this ongoing need. These costs vary by hour, by season, by
customer class, and by customer usage profile.

In 2015, TVA, LPCs, the Tennessee Valley Public Power Association (TVPPA), and the
Tennessee Valley Industrial Committee (TVIC) commenced discussions for incrementally
improving pricing signals and fixed cost recovery, as well as encouraging technology
investment. The rate change TVA implemented in 2015 focused on better aligning pricing with
underlying cost drivers and was the first step in implementing this direction. TVA has been
discussing next steps with LPCs and directly served customers and, in August 2017, issued a
rate change letter to LPCs (see Appendix A), proposing to implement a rate change beginning
in 2018.

The primary objectives of this proposed rate change are to better align wholesale rates with
their underlying costs to serve and to facilitate measured, managed change for retail
customers. TVA’s energy prices in the current pricing structure over-incentivize consumer
installation of distributed energy resources (DER) without a corresponding benefit in reducing

                                   Environmental Assessment                                        1
    Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 12 of 222
                                                                                                       Chapter 1


TVA’s costs or the costs of other Valley consumers. Over the next decade, forecasted load is
expected to be flat or even declining, resulting in little need for new energy sources. At the
same time, consumer interest in DER continues to rise. The imbalance created by
uneconomic 1 DER development means that TVA’s and LPCs’ costs are shifted to consumers
              0F




throughout the Valley who cannot afford DER or otherwise do not choose to invest in DER.

TVA’s proposal to implement such changes is consistent with guidance on rate design for
DER issued by the National Association of Regulatory Utility Commissioners (NARUC) in
2016. In their guidance, NARUC recommended that utilities take action to address DER in
rate design before DER becomes widespread:

         Even at low levels of adoption, a jurisdiction should not be content to
         wait until adoption levels start to increase; planning for the future will enable a
         jurisdiction to have the tools in place when it is ready to act. Being proactive
         and maintaining awareness of customer adoption and behaviors will greatly
         alleviate the strain on a commission, utility, and stakeholders when it does
         come time to act. (NARUC, 2016; p. 7)

NARUC also urged utilities to establish appropriate price signals in rate design, stating that:
“[I]f those price signals do not appropriately reflect a jurisdiction’s policies on cost-causation,
the result will likely be an economically and socially inefficient amount of DER.” (p. 156)
NARUC identified further specific benefits in the minimization of cross subsidies arising from
DER:

         Eliminating, or at least minimizing, the potential intra-class cross subsidies
         enjoyed by DER-owning customers has both efficiency implications and
         equity implications. If the cross subsidies are leading to uneconomic bypass
         (i.e., bypass that while decreasing costs for DER owners increases the
         overall cost to the general body of ratepayers), elimination of cross subsidies
         will increase economic efficiency. Reducing intra-class subsidies would
         minimize lower-income ratepayers from subsidizing higher-income ratepayers.
         (NARUC, 2016; p. 87)

NARUC’s guidance also urges utilities to act now to resolve these challenging issues. The
NARUC Manual states that the "economic pressures that DER may put on the utility and non-
DER customers within a rate class is one of the most challenging issues facing regulators
today.” (p. 63) In addition to revenue erosion and cost recovery issues, NARUC cites “inter-
class cost shifting apparent in traditional utility rate design” as a major issue (p. 63): “These
issues have been driving . . . searches for alternate ways to treat DER in rate making.” (p. 63)
The NARUC Manual states that:

         …under the traditional ratemaking model and commonly used rate design, if the utility
         passes its relevant threshold of DER adoption, the utility may face significant intra-
         class cost shifting and erosion of revenue in the short run. If left unaddressed, the
         utility could face pressures in the long term that might prevent it from recovering its
         sunk costs, which are necessary to provide adequate service. (NARUC, 2016; p. 67)

1
  TVA considers distributed energy resources (DER) to be “uneconomic” when the cost of energy derived from the
DER is greater than the cost of the energy if provided by the local power company or directly by TVA. Installations
may be “economic” for the individual or company that installs them but may be “uneconomic” for the Valley or other
ratepayers.


                                          Environmental Assessment                                              2
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 13 of 222
                                                                                          Chapter 1



The NARUC Manual admonishes jurisdictions not to wait until DER adoption rates are high
before instituting corrective policies: "Each jurisdiction can start investigating and developing
policies that best fit its jurisdiction. Current low adoption rates do not mean that a jurisdiction
should wait; in fact, it is a perfect time to start its investigation." (p. 158)

The proposed changes are designed to improve pricing by better aligning TVA’s wholesale
rates with their underlying costs, consistent with TVA’s strategic pricing plan. They also
reduce upward rate pressure by mitigating the effects of uneconomic DER development. The
intent is to implement changes concurrently, at wholesale and retail, and to enhance the
fairness of the rate designs for both TVA and LPCs by diminishing cost shifting among
consumers and among LPCs. The proposed changes would ensure that rates remain as low
as feasible for all consumers, consistent with TVA’s mission to serve and to improve the
quality of life in the Valley.

Pursuing the rate change at this time would ensure a smooth transition for customers, which is
preferred to taking a more aggressive action later to address an exacerbated problem which
may require an aggressive change in rate structure. TVA's goal is to integrate the use of
customer-owned DER but not at the expense of customers who cannot afford DER or who
choose not to pursue DER.

TVA acknowledges that the current level of cost-shifting among residential DER to other
consumers is estimated to be low. TVA estimates that current DER residential generation is
approximately 0.2% of households growing at a rate of approximately $5.4 million dollars
annually in reduced revenue that must be collected from other consumers. TVA estimates
that residential rooftop solar penetration is anticipated to grow over the next decade to 2% of
residential households. Such DER penetration would equate to more than $54 million dollars
annually in shifted cost (2% of 4 million households is 80,000 households, assuming
average sales of 2,500 kWh/monthly, with 30% of each such households’ energy purchases
bypassed with an average effective rate of $0.10 and fuel cost of $0.025 per kWh). Although
residential rooftop solar is not the focus of the proposed wholesale rate change, those
shifted costs over 10 years would result in over a half billion dollars in inequitably shifted
costs.

Of greater immediate concern to TVA are costs shifted from commercial customers, as more
commercial and industrial customers are taking on sustainability goals and committing to
purchase up to 100% of their energy resources from renewable resources (e.g., RE100
participants), which under the current rate structure will unfairly shift costs to non-
participants. While these commercial and industrial customers seek to increase the use of
renewable resources, their facilities do not function as isolated energy islands, making it
necessary for TVA and LPCs to supply them with power during times when their DER-based
generation is not sufficient to supply their needs. The number of RE100 companies has
more than doubled since TVA began the wholesale rate change discussions with our
customers last year; most of those RE100 customers have locations within the TVA service
area. Many of these commercial and industrial customers are among the nation’s largest
and most well-known companies, whose decisions to rely on renewable resources not
entirely based on economics. Many of these companies have a presence through out the
Tennessee Valley and are some of TVA’s largest customers (see Table 1). In addition, many
of these companies are now encouraging, if not requiring, their input suppliers to take on
similar renewable commitments.




                                    Environmental Assessment                                      3
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 14 of 222
                                                                                        Chapter 1


Table 1. Increasing Market Demand: Commercial and Industrial Renewable Energy
Goals
Programs & Initiatives           Scope of Goals                    Companies Participating
RE100                     Commitments to 100%                 Over 131 companies to date,
www.there100.org          renewable electricity               including Walmart, Starbucks,
                                                              Google, IKEA, Nestle, Mars, Bank
                                                              of America, Unilever, P&G,
                                                              General Motors, Phillips, and Fifth
                                                              Third Bank
Stated Renewable          Publicly stated renewable energy    Companies include Amazon, 3M,
Energy Goals              goals but no RE100 commitment       Caterpillar, Waste Management,
                                                              Dow, and Cargill
Business Renewables       Commitments to accelerating         Over 230 member companies,
Center                    procurement of wind and utility-    including FedEx, Best Buy,
www.businessrenewabl      scale solar energy                  Cummins, Sprint, GM, Lockheed
es.org                                                        Martin, Marriott, Kaiser
                                                              Permanente, Raytheon, Mars
                                                              Incorporated, and Johnson and
                                                              Johnson
REBA (Renewable           Goal of growing corporate           Companies include Target,
Energy Buyers Alliance)   demand for renewables               McDonalds, Hilton Worldwide,
www.rebuyers.org                                              Nestle, 3M, DuPont, and Unilever
Figure 1 further illustrates the extent to which many companies are adopting DER. The figure
identifies recent corporate solar market activities of 25 major companies, many of them
present in the TVA service Area.




Figure 1. Corporate Solar Market Activity 2017. Copied from SEIA Solar Means Business
2017 Report.




                                   Environmental Assessment                                         4
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 15 of 222
                                                                                      Chapter 1




The emerging growth in corporate and industrial demand for renewable energy has potential
to further increase cost-shifting. TVA forecasters estimate that corporate renewable energy
and carbon emissions reductions goals will greatly increase demand for renewable energy by
2020.

Figure 2 below represents the amount of “behind-the-meter generation” that exists today in
the TVA service territory. Behind-the-meter generation power from an onsite generation
resource that displaces generation services which would otherwise be provided from the local
utility. To the extent that behind-the-meter generation displaces generation which would
otherwise be sourced from the local utility, there can be cost shifting if fixed costs are being
collected through those volumetric rates for demand and energy. TVA has documented
approximately 700 MW of currently installed behind-the-meter generation from gas-fired
generators (CT), Combined Heat and Power (CHP) plants, and solar installations. The current
cost-shifting is estimated to be around $50 million, using conservative assumptions for energy
production (18% of available capacity), a relatively low effective rate (7.5 cents per kWh), and
a fuel rate of 2.5 cents. This rate of cost-shifting would result in over $300 million of unfair
cost shifting by 2025.


                 Behind-the-Meter Power Generation (2018)
                           37 MW
                 26 MW




                                                          Natural Gas CT


                                                          Solar


                                                          Combined Heat and Power (CHP)
                             616 MW




 Figure 2. Behind-the-Meter Power Generation in the TVA Service Area (2018)


In the future, TVA anticipates additional growth in behind-the-meter generation. Figure 3
below represents the forecast for behind-the-meter solar generation in the residential and
commercial sector. Behind-the-meter solar generation for the residential and commercial
sectors is forecasted to double approximately every ten years. This would suggest that there
would be approximately 500 MW of behind-the-meter solar generation in 2025. This trend in
the growth of residential and commercial solar would result in an additional $372 million in
shifted cost by 2025. TVA believes, as NARUC stated in its Manual, that the best time to start
making changes is when the penetration has not exceeded threshold levels.

                                   Environmental Assessment                                   5
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 16 of 222
                                                                                      Chapter 1




 Figure 3. Behind-the-Meter Generation Forecast for the TVA Service Area (2018)

Thus, if left unchecked, the cost-shifting in 2025, from solar technology alone, would be at a
rate of approximately $100 million per year and growing rapidly.

TVA also proposes to lower energy rates for large general service customers. TVA cost of
service analysis indicates an excess of the revenues collected from large general service
consumers over the costs incurred by TVA to serve these consumers. Benchmarking studies
place TVA in the 4th quartile (the bottom 25%) among peers for commercial rates. The
marked inequity in large general service rate levels persuaded TVPPA and TVIC to agree with
TVA’s proposal to lower energy rates for large general service customers.

1.2 Background

  1.2.1 TVA’s Role in the Power Service Area and Current Relationship to Customers
TVA is a self-financed, wholly-owned corporate agency of the United States. TVA is a public
power entity, having no shareholders and receiving no tax dollars. Under the TVA Act of
1933, as amended (the TVA Act), Congress charged TVA with advancing the social and
economic welfare of the residents of the Tennessee Valley region. TVA serves a region that
consists of parts of seven southeastern states (Figure 1). One of the most important ways
that TVA fulfills its congressional mandate is by providing reliable, affordable electric power

                                   Environmental Assessment                                       6
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 17 of 222
                                                                                      Chapter 1


to its 154 municipal and cooperative LPCs. These LPCs take delivery of electricity generated
and transmitted by TVA and perform the distribution function for their approximately 9.7
million retail consumers of electricity. TVA also sells power to approximately 57 directly
served retail customers with large or unusual power requirements.

TVA’s wholesale rates for LPCs recover TVA’s generation and transmission costs while each
LPC’s retail rates recover the LPC’s wholesale power cost from TVA, plus the LPC’s
distribution costs.

TVA’s success is measured by its effectiveness in meeting the public needs, rather than in
creating financial wealth for private shareholders. TVA’s ability to serve its customers at
competitive wholesale power prices is critical to the success of TVA in accomplishing its
mission.

In 2011, TVA changed its pricing structures to send better pricing signals and to more
accurately reflect changes in power supply costs over time. The “End-Use Wholesale” rate
structure that recovered TVA’s fixed and variable costs entirely through variable, volume-
based demand and energy charges was replaced with a wholesale demand and energy
pricing structure that included seasonal and time-of-use price differentials. For an interim
period until October 2012, LPCs were able to choose between the time-of-use demand and
energy and the seasonal demand and energy schedules. Since October 2012, most LPCs
have been served under a time-of-use demand and energy rate structure. The wholesale
demand and energy rates implemented in 2011 restored the price incentive for LPCs to
undertake load management activities at the local level. By October 2015, all LPCs were
served under the Seasonal Time-of-Use wholesale structure, and TVA approved another rate
change to further improve pricing signals. TVA refined the pricing structure of its wholesale
electric power rates and programs to encourage cost-saving behavior to help to keep rates
as low as feasible. TVA also made changes to better align the power rates for LPCs and
directly served customers with their cost of service and to improve the competitiveness of
industrial rates. TVA simplified the suite of demand response and other power products
offered.

The largest component of an end-use consumer’s retail bill is the LPC’s cost of delivered
wholesale power (what TVA charges the LPC), which is passed through to the consumer. A
portion of the consumer’s bill recovers the LPC’s distribution costs and margin.

  1.2.2 TVA Rate Setting Authority, Policies, and Procedures
The TVA Act grants to the TVA Board of Directors responsibility for establishing the rates
charged to LPCs and other customers for electric power supplied by TVA, as well as broad
regulatory authority over LPC resale rates and conditions of service. TVA has a statutory
mandate to regulate LPC retail rates. The TVA Board exercises its rate responsibility within
the framework of the TVA Act, specifically the underlying policies and requirements of
Sections 10, 11, and 15d of the Act.

Section 10 of the TVA Act authorizes the TVA Board “to include in any contract for the sale of
power such terms and conditions, including resale rate schedules, and to provide for such
rules and regulations as in its judgment may be necessary or desirable for carrying out the
purposes of this Act.” Under Section 11 of the TVA Act, power projects are to “be considered
primarily as for the benefit of the people” of the region as a whole, “particularly the domestic
and rural consumers to whom the power can economically be made available….”

As part of the bond financing amendment to the TVA Act in 1959, Congress directed TVA to

                                   Environmental Assessment                                    7
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 18 of 222
                                                                                           Chapter 1


charge rates that produce gross revenues sufficient to provide funds for operation, maintenance,
and administration; provide payments to states and counties in lieu of taxes; provide debt service
on bonds; provide payments to the United States Treasury for repayment of past government
appropriations plus an additional return; provide additional margin for investment in power system
assets; and for other purposes connected with TVA’s power business having due regard for the
primary objectives of the Act, including the objective that power shall be sold at rates as low as are
feasible. (TVA Act, Section 15d(f)).

The TVA Board of Directors exercises the responsibility to establish rates, and the LPCs and
TVA establish the procedures governing rate adjustments and rate changes. These procedures
are set forth in the Schedule of Terms and Conditions of each LPC’s wholesale power contract.
The section of the wholesale power contract entitled “Adjustment and Change of Wholesale Rate
and Resale Rates” provides that the wholesale rate and resale rates in the power contract are
subject to adjustment and change from time to time “in order to assure TVA's ability to continue
to supply the power requirements of [the LPC] and TVA's other customers on a financially sound
basis . . . .”

The wholesale power contract further provides that:

     “Wholesale power rates and charges shall be sufficient to produce revenue from TVA's
     wholesale power customers, which, together with revenue from its other power customers,
will assure TVA's ability each fiscal year to:
        (a) meet the requirements of the TVA Act . . .
        and (b) meet all tests and comply with the provisions of TVA's bond resolutions . . . in such
        a manner as to assure its ability to continue to finance and operate its power program at
        the lowest feasible cost.”
TVA’s wholesale rate structure and associated programs must be altered from time to time to
better reflect cost to serve and to remain competitive within the market, so as to allow sales of
power at the lowest feasible rates. TVA’s wholesale power contracts with LPCs provide different
processes for making “rate adjustments” and ”rate changes.”

A “rate change” is the process by which TVA changes the structure of the rates. The current
proposal is an example of a rate change. Rate changes are designed to be “revenue neutral” to
TVA. Revenue neutral means that the new rates, when applied to the same underlying power
usage, are intended to result in the same revenue being collected by TVA under the old rates.
Under the wholesale power contracts, either TVA or an LPC may request that the parties meet and
endeavor to reach agreement upon changes to the contract’s Schedule of Rates and Charges. If
the parties cannot reach agreement within 180 days, TVA may provide 30 days’ notice prior to
implementing rate changes it determines to be necessary. Rate changes can involve changes in
cost allocation and rate structure that can raise power bills for some customers and lower them for
others, with an overall revenue-neutral impact to TVA.

A “rate adjustment” is the process by which TVA increases or decreases rates to match revenue
needs. Rate adjustments tend to have similar impacts across customer classes. Following the rate
review procedures set forth in the wholesale power contracts, the TVA Board of Directors can
adjust the demand and energy charges in the wholesale and resale rate schedules as necessary
to assure adequate revenues to TVA and the LPCs, as required by the TVA Act and the power
contracts. A “customer charge” is a fixed monthly fee at the retail level. A “demand charge” is
based on the peak amount of electric capacity, expressed in kilowatts (kW), used during a billing
cycle. An “energy charge” is based on volumetric electricity consumption over time, expressed in
kilowatt-hours (kWh). Typically, residential customers are billed based on a monthly customer
charge and an energy charge.



                                     Environmental Assessment                                       8
              Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 19 of 222




Figure 4.   Map of the Seven-State TVA Power Service Area and LPCs
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 20 of 222
                                                                                       Chapter 1

1.3 Other Pertinent Environmental Reviews or Documentation
TVA’s 2011 Environmental Impact Statement (EIS) for TVA’s Integrated Resource Plan (IRP,
TVA 2011) identified and selected a long-range strategy to enable TVA to meet the needs of
its customers for electricity for the subsequent 20 years. TVA supplemented the 2011 IRP in
2015 with another EIS (Integrated Resource Plan 2015 Final Supplemental Environmental
Impact Statement, TVA 2015), which describes the TVA power system and the anticipated
impacts of its future operation. Relevant information from these EISs is incorporated by
reference into this EA.

Other pertinent National Environmental Policy Act (NEPA) documents include:
   •   Refining the Wholesale Pricing Structure, Products, Incentives and Adjustments for
       Providing Electricity to TVA Customers - Final Environmental Assessment (TVA 2015)
   •   Elimination of End-Use Wholesale Rate Structure and Introduction of Time-Of-Use
       Pricing of Electricity at the Wholesale Level - Final Environmental Assessment (TVA
       2010)
   •   Public Utility Regulatory Policies Act (PURPA) Standards - Final Environmental
       Assessment (TVA 2007)
   •   Modification of Rate Structure for Pricing of Wholesale Electricity to Distributors Within
       the TVA Power Service Area Final Environmental Assessment (TVA 2003)
   •   Alternative Electric Power Rate Structures Final EIS (TVA 1980)
   •   Policies Relating to Electric Power Rates Final EIS, Volumes 1 and 2 (TVA 1976)

Each of the above documents addresses aspects of TVA’s fundamental rate structure and
customer classes and TVA’s historical relationship with both the LPCs and the consumers of
the Tennessee Valley region. The 1976 and 1980 EISs and the more recent EAs concluded
that the timing and magnitude of impacts on the physical environment (including air, water,
land, and other primary natural resources) were somewhat speculative, primarily because rate
change effects on the physical environment depend on numerous intervening decisions to be
made by persons and entities outside TVA’s control. Despite these uncertainties, the EISs and
the EAs conclude that in all likelihood, any resulting physical environmental impacts would be
insignificant.

1.4 Public Involvement
TVA initiated the rate change process by sending letters to all LPCs on August 9, 2017 (see
Appendix A). This notification was made in accordance with the rate change provisions of the
existing TVA wholesale power contracts. The letter describes the process of meeting with
LPCs and endeavoring to reach agreement on all aspects of the rate change proposal. TVA
held a series of meetings with LPCs and directly served customers to endeavor to reach
agreement on the proposal. These meetings, including presentations, discussions, and
listening sessions, aided in the scoping of issues and alternatives considered for this EA, and
they provide important stakeholder input to the process.

On March 9, 2018, TVA issued the draft EA for public review and comment. During the
comment period, TVA received 1,741 submissions from the public and other stakeholders.
Most submissions (1,449) originated from one of four form letters: the Sierra Club submitted a
letter cosigned by 725 members; 608 people sent a message originating from the Southern
Alliance for Clean Energy; 74 members of the Volunteer Energy Cooperative submitted a form
letter; and 42 people voiced opposition in an form letter of unknown origin. One comment
submission was received from the State of Tennessee Department of Environment and
Conservation, nine from nongovernmental organizations, and the remainder were from private
citizens and businesses. Most commenters expressed opposition to the proposal for a variety


                                                                                               10
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 21 of 222
                                                                                      Chapter 1

of reasons. Many felt that the proposal would result in a financial burden because they
believed that their electricity bill would increase. Many expressed concern that the proposal
creates a disincentive for consumers to conserve energy or invest in distributed energy
resources. Others expressed concern that the proposal disproportionately impacts low-income
residents. About 10 submissions included substantive input relating to the impacts and other
issues in the EA.

TVA considered these comments when completing the final EA and has responded to
substantive comments in Appendix D. As noted in the respective responses, TVA revised the
EA as a result of several comments to improve clarity, resolve typographical or grammatical
errors, or improve the descriptions or analysis.

Because there are no state or federal permits or licenses required for TVA to undertake this
action, TVA has not consulted with other agencies relating to the proposal.

1.5 Necessary Permits or Licenses
There are no federal permits or licenses required for TVA to undertake this action.




                                                                                               11
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 22 of 222
                                                                                        Chapter 2



                        CHAPTER 2 - ALTERNATIVES

This section describes the No Action Alternative and four rate change alternatives. This
section of the Final EA includes a new alternative (Alternative C1) not included in the draft
EA.

In the draft EA, TVA analyzed three rate change alternatives and identified Alternative C as
its preferred alternative. Alternative C represented TVA’s proposal outlined in its August
2017 letter to LPCs, which would reduce the Standard Service energy rate by 1¢ per kWh
(about $1.2 billion) and establish a grid access charge to recover an equivalent amount of
revenue.

In the draft EA, TVA considered two additional alternatives to represent a range of potential
rate changes. One of the alternatives (Alternative B) would include grid access charges
which amount to less than the proposed $1.2 billion (0.25¢ per kWh); the other (Alternative
D) would include grid access charges which would amount to more than $1.2 billion in (2.5¢
per kWh).

In the final EA, TVA has added an additional alternative, Alternative C1, to analyze the rate
change proposal that TVA staff recommend for adoption by the TVA Board. Under
Alternative C1, TVA would reduce the wholesale Standard Service energy rate by 0.5¢ per
kWh and introduce a wholesale grid access charge that would recover an equivalent amount
of revenue. Alternative C of the draft EA is referred to as Alternative C2 in the final EA.

2.1 Alternative A (The No Action Alternative)

Under the No Action Alternative, TVA would take none of the proposed actions. The currently
available wholesale rate schedules would not be changed. A description of TVA’s current
wholesale and resale rate structure and other relevant matters is provided below.

TVA’s wholesale rates have continued to evolve since the transition from End-Use Wholesale
to demand and energy rates in 2011. In 2011, TVA moved from an End-Use Wholesale
structure to a wholesale demand and energy structure that included seasonal and time-of-use
options. TVA also modified the fuel adjustment clause to reflect monthly fuel costs rather than
monthly adjustments to a base fuel rate. In 2015, the total fuel cost was further segmented into
Standard Service and Non-Standard Service classes, the on-peak energy window was
narrowed, and a maximum demand component was introduced. Compared to pre-2011 rate
structures, these changes have resulted in better alignment of prices with TVA’s costs and
provide improved price signals that encourage wise use of electricity, while maintaining low-
cost, reliable electricity.

  2.1.1 Current Wholesale Rates
The current wholesale rate schedule applicable to LPCs involves two components: the first
for Standard Service and the second for Non-Standard Service. The costs to provide power
to Standard Service and Non-Standard Service customers are different. Standard Service
comprises the majority of LPC service and includes LPC sales to residential customers and
small commercial and manufacturing customers. Non-Standard Service includes power
delivered to large commercial and manufacturing customers with power demands over
5,000 kW and to fewer than 225 customers with contract demands between 1,000 kW and


                                    Environmental Assessment                                    12
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 23 of 222
                                                                                       Chapter 2



5,000 kW that are served by LPCs or directly served by TVA under a time-of-use structure.
This LPC-served Non-Standard Service power usage is removed from the LPCs’ total
demand and energy and billed separately at the Non-Standard Service wholesale rates.
This is designed specifically to recover generation and transmission costs to serve these
loads.

Wholesale Standard Service
Currently, LPCs are billed under a time-of-use (TOU) rate structure. The TOU structure
uses pricing signals to compensate customers for shifting demand for electricity from high
cost on-peak periods to lower cost off-peak periods. On-peak periods are from 1:00 pm to
7:00 pm Central Time during summer months as well as April, May, and October and from
4:00 am to 10:00 am Central Time during winter months and November. All hours not
defined as on-peak are off-peak. Summer months are June, July, August, and September.
Winter months are December, January, February, and March. Transition months are April,
May, October, and November. LPCs are billed for on-peak energy, off-peak energy,
maximum demand, and on-peak demand.

Wholesale Non-Standard Service
For LPCs that serve large customers under Non-Standard Service rates, the current
wholesale rate depends on the rate election of the retail customers. These retail customers
previously had the option of either a TOU or a seasonal demand and energy (SDE)
structure. The wholesale rate schedule includes corresponding TOU and SDE rates that are
billed to the LPC for wholesale charges consistent with the retail structure applied. However,
the optional SDE rate structure expired effective September 30, 2017. Since the expiration
of the optional SDE option, all wholesale Non-Standard Service has been billed under the
existing TOU rates.

General Service Rates for Large Consumers
Cost of service studies for recent years have demonstrated an excess of the revenues
collected from large general service consumers over the costs incurred by TVA to serve those
consumers (see Appendix C for the most recent Cost of Service study). Benchmarking studies
place TVA in the 4th (bottom) quartile for commercial rate competiveness. The current
situation conflicts with two of TVA’s objectives in setting rates: that revenue be recovered in
proportion to costs by customer class and that rates be competitive. These conflicts would
continue under Alternative A.

Total Monthly Fuel Charge
Since October 1, 2006, the Adjustment Addendum to the Schedule of Rates and Charges has
included a Fuel Cost Adjustment (FCA) formula to reflect changing fuel and purchased power
costs on an ongoing basis. The FCA formula allocates costs between small customers and
large customers. Small customers are Standard Service customers as well as all other
customers with contract demands less than or equal to 1,000 kW. Large customers are TVA
directly served customers with contract demands greater than 1,000 kW and large customers
served by LPCs as defined in the wholesale rate schedules. The FCA formula uses a resource
cost allocation methodology to allocate total fuel and purchased power costs in proportion to
the average hourly load of large customers and small customers, weighted by the incremental
hourly dispatch cost of the last 100 MW of TVA resources dispatched in that hour. This
approach ensures a fair distribution of costs, which aligns revenue collected with costs to
provide electricity by customer class.




                                   Environmental Assessment                                      13
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 24 of 222
                                                                                         Chapter 2



  2.1.2 Current Resale Rates
Retail Rates
The retail rates for each LPC are based on the wholesale power costs and distribution costs
for that LPC. LPCs have the option to develop or adjust their own rates and rate structures,
subject to final TVA regulatory approval. This process is known as a Local Rate Action (LRA).
During this process, LPCs submit requests to TVA detailing the proposed adjustments and
resulting impacts. TVA evaluates the LRA request based on three primary elements: cost
basis, gradualism, and nondiscriminatory treatment. If the request is approved, the new rates
are contractually agreed upon by TVA and the LPC through a supplement to their wholesale
power contract.

Generally, for residential customers and for commercial and industrial customers with contract
demands less than 50 kW, the retail rate structure consists of a small monthly customer
charge and an energy charge. For commercial and industrial customers with contract
demands greater than 50 kW, the rate structure typically consists of a monthly customer
charge, an energy charge, and a demand charge. For large commercial and industrial
customers with contract demands greater than 5,000 kW, the rate structure consists of a
monthly customer charge, an on-peak energy charge, an off-peak energy charge, a peak
demand charge, and a maximum demand charge.

Hydro Preference Allocation Rebalancing
Beginning in 1952, the TVA Board has carried out requirements in sections 10 and 11 of the
TVA Act by allocating the benefit of the hydroelectric generation to residential consumers. The
TVA Board has assigned a value of $250 million to the hydro generation. TVA allocates the
hydro preference by collecting $250 million annually from all nonresidential consumers and
distributing $250 million annually to LPCs for further distribution to their residential consumers.
The $250 million collected from nonresidential consumers are referred to as hydro debits, the
$250 million distributed to residential consumers are referred to as hydro credits, and the
hydro debits and credits are referred to collectively as hydro allocation adjustments. To ensure
that the amounts distributed and the amounts collected approximate the $250 million
allocation approved by the TVA Board, the hydro allocation adjustments are subject to yearly
computation and adjustment. The amount of hydro preference allocation debits collected from
nonresidential consumers for each of the most recent five years has fallen short of the $250
million level approved by the TVA Board because of a decrease in commercial and industrial
sales. The amount of hydro preference allocation credits distributed to residential consumers
has been close to the $250 million level approved by the TVA Board.

  2.1.3 Other Matters
Hydro Preference Allocation Charges
The hydro allocation adjustments are designed to distribute the value of the hydro generation
benefits to residential consumers and to collect the value of the hydro generation benefits from
nonresidential consumers. The hydro allocation adjustment debits and credits are currently
embedded in the base rates of the various wholesale and retail rate schedules. LPCs are
required to report hydro allocation data to TVA on a monthly schedule.

Hydro Preference Allocation Mechanism
Currently, the LPCs receive a credit each month for each residential customer and for each
kWh of residential energy sales. LPCs are charged each month for each kWh of small
consumer sales and for each kW of large consumer demand and each kWh of large consumer
energy sales. Hydro preference allocation debits for directly served customers are the same
as those for like-sized LPC served consumers.

                                    Environmental Assessment                                    14
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 25 of 222
                                                                                            Chapter 2




Adjustment Addendum Amounts
The adjustment addenda for TVA wholesale rate schedules and for LPC retail rate schedules
contain columns for the environmental adjustment initially approved by the TVA Board in 2003
and in 2013 was extended indefinitely or until consolidated in base rates and for the amounts
of all rate adjustments approved after 2014. These amounts are added to the base rates
included in the various rate schedules to determine the total applicable rate for billing.

Mid-Month Billing
There are six LPCs for whom invoices are prepared mid-month rather than at month end. TVA
would continue to work individually with these LPCs to standardize their billing cycles.

ESS Reporting
The power contract provides for monthly reporting data via the Electricity Sales Statistics
(ESS) system.

Outdoor Lighting Rate Schedule
Outdoor lighting retail schedules consist of Parts A and B. Part A is street lighting, traffic
signals, and athletic fields. Part B is private area lighting and includes a list of available
fixtures which LPCs offer.

Rate Schedule Unification
There are currently three separate rate schedules for large general service customers and
three rate schedules for large manufacturing service customers.

2.2 Alternative B (Reducing the Wholesale Standard Service Energy Rate by
0.25¢ per kWh and Adding Corresponding Grid Access Charges)

 2.2.1 Wholesale Rates
Wholesale Standard Service
TVA proposes to reduce wholesale Standard Service energy rates and to introduce a
wholesale grid access charge that would recover an equivalent amount of revenue. The
change would be revenue neutral for TVA and would become effective in October 2018. The
proposed wholesale grid access charge would be allocated to each LPC based on the LPC’s
percentage contribution to the total Standard Service energy usage during a historical
baseline period. Under Alternative B, the reduction in energy rates would be 0.25¢ per kWh.

Wholesale Non-Standard Service
TVA proposes to improve fixed cost recovery from consumers with contract demands greater
than 5,000 kW served under TOU Service rate schedules by implementing a new rate
design. The change would be revenue neutral for TVA and would be implemented in October
2019. TVA is continuing to negotiate with both TVPPA’s Rates and Contracts Committee and
TVIC to finalize the structures. A number of structures are under consideration, but the bill
impacts are generally expected to fall within a range of -2 percent to +5 percent.

General Service Rates for Large Customers
TVA further proposes to decrease wholesale TOU Service energy rates under rate schedules
General Service B, C, and D by $23 million and to increase wholesale Standard Service rates
and large manufacturing service rates approximately 0.3 percent to maintain TVA revenue
neutrality.

                                     Environmental Assessment                                     15
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 26 of 222
                                                                                        Chapter 2



Total Monthly Fuel Charge
TVA proposes to change the wholesale rate schedule fuel cost adjustment resource cost
allocation methodology to isolate the cost allocation weighting for large customers served
under a manufacturing service rate from large customers served under a general service rate.

  2.2.2 Resale Rates
Retail Rates
To enable LPCs to continue operating on a financially sound basis after the wholesale rate
change, TVA proposes to change resale rates to reflect changes in wholesale power costs
and to improve the alignment of retail charges with the new wholesale charges. TVA projects
that due to the small changes in energy rates under Alternative B, most LPCs would not
change their retail rate structures. However, LPCs would have the option to develop
customized rates, subject to the TVA Board-approved process.

Hydro Preference Allocation Rebalancing
TVA proposes to rebalance the hydro allocation credits distributed to residential consumers
with the hydro allocation debits collected from nonresidential consumers to reflect the
decrease in commercial and industrial sales. The process of rebalancing the credits and debits
is not part of the rate change process as set forth in the power contract but is governed by
other language in the wholesale and resale rate schedules. The exact amounts of the
rebalancing cannot be determined until after June 30, 2018, in accordance with power contract
requirements. Based on the imbalance observed in the previous four fiscal years, there is
likely to be minimal change to the distribution of credits to residential consumers and a $30
million to $40 million increase in the collection of debits from nonresidential consumers,
spread evenly among all nonresidential consumers.

 2.2.3 Other Matters
TVA proposes the following additional administrative changes to simplify and improve
processes:

   a) Moving all hydro allocation adjustments to the appropriate adjustment addendum;
   b) Providing LPCs flexibility in their administration of the hydro allocation credits
      distributed to residential consumers;
   c) Incorporating the environmental adjustment and other adjustments currently on the
      adjustment addendum into the base rates;
   d) Negotiating individually with LPCs to phase out mid-month wholesale billing;
   e) Updating the ESS reporting requirements;
   f) Revising Part B of the Outdoor Lighting rate schedule to replace the list of available
      fixtures with a cost-based formula; and
   g) Consolidating the B, C, and D rate schedules into one manufacturing schedule and
      one general service schedule, maintaining the current rate structure and separate rates
      for each class.

2.3 Alternative C1 (Reducing the Wholesale Standard Service Energy Rate by
   0.5¢ per kWh and Adding Corresponding Grid Access Charge)

Alternative C1 is similar to Alternative B, except that the reduction in the wholesale Standard
Service energy rates that would be implemented would be 0.5¢ per kWh. TVA would
introduce a wholesale grid access charge that would recover an equivalent amount of
revenue. As with Alternative B, the changes would become effective in October 2018 and all
associated decisions described under Alternative B relating to wholesale rates, resale rates,

                                   Environmental Assessment                                       16
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 27 of 222
                                                                                       Chapter 2



and other matters would be implemented. TVA would work with individual LPCs to determine
their timeframe for implementing revised rates. No changes associated with this rate
proposal would take place prior to October 1, 2018, and LPCs would have the option to defer
implementation until October 1, 2019.

Alternative C1 is the rate change alternative introduced by TVA in the Final EA after
consideration of input from the public, LPCs, and directly served customers. This alternative
will be recommended to the TVA Board for approval.

  2.3.1 Implementing Guidelines
Although the proposed wholesale changes would be revenue neutral to TVA, they would affect
the manner in which wholesale revenue is collected, and each LPC may be impacted
differently. To address these varying impacts, TVA has developed and would apply a
methodology to allocate each LPC’s wholesale grid access charge to each of its retail classes
based on each retail class’s contribution to the LPC’s historic sales.

Under Alternative C1, C2, and D, TVA would design default retail rate structures and rate
levels for each LPC (excluding the four LPCs that set their own retail rates) to allocate the
proposed wholesale grid access charge to the retail rate classes based on the average
contribution of each class to total Standard Service sales for TVA fiscal years 2013 through
2017. Changes may include implementation of a declining block rate structure, introduction of
a demand charge where one did not previously exist, an hours-use-of-demand structure, and
a demand ratchet on distribution delivery charges. New default rate designs are intended to be
revenue neutral.

Rather than implementing the TVA-designed default retail rates, each LPC may elect optional
retail rates based on its non-fuel power cost recovery rates adjusted for its individual
calculated maximum rate impact. Although the average impact of the proposed wholesale rate
change for each LPC is zero, individual LPCs may see an increase in their wholesale bills if
their actual Standard Service usage is below their average Standard Service usage. TVA has
evaluated wholesale financial impacts of the wholesale rate change for each LPC for TVA
fiscal years 2013 through 2017. The maximum annual bill impacts range from 0.04 percent to
0.78 percent.

Under Alternative C1, TVA would apply a series of thresholds to ensure that retail bill impacts
associated with the translation of wholesale changes to retail are implemented gradually.
Using these thresholds, TVA would limit the amount of revenue recovery allocated to any
single retail rate class and the amount of rate increase for any single customer within that
retail rate class.

To ensure that retail bill impacts are consistent with the wholesale rate actions, TVA’s
proposed default retail rates would limit a maximum increase for residential customers to no
more than $2 per customer per month. TVA would use a similar approach with the GSA1 rate
class. Default retail rates for Standard Service demand-metered customer classes would be
designed such that bill impacts would generally fall within a range of approximately -2 percent
to +2 percent.

Retail bill impacts associated with the LPCs who choose the proposed optional retail rates
would be consistent with the maximum wholesale bill impact to each individual LPC over the
five years which TVA analyzed during fiscal years 2013 through 2017. Non-fuel power cost
recovery rates would be adjusted by each LPC’s worst case outcome (ranging from 0.04

                                   Environmental Assessment                                     17
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 28 of 222
                                                                                         Chapter 2



percent to 0.78 percent); therefore, resulting bill impacts for all customers would be less than
each LPC’s wholesale bill impact.

In lieu of implementing either the default retail rates or the optional retail rates described
above, LPCs would be able to propose their own rate structures and retail rate designs. TVA
staff would evaluate each request individually to determine its consistency with the retail rate
review process established by the TVA Board in August 2014. LPCs that request customized
retail rate designs outside these boundaries must provide a definitive underlying cost basis
when the requests are submitted. TVA staff would evaluate requests and determine whether
they should be approved, rejected, or sent to the Audit, Risk, and Regulatory Board
Committee for further review and evaluation.

TVA is not recommending a retail grid access charge for residential customers. However, if an
LPC submits such a request, the request would be evaluated under the retail rate guidelines
approved by the TVA Board. In recognition of its novel nature, TVA staff would generally
recommend to the Audit, Risk, and Regulatory Committee a maximum retail grid access
charge of $4, a commensurate reduction in energy rates, and that it be applicable to higher
use customers. Finally, TVA staff would recommend that this level of retail grid access charge
be phased in over multiple years.

Because TVA does not determine whether or how each LPC responds to the proposed rate
change or the extent to which Standard Service customers are affected, the potential
impacts of Alternative C1 to these customers is difficult to assess precisely. Generally,
however, these implementing guidelines would be employed to ensure a gradual transition
and to minimize bill impacts. The analysis below assumes that LPCs would adopt the
proposed default retail rates, which TVA believes would closely approximate the actual
effects.

2.4 Alternative C2 (Reducing the Wholesale Standard Service Energy Rate by
1.0¢ per kWh and Adding Corresponding Grid Access Charge)
Alternative C2 represents the rate change proposal that TVA submitted to LPCs in TVA’s
August 2017 letter initiating the rate change process. Alternative C2 is similar to Alternatives
B, C1, and D, except that the reduction in the wholesale Standard Service energy rates that
would be implemented would be 1¢ per kWh. TVA would introduce a wholesale grid access
charge that would recover an equivalent amount of revenue. As with Alternatives B, C1, and
D, the changes would become effective in October 2018. All associated decisions described
under Alternative B relating to wholesale rates, resale rates, and other matters would be
implemented under Alternative C2.

  2.4.1 Implementing Guidelines
Under Alternative C2, TVA would apply similar implementing guidelines as described under
Alternative C1 to minimize the potential impacts of the change. TVA would apply the same
methodology described for Alternative C1 to allocate each LPC’s wholesale grid access
charge to each of its retail classes based on each retail class’s contribution to the LPC’s
historic sales.

Similar to Alternative C1, TVA would design default retail rate structures and rate levels for
each LPC (excluding the four LPCs that set their own retail rates) to allocate the proposed
wholesale grid access charge to the retail rate classes based on the average contribution of
each class to total Standard Service sales for TVA fiscal years 2013 through 2017. Changes
may include implementation of a declining block rate structure, introduction of a demand

                                    Environmental Assessment                                       18
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 29 of 222
                                                                                       Chapter 2



charge where one did not previously exist, an hours-use-of-demand structure, and a demand
ratchet on distribution delivery charges. The proposed default retail rate designs are intended
to be revenue neutral at the retail class level.

Rather than implementing the TVA-designed default retail rates, each LPC may elect optional
retail rates based on its non-fuel power cost recovery rates adjusted for its individual
calculated maximum rate impact. Although the average impact of the proposed wholesale rate
change for each LPC is zero, individual LPCs may see an increase in their wholesale bills if
their actual Standard Service usage is below their average Standard Service usage. TVA has
evaluated wholesale financial impacts of the wholesale rate change for each LPC for TVA
fiscal years 2013 through 2017. The maximum annual bill impacts range from 0.08 percent to
1.56 percent.

Under Alternative C2, TVA would apply a series of thresholds to ensure that retail bill impacts
associated with the translation of wholesale changes to retail are implemented gradually.
Using these thresholds, TVA would limit the amount of revenue recovery allocated to any
single retail rate class and the amount of rate increase for any single customer within that
retail rate class.

To ensure that retail bill impacts are consistent with the wholesale rate actions, TVA’s
proposed default retail rates would limit a maximum increase for residential customers to no
more than $2 per customer per month. TVA would use a similar approach with the GSA1 rate
class. Default retail rates for Standard Service demand-metered customer classes would be
designed such that bill impacts would generally fall within a range of approximately -2 percent
to +2 percent.

Retail bill impacts associated with the LPCs who chose the optional retail rates would be
consistent with the maximum wholesale bill impact to each individual LPC over the five years
which TVA analyzed during fiscal years 2013 through 2017. Non-fuel power cost recovery
rates would be adjusted by each LPC’s worst case outcome (ranging from 0.08 percent to
1.56 percent); therefore, resulting bill impacts for all customers would be less than each LPC’s
wholesale bill impact.

In lieu of implementing either the default retail rates or the optional retail rates described
above, LPCs would be able to propose their own rate structures and retail rate designs. TVA
staff would evaluate each request individually to determine its consistency with the retail rate
review process established by the TVA Board in August 2014. LPCs that request customized
retail rate designs that go outside these threshold boundaries, must provide a definitive
underlying cost basis when the requests are submitted. TVA staff would evaluate the requests
and determine whether they should be approved, rejected, or sent to the Audit, Risk, and
Regulatory Board Committee for further review and evaluation.

TVA is not recommending a retail grid access charge for residential customers. However, if an
LPC submits such a request, the request would be evaluated under the retail rate guidelines
approved by the TVA Board. In recognition of its novel nature, TVA staff would generally
recommend to the Audit, Risk, and Regulatory Committee a maximum retail grid access
charge of $6, a commensurate reduction in energy rates, and that it be applicable to higher
use customers. Finally, TVA staff would recommend that this level of retail grid access charge
be phased in over multiple years.

Because TVA does not determine whether or how each LPC responds to the proposed rate


                                   Environmental Assessment                                   19
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 30 of 222
                                                                                       Chapter 2



change or the extent to which Standard Service customers are affected, the potential
impacts of Alternative C2 to these customers is difficult to assess precisely. Generally,
however, these implementing guidelines would be employed to ensure a gradual transition
and to minimize bill impacts. The analysis below assumes that LPCs would adopt the
proposed default retail rates, which TVA believes would closely approximate the actual
effects.

2.5 Alternative D (Reducing the Wholesale Standard Service Energy Rate by
   2.5¢ per kWh and Adding Corresponding Grid Access Charges)

Under Alternative D, the reduction in wholesale Standard Service energy rates would be
2.5¢ per kWh. As with Alternatives B, C1, and C2, TVA would introduce a wholesale grid
access charge that would recover an equivalent amount of revenue. The changes would be
implemented in October 2018; the decisions described under Alternative C1 and C2 relating
to wholesale rates, resale rates, and other matters would be implemented.

 2.5.1 Implementing Guidelines
Under Alternative D, TVA would apply similar implementing guidelines as described under
Alternative C1 and C2 to minimize the potential impacts of the change. TVA would apply the
same methodology described for Alternative C1 and C2 to allocate each LPC’s wholesale grid
access charge to each of its retail classes based on each retail class’s contribution to the
LPC’s historic sales.

Under Alternative D, TVA would design default retail rate structures and rate levels for each
LPC (excluding the four LPCs that set their own retail rates) to allocate the proposed
wholesale grid access charge to the retail rate classes based on the average contribution of
each class to total Standard Service sales for TVA fiscal years 2013 through 2017. Changes
may include implementation of a declining block rate structure, introduction of a demand
charge where one did not previously exist, an hours-use-of-demand structure, and a demand
ratchet on distribution delivery charges. The proposed default retail rate designs are intended
to be revenue neutral at the retail class level.

Rather than implementing the TVA-designed default retail rates, each LPC may elect optional
retail rates based on its non-fuel power cost recovery rates adjusted for its individual
calculated maximum rate impact. Although the average impact of the proposed wholesale rate
change for each LPC is zero, individual LPCs may see an increase in their wholesale bills if
their actual Standard Service usage is below their average Standard Service usage. TVA has
evaluated wholesale financial impacts of the wholesale rate change for each LPC for TVA
fiscal years 2013 through 2017. The maximum annual bill impacts range from 0.2 percent to
3.9 percent.

Under Alternative D, TVA would apply a series of thresholds to ensure that retail bill impacts
associated with the translation of wholesale changes to retail are implemented gradually.
Using these thresholds, TVA would limit the amount of revenue recovery allocated to any
single retail rate class and the amount of rate increase for any single customer within that
retail rate class.

To ensure that retail bill impacts are consistent with the wholesale rate actions, TVA’s
proposed default retail rates would limit a maximum increase for residential customers to no
more than $2 per customer per month. TVA would use a similar approach with the GSA1 rate
class. Default retail rates for Standard Service demand-metered customer classes would be

                                   Environmental Assessment                                      20
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 31 of 222
                                                                                          Chapter 2



designed such that bill impacts would generally fall within a range of approximately -2 percent
to +2 percent.

Similar to Alternatives C1 and C2, each LPC may elect optional retail rates. Retail bill impacts
associated with the LPCs who chose the optional retail rates would be consistent with the
maximum wholesale bill impact to each individual LPC over the five years which TVA analyzed
during fiscal years 2013 through 2017. Non-fuel power cost recovery rates would be adjusted
by each LPC’s worst case outcome (ranging from 0.2 percent to 3.9 percent); therefore,
resulting bill impacts for all customers would be less than each LPC’s wholesale bill impact.

In lieu of implementing either the default retail rates or the optional retail rates described
above, LPCs would be able to propose their own rate structures and retail rate designs. TVA
staff would evaluate each request individually to determine its consistency with the retail rate
review process established by the TVA Board in August 2014. LPCs that request customized
retail rate designs that go outside these threshold boundaries must provide a definitive
underlying cost basis when the requests are submitted. TVA staff would evaluate the request
and determine whether they should be approved, rejected, or sent to the Audit, Risk, and
Regulatory Board Committee for further review and evaluation.

TVA is not recommending a retail grid access charge for residential customers. However, if an
LPC submits such a request, the request would be evaluated under the retail rate guidelines
approved by the TVA Board. In recognition of its novel nature, TVA staff would generally
recommend to the Audit, Risk, and Regulatory Committee a maximum retail grid access
charge of $20, a commensurate reduction in energy rates, and that it be applicable to higher
use customers. Finally, TVA staff would recommend that this level of retail grid access charge
be phased in over multiple years.

Because TVA does not determine whether or how each LPC responds to the proposed rate
change or the extent to which Standard Service customers are affected, the potential impacts
of Alternative D to these customers is difficult to assess precisely. Generally, however, the
implementing guidelines proposed under Alternatives C1, C2, and D would be employed to
ensure a gradual transition and to minimize bill impacts. The analysis below assumes that
LPCs would adopt the proposed default retail rates, which TVA believes would closely
approximate the actual effects.

2.6 Relevant Environmental Issues to be Addressed

Consistent with past environmental reviews conducted by TVA on rate changes, TVA has
initially identified the following resources and issues as potentially affected by the proposal:

   •   Socioeconomics,
   •   Energy production and use,
   •   Air resources,
   •   Water resources,
   •   Land use, and
   •   Production of solid and hazardous waste.

As noted, the assessment of potential impacts on the physical environment is speculative
because the effects of the rate change on the physical environment depend on decisions
made by entities and consumers outside TVA’s direct control.


                                    Environmental Assessment                                       21
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 32 of 222
                                                                                             Chapter 2



2.7 Comparison of Alternatives

Because of the limited magnitude of the direct and cumulative effect of the four alternative
rate structures under consideration, TVA expects that any induced environmental impacts
would be indirect, limited, and essentially indiscernible. See Table 2 below.

TVA expects some minor socioeconomics impacts to result from all alternatives. Under
Alternative A, cost shifting from DER participants to nonparticipants would continue and
likely worsen over time. Higher retail energy rates would likely stimulate minor additional
investment in DER compared to the current conditions, if all else is equal. However, this
would increase the amount of cost shifting to nonparticipant consumers compared to
current conditions. In contrast, Alternatives B, C1, C2, and D would avoid or lessen
potential cost shifting while maintaining revenue neutrality. Under Alternative B, no change
in the trend of DER adoption is expected, while under Alternatives C1, C2 and D, it is
expected that the penetration of DER may be slowed marginally. For existing DER
investments where rates are specified by contract, the time for those investments to break
even would not be affected.

TVA expects that under Alternative B (reduction in Standard Service energy rate by 0.25¢
per kWh and adding a corresponding grid access charge), most LPCs would not change
retail Standard Service rates. Therefore, there would be no to very limited effects on energy
use or monthly bills at the retail level for Standard Service customers. Alternatives C1, C2,
and D would have minor effects on energy use and monthly bills to Standard Service
customers, with negative effects to some customers and positive effects to some
customers. The proposed implementing guidelines established by TVA for the proposed
rate change for retail customers under Alternatives C1, C2, and D would ensure a gradual
transition and minimize bill impacts.

Across the alternatives, there would be a mix of minor negative and minor positive
economic effects on households for all alternatives. Each alternative, including the no action
alternative (Alternative A), has the potential to slightly increase the monthly bill for a majority
of residential customers. Under Alternatives C1, C2, and D, for instance, high-usage
households would likely see a decrease of more than 1.5 percent in their average monthly
bills while low-usage households would likely see a small increase in their average monthly
bills. Low-usage households’ monthly bills would increase by a lower amount than
moderate-use households. Impacts to low-income households, which likely span a variety
of usage levels, would be more than other households as a proportion of household
income.

Under Alternatives C1, C2, and D, the average consumer (who uses about 1,250kWh
monthly) would experience a $1 increase to their monthly electricity bill; the maximum
increase in a consumer’s monthly bill would be small, generally no more than $2.
Alternatives C1, C2, and D would likely have the beneficial effect of lowering households’
bills in months of high usage (i.e., summer and winter), therefore helping to stabilize bills
from fluctuations due to seasonal variation in weather. More stability is a benefit compared
to less stability, all else equal. The greater stability of bills would be more beneficial for low-
income households than other households, because higher peak bills due to season or
weather are more likely to cause a problem in low-income households than for others.

While the exact changes in Standard Service customers’ monthly bills would vary by LPC,
TVA projects that the changes would likely be similar across the entire TVA service area.

                                     Environmental Assessment                                         22
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 33 of 222
                                                                                     Chapter 2



Therefore, no particular minority or other socioeconomic group would bear a
disproportionate share of negative effects. None of the alternatives would create
environmental justice issues requiring mitigation, as no meaningful environmental or health
effects would occur.

TVA expects minor positive effects to large commercial customers and minor negative
effects to Standard Service and large manufacturing customers under Alternatives B, C1,
C2, and D. These four alternatives would lower rates for large commercial customers and
make the rates more competitive. Rates for Standard Service and large manufacturing
customers would increase, however, but still remain competitive (see Appendix B for recent
state, regional and national rate comparisons). Combined, these changes are expected to
have negligible to minor economic effects on the TVA service area, including negligible
changes in revenue and employment for existing firms.




                                  Environmental Assessment                                    23
                             Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 34 of 222
                                                                                                                                                        Chapter 2



Environmental                                                                     Alternative
   Impacts               A                       B                           C1                              C2                                  D
                                                                 Minor bill impacts = typical   Minor bill impacts = typical     Minor bill impacts = typical
                                       Minor bill impacts,
                    No change;                                   consumer would                 consumer would experience        consumer would experience
    Socio-                             although less likely
                 potential effect to                             experience $1/month bill       $1/month bill increase;          $1/month bill increase;
    Economics                          than under Alternatives
                  TVA and LPCs                                   increase; stabilization of     stabilization of seasonal bill   stabilization of seasonal bill
                                       C and D
                                                                 seasonal bill variation        variation                        variation
                                       No impacts on rates or    Negligible; price elasticity   Negligible; price elasticity     Negligible; price elasticity
                                       customer behavior         analysis shows potential       analysis shows potential         analysis shows potential
    Energy
                                       expected; thus, no        decrease of energy sales       decrease of energy sales         decrease of energy sales (kWh)
    Production      No change
                                       need for changes in       (kWh) of 0.01%, which          (kWh) of 0.01%, which            of 0.01%, which would not
    and Use
                                       generation or             would not change TVA           would not change TVA             change TVA generation or
                                       operations                generation or operations       generation or operations         operations
                                                                 Negligible change in
                                                                                                Negligible change in energy
                                                                 energy sales, not                                               Negligible change in energy
                                                                                                sales, not substantial
    Air                                No effects; current       substantial enough to result                                    sales, not substantial enough to
                    No change                                                                   enough to result in any
    Resources                          conditions continue       in any identifiable impacts                                     result in any identifiable impacts
                                                                                                identifiable impacts to air
                                                                 to air resources or GHG                                         to air resources or GHG releases
                                                                                                resources or GHG releases
                                                                 releases
                                                                 Negligible change in
                                                                                                Negligible change in energy      Negligible change in energy
                                                                 energy sales, not
    Water                              No effects; current                                      sales, not substantial           sales, not substantial enough to
                    No change                                    substantial enough to
    Resources                          conditions continue                                      enough to discern impacts to     discern impacts to water
                                                                 discern impacts to water
                                                                                                water resources                  resources
                                                                 resources
                                                                 Negligible change in           Negligible change in energy
                                                                                                                                 Negligible change in energy
                                       No effects; current       energy sales, not              sales, not substantial
    Land Use        No change                                                                                                    sales, not substantial enough to
                                       conditions continue       substantial enough to          enough to discern impacts to
                                                                                                                                 discern impacts to land use
                                                                 discern impacts to land use    land use
                                                                 Negligible change in           Negligible change in energy
                                                                                                                                 Negligible change in energy
                                                                 energy sales, not              sales, not substantial
                                       No effects; current                                                                       sales, not substantial enough to
    Waste           No change                                    substantial enough to          enough to discern impacts to
                                       conditions continue                                                                       discern impacts to waste
                                                                 discern impacts to waste       waste generation
                                                                                                                                 generation
                                                                 generation

Table 2. Comparison of Potential Environmental Impacts




                                                                                                                                                                24
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 35 of 222
                                                                                       Chapter 2




Although economic impacts may vary slightly among the alternatives, there would generally
be no variation in impacts to the environment among the alternatives. TVA found that none
of the alternative rate changes is substantive enough to result in market responses and
customer behavior changes that would require TVA to modify its power generation
operations or to alter its power generation and transmission systems. Thus, there would be
no discernible impacts to air resources, water resources, land use, or waste production
resulting from implementing the alternative rate changes. Because of the absence or limited
magnitude of the direct and cumulative effects of the alternative rate structures, TVA
expects that any induced environmental impacts would be indirect and essentially
indiscernible for any of the alternatives. The comprehensive environmental regulatory
programs that exist throughout all of the Valley states would further ensure that any
resulting environmental impacts are minor. The potential for derivative secondary impacts to
resources such as cultural resources, floodplains, biological resources, endangered
species, or wetlands would accordingly be highly unlikely.

Other than implementing guidelines that would be applied under Alternatives C1, C2 and D,
TVA has not identified any additional mitigation measures necessary to offset or reduce the
level of impacts of the alternatives.

2.8 TVA’s Preferred Alternative

TVA’s preferred alternative is Alternative C1. This alternative represents the grid access
charge and reduction in standard energy rate that TVA and LPCs have agreed to recommend
to the TVA Board. TVA notes that Alternative C1 is a rate structure that falls within the range
of the 0.25 to 2.5 cents per kWh reduction in the Standard Service energy rate alternatives
that were considered in the Draft EA.




                                   Environmental Assessment                                    25
Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 36 of 222
                                                             Chapter 2




                     Environmental Assessment                        26
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 37 of 222




           CHAPTER 3 - AFFECTED ENVIRONMENT AND
              ENVIRONMENTAL CONSEQUENCES

This section includes the analysis of the potential effects of the rate change alternatives. An
analysis of taking no action (Alternative A) is also provided to establish a baseline for
comparison among alternatives. This section has been updated to include consideration of a
new alternative (Alternative C1) not included in the draft EA.

3.1 Framework for Environmental Impact Analyses - The Electric Power
   Industry, Need and Supply, and Sources of Impacts

This section describes how TVA acts in the energy market, potential environmental impacts
that could be associated with the proposed actions, and the relative level of predicted effects.
The area served by TVA will continue to need electricity, and TVA expects that it will continue
to provide that energy in the future. As evaluated and discussed in TVA’s 2015 IRP
Supplemental EIS, TVA expects to provide this energy by generating it from its own facilities
or by buying it from specific energy generators or from the general power market.

The potential for environmental impacts to air quality, water quality, waste, or land use
depends upon: (1) how and when the wholesale rates set by TVA are reflected in the retail
rates established by LPCs; (2) the related decisions made by consumers of electricity in the
region in response to rate structure revisions, and (3) how TVA provides energy and meets
demand in response to the decisions made by LPCs and the retail consumers.

As shown in Figure 2, the primary source of potential impacts results from the responses of
retail consumers of electricity. Different pricing structures for electricity may encourage
behavior that leads to the creation, maintenance, or elimination of jobs as consumers make
decisions to construct, expand, contract, or close plants and businesses or to increase,
maintain, or decrease residential electricity usage by choices of housing, transportation, or
consumer goods. Because TVA supplies wholesale power to LPCs who in turn supply retail
power to end-use consumers, there is an additional layer of intervening decision-making
beyond TVA’s control that adds complexity to the analysis of potential impacts.
Consequently, assessing environmental impacts based on predicting behavioral changes
involves some degree of speculation.

The proposed actions focus on the pricing structures and rates. If approved, the actions would
impact two broad groups of consumers: Standard Service customers and large customers.
Standard Service customers include residential consumers, small commercial consumers, and
small manufacturing consumers. Large customers are commercial or manufacturing
consumers with contract demands greater than 5,000 kW.

It is difficult for TVA to predict how each LPC would respond to the proposed wholesale rate
change and, consequently, the extent to which Standard Service customers would be affected.
LPCs may implement a rate change in a variety of ways. The varying responses by LPCs
further complicate assessing potential behavioral changes and estimating potential
environmental impacts.

TVA must consider the degree to which consumers at the retail level would likely be affected
under each of the three action alternatives. TVA anticipates the following potential responses


                                      Environmental Assessment                                    27
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 38 of 222



by LPCs to the wholesale rate change under consideration: (1) LPCs would make no changes
to their retail rate structures and minimal changes to their rate levels; (2) LPCs would make
changes to their retail rate structures and minimal changes to their rate levels; or (3) LPCs
would make changes both to their retail rate structures and to their rate levels.

The potential environmental impacts of the proposed action (see Figure 2) would depend
on (1) whether LPCs decide to revise their retail rates in line with the wholesale rates, (2)
the extent to which directly served customers and LPC-served customers increase or
decrease their energy use in response to TVA’s proposal, and (3) the extent to which new
generation facilities must be constructed, existing facilities must be operated or shut down,
and the mix of energy resources is modified. With increases or decreases in usage or
demand, transmission capabilities may also need to be modified. This attenuation in the
chain of causation makes it difficult to predict environmental impacts with precision.




   Figure 5. General Framework for Consideration of Issues and Environmental Impact
   Analyses of Effects from Rate Changes

                                      Environmental Assessment                                  28
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 39 of 222




Consistent with past environmental reviews conducted by TVA on rate changes, TVA has
identified the following resources and issues as potentially affected by the proposal:
socioeconomics, air quality, water quality, land use, production of solid and hazardous waste,
and energy production and use.

As noted, the assessment of potential indirect impacts on the physical environment involves
some degree of speculation because the effects of the rate change on the physical
environment depend on decisions made by intervening consumers and entities outside TVA’s
direct control.

3.2 Components Not Affecting the Evaluation of Environmental Effects

Several components of the proposed rate change are administrative in nature. The proposed
administrative components would result in no changes to rates and have no potential to impact
the environment. The administrative items include:

   •   all items relating to moving the components of hydro preference allocation debits or
       credits from base rates to the appropriate adjustment addenda;
   •   providing flexibility to the LPCs in administering hydro allocation credits;
   •   consolidating environmental adjustment amounts and rate adjustment amounts from
       the adjustment addenda into base rates;
   •   eliminating mid-month billing arrangements with LPCs;
   •   modifications to ESS reporting requirements;
   •   revision of the outdoor lighting schedule; and
   •   unification of the large customer rate schedules.

Altering where the hydro preference allocation debits and credits, the environmental
adjustment amounts, and the amounts of previous rate adjustments are presented within the
various rate schedules would not change the currently effective rates nor the calculation of
subsequent rate adjustments. Likewise, the elimination or continuation of mid-month billing for
the six LPCs currently not billed on a calendar-month billing cycle would not affect TVA’s
electric rates.

Providing optional flexibility to the LPCs in administering the distribution of hydro allocation
credits to residential customers would not result in a change in the total hydro allocation
credits distributed by TVA, nor in the total hydro allocation credits received by any LPC, nor in
the total hydro allocation credits distributed to the residential class customers of any LPC.

Modifying the contractually required ESS reporting would facilitate rate and cost analysis but
would not affect rates. The proposed revisions to the outdoor lighting rate schedule would
enable LPCs to add lighting fixtures to their rate schedules more easily and more quickly but
would not result in changes to the rates for outdoor lighting or the utilization of outdoor lighting.
Similarly, the consolidation of the rate schedules for large consumers from six schedules to
two schedules would not affect the rates applicable to large consumers. The three rate
schedules currently applicable to large general service customers would be consolidated into
a single rate schedule, as would the three rate schedules currently applicable to large
manufacturing customers.

Because these administrative items would not affect rates and do not have potential to affect
the environment, they will not be analyzed further in the EA.


                                        Environmental Assessment                                  29
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 40 of 222




3.3 Socioeconomics

TVA balances the need to meet multiple social and economic goals in the design of its rate
structure and rate setting. These goals, described in TVA’s Service Commitment, are
categorized as the three “E”s:
    • Energy: generate safe, clean, reliable and affordable power.
    • Economic Development: provide for the industrial development of the Valley by
        providing low-cost, safe, clean, reliable and affordable electricity to help bring and
        maintain new investments and good jobs to the region.
    • Environment: serve as stewards of the region’s natural resources and manage the
        waterways and surrounding lands to provide multiple benefits to the people in the
        Valley into the future. (TVA 2018a)

Assuring that power is reliable requires TVA to build or purchase capacity to meet peak
demands. Therefore, the fixed costs associated with building to meet peak demand comprise
a large portion of TVA’s total costs. Simultaneously, TVA is tasked with setting rates that are
as low as are feasible. As described in the TVA Act, TVA shall (TVA Act, Section 15d(f)):

        “…charge rates for power which will produce gross revenues sufficient to provide
       funds for operation, maintenance, and administration of its power system; payments to
       States and counties in lieu of taxes; debt service on outstanding bonds, including
       provision and maintenance of reserve funds and other funds established in connection
       therewith; payments to the Treasury . . . having due regard for the primary objectives of
       the Act, including the objective that power shall be sold at rates as low as are
       feasible.” 2
                 1F




It is widely understood that electric utilities are facing challenges meeting their fixed costs.
Several studies suggest that utilities, facing changes in both energy use and methods of
energy generation, must consider changing rate structures. A recent article published in the
Electricity Journal states:

       In recent years the fixed cost recovery problem has grown as more costs have been
       added to utility operations that are not directly tied to providing an incremental kWh of
       electricity. For instance, energy efficiency programs, discounts to low-income
       customers, and subsidies for installing distributed generation are now costs that the
       utility must recover, but are not part of the marginal cost of providing a kWh to a
       specific customer. In addition, energy efficiency programs and distributed generation
       have reduced demand and thus required that the revenue shortfall from marginal-cost
       pricing be made up over a smaller number of kWh. (Borenstein, 2016)

Most electric utilities throughout the United States charge a fixed charge each month that is
independent of the quantity of electricity consumed. These fixed charges can be useful
because they can reduce the amount of fixed costs collected through volumetric charges and
thus minimize the risk that revenue will not cover fixed costs, and allow the utility to invest in
sufficient capacity to assure a reliable power supply. However the perceived downside of a
fixed charge is that there is no price-incentive for the consumer to change their consumption

2
 The TVA Act of 1933 is available at:
https://www.tva.gov/file_source/TVA/Site%20Content/About%20TVA/TVA_Act.pdf


                                       Environmental Assessment                                    30
          Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 41 of 222



patterns as power costs increase or simply to increase energy efficiency. TVA is proposing a
revised rate structure that balances the fiscally responsible fixed charge with maintaining a
volumetric price that does not discourage energy efficiency or investment in DER. The
potential impacts of that proposed change in rate structure and levels are discussed below.

  3.3.1 Affected Environment
This EA incorporates by reference the socioeconomic conditions and trends of the TVA region
that are discussed in detail in the 2015 IRP Supplemental EIS. In this EA, TVA includes minor
updates to characteristics based on more recent data (Table 3). TVA supplies electricity
across 178 counties in portions of 7 states. These counties have a population of more than 9
million. Between 2000 and 2016 the region experienced a 14.7 percent growth in population, a
rate marginally higher than the 14.5 percent growth experienced across the United States as a
whole. In 2016 the TVA region had an economy of $448 billion in gross product and total
personal income of about $397 billion, about 2.5 percent of the national total (Bureau of
Economic Analysis 2016, in current dollars). Income levels in the region have continued to
increase relative to the nation in recent years, with median household income of approximately
$47,000, 81 percent of the national average (Table 3). The economy of the TVA region
depends more on manufacturing than does the nation as a whole. Manufacturing employment
accounts for about 14 percent of regional employment and about 9 percent of regional
personal income.

The minority population of the region is estimated to be 26.3 percent of the region’s total
population. This is well below the national minority population share of 38.7 percent. Minority
populations are most concentrated in metropolitan areas of the western half of the region and
in rural counties of Mississippi and western Tennessee. The estimated poverty level for
counties in the TVA region is 16.6 percent, higher than the national poverty level of 14
percent. Counties with the higher poverty levels are generally outside the metropolitan areas
and most concentrated in Mississippi.

Table 3: Summary of Socioeconomic Characteristics
                                                                                             Average
                                                             Proportion                                   Average
                                                Median                                       Monthly
Geographic       Population     Proportion                     below      Unemployment                     Monthly
                            c            c    Household                           c          Electricit
 Region          (millions)     Minority                c     Poverty        Rate                         Electricity
                                             Income ($)              d                        y Use                e, f
                                                              Level                                  e    Bill ($)
                                                                                             (kWh)
TVA Service
         a          11.5         26.3%          47,347         16.6%           5.1%           1,150        121.34
   Area
Southeastern                     37.7%
United States       79.9                        51,355         15.7%           5.1%           1,160        128.07
      b

 United States        326.5        38.7%          58,161           14%             5%             897        112.59
a
  The TVA service area includes portions of seven states: Alabama, Georgia, Kentucky, Mississippi, North Carolina,
Tennessee, and Virginia. This row includes information from any counties that are fully or partially served by TVA
power, either directly or through LPCs.
b
  Includes all states in the TVA service area plus Florida, Louisiana, South Carolina, and West Virginia.
c
  Economic Research Service, Department of Agriculture (2016)
d
  Bureau of Census (2016)
e
  EIA (2017)
f
  For TVA service area, $18.41 customer charge and $0.0895/kWh is assumed.




                                             Environmental Assessment                                              31
                         Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 42 of 222




Figure 6 below shows the distribution of monthly residential bills in the TVA service area by
kWh consumed. Approximately 50 percent of monthly bills do not exceed 1,000 kWh and only
15 percent exceed 2,000 kWh.

                         35.00%


                         30.00%


                         25.00%
   Percentage of bills




                         20.00%


                         15.00%


                         10.00%


                          5.00%


                          0.00%
                                  0 - 500

                                            500 - 1000

                                                         1000 - 1250

                                                                       1250 - 1500

                                                                                     1500 - 1750

                                                                                                   1750 - 2000

                                                                                                                  2000 - 2500

                                                                                                                                2500 - 3000

                                                                                                                                              3000 - 3500

                                                                                                                                                            3500 - 4000

                                                                                                                                                                          4000 - 5000

                                                                                                                                                                                        5000 - 6000

                                                                                                                                                                                                      6000 - 7500

                                                                                                                                                                                                                    7500 - Greater
                                                                                                                 kWh Billed


Figure 6: Distribution of monthly residential bills in the TVA service area in Fiscal Year
2017




                                                                                     Environmental Assessment                                                                                                                        32
                                   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 43 of 222



Expenditures on electricity in the TVA service area are fairly similar across income levels
(Figure 7 below). The highest electricity expenditures are paid by the highest income group,
whose expenditures are approximately 30 percent higher than the lowest expenditure group.
Renters tend to pay less on electricity than housing owners for all income groups.

                                 250




                                 200
  Monthly Electricity Bill ($)




                                 150




                                 100




                                  50




                                   0
                                       OWNER    OWNER     OWNER    OWNER     OWNER   RENTER   RENTER    RENTER     RENTER    RENTER
                                        0-30%   30-50%    50-80%   80-100%   100%+    0-30%   30-50%    50-80%     80-100%   100%+
                                                         Housing Ownership Status, Percent of Area Median Income


Figure 7: Monthly Electricity Expenditures across Counties served by TVA. Blue bars
are the median. Black bars are the range between 5th and 95th percentiles. (Data from DOE
2018).




                                                                     Environmental Assessment                                         33
                                                    Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 44 of 222



The energy burden on low-income households throughout the TVA service area is relatively
high (Figure 8). The proportion of annual income spent on electricity decreases as income
increases across both owner-occupied and renter-occupied housing units. Renter-occupied
households tend to spend slightly lower proportions of their annual incomes on energy.
On average, households in the lowest income group are paying more than 15 percent of their
annual income on electricity, and in some counties pay over 20 percent for owner-occupied
housing units. The next lowest income group pays nearly 10 percent on average. These
groups are the most vulnerable to increases in electricity prices.

                                                  25.0%




                                                  20.0%
  Percent of Annual Income Spent on Electricity




                                                  15.0%




                                                  10.0%




                                                   5.0%




                                                   0.0%
                                                                                                                                                                    RENTER
                                                                                                         OWNER




                                                                                                                                          RENTER 50-



                                                                                                                                                       RENTER 80-
                                                          OWNER 0-



                                                                     OWNER 30-




                                                                                                                 RENTER 0-



                                                                                                                             RENTER 30-
                                                                                 OWNER 50-



                                                                                             OWNER 80-




                                                                                                                                                                    100%+
                                                                                                         100%+



                                                                                                                    30%




                                                                                                                                                          100%
                                                            30%




                                                                                               100%




                                                                                                                                50%



                                                                                                                                             80%
                                                                       50%



                                                                                   80%




Figure 8: Percent of Annual Income spent on Electricity in Counties served by TVA.
Blue bars are the means across counties. Black bars show the range between the 5th and 95th
percentiles. (Data from DOE 2018)




                                                                                             Environmental Assessment                                                        34
                                     Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 45 of 222



Low-income households in the TVA service area are more likely to be minorities (Figure 9
below). More than 25 percent of each minority group, except Asians, are below the poverty
level.

                                   35.0



                                   30.0
  Proportion below Poverty Level




                                   25.0



                                   20.0



                                   15.0



                                   10.0



                                    5.0



                                    0.0
                                           White alone,      Black or    Hispanic or      American      Asian   Some other   Two or more
                                          not Hispanic or    African    Latino origin    Indian and                race         races
                                              Latino        American    (of any race)   Alaska Native
                                                                                    Population Group

Figure 9: Mean Proportion of People below the Poverty Level across Counties in the
TVA Service Area in 2016. Data from Census Bureau (2016b).


The above is consistent with national data. EIA (2018) notes that 31% of U.S. households
faced challenges paying energy bills in 2015, and that low-income and minority households
were more likely to face such challenges.
TVA does not have data within its service area on the distribution of energy use by households
(only by monthly bills, as presented above in Figure 6 above). Information from the literature
on energy use by income group is discussed below.




                                                                           Environmental Assessment                                        35
         Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 46 of 222



One study found that, on average, electricity use per household and per person in the
Southern U.S. increases with annual household income (Figure 10).

 140.0




 120.0




 100.0




  80.0




  60.0




  40.0




  20.0




   0.0
          Less than   $20,000 to      $40,000 to        $60,000 to     $80,000 to    $100,000 to   $120,000 or
           $20,000     $39,999         $59,000           $79,999        $99,999       $119,999        More

                                   million BTU per HH       million BTU per Person



 Figure 10: Electricity Use in the South by Household Income. Data from EIA (2012).

Other studies have found differing results. Berelson (2014) found that low-income households
consumed 5 percent less than other households at one utility in the Eastern U.S., and 16
percent more electricity than other households at another. In a study of California households,
CPUC (2012) found that while high income households use more electricity on average, there
are low, medium, and high electricity consumers across all income groups.

Although the specific results of the above studies vary, the studies as a group suggest that the
low-income households most vulnerable to electricity price increases are likely spread across
different levels of electricity consumption.

 3.3.2 Environmental Consequences

  Alternative A (No Action)
Under this alternative, there would be no short-term changes in the rate structures or the way
that TVA currently determines and applies electricity pricing.

                                            Environmental Assessment                                             36
           Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 47 of 222




TVA considers potential socioeconomic effects by three general groups of stakeholders: TVA
and the LPCs it serves; residential customers; and nonresidential customers. In general,
potential effects to TVA and LPCs would be financial, and potential effects on customers
would be the result of changes in customers’ electricity bills and/or changes in behavior
resulting from price changes.

There would be no effects on energy use or socioeconomic impacts in the short term.
However, the problems leading TVA to propose a rate change would likely worsen over time,
including misalignment of revenue recovered and costs of service for different customer
classes and cost shifting among customers due to DER installation. It is likely that LPCs would
need to raise the monthly customer charge and/or energy rate at some point in the future.
Therefore, Alternative A would have negative future effects on customers.

Large commercial customers served under General Service rate schedules would continue to
pay significantly more than it costs to serve them and would continue to have less competitive
rates and increased incentives to pursue uneconomic DER.

Alternative A would continue to have minor negative effects on most residential customers
from cost shifting due to DER installation. While most types of DER provide benefits through
increasing the use of clean renewable energy in the Tennessee Valley, it has costs as well. 3         2F




Under current electric rates, DER create cost-shifting from customers with DER (participants)
to those without (non-participants). Retail consumers with DER connected to the grid currently
offset retail electricity purchases at the retail energy rate. Because the retail energy rate is
higher than TVA’s marginal cost of providing electricity (even after accounting for avoided TVA
costs), TVA effectively loses revenue on energy that DER send to the grid. Stated another
way, the compensation paid for DER electricity is greater than the corresponding reduction in
costs. Retail consumers who install DER that is not connected to the grid can reduce their
energy usage from the TVA system, but that requires TVA and LPCs to raise rates in order to
fully recover their costs, including the costs of assets installed to serve those customers. This
would shift the costs to other customers. The future increase in rates would, if all else is equal,
result in a higher incentive for DER installation, which would lead to more cost shifting.

Because most of TVA’s costs of providing energy for Standard Service are recovered through
variable energy charges rather than fixed charges, this means that DER prevents TVA from
recovering its full costs from all customers connected to the system. This is not unique to TVA;
a California Public Utility Commission report found that customers with DER on average pay
just 81 percent of the cost to serve their electricity needs (CPUC, 2013).

As stated in section 1.1, TVA estimates that residential rooftop solar penetration of 2 percent
(anticipated by TVA forecasters over the next decade) would equate to approximately 80,000
households. Higher use consumers would be more apt to pursue rooftop solar; at an average
usage level of 2,500 kWh per month, the rooftop solar would displace approximately 30
percent of each such consumer’s total usage. This usage at a residential effective rate of
$0.10 per kWh and a fuel cost of $0.025 per kWh would result in a cost shifting of
approximately $54 million annually. Although residential rooftop solar is not the focus of the
proposed wholesale rate change, those shifted costs over 10 years would result in over one-
half of a billion dollars of unfair cost shifting to non-participants.


3
    Some DER are based on fossil fuels, but the vast majority is solar or other clean renewable energy.


                                           Environmental Assessment                                        37
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 48 of 222



Of greater immediate concern are costs shifted from commercial and industrial customers. As
described in section 1.1, a growing number of these customers are taking on sustainability
goals and committing to purchase up to 100 percent of their energy resources from renewable
resources, which without appropriate rate structure changes will unfairly shift costs to non-
participants, including residential customers.

TVA has documented approximately 700 MW of currently installed behind-the-meter
generation from gas fired generators, combined heat and power (CHP) plants, and solar
installations. The current cost shifting is estimated to be around $50 million, using
conservative assumptions for energy production (generating reliably from 18 percent of
installed capacity), a relatively low effective rate ($0.075 per kWh), and a fuel rate of 2.5 cents.
This would result in over $300 million of unfair cost shifting by 2025.

TVA estimates that behind-the-meter solar generation for the residential and commercial
sectors will double approximately every ten years. This would suggest that there would be
approximately 500 MW of behind-the-meter solar generation in 2025. This trend in the growth
of residential and commercial solar would result in an additional $372 million in shifted cost by
2025. Thus, if TVA takes no action, the potential cost shifting in 2025 from solar technology
alone, would be approximately $100 million per year and growing rapidly.

Due to the costs of installing these generation systems, customers installing DER tend to have
above-average incomes. The cost shifting therefore benefits households with above-average
incomes but not the other households. Because customers without DER tend to be lower
income households, continuing the current rate policies would result in lower income
households paying increasing shares of the cost of residential electricity over time. These
increased rates could potentially impose meaningful financial costs on the lowest income
residential customers. For example, Auffhammer and Rubin (2018) find that low-income
households react more to energy costs, heating their homes less than high-income
households in winter. Because residences in the TVA service area are heated primarily with
electricity, price increases may result in lower income households heating their homes to less
than comfortable temperatures than they would have otherwise.

TVA’s desire to avoid shifting costs to customers without DER is a primary reason why TVA
has proposed a rate change. Applying a rate change would reduce the effects of DER cost-
shifting while continuing to provide an incentive for DER investment.

An incidental drawback of Alternative A is that small-scale DER investments reduce the future
incentive for utility-scale investment in renewable energy generation (including solar). Utility-
scale renewable energy would cost substantially less per unit of energy than small-scale DER;
therefore, more small-scale DER tend to increase the total costs of electricity in the region.

In summary, Alternative A would have some minor negative socioeconomic impacts.

 Alternative B (Reducing the Wholesale Standard Service Energy Rate by 0.25¢ per
 kWh and Adding Corresponding Grid Access Charges)

TVA considers the combined effects of the various components of the rate change when
analyzing socioeconomic impacts to end-use customers. There are six components of the
proposed rate change that may have the potential to result in socioeconomic consequences:
proposed changes to TVA’s wholesale Standard Service rate structure; proposed changes to
TVA’s wholesale Non-Standard Service rate structure; proposed reductions to general service
power rates for large commercial consumers; proposed modifications to the total monthly fuel

                                       Environmental Assessment                                  38
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 49 of 222



charge allocation methodology; proposed changes to retail power rates and their alignment
with wholesale power rates; and the rebalancing of the hydro preference allocation
adjustments.

TVA expects no negative financial effects on TVA and the LPCs due to the proposed change
in wholesale Standard Service energy rates and introduction of a grid access charge, as the
expected change would be revenue neutral for TVA, and analysis of the expected impacts to
LPCs over a five-year period demonstrated that there would be no bill impact to LPCs (i.e., the
average wholesale bill impact would be $0). This alternative would recover approximately 4%
of TVA’s total fixed costs through a fixed grid access charge.

There would also be no expected socioeconomic effects resulting from changing resale rates
to reflect changes in wholesale power costs and to improve the alignment of retail charges
with the new wholesale charges under Alternative B. TVA expects that most LPCs would not
alter their Standard Service retail rate structures under Alternative B because the change in
the energy rates is small. Therefore, the socioeconomic effects on residential customers for
Alternative B would be essentially the same as under Alternative A.

Alternative B would lower rates for large commercial customers by approximately 8 percent
and slightly raise rates by approximately 0.3 percent for both Standard Service and large
manufacturing customers, resulting in a mix of positive and negative financial effects for these
customer classes. The rates for large commercial customers would be more competitive than
the current conditions and the rates for both Standard Service and large manufacturing
customers would continue to be competitive. The change would be beneficial to commercial
customers and only mildly adverse to Standard Service and large manufacturing customers.
These changes are expected to have negligible to minor economic effects for the TVA service
area.

In its analysis, TVA found that there would be no expected socioeconomic effects resulting
from improving fixed cost recovery from consumers with contract demands greater than 5,000
kW served under TOU Service rate schedules by implementing a new rate design. The
change under Alternative B would be revenue neutral for TVA, and the bill impacts would be
expected to fall within the -2 percent to +5 percent range of proposed structures currently
under consideration by TVPPA and TVIC. Analysis of 6 proposed structures for a sample of
approximately 50 large consumers has demonstrated that fewer than 10 percent would likely
have bill impacts greater than 3 percent under any of the structures currently under
consideration.

TVA also found that there would be no expected socioeconomic effects resulting from
changing the wholesale rate schedule fuel cost adjustment resource cost allocation
methodology to isolate the cost allocation weighting for large customers served under a
manufacturing service rate from large customers served under a general service rate. The
change would have no effect on Standard Service power rates and, thus, no effect on
residential power rates. Isolating the large general service consumer allocation from the large
manufacturing service consumer allocation would have the expected effect of increasing the
effective power rates for large general service consumers by approximately 0.3 percent while
decreasing the expected effective power rates for large manufacturing service consumers by
0.1 percent. The effect on the large general service consumers would be more than offset by
the effects of the reduction in large general service power rates discussed above. The effect
on the large manufacturing consumers would be so small as to be undetectable by analysis.

TVA proposes to rebalance the hydro allocation credits (which are distributed to residential

                                      Environmental Assessment                                 39
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 50 of 222



consumers) with the hydro allocation debits (which are collected from nonresidential
consumers) to reflect the decrease in commercial and industrial sales. This rebalancing has
the potential to affect all consumers. Based on the imbalance observed in the previous four
fiscal years, there is likely to be no or minimal change to the distribution of credits to
residential consumers and a $30 million to $40 million increase in the collection of debits from
nonresidential consumers, spread evenly among all nonresidential consumers. The potential
increase in rates for nonresidential consumers is estimated to be 0.6 percent. The expected
decrease in kWh sales for nonresidential consumers resulting from the increase is 0.04
percent. Consequently, there would be no expected socioeconomic effects for the residential
consumers because the level of credits distributed over the most recent four years has been at
the Board-approved level of $250 million annually, and the expected socioeconomic effects for
nonresidential consumers would be negligible to minor.

Under Alternative B, the cumulative impact of the six components that have the potential for
socioeconomic consequences would be an expected net 0.05 percent decrease in kWh sales.

 Alternative C1 (Reducing the Wholesale Standard Service Energy Rate by 0.5¢ per
 kWh and Adding Corresponding Grid Access Charges)

The proposed changes to rate structures under Alternative C1 are mostly the same as those
proposed under Alternative B, except the amounts of the changes to the Standard Service
class would change. Under Alternative C1, the wholesale Standard Service energy rates
would decrease by $0.005 per kWh, greater than the decrease for Alternative B, and the grid
access charge required to maintain revenue neutrality would be correspondingly higher.

As with Alternative B, TVA expects no negative effects to TVA or the LPCs due to the rate
change being overall revenue neutral. Analysis of the expected impacts to LPCs over a five-
year period demonstrated that the average wholesale bill impact for each LPC was zero. Due
to the higher grid access charge, cost recovery for TVA would be more stable across months
than under Alternatives A and B, a minor positive impact. The expected socioeconomic effects
of the proposed wholesale rate change on the resale power rates are discussed in subsequent
paragraphs. This alternative would recover approximately 8% of TVA’s total fixed costs
through a fixed grid access charge.

Potential effects on residential customers would be different under Alternative C1 than under
Alternative B. TVA expects that most LPCs would change their Standard Service retail rates
under Alternatives C1, C2 and D. As previously discussed, LPCs would have three
approaches to changing their retail rates. TVA expects that the effects of the various options
would be similar and performed the analysis below assuming that all LPCs adopt LPC-specific
default rates developed by TVA. The proposed default rates would provide for no change to
the monthly customer charge, a $0.002 increase in the existing energy rate for both the first
500 kWh and the second 500 kWh consumed in a month, and a slight decrease in the existing
energy rate for electricity over 1,000 kWh in a month.

This change would affect residential households and small businesses differently depending
on how much electricity they typically consume in a month. The current monthly customer
charges and energy rates vary across LPCs in TVA’s service area, and are close to $18.41
per month and $0.0895 per kWh on average, respectively. Table 4 illustrates how monthly bills
would change assuming these average values for current rates and new rates under
Alternative C1 of $0.0915 per kWh for the first 1,000 kWh and $0.08571 per kWh for the
remaining kWh.


                                      Environmental Assessment                               40
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 51 of 222




Monthly Electricity                                                             Current                                                 Monthly Bill under
                                                                                                                                                                                                                               Difference ($)                                                             Percent Increase
  Used (kWh)                                                                  Monthly Bill ($)                                          Alternative C1 ($)
                                    250                                                     $40.79                                                            $41.29                                                                           $0.50                                                                                1.2%
                                    500                                                     $63.16                                                            $64.16                                                                           $1.00                                                                                1.6%
                                    1000                                                    $107.91                                                           $109.91                                                                          $2.00                                                                                1.9%
                                    1500                                                    $152.66                                                           $152.77                                                                          $0.10                                                                                0.1%
                                    2000                                                    $197.41                                                           $195.62                                                                         -$1.79                                                                               -0.9%
                                    2500                                                    $242.16                                                           $238.48                                                                         -$3.69                                                                               -1.5%
Table 4: Illustrative Changes in Monthly Standard Service Bills under Alternative C1

As shown in Table 4, the differences in monthly bills are small for a wide range of electricity
use, both as absolute amounts (no more than a $2 increase) and as percent changes (no
more than a 1.9 percent increase). The maximum increase occurs for households that use
exactly 1,000 kWh in a month. Over 1,500 kWh, monthly bills would decrease. Figure 11
below shows the anticipated changes in monthly bills based on the percentage of change. The
expected decrease for particularly high-usage bills would be about 4 percent.



                                  4%


                                  3%
 Percent Change in Monthly Bill




                                  2%


                                  1%


                                  0%


                                  -1%


                                  -2%


                                  -3%


                                  -4%
                                                                                                                                                                                                                                                                                                                                                  7500 to Greater
                                         0 to 100

                                                    100 to 200

                                                                 200 to 300

                                                                               300 to 400

                                                                                             400 to 500

                                                                                                          500 to 600

                                                                                                                       600 to 700

                                                                                                                                    700 to 800

                                                                                                                                                 800 to 900

                                                                                                                                                               900 to 1000

                                                                                                                                                                             1000 to 1250

                                                                                                                                                                                            1250 to 1500

                                                                                                                                                                                                           1500 to 1750

                                                                                                                                                                                                                          1750 to 2000

                                                                                                                                                                                                                                         2000 to 2500

                                                                                                                                                                                                                                                        2500 to 3000

                                                                                                                                                                                                                                                                       3000 to 3500

                                                                                                                                                                                                                                                                                      3500 to 4000

                                                                                                                                                                                                                                                                                                     4000 to 5000

                                                                                                                                                                                                                                                                                                                    5000 to 6000

                                                                                                                                                                                                                                                                                                                                   6000 to 7500




                                                                                                                                Monthly billed kWh Range


Figure 11: Percent Change in Standard Service Monthly Bills under Alternative C1.

TVA estimates that the majority of bills (70 percent) would have small increases. Overall,
about 40% of monthly retail residential bills would be between $1.00 and $2.00 higher, about
30% would be less then $1.00 higher, and about 30% would be lower. Those with bills less
than 500kWh (18% of all bills) would have an average increase of less than $1.00 per month.
Those with bills between 500 and 1000 kWh in a month (approximately 30 percent of total

                                                                                                                                            Environmental Assessment                                                                                                                                                                                                41
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 52 of 222



bills), would have increases between $1.00 and $2.00 per month. Those with bills between
1,000 and 1,500 kWh in a month (23% of bills) would have an average increase of less than
$1.00 a month. Those with bills higher than 1,500 kWh in a month (29% of bills) would have
decreases. The lower use households generally would see negative impacts and high use
households would have a small benefit.

A difference in Alternative C1 compared to Alternative A that is not reflected in the calculations
above is that for any particular household, the differences may vary throughout the year
depending on the season and weather. For example, a household may use more than
average electricity during the coldest and warmest months, and less than average electricity in
other months. TVA data indicates that electricity use during the three summer and three winter
months is about twice the use in the other six months of the year. In this case, the household’s
electricity bills would decrease under Alternative C1 (and C2) compared to Alternative A in the
colder and warmer months, and would increase in the other months. This additional stability in
bill amounts across the seasons results in a potential benefit, relative to having more
fluctuation in bills, to all households. This benefits low-income households more than other
households, because the higher peak bills in winter or summer can result in financial
hardships.

As previously noted in section 3.3.1, households of all income categories can be low,
moderate, or high energy users. Therefore, any negative impacts of the small bill increases
would be spread across all income and socioeconomic groups, and would not be borne by any
one particular income or other socioeconomic group. The maximum increase would be about
$24 per household per year (affecting up to 40% of residential customers). TVA recognizes
that the amount could be a problem for some low-income households. Overall, however, such
an increase represents a minor change for the vast majority households in TVA’s service area.

The above calculations assume for purposes of illustration that households would not change
the energy consumed in response to the change in prices. However, it is expected that some
households would change the amount of electricity consumed as prices change. TVA
estimates that for each 1 percent increase in the total monthly bill, households will reduce
consumption by 0.15 percent. For example, for a bill increase of 2 percent, electricity
consumed would decrease by 0.3 percent. Alternative C1 may therefore slightly reduce
electricity consumed by lower-use and average-use households and a slight increase in
electricity use for higher-use households. Combined, the overall change in residential
electricity use is expected to be small.

Alternative C1 would slightly change the incentives for installing DER. Sigrid and Drury 2013
notes that customers consider a number of factors, including the payback period and the
monthly savings, when considering whether or not to install DER. TVA estimates that the net
cost of a typical residential solar installation of 5 kW installation is $9,800. 4 Using the current
                                                                                   3F




average retail rate of $0.0895 per kWh, the payback period is approximately 15 years; under
Alternative C1 with an expected future average rate of $0.08547 per kWh, the payback period
would be 16 years. 5 Because the changes in rates are small, there would be little change in
                     4F




4
   Assumes an installed cost of $2.80 per kW (Fu 2017) and a 30% federal tax credit.
5
   The capacity factor for residential solar in the TVA service area is estimated as 18% (see TVA’s Solar
FAQ’s (TVA 2018b). Annual generation is estimated at 7,884 kWh in the first year of operation and
panel performance degradation is assumed at 0.5% per year for each subsequent year of the 25 year
life of the project. TVA assumes that all electricity generated is either self-consumed or sold back to the
grid at the current average retail rate ($0.0895 per kWh), and future average rates are approximated as
$0.08547 per kWh.


                                          Environmental Assessment                                       42
          Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 53 of 222



the amount that could be saved per month from installing DER. Based on the information in
Sigrin and Drury (2013), this is expected to result in a marginal reduction in the number of
people who choose to install DER. 65F




The expected socioeconomic effects of (1) the proposed changes to TVA’s wholesale Non-
Standard Service rate structure; (2) the proposed reductions to general service power rates for
large commercial consumers; (3) the proposed modifications to the total monthly fuel charge
allocation methodology; and (4) the rebalancing of the hydro preference allocation
adjustments would be the same under Alternative C1 as under Alternative B as discussed
above.

Under Alternative C1, TVA estimates that there would be an expected increase in Standard
Service sales of approximately 0.04 percent due to changes in the Standard Service resale
rate structures. The cumulative impact of the six components that have the potential for
socioeconomic consequences would be an expected net decrease in sales 0.01 percent under
Alternative C1.

    Alternative C2 (Reducing the Wholesale Standard Service Energy Rate by 1¢ per kWh
    and Adding Corresponding Grid Access Charges)

The proposed changes to rate structures under Alternative C2 are mostly the same as those
proposed under Alternative B and C1, except the amounts of the changes to the Standard
Service class would change. Under Alternative C2, the wholesale Standard Service energy
rates would decrease by $0.01 per kWh, greater than the decrease for Alternatives B and C1,
and the grid access charge required to maintain revenue neutrality would be correspondingly
higher. Although the energy rate decrease and grid access charge would be greater under
Alternative C2 ($0.01 per kWh) as that proposed under Alternative C1 ($0.005 per kWh), the
anticipated effects of the two alternatives would be substantially the same.

As with Alternatives B and C1, TVA expects no negative effects to TVA or the LPCs due to
revenue neutrality; over a five-year period demonstrated the average wholesale bill impact for
each LPC would be zero. Due to the higher grid access charge, cost recovery for TVA would
be more stable across months than under Alternatives A and B, a minor positive impact. This
alternative would recover approximately 16% of TVA’s total fixed costs through a fixed grid
access charge. The expected socioeconomic effects of the proposed wholesale rate change
on the resale power rates are discussed in subsequent paragraphs.

Potential effects on residential customers would be similar to Alternative C1. TVA expects that
most LPCs would change their Standard Service retail rates under Alternative C2, and that
LPCs would implement one of three approaches to changing their retail rates. TVA expects
that the effects of the various options would be similar and performed the analysis below
assuming that all LPCs adopt LPC-specific default rates developed by TVA. The proposed
default rates would provide for no change to the monthly customer charge, a $0.002 increase
in the existing energy rate for both the first 500 kWh and second 500 kWh consumed in a
month, and a slight decrease in the existing energy rate for electricity over 1,000 kWh in a
month.

Like Alternative C1, this change would affect residential households and small businesses
differently depending on how much electricity they typically consume. Table 5 illustrates how

6
    See Figures 3 and 4 therein.


                                        Environmental Assessment                                43
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 54 of 222



monthly bills would change assuming these average values for current rates and new rates
under Alternative C2 of $0.0915 per kWh for the first 1,000 kWh and $0.08571 per kWh for the
remaining kWh.

Monthly Electricity     Current          Monthly Bill under
                                                              Difference ($)    Percent Increase
  Used (kWh)          Monthly Bill ($)   Alternative C2 ($)
       250                $40.79              $41.29                  $0.50            1.2%
       500                $63.16              $64.16                  $1.00            1.6%
       1000               $107.91             $109.91                 $2.00            1.9%
       1500               $152.66             $152.77                 $0.10            0.1%
       2000               $197.41             $195.62                -$1.79           -0.9%
       2500               $242.16             $238.48                -$3.69           -1.5%
Table 5: Illustrative Changes in Monthly Standard Service Bills under Alternative C2

Table 5 shows the same changes for Alternative C2 as Table 4 shows for Alternative C1. As
with Alternative C1, differences in monthly bills are small for a wide range of electricity use,
both as absolute amounts (no more than a $2 increase) and as percent changes (no more
than a 1.9 percent increase). The maximum increase occurs for households that use exactly
1,000 kWh. Over 2,000 kWh, monthly bills would decrease.




                                          Environmental Assessment                             44
                                       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 55 of 222



Figure 12 below shows these anticipated changes in monthly bills based on the percentage of
change. Figure 12 for Alternative C2 reflects the same changes as Figure 12 for Alternative
C1.


                                 4%


                                 3%
Percent Change in Monthly Bill




                                 2%


                                 1%


                                 0%


                                 -1%


                                 -2%


                                 -3%


                                 -4%




                                                                                                                                                                                                                                                                                                                                             7500 to Greater
                                       0 to 100
                                                  100 to 200
                                                               200 to 300
                                                                            300 to 400
                                                                                         400 to 500
                                                                                                      500 to 600
                                                                                                                   600 to 700
                                                                                                                                700 to 800
                                                                                                                                             800 to 900
                                                                                                                                                          900 to 1000
                                                                                                                                                                        1000 to 1250
                                                                                                                                                                                       1250 to 1500
                                                                                                                                                                                                      1500 to 1750
                                                                                                                                                                                                                     1750 to 2000
                                                                                                                                                                                                                                    2000 to 2500
                                                                                                                                                                                                                                                   2500 to 3000
                                                                                                                                                                                                                                                                  3000 to 3500
                                                                                                                                                                                                                                                                                 3500 to 4000
                                                                                                                                                                                                                                                                                                4000 to 5000
                                                                                                                                                                                                                                                                                                               5000 to 6000
                                                                                                                                    Monthly billed kWh Range                                                                                                                                                                  6000 to 7500
Figure 12: Percent Change in Standard Service Monthly Bills under Alternative C2

For any particular household, differences in billing may vary throughout the year depending on
the season and weather. For example, a household may use more than average electricity
during the coldest and warmest months, and less than average electricity in other months.
TVA data indicates that electricity use during the three summer and three winter months is
about twice the use in the other six months of the year. In this case, the household’s electricity
bills would decrease under Alternatives C1 and C2 compared to Alternative A in the colder
and warmer months, and would increase in the other months. This benefits low-income
households more than other households, because the higher peak bills in winter or summer
can result in financial hardships.

Like Alternative C1, about 40% of monthly retail residential bills would be between $1.00 and
$2.00 higher, about 30% would be less than $1.00 higher, and about 30% would be lower.
Thus, the maximum increase of about $24 per household per year would affect up to 40% of
residential customers. Such an increase represents a minor change for the vast majority
households in TVA’s service area. However, this amount could be a problem for some low-
income households.

The above calculations assume for the purposes of example that households would not
change the energy consumed in response to the change in prices. However, TVA expects that
some households would change the amount of electricity consumed as prices change. TVA

                                                                                                                                                    Environmental Assessment                                                                                                                                                                                   45
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 56 of 222



estimates that for each 1 percent increase in the total monthly bill, households will reduce
consumption by 0.15 percent. For example, for a bill increase of 2 percent, electricity
consumed would decrease by 0.3 percent. Alternative C2 would therefore slightly reduce
electricity consumed by lower-use and average-use households and a slight increase in
electricity use for higher-use households. Similar to Alternative C1, the overall combined
change in residential electricity use is expected to be small.

Similar to Alternative C1, Alternative C2 would slightly change the economic incentives for
installing DER because customers consider a number of factors, including the payback period
and the monthly savings, when considering whether or not to install DER. TVA expects that at
the slightly lower energy rate, this might be extended to 16 years under Alternative C2, same
as Alternative C1. Because the changes in rates are small, there would be little change in the
amount that could be saved per month from installing DER. This is expected to result in a
marginal reduction in the number of people who choose to install DER (Sigrin and Drury
2013).

The expected socioeconomic effects of (1) the proposed changes to TVA’s wholesale Non-
Standard Service rate structure; (2) the proposed reductions to general service power rates for
large commercial consumers; (3) the proposed modifications to the total monthly fuel charge
allocation methodology; and (4) the rebalancing of the hydro preference allocation
adjustments would be the same under Alternative C2 as under Alternatives B and C1, as
discussed above.

Like Alternative C1, TVA estimates that under Alternative C2 there would be an expected
increase in Standard Service sales of approximately 0.04 percent due to changes in the
Standard Service resale rate structures. The cumulative impact of the six components that
have the potential for socioeconomic consequences would be an expected net decrease in
sales 0.01 percent under Alternative C2.

   Alternative D (Reducing the Wholesale Standard Service Energy Rate by 2.5¢ per kWh
  and Adding Corresponding Grid Access Charges)
Socioeconomic effects under Alternative D would be the same as Alternatives C1 and C2,
except that the changes in Standard Service wholesale energy rates would be larger (a
reduction of $0.025 compared to $0.01), as would the corresponding grid access charge.
Alternative D would provide reduced risk for TVA customers resulting from to cost shifting
compared to Alternatives C1 and C2 due to the larger energy rate reductions with
corresponding higher grid access charges. While TVA’s proposed default resale rates would
be similar under Alternative D as under Alternatives C1 and C2, the larger change in
wholesale rate structure to LPCs would provide additional incentive for LPCs to pursue
customized rate structures. This alternative would recover approximately 40% of TVA’s total
fixed costs through a fixed grid access charge.

There would be an expected increase in Standard Service kWh sales of approximately 0.04
percent due to changes in the Standard Service resale rate structures. The cumulative impact
of the six components that have the potential for socioeconomic consequences would be an
expected net 0.01 percent decrease in kWh sales under Alternative D. Therefore, all potential
socioeconomic impacts on end customers are expected to be similar to Alternatives C1 and
C2, but with the potential for larger effects on households depending on how many LPCs
pursue customized rate structures. Investment in DER would be slowed slightly more than
under Alternatives C1 and C2.

Changes in monthly Standard Service bills under Alternative D are expected to be the same

                                      Environmental Assessment                                 46
           Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 57 of 222



as under Alternatives C1 and C2 (see Tables 4 and 5 and Figures 11 and 12).


3.4 Energy Production and Use
  3.4.1 Affected Environment
TVA is the largest public power supplier in the United States. Dependable generating capacity
on the TVA system is approximately 37,000 megawatts (MW). TVA generates most of this
electricity with 3 nuclear plants, 7 coal-fired plants, 9 simple-cycle combustion turbine plants, 7
combined-cycle plants, 29 hydroelectric dams, a diesel generator plant, a pumped storage
plant, a methane-gas co-firing facility, a windfarm, and 16 small photovoltaic facilities (TVA
2017). A portion of delivered power is also provided through long-term power purchase
agreements. TVA transmits electricity from these facilities over 16,000 circuit miles of
transmission lines. Like other utility systems, TVA has power interchange agreements with
utilities surrounding its region and purchases and sells power on an economic basis almost
daily.

Consumers of TVA-generated electricity consist of a mix of residential, commercial, and
industrial customers in the power service area. Recent (2009–2017) energy sales totaled
between 133,000 and 161,000 gigawatt-hours (GWh) annually, with sales in fiscal year 2017
of 152,352 GWh. The sales included those to the 154 distributors serving residential,
commercial, and industrial customers and 57 directly served large industrial customers and
federal installations. In 2017, 25 percent of TVA’s power supply was from coal; 38 percent
from nuclear; 16 percent from natural gas; 9 percent from non-renewable purchases; 7
percent from hydro; and 5 percent from renewable power purchase agreements.

Although TVA’s 2015 IRP study found that that both peak demand and energy demand in the
TVA Power Service Area would grow at relatively steady rates into the future (averaging 1.1
and 1.0 percent per year, respectively), more recent predictions indicate that the forecasted
load is expected to be flat or even declining slightly, over the next decade. The most recent
TVA data and current outlook (TVA 2017) indicate that peak demand and energy demand in
the TVA Power Service Area will grow at relatively flat rates, averaging 0.1 and -0.1 percent
per year, respectively. These more recent predictions indicate a slightly slower rate for peak
and energy demand than was predicted in TVA (2015). In both TVA (2015) and the TVA
(2017), bounding scenarios for power planning were analyzed with both greater and lesser
growth rates.

When forecasting load demand, TVA must consider how changes to its rate structure may
influence demand. The effects of a price change can be gauged by estimating how demand
for a product changes as a result of a change in price (Price Elasticity = % Change in Quantity
/ % Change in Price). In other words, for every 1 percent change in price, consumer demand
will change by a certain percentage. Price can be an important driver that explains changes in
demand. This estimation is usually done with a statistical regression that controls for changes
in historical weather, economics and end-uses, which then isolates the effects of price
changes directly.

Based on analysis of TVA’s historical price response, the price elasticity in the TVA region is
estimated to be -0.15 percent; that is, for every 1 percent increase in bill, TVA expects to see a
0.15 percent decrease in electricity consumption and vice versa. 7 As consumers gain more
                                                                          6F




7
    This estimate is supported by studies highlighted in Bernstein and Griffin (2006), notably the mean of


                                            Environmental Assessment                                     47
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 58 of 222



information about their energy consumption and better technology to manage it, price elasticity
may change over time since consumers have greater opportunities to alter their appliance and
lighting choices.

TVA currently has approximately 7,500 MW of renewable energy sourced from approximately
3,200 locations, which puts TVA in the 1st (top) quartile for the percent of utility-scale
renewable generation compared to regional peers, and at or above the national median for the
amount of distributed generation capacity and average capacity factors for biomass, solar, and
wind.

In 2012, there were 1,186 renewable generating systems with a total combined capacity of
about 67 MW (DC). (TVA 2015 IRP) Through May 2015, participation had increased to 2,400,
with the participation by technology type shown in Table 6 below.




Table 6. Green Power Providers Participation by Technology Type, May 2015

Through January 2018, there were more than 3,300 installations with a capacity of about 106
MW, with about 90 percent of the capacity from solar photovoltaic energy systems. Although
participation in the program increased approximately 38 percent between May 2015 and
January 2018, the overall capacity generated from these resources remains very small, at
about 0.2 percent of TVA’s total generation capacity. Since 2015, TVA has incorporated a
distributed solar forecast in its load outlook. As stated in Section 3.3.2 above, TVA forecasting
specialists estimate that DER will increase over time, with 2 percent of households in the
Tennessee Valley expected to have DER (primarily solar) installations by 2030. 8      7F




 3.4.2 Environmental Consequences
As noted in Section 3.1, a potential source of environmental impacts results if directly served
customers or LPC-served customers increase or decrease their energy use in response to
TVA’s restructuring of power rates to the extent that TVA must construct new generation


estimates found in Maddala et al (1997) and Garcia-Cerrutti (2000).
8
  In 2017, TVA estimated that the 2% rate would be achieved within 10 years. After a 30% tariff on
imported solar photovoltaic systems was implemented by executive action of the President in January
2018, TVA estimated that the rate of adoption would slow slightly during the 4 years that tariffs are
applied, delaying the 2% adoption rate by one to two years.


                                         Environmental Assessment                                   48
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 59 of 222



facilities, change its operation of existing facilities (either more or less), or alter its mix of
energy resources, in response to this change in energy use. With increases or decreases in
energy demand, more or less transmission capability may also be needed. This section
provides analysis of the potential for each rate change alternative to result indirectly in
changes to TVA operations. TVA notes that such an analysis involves speculation, especially
given that the potential for effects depend on numerous decisions to be made by intervening
persons and entities outside TVA’s control.

 Alternative A (No Action)
Under this alternative, there would be no change in the way TVA currently determines and
applies pricing for electricity or the related products, credits and adjustments. Therefore, there
would be no short-term effects on energy use.

In the long run, however, TVA may be required to adjust its rates in a manner to address the
revenue deficit that may result from flat to declining sales. Adjustments that increase costs to
LPCs and consumers may result in changes in behavior and result in the need for TVA to alter
its generation, although the extent of such changes remain speculative at this time.

 Alternative B (Reducing the Wholesale Standard Service Energy Rate by 0.25¢ per
 kWh and Adding Corresponding Grid Access Charges)
Six components of the proposed rate change have the potential to result in environmental
consequences because they may influence energy use by consumers: proposed changes to
TVA’s wholesale Standard Service rate structure; proposed changes to TVA’s wholesale Non-
Standard Service rate structure; proposed reductions to general service power rates for large
commercial consumers; proposed modifications to the total monthly fuel charge allocation
methodology; proposed changes to retail power rates and their alignment with wholesale
power rates; and the rebalancing of the hydro preference allocation adjustments.

Under Alternative B, TVA would reduce wholesale Standard Service energy rates by 0.25
cents per kWh and introduce a wholesale grid access charge that would recover an equivalent
amount of revenue. There would be no expected environmental effects due to reducing
wholesale Standard Service energy rates by 0.25 cents and introducing a wholesale grid
access charge that would recover an equivalent amount of revenue. The change would be
revenue neutral for TVA. An analysis of the expected impacts to LPCs over a five-year period
demonstrated that the average wholesale bill impact for each LPC would be zero. The
expected environmental effects of the proposed wholesale rate change under Alternative B to
the resale power rates are discussed in subsequent paragraphs.

There would be no expected environmental effects due to improving fixed cost recovery from
consumers with contract demands greater than 5,000 kW served under TOU Service rate
schedules by implementing a new rate design under this alternative. The change would be
revenue neutral for TVA. TVA analysis indicates that the bill impacts would be expected to fall
within the -2 percent to +5 percent range of proposed structures previously presented to
TVPPA and TVIC. Analysis of six proposed structures for a sample of approximately 50 large
consumers has demonstrated that fewer than 10 percent would likely have bill impacts greater
than 3 percent under any of the structures previously presented. There are no expected
changes in total sales or generation related to the proposed structures under this alternative.

Likewise, no impacts to the environment would result from decreasing wholesale TOU Service
energy rates under rate schedules General Service B, C, and D by $23 million and increasing
wholesale Standard Service rates and TOU manufacturing service rates approximately 0.3
percent to maintain TVA revenue neutrality. Analysis of the expected changes in sales due to

                                       Environmental Assessment                                  49
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 60 of 222



the decreases in large general service power rates and the increases in the Standard Service
and large manufacturing service power rates indicates that there would be a less than 0.01
percent decrease in total TVA generation to supply the associated sales.

There would also be no environmental impacts of changing the wholesale rate schedule fuel
cost adjustment resource cost allocation methodology to isolate the cost allocation weighting
for large customers served under a manufacturing service rate from large customers served
under a general service rate. The change would have no effect on Standard Service power
rates, and, thus no effect on residential power rates. The effects of isolating the large general
service consumer allocation from the large manufacturing service consumer allocation would
have the expected effect of increasing the effective power rates for large general service
consumers by approximately 0.3 percent while decreasing the expected effective power rates
for large manufacturing service consumers by 0.1 percent. Analysis of the expected changes
in sales due to the increase in effective large general service rates and the decrease in
effective large manufacturing service rates indicates that there would be an approximately
0.002 percent increase in generation to supply the associated sales.

No environmental effects would result from changing resale rates to reflect changes in
wholesale power costs and to improve the alignment of retail charges with the new wholesale
charges. A reduction in wholesale Standard Service energy rates of 0.25 cents and the
introduction of a wholesale grid access charge that would recover an equivalent amount of
revenue would not be a change of sufficient magnitude to cause TVA to seek to restructure
resale rates. The current resale rates would likely continue to remain in effect. There would be
no expected change in sales or in generation.

Finally, there would no environmental impacts from rebalancing the hydro allocation credits
distributed to residential consumers with the hydro allocation debits collected from
nonresidential consumers to reflect the decrease in commercial and industrial sales. Based on
the imbalance observed in the previous four fiscal years, there is likely to be minimal change
in the distribution of credits to residential consumers corresponding to a $30 million to $40
million increase in the collection of debits from nonresidential consumers, spread evenly
among all nonresidential consumers. Analysis of the expected changes in sales due to the
approximately 0.6 percent increase in the effective rates for nonresidential consumers
indicates that there would be an approximately 0.04 percent decrease in generation to supply
the associated sales.

Cumulatively, the primary components of rate change under Alternative B would be very
minor. Alternative B would not require TVA to change its operations or alter its generation and
transmission systems. The economic effect is unlikely to influence the rate of investment in
DER among retail consumers. TVA does not anticipate any direct, indirect or cumulative
impacts.

  Alternative C1 (Reducing the Wholesale Standard Service Energy Rate by 0.5¢ per
  kWh and Adding Corresponding Grid Access Charges)
The six components of the proposed rate change under Alternative C1 that have the potential
to impact the environment are the same as those discussed under Alternative B: proposed
changes to TVA’s wholesale Standard Service rate structure; proposed changes to TVA’s
wholesale Non-Standard Service rate structure; proposed reductions to general service power
rates for large commercial consumers; proposed modifications to the total monthly fuel charge
allocation methodology; proposed changes to retail power rates and their alignment with
wholesale power rates; and the rebalancing of the hydro preference allocation adjustments.


                                       Environmental Assessment                                50
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 61 of 222



As shown in Table 7 below, TVA’s analysis of price elasticity indicates that the total expected
change in power sales (kWh) as a result of changing these six components under Alternative
C1 would be a minor decrease of 0.01 percent of those sales. The decrease is negligible and
would not result in any alterations of TVA operations and would not require any changes to
TVA’s generation and transmission systems. The resulting change in energy use is well within
the boundaries for energy use in planning scenarios analyzed in TVA (2011) and TVA (2015).
This level of change (bounded by the 2011 and 2015 analyses) would be minor and the only
likely result is a slight reduction in TVA purchases of energy from other sources or a minor
reduction in total energy production from TVA generating facilities.

Of the six components identified above, the potential energy use effects of the proposed
changes to TVA’s wholesale Non-Standard Service rate structure, proposed reductions to
general service power rates for large commercial consumers, proposed modifications to the
total monthly fuel charge allocation methodology, and the rebalancing of the hydro preference
allocation adjustments would be the same under Alternative C1 as under Alternative B.

There would be no expected energy use effects due to reducing wholesale Standard Service
energy rates by 0.5 cents and introducing a wholesale grid access charge that would recover
an equivalent amount of revenue. The change would be revenue neutral for TVA, and analysis
of the expected impacts to LPCs over a five-year period demonstrated that there would be no
impact on the average wholesale bill for each LPC.

The negligible decrease of 0.01 percent in energy use resulting from the proposed rate
change under Alternative C1 is not expected to have significant net impacts to TVA power
supply requirements. Other factors affecting TVA power supply requirements such as weather
conditions and the level of economic activity are expected to have much larger influence on
TVA energy production. Because of the degree of uncertainty regarding customer response
and the expected minor magnitude of any such response, TVA forecasters would not alter the
demand or energy requirements forecast as a result of proposed rate structure changes.

The economic effect of Alternative C1, addressed above, would marginally slow the rate of
investment in DER among retail consumers. However, TVA does not expect that such a minor
slowing of investment in DER would result in any discernible increases in operations of its own
generating resources, or in the alteration of its generation and transmission systems. TVA
does not anticipate any direct, indirect or cumulative impacts.




                                      Environmental Assessment                               51
                                       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 62 of 222
                                                                                                                                                     Chapter 3


Table 7. Alternative C1 Price Elasticity Analysis and Potential Change To TVA Power Sales

                                                                        Standard Service               Large         Large                           % Change
            ALTERNATIVE C1
                                                                                                      General     Manufacturing        Total kWh      in kWh
      ANALYSIS OF PRICE ELASTICITY                                 Residential       Small C&I        Service       Service                            Sales

              FY 2016 kWh Sales                               63,147,047,691     54,504,212,007   4,220,782,935   33,653,180,522   155,525,223,155
 Wholesale Standard Service:
 The change would be revenue neutral to TVA. Elasticity
 analysis indicates no expected change in sales volume.       0*                 0                0               0                0                 0.00%
 Wholesale Non Standard Service:
 The change would be revenue neutral for TVA. Elasticity
 analysis indicates no expected change in sales volume.       0                  0                0               0                0                 0.00%
 General Service Rates for Large Consumers:
 Decrease wholesale TOU Service energy rates under
 schedules General Service B, C, and D by $23 million
 and to increase wholesale Standard Service rates and
 TOU manufacturing service rates approximately 0.3% to
 maintain TVA revenue neutrality. Elasticity analysis
 indicates a very small net decrease in kWh sales.            (20,131,096)       (18,288,230)     32,434,440      (7,326,356)      (13,311,243)      (0.01%)
 Total Monthly Fuel Charge:
 Change the wholesale rate schedule fuel cost
 adjustment resource cost allocation methodology to
 isolate the cost allocation weighting for large customers
 served under a manufacturing service rate from large
 customers served under a general service rate.
 Elasticity analysis indicates a net change in kWh sales
 that approaches zero.                                        1,382,152          1,255,625        (1,220,496)     2,322,956        3,740,237         0.00%
 Retail Rates:
 Change resale rates to reflect changes in wholesale
 power costs and to improve the alignment of retail
 charges with the new wholesale charges.                      30,907,792         31,672,343       0               0                62,580,135        0.04%
 Hydro Preference Allocation Rebalancing:
 No change to residential hydro allocation credits or
 residential sales volume is expected. Elasticity analysis
 indicates that the increase in the effective rates for non
 residential consumers will result in a 0.04% decrease in
 total sales volume.                                          0                  (38,095,016)     (2,410,145)     (26,985,056)     (67,490,217)      (0.04%)
     Total Expected Change in Sales Volume                         12,158,848      (23,455,279)     28,803,799      (31,988,456)     (14,481,088)      (0.01%)
* The zero inserted for Wholesale Standard and Non Standard Service denotes that the changes at wholesale are unlikely to prompt or incent any
changes by LPCs in their behavior.




                                                                                                                                                                 52
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 63 of 222



 Alternative C2 (Reducing the Wholesale Standard Service Energy Rate by 1¢ per kWh
 and Adding Corresponding Grid Access Charges)
Similar to Alternatives B and C1, six components of the proposed rate change under
Alternative C2 have the potential to impact the environment: proposed changes to TVA’s
wholesale Standard Service rate structure; proposed changes to TVA’s wholesale Non-
Standard Service rate structure; proposed reductions to general service power rates for large
commercial consumers; proposed modifications to the total monthly fuel charge allocation
methodology; proposed changes to retail power rates and their alignment with wholesale
power rates; and the rebalancing of the hydro preference allocation adjustments.

Similar to Alternative C1, TVA’s analysis of price elasticity indicates that the total expected
change in power sales (kWh) as a result of changing these six components would be a minor
decrease of 0.01 percent of those sales. The effects of Alternative C2 would be the same as
Alternative C1. See Table 8 below. The decrease is negligible and would not result in any
alterations of TVA operations and would not require any changes to TVA’s generation and
transmission systems.

Of the six components identified above, the potential energy use effects of the proposed
changes to TVA’s wholesale Non-Standard Service rate structure, proposed reductions to
general service power rates for large commercial consumers, proposed modifications to the
total monthly fuel charge allocation methodology, and the rebalancing of the hydro preference
allocation adjustments would be the same under Alternatives B, C1 and C2.

There would be no expected energy use effects due to reducing wholesale Standard Service
energy rates by 1 cent and introducing a wholesale grid access charge that would recover an
equivalent amount of revenue. The change would be revenue neutral for TVA, and analysis of
the expected impacts to LPCs over a five-year period demonstrated that there would be no
impact on the average wholesale bill for each LPC.

As under Alternative C1, the negligible decrease of 0.01 percent in energy use resulting from
the proposed rate change under Alternative C2 is not expected to have significant net impacts
to TVA power supply requirements. Other factors affecting TVA power supply requirements
such as weather conditions and the level of economic activity are expected to have much
larger influence on TVA energy production. Because of the degree of uncertainty regarding
customer response and the expected minor magnitude of any such response, TVA forecasters
would not alter the demand or energy requirements forecast under Alternative C2.

The economic effect of Alternative C2 is the same as Alternative C1. Although marginal
slowing of investment in DER may occur, TVA does not expect that such a minor slowing of
investment in DER would result in any discernible increases in operations of its own
generating resources, or in the alteration of its generation and transmission systems. TVA
does not anticipate any direct, indirect or cumulative impacts.




                                      Environmental Assessment                                53
                                       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 64 of 222
                                                                                                                                                     Chapter 3


 Table 8. Alternative C2 Price Elasticity Analysis and Potential Change To TVA Power Sales

                                                                        Standard Service               Large         Large                           % Change
            ALTERNATIVE C2
                                                                                                      General     Manufacturing        Total kWh      in kWh
      ANALYSIS OF PRICE ELASTICITY                                 Residential       Small C&I        Service       Service                            Sales

              FY 2016 kWh Sales                               63,147,047,691     54,504,212,007   4,220,782,935   33,653,180,522   155,525,223,155
 Wholesale Standard Service:
 The change would be revenue neutral to TVA. Elasticity
 analysis indicates no expected change in sales volume.       0*                 0                0               0                0                 0.00%
 Wholesale Non Standard Service:
 The change would be revenue neutral for TVA. Elasticity
 analysis indicates no expected change in sales volume.       0                  0                0               0                0                 0.00%
 General Service Rates for Large Consumers:
 Decrease wholesale TOU Service energy rates under
 schedules General Service B, C, and D by $23 million
 and to increase wholesale Standard Service rates and
 TOU manufacturing service rates approximately 0.3% to
 maintain TVA revenue neutrality. Elasticity analysis
 indicates a very small net decrease in kWh sales.            (20,131,096)       (18,288,230)     32,434,440      (7,326,356)      (13,311,243)      (0.01%)
 Total Monthly Fuel Charge:
 Change the wholesale rate schedule fuel cost
 adjustment resource cost allocation methodology to
 isolate the cost allocation weighting for large customers
 served under a manufacturing service rate from large
 customers served under a general service rate.
 Elasticity analysis indicates a net change in kWh sales
 that approaches zero.                                        1,382,152          1,255,625        (1,220,496)     2,322,956        3,740,237         0.00%
 Retail Rates:
 Change resale rates to reflect changes in wholesale
 power costs and to improve the alignment of retail
 charges with the new wholesale charges.                      30,907,792         31,672,343       0               0                62,580,135        0.04%
 Hydro Preference Allocation Rebalancing:
 No change to residential hydro allocation credits or
 residential sales volume is expected. Elasticity analysis
 indicates that the increase in the effective rates for non
 residential consumers will result in a 0.04% decrease in
 total sales volume.                                          0                  (38,095,016)     (2,410,145)     (26,985,056)     (67,490,217)      (0.04%)
     Total Expected Change in Sales Volume                         12,158,848      (23,455,279)     28,803,799      (31,988,456)     (14,481,088)      (0.01%)
* The zero inserted for Wholesale Standard and Non Standard Service denotes that the changes at wholesale are unlikely to prompt or incent any
changes by LPCs in their behavior.




                                                                                                                                                                 54
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 65 of 222




 Alternative D (Reducing the Wholesale Standard Service Energy Rate by 2.5¢ per kWh
 and Adding Corresponding Grid Access Charges)
Under Alternative D, TVA would reduce wholesale Standard Service energy rates by 2.5 cents
per kWh and would introduce a wholesale grid access charge that would recover an
equivalent amount of revenue. The six components of the proposed rate change that may
have environmental consequences are the same as previously identified for Alternatives B,
C1 and C2.

TVA’s analysis of price elasticity indicates that the change in power sales under Alternative D
would be the same as the change under Alternatives C1 and C2. See Table 9 below. The 0.1
percent decrease is negligible and would not result in any alterations of TVA operations and
would not require any changes to TVA’s generation and transmission systems.

As shown in the table, under Alternative D, there would be no effects resulting from reducing
wholesale Standard Service energy rates by 2.5 cents and introducing a wholesale grid
access charge that would recover an equivalent amount of revenue. The change would be
revenue neutral for TVA. TVA’s analysis of the expected impacts to LPCs over a five-year
period demonstrated that there would be no bill impact on the average wholesale bill for each
LPC by altering the wholesale Standard Service energy rate as proposed under Alternative D.
TVA does not foresee, therefore, that the wholesale rate change would result in change to
energy use.

Likewise, the expected energy use effects of the proposed changes to TVA’s wholesale Non-
Standard Service rate structure; proposed reductions to general service power rates for large
commercial consumers; proposed modifications to the total monthly fuel charge allocation
methodology; and the rebalancing of the hydro preference allocation adjustments would be the
same under Alternative D as under Alternatives B, C1, and C2, as discussed above.

As under Alternatives C1 and C2, the negligible decrease of 0.01 percent in energy use
resulting from the Alternative D is not expected to have significant net impacts to TVA power
supply requirements. Again, TVA notes that other factors affecting power supply requirements
have much larger influence on TVA energy production. Because of the degree of uncertainty
regarding customer response and the expected minor magnitude of any such response, TVA
forecasters would not alter the demand or energy requirements forecast under Alternative D.

Similar to Alternatives C1 and C2, TVA does not expect the marginal slowing of investment in
DER would result in any discernible increases in its operations or alter its generation and
transmission systems. TVA does not anticipate any direct, indirect or cumulative impacts.




                                      Environmental Assessment                                55
                                       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 66 of 222
                                                                                                                                                    Chapter 3


 Table 9. Alternative D Price Elasticity Analysis and Potential Change To TVA Power Sales

                                                                       Standard Service               Large         Large                           % Change
            ALTERNATIVE D
                                                                                                     General     Manufacturing        Total kWh      in kWh
      ANALYSIS OF PRICE ELASTICITY                                Residential       Small C&I        Service       Service                            Sales

              FY 2016 kWh Sales                               63,147,047,691    54,504,212,007   4,220,782,935   33,653,180,522   155,525,223,155
 Wholesale Standard Service:
 The change would be revenue neutral to TVA. Elasticity
 analysis indicates no expected change in sales volume.       0                 0                0               0                0                 0.00%
 Wholesale Non Standard Service:
 The change would be revenue neutral for TVA. Elasticity
 analysis indicates no expected change in sales volume.       0                 0                0               0                0                 0.00%
 General Service Rates for Large Consumers:
 Decrease wholesale TOU Service energy rates under
 schedules General Service B, C, and D by $23 million
 and to increase wholesale Standard Service rates and
 TOU manufacturing service rates approximately 0.3% to
 maintain TVA revenue neutrality. Elasticity analysis
 indicates a very small net decrease in kWh sales.            (20,131,096)      (18,288,230)     32,434,440      (7,326,356)      (13,311,243)      (0.01%)
 Total Monthly Fuel Charge:
 Change the wholesale rate schedule fuel cost
 adjustment resource cost allocation methodology to
 isolate the cost allocation weighting for large customers
 served under a manufacturing service rate from large
 customers served under a general service rate.
 Elasticity analysis indicates a net change in kWh sales
 that approaches zero.                                        1,382,152         1,255,625        (1,220,496)     2,322,956        3,740,237         0.00%
 Retail Rates:
 Change resale rates to reflect changes in wholesale
 power costs and to improve the alignment of retail
 charges with the new wholesale charges.                      30,907,792        31,672,343       0               0                62,580,135        0.04%
 Hydro Preference Allocation Rebalancing:
 No change to residential hydro allocation credits or
 residential sales volume is expected. Elasticity analysis
 indicates that the increase in the effective rates for non
 residential consumers will result in a 0.04% decrease in
 total sales volume.                                          0                 (38,095,016)     (2,410,145)     (26,985,056)     (67,490,217)      (0.04%)
     Total Expected Change in Sales Volume                        12,158,848      (23,455,279)     28,803,799      (31,988,456)     (14,481,088)      (0.01%)
 * The zero inserted for Wholesale Standard and Non Standard Service denotes that the changes at wholesale are unlikely to prompt or incent any
changes by LPCs in their behavior.




                                                                                                                                                                56
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 67 of 222



3.5 Air Resources

 3.5.1 Affected Environment
Air quality is an important environmental resource. Poor air quality can affect our health,
ecosystem health, forest and crop productivity, economic development and our enjoyment of
scenic views.

Through its passage of the Clean Air Act (CAA), Congress has mandated the protection and
enhancement of our nation’s air quality resources. National ambient air quality standards
(NAAQS) for the following criteria pollutants have been set to protect the public health and
welfare:
         • Sulfur dioxide (SO2)
         • Ozone (O3)
         • Nitrogen dioxide (NO2)
         • Particulate matter whose particles are <10 micrometers
         • Particulate matter whose particles are < 2.5 micrometers (PM2.5)
         • Carbon monoxide
         • Lead

TVA coal-fired and natural gas fired electric generating facilities either directly emit these
pollutants or contribute to their formation (O3 and PM2.5) in certain atmospheric conditions.
Generally, TVA’s hydro, nuclear, and renewable energy facilities do not directly contribute to
air emissions. TVA has installed air emission controls at its fossil fueled facilities to reduce air
emissions. For instance, TVA has installed selective catalytic reduction systems on 21 of its
coal units and all of its natural gas fired combined cycle plants to reduce nitrogen oxide
emissions, and has equipped 60 percent of its coal-fired capacity with scrubbers to address
reduce sulfur-dioxide emissions. These emissions are expected to go down even further when
coal-fired units at Allen are replaced with a combined cycle gas plant. Areas not meeting the
standards are called “nonattainment” areas; there are no nonattainment areas designated
within the TVA Power Service Area.

Hazardous Air Pollutants (HAPs) are toxic air pollutants, which are known or suspected to
cause cancer or other serious health effects or adverse environmental conditions. The CAA
identifies 187 pollutants as HAPs. Most HAPs are emitted by human activity, including motor
vehicles, factories, refineries and power plants. Mercury is the HAP compound most
associated with the burning of coal and power plant emissions. Other important issues
concerning power plant emissions are acid deposition related to SO2 and NOx emissions, and
visibility impairment, related in the TVA region mostly to ammonium sulfate particles formed
from SO2 emissions from coal-fired power plants. The most sensitive areas in the region are
high elevation, forested areas such as the Great Smoky Mountains National Park. The nature
of these pollutants, their effects and relationships to power production and industry are
discussed more fully in TVA’s 2015 IRP Supplemental EIS.

The primary greenhouse gas emission emitted by electric utilities is CO2, produced by the
combustion of coal, natural gas, and other fossil fuels. Under the IRP, TVA CO2 emissions
(measured by tons and by the emissions rate) resulting from the power generated by TVA and
non-TVA facilities and marketed by TVA are anticipated to decline (see Figures 4-7 and 4-8 of
TVA 2015).

The particular environmental attributes including emissions for the TVA generation fleet and
totals for individual types of generating units (including natural gas-fired combustion turbines

                                        Environmental Assessment                                   57
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 68 of 222



and combined cycle turbines), are presented in Tables 7-1 and 7-2 of TVA’s IRP
Supplemental EIS (2015).

  3.5.2 Environmental Consequences
  Alternative A (No Action)
Under the No Action Alternative there would be no incremental effect from a rate change on
air pollutant emissions and air quality of the region. As identified above, current trends in air
quality would continue.

  Alternative B (Reducing the Wholesale Standard Service Energy Rate by 0.25¢ per
  kWh and Adding Corresponding Grid Access Charges)
As discussed in the socioeconomic and energy use sections, implementing Alternative B is
unlikely to result in any change to retail rates of customers. Thus, there would be no
discernible change in energy use. The proposed rate change under Alternative B is relatively
small and TVA projects that it is unlikely that most LPCs would pass on the grid access charge
to customers. Because the change would not result in any alteration of TVA’s generation
operations, the current conditions and trends in air quality for the region, as discussed above,
would continue.

 Alternative C1 (Reducing the Wholesale Standard Service Energy Rate by 0.5¢ per
 kWh and Adding Corresponding Grid Access Charges)

As discussed above in the socioeconomic and energy use sections, the potential economic
impacts and energy use changes under Alternative C1 are expected to be so small as to be
indiscernible. Energy use changes, if any, would be so small that associated changes in
ambient air pollution levels (air quality) would not be identifiable. Thus, as under Alternative B,
the current conditions and trends in air quality for the region are generally expected to
continue.

While an increased fixed cost may influence customers’ investment in on-site energy (if LPCs
elect to pass along the rate change to customers), any change in customer use of the energy
source would be so small that any associated changes in TVA power generation and any
resulting ambient air pollution or GHG levels would not be identifiable.

 Alternative C2 (Reducing the Wholesale Standard Service Energy Rate by 1¢ per kWh
 and Adding Corresponding Grid Access Charges)
As under Alternative C1, the potential economic impacts and energy use changes under
Alternative C2 are expected to be so small as to be indiscernible. Energy use changes, if any,
would be so small that associated changes in ambient air pollution levels (air quality) would
not be identifiable. Thus, the current conditions and trends in air quality for the region are
generally expected to continue.

While an increased fixed cost may influence customers’ investment in on-site energy (if LPCs
elect to pass along the rate change to customers), any change in customer use of the energy
source would be so small that any associated changes in TVA power generation and any
resulting ambient air pollution or GHG levels would not be identifiable.

  Alternative D (Reducing the Wholesale Standard Service Energy Rate by 2.5¢ per kWh
  and Adding Corresponding Grid Access Charges)
Under Alternative D, TVA would implement the greatest reduction in wholesale Standard
Service energy rates and correspondingly grid access charge. Because the proposed
reduction in energy rates and corresponding grid access charge under Alternative D are 2.5 to

                                       Environmental Assessment                                     58
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 69 of 222



5 times greater than under Alternatives C1 and C2, the proposed rate change would slow
investment slightly more than under Alternatives C1 and C2. TVA does not foresee that the
rate change would require TVA to change its operations or make modifications to its
generation or transmission system. If any change to TVA operations were to result, it would
likely be small and associated increases in ambient air pollution levels would not be
identifiable. Thus, the current conditions and trends in air quality for the region are generally
expected to continue.

As with Alternative C, the rate change may influence customers’ investment in on-site energy
sources but such effects would be so small that associated changes in TVA power generation
(and resulting ambient air pollution or GHG levels) would not be identifiable.

3.6 Water Resources

  3.6.1 Affected Environment
The quality of the region’s water (surface water and groundwater) is critical to protection of
human health and aquatic life. Major watersheds in the TVA region include the entire
Tennessee River basin, most of the Cumberland River basin, and portions of the lower Ohio,
lower Mississippi, Green, Pearl, Tombigbee, and Coosa River basins. As described in detail in
TVA’s 2015 IRP EIS, these water resources provide habitat for aquatic life, recreational
opportunities, domestic and industrial water supplies, and other benefits. Wastewater
discharges from cities or industries and runoff from nonpoint source activities such as
construction, agriculture, mining, and air deposition can potentially degrade water quality.

Pollution involves the presence or introduction of a substance or thing into water resources
that may harm the water resource and impact its beneficial uses, such as swimming or aquatic
life. Every two years, states are required to submit a report to the U.S. Environmental
Protection Agency (EPA) under Section 303(d) of the Clean Water Act. This report identifies
the “impaired” lakes and streams that are not complying with water quality criteria and,
consequently, are not suitable for their designated use. Thus, each state’s 303(d) reports
provide an updated overview of assessed water quality in each state.

Sources of degraded water quality include:
   •   Wastewater discharges from municipal sewage treatment systems, industrial facilities,
       concentrated animal feeding operations and other sources;
   •   Runoff discharge from agriculture, forest management activities, urban uses and mine
       lands, which transport sediment and other pollutants into streams and reservoirs.
       Runoff from commercial and industrial facilities and some construction sites is
       regulated through state National Pollutant Discharge Elimination System (NPDES)
       storm water permitting programs. The other sources not regulated through the NPDES
       program are referred to as “nonpoint source” runoff;
   •   Cooling systems such as those used by electrical generating plants and other industrial
       facilities to withdraw water from streams or reservoirs, use it to cool facility operations,
       and then discharge the heated water into streams and reservoirs. Impacts result from
       temperature changes, the trapping of organisms against intake screens or sucking
       them through the facility cooling system. These water intakes and discharges are
       controlled through state-issued NPDES permits; and
   •   Air pollution in the form of airborne pollutants such as mercury being spread through
       rainfall and deposition.


                                       Environmental Assessment                                     59
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 70 of 222



Additional regulatory protections for water quality and the mechanisms of how power
generation can affect water quality and aquatic life are discussed in detail in the TVA (2011)
and TVA (2015) EISs.

Groundwater refers to water located beneath the surface in rock formations known as
aquifers. Eight major aquifers occur in the TVA region. Approximately half of the region has
limited groundwater availability because of natural geo-hydrological conditions. More than 64
percent of the region’s residents rely totally, or in part, on groundwater for drinking water. More
than 1.7 million residents (22 percent) in the region maintain individual household groundwater
systems, usually a well. All areas in the Tennessee Valley region can generally supply enough
water for at least domestic needs. For the most part, the groundwater quality is adequate to
support existing water supply uses even though some minimal treatment, such as filtration and
chlorination, is sometimes required. Generating facilities involving combined-cycle combustion
turbines often make use of groundwater for either cooling or reinjection of heated water.

 3.6.2 Environmental Consequences
Impacts potentially occurring from rate changes are associated with changes in economic
activity and those associated with changes in power demand. Increases in regional
employment, income, or population can result in increased water demands, construction
activities, and wastewater discharges. Likewise, increases in power demand can require
additional generation and transmission facilities or longer operation of existing facilities.

 Alternative A (No Action)
Under this alternative there would be no rate-related, incremental changes associated with
operation of TVA generating facilities and consequently no addition or lessening of operational
effects as identified in TVA’s 2011 IRP or its 2015 update.

  Alternative B (Reducing the Wholesale Standard Service Energy Rate by 0.25¢ per
  kWh and Adding Corresponding Grid Access Charges)
The potential economic and energy use changes for Alternative B are not expected to result in
any change in energy use. The change would not result in any alteration of TVA’s generation
or transmission systems, and no changes of any kind are expected to energy use. Thus, no
impacts to water resources would result from implementing Alternative B and the current
condition of water quality for the region is generally expected to continue.

 Alternative C1 (Reducing the Wholesale Standard Service Energy Rate by 0.5¢ per
 kWh and Adding Corresponding Grid Access Charges)

As noted above, negligible economic and energy use changes are expected under Alternative
C1. TVA’s analysis indicates that no changes or modifications would be necessary to TVA’s
operations or to TVA’s generation or transmission systems. As with Alternative B, then, there
would be essentially no or only extremely minor impacts to water resources from implementing
this alternative. Thus, current water quality conditions for the region would generally be
unaffected.

 Alternative C2 (Reducing the Wholesale Standard Service Energy Rate by 1¢ per kWh
 and Adding Corresponding Grid Access Charges)
A greater energy rate reduction and grid access charge is proposed under Alternative C2 than
Alternative B and C1. As noted above, negligible economic and energy use changes may be
associated with Alternative C2. TVA’s analysis indicates that such small changes would not
necessitate changes to TVA’s operations, modifications to TVA’s generation or transmission
systems; if changes are necessary, it is most likely that they would be very small. As with

                                       Environmental Assessment                                  60
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 71 of 222



Alternatives B and C1, there would be essentially no or only extremely minor impacts to water
resources from implementing this alternative and current water quality conditions for the region
would be unaffected.

  Alternative D (Reducing the Wholesale Standard Service Energy Rate by 2.5¢ per kWh
  and Adding Corresponding Grid Access Charges)
Alternative D would result in the greatest reduction in wholesale Standard Service energy
rates and correspondingly highest grid access charge. As noted above in the economic and
energy use sections, Alternative D is expected to result in a very small change in energy use.
Such a small change would not necessitate changes to TVA’s operations or modification of its
generation or transmission systems. Similar to Alternatives C1 and C2, there would be
essentially no or only extremely minor impacts to water resources from implementing
Alternative D and the current condition of water quality for the region is generally expected to
continue.

3.7 Land Use

  3.7.1 Affected Environment
TVA provides wholesale power to portions of a seven state region of 80,000 square miles.
Major land uses in the TVA region include forestry, agriculture and urban/suburban/industrial
development. Regional development is described in detail in TVA (2015). Of the non-federal
land in the TVA region about 12 percent is considered developed and 88 percent as rural.

TVA’s existing power plant reservations, excluding the hydroelectric plants associated with
multi-purpose reservoirs, occupy about 25,000 acres. The actual disturbed acreage of these
non-hydroelectric facilities is about 17,400 acres. Existing non-TVA generation facilities from
which TVA purchases power under power purchase agreements utilize an area of
approximately 2,400 acres.

  3.7.2 Environmental Consequences
As stated in Section 3.1, different pricing structures for electricity may induce behavior that
leads to creating, maintaining, or eliminating jobs and the development of new plants or
facilities. Estimating potential changes to land use and development from rate change is a
largely speculative undertaking because power rates are just one factor among many that
influence decisions about land use and development.

  Alternative A (No Action)
Under the No Action Alternative customers would continue to factor the current TVA rate
structure into their decisions about siting of facilities and use of electricity. Since TVA would
take no actions that might induce substantive increases in use of energy, there would be no
need for additional generation facilities related to this rate change. Regional land use, trends
and development in the TVA region would continue as identified in TVA’s 2011 IRP and its
2015 update.

  Alternative B (Reducing the Wholesale Standard Service Energy Rate by 0.25¢ per
  kWh and Adding Corresponding Grid Access Charges)
Under Alternative B, a minor change to power rates would be implemented. The potential for
these changes to result in an appreciable change in energy use is highly unlikely; TVA
projects that most LPCs would not pass along the rate change to customers. As noted above,
Alternative B would not result in changes in energy use nor changes to TVA’s operations or
generation or transmission systems. Thus, the change would not influence the construction of
new industrial or commercial facilities, the expansion of existing facilities, or the closing of

                                       Environmental Assessment                                     61
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 72 of 222



existing facilities; it would not require the construction of new generating or transmission
facilities or even any discernible changes in how existing facilities are operated. Therefore,
there would be no land use impacts from Alternative B.

  Alternative C1 (Reducing the Wholesale Standard Service Energy Rate by 0.5¢ per
  kWh and Adding Corresponding Grid Access Charges)
Under Alternative C1, the change in energy use predicted is expected to be indiscernible. TVA
would not be required to construct new generating facilities or expand or close existing
facilities. Further, TVA does not forecast the need for construction or retirement of any
transmission facilities or infrastructure. There would be no discernible changes in how existing
TVA facilities are operated. The negligible change in energy use would be unlikely to spur or
slow economic activity that would influence land use trends across the Valley, although the
change could influence some individuals’ and companies’ decisions related to investment in
self-generation and the associated use of their property. Decisions made by some individuals
or companies to invest in self-generation is not anticipated to result in any change in land use
trends across the Valley.

  Alternative C2 (Reducing the Wholesale Standard Service Energy Rate by 1¢ per kWh
  and Adding Corresponding Grid Access Charges)
The potential impacts to land use trends under Alternative C2 are the same as Alternative C1.
Under Alternative C2, the change in energy use predicted is expected to be negligible. Similar
to Alternative C1, the negligible changes to energy use would not result in development or
changes to land use by TVA and there would be no discernible changes in how existing TVA
facilities are operated. The negligible change in energy use would be unlikely to spur or slow
economic activity that would lead to land use trends across the Valley, although the change
could influence some individuals’ and companies’ decisions related to investment in self-
generation and the associated use of their property. Decisions made by some individuals or
companies to invest in self-generation would not result in any change in land use trends
across the Valley.

  Alternative D (Reducing the Wholesale Standard Service Energy Rate by 2.5¢ per kWh
  and Adding Corresponding Grid Access Charges)
Under Alternative D, TVA would implement the greatest reduction in wholesale Standard
Service energy rates and correspondingly highest grid access charge. The potential impacts to
land use trends under Alternative D are generally the same as Alternatives C1 and C2. The
alternative is likely to slow DER investment more so than Alternatives C1 or C2, which may
influence the associated use of properties, but decisions to invest in self-generation would not
result in any change in land use trends across the Valley.

3.8 Solid and Hazardous Waste Generation

  3.8.1 Affected Environment
Residential, Commercial and Industrial Wastes
Residential and commercial wastes are usually generated in many, diffusely located areas
and handled at municipal solid waste landfills. Most municipalities and counties currently
engage in long-range planning processes to ensure that adequate capacity is provided for
solid wastes generated within their jurisdictions. Solid waste reduction and recycling is an
important emphasis in most of these plans. For example, in the state of Tennessee, in 2014
Tennessee businesses, industries, citizens and others disposed of 11,66,791 tons of solid
waste, which equated to 5.15 pounds of waste per person per day. Of this amount 6,142,247
tons went to Class 1 landfills and 5,524,544 tons were recycled, reused or diverted to other
facilities. Using 1995 as the base year, per capita waste reduction and diversion rate for 2014

                                       Environmental Assessment                                  62
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 73 of 222



was 30.0 percent, compared with 22.6 percent in 2000 (TDEC 2015).

Tennessee, as well as other states in the Valley, has also implemented a program for
collection and safe storage and disposal of household hazardous waste (HHW). The program
collects and properly disposes of paint, flammable liquids, corrosives, oxidizers, batteries,
and pesticides. Ninety-four counties in Tennessee have participated in the mobile collection
service since it began in 1993 and an average event yielded 4,592 pounds of HHW (with a
0.6 percent participation rate). (TDEC 2015)

Industrial solid and hazardous waste generation and handling is similar. Current legislative
and regulatory programs encourage and/or mandate the reduction, recycling, and proper
disposal of industrial solid and hazardous wastes. The states within the TVA power service
area have state-administered, Resource Conservation and Recovery Act (RCRA) equivalent
programs, which emphasize waste reduction, recycling, and proper handling and disposal of
solid and hazardous wastes. Industries benefit both financially and from a public relations
standpoint by engaging in waste reduction and recycling opportunities in the same way that
TVA benefits from its marketing and utilization of coal combustion residuals (CCR) that are a
by-product of coal-based generation. It is, therefore, likely that industrial solid and hazardous
waste generation and disposal will continue to decline in the future.

TVA-Generated Wastes
Types of wastes typically produced by construction activities whether by TVA or others include
vegetation, demolition debris, oily debris, packing materials, scrap lumber, and domestic
wastes or garbage. Non-hazardous wastes (excluding CCR) typically produced by common
operation of TVA facilities include sludge and demineralizers from water treatment plant
operations, personal protective equipment, oils and lubricants, spent resins, desiccants,
batteries and domestic waste. Between 2010 and 2013, TVA facilities produced approximately
21,000 tons of solid waste per year.

TVA facilities include large, small, and very small quantity generators (previously conditionally
exempt generators) of hazardous waste. Hazardous non-radiological wastes typically
produced by common TVA facility operations include paint and paint solvents, paint thinners,
discarded out-of-date chemicals, parts washer liquids, sand blast grit, chemical waste from
cleaning operations and broken fluorescent bulbs. Routine operations between 2010 and 2013
annually created about 35,537 kilograms of hazardous waste annually and 39,710 kilograms
of Toxic Substances Control Act (TSCA) and universal wastes. TVA’s hazardous wastes and
those requiring special handling (TSCA and universal waste) are generally shipped to Waste
Management’s Emelle, Alabama facility for disposal. TVA reduction programs for hazardous
waste, based upon source reduction, have been in place on the TVA system for some time.

Coal combustion solid wastes or residues (i.e. CCR) include fly ash, bottom ash, boiler slag,
char spent bed material and sludge from operation of wet flue gas desulfurization systems. In
the past, the EPA has determined that CCRs are not hazardous and in April 2015 decided to
continue to regulate them as nonhazardous, solid waste. In 2015, TVA produced
approximately 3.9 million tons of CCRs of which 33.6 percent was utilized or marketed (TVA
2016). Annually CCR production at TVA’s coal-fired plants fluctuates due to a variety of
factors including primarily: plant planned and forced maintenance outages, load swings, plant
dispatch (the process by which plants are directed to increase or decrease power generation
based on the cost of production at each plant—generally the larger, more efficient units run
more and the smaller, less efficient units run less), and variation in fuel supplies (BTU, sulfur,
and ash content of the fuels burned). Additionally, recent decisions to retire coal-fired
generation further reduce the amount of CCRs generated by TVA at its plants. The amount of

                                       Environmental Assessment                                  63
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 74 of 222



CCRs that are disposed also is reduced through marketing and utilization of these by-
products in a number of commercial applications including use of fly ash in concrete
products, bottom ash as aggregate in cement block manufacturing, boiler slag for roofing
granules and industrial abrasives, and scrubber gypsum in gypsum wallboard and cement
manufacturing.

 3.8.2 Environmental Consequences
 Alternative A (No Action)
Current trends in waste production and reduction as identified in the example for Tennessee
above and in TVA (2011) and TVA (2015) would continue for TVA in the region.

 Alternative B (Reducing the Wholesale Standard Service Energy Rate by 0.25¢ per
 kWh and Adding Corresponding Grid Access Charges)
Under Alternative B, a minor change to power rates would be implemented. As noted above,
no changes to energy use and no changes to TVA operations or its systems would result.
Because TVA does not project any change to energy use, no additional waste generation, by
TVA or others, would result from the implementation of Alternative B.

 Alternative C1 (Reducing the Wholesale Standard Service Energy Rate by 0.5¢ per
 kWh and Adding Corresponding Grid Access Charges)
Under Alternative C1, the change in energy use predicted is expected to be indiscernible from
current use. Any energy use changes would be so small that any associated increases in
waste generation would not be identifiable. The rate change would not result in discernible
changes in residential, commercial or industrial waste generation either; the rate change
would be unlikely to spur or slow economic activity in the TVA service area that may affect the
generation of waste.

  Alternative C2 (Reducing the Wholesale Standard Service Energy Rate by 1¢ per kWh
  and Adding Corresponding Grid Access Charges)
Like Alternative C1, the change in energy use predicted is expected to be indiscernible under
Alternative C2. Any energy use changes would be so small that any associated increases in
waste generation would not be identifiable. The rate change would not result in discernible
changes in residential, commercial or industrial waste generation as well; the rate change
would be unlikely to spur or slow economic activity in the TVA service area that may affect the
generation of waste.

  Alternative D (Reducing the Wholesale Standard Service Energy Rate by 2.5¢ per kWh
  and Adding Corresponding Grid Access Charges)
Under Alternative D, TVA would implement the greatest reduction in wholesale Standard
Service energy rates and correspondingly highest grid access charge. However, like
Alternatives C1 and C2, the change in energy use predicted is expected to be so small that
any associated increases or decreases in waste generation would not be identifiable. No
discernible change to the residential, commercial or industrial waste generation is anticipated.

3.9 Summary of TVA Commitments and Proposed Mitigation Measures

Due to the minor and insignificant impacts identified for the action alternatives, there are no
TVA commitments or proposed mitigation measures identified for implementation of this
action.




                                       Environmental Assessment                                   64
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 75 of 222



3.10 Cumulative Impacts

The nature of conducting analyses of proposed rate changes complicates the review of
potential cumulative impacts of such actions. By following the analytical framework presented
in section 3.1, some estimations may be made regarding the potential that such actions may
result in cumulative impacts.

Cumulative impacts are addressed in the socioeconomics section above. As noted therein,
economic impacts could be experienced by consumers if TVA implements additional rate
changes in the future to recover greater portions of its fixed costs. Should TVA implement
additional rate changes in the future, the cumulative impacts of those changes may resemble
the impacts analyzed in the review of Alternative D, which would implement a much greater
fixed cost recovery than other alternatives and result in the greatest grid access charge and
corresponding energy rate decrease.

In addition, TVA periodically adjusts its rates across the board to match revenue needs. Such
rate adjustments are not intended to be revenue neutral. Rate adjustments would typically
increase the monthly electricity bills of customers. The most recent adjustment was
implemented by TVA in October 2017; the 1.5% increase was below the rate of inflation.
Cumulatively, such adjustments would have either beneficial or adverse economic effects on
all customers depending on whether the proposed rate adjustment increases or decreases the
power rates.

As noted above, TVA found very minor economic effects associated with implementation of
Alternative D and found that there would be no or indiscernible environmental impacts.
Potential future rate changes to recover fixed costs would most likely be minor and
implemented gradually, when compared to Alternative D, thereby further minimizing the
potential for effects. Generally, when a proposed action does not result in direct or indirect
effects on a resource, there would be no cumulative impacts to that resource. In its analysis,
TVA found there would be no direct environmental impacts and that there would be
indiscernible or no indirect environmental impacts associated with the rate change
alternatives. Therefore, no cumulative impacts or only marginal cumulative impacts associated
with the rate change alternatives are predicted.

TVA has identified numerous other related activities that may cumulatively affect resources of
concern. Among the other activities conducted by TVA with potential to influence consumer
behavior and investment in DER are the Green Power Providers (discussed above) and Green
Power Switch programs, TVA economic development efforts, and TVA energy efficiency
programs for residences, businesses, and industries (e.g., EnergyRight Solutions). These
activities, past and ongoing, are unlikely to influence the rate of adoption of DER across the
Tennessee Valley.

Other Federal programs and policies may influence energy use in the Tennessee Valley as
well as the rate of investment in DER by private consumers. These include tax credits or
deductions for renewable energy initiatives, trade tariffs applied to DER components, and
programs by other Federal agencies (e.g., Department of Energy) addressing DER. While
these Federal programs and policies influence the rate of adoption of DER, the fate of these
programs and policies remain uncertain at this time. In addition, many LPCs may conduct
related activities that influence customer behavior, investments in DER, and energy efficiency.
TVA utilizes its Integrated Resource Planning process to consider the cumulative market and
social forces that these programs, as well as other relevant inputs, have on TVA’s energy
generation and to provide direction on how to best meet future electricity demand. The 2015

                                      Environmental Assessment                               65
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 76 of 222



IRP provides an important discussion regarding past, present, and foreseeable activities that
influence energy use, and the EIS that accompanied it describes cumulative impacts from
combining different scenarios and strategies (see Chapter 7 of the IRP EIS). The impacts
associated with the alternatives analyzed in this EA are bounded by analyses in TVA’s IRP.

3.11 Recipients
TVA will make the final EA available to the public and those that participated in the review
process by posting the document on the TVA webpage (www.tva.gov/nepa). A notice of the
availability of the EA will be sent to local power companies, the TVPPA, the TVIC, and the
State of Tennessee Department of Environment and Conservation.




                                     Environmental Assessment                                  66
      Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 77 of 222
                                                                                      Chapter 4



                  CHAPTER 4 - LIST OF PREPARERS

4.1 Tennessee Valley Authority

 Nathan Donahoe
 Position:           Manager, Load Forecasting
 Education:          M.B.A., B.S. Business Administration - Finance
 Experience:         12 years in electric utility planning
 Involvement:        Energy production and demand analysis

 Katie A. Downs
 Position:           Senior Program Manager, Pricing and Contracts
 Education:          B.S. Business Administration, Marketing, Entrepreneurship
 Experience:         8 years in electric utility industry
 Involvement:        Technical support

 Karen Eagle
 Position:           Senior Program Manager, Rate Design and Administration
 Education:          B.S. Business Administration - Accounting; Certified Public
                     Accountant (Inactive)
 Experience:         31 years in electric utility industry
 Involvement:        Document preparation, economic impact analysis, technical support

 Matthew Higdon
 Position:           NEPA Specialist, Project Manager
 Education:          M.S., Environmental Planning; B.A., History
 Experience:         15 years in NEPA compliance and natural resource planning
 Involvement:        EA preparation, NEPA Compliance, land use

 Michael R. Hynes
 Position:        Director, Rate Design and Administration
 Education:       M.B.A.; B.S. Math, B.A. Economics
 Experience:      34 years in electric utility industry, concentration in rate design and
                  pricing
 Involvement:     Development of rate structure, historical content, technical support

 Doug Lindauer
 Position:           Specialist, Pricing and Contracts
 Education:          M.B.A.; B.A., Business Administration
 Experience:         15 years in electric utility industry
 Involvement:        Technical support, document review

 Robert Roth
 Position:           Senior Specialist, Enterprise Forecasting
 Education:          M.S., Economics
 Experience:         32 years in energy industry, including 16 years in electric utility industry
 Involvement:        Economic and load forecasting, economic impact analysis




                                     Environmental Assessment                                  67
      Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 78 of 222
                                                                                         Chapter 4


 Sidney Schaad
 Position:           Manager, Power Contracts
 Education:          B.B.A., Business Administration - Accounting
 Experience:         11 years in electric utility industry
 Involvement:        Document review, technical support

 J. Thomas Waddell
 Position:        Senior Manager, Air Permits, Compliance, and Monitoring
 Education:       B.S. Chemical Engineering
 Experience:      29 years in air permitting and compliance, regulatory
                  development and air pollution research
 Involvement:     Air quality

 Melanie Whittaker
 Position:           Analyst, Power Customer Contracts
 Education:          B.A., English Literature
 Experience:         5 years in electric utility industry; 5 years in legal profession
 Involvement:        Document review, technical support

 A. Chevales Williams
 Position:         Specialist, Water Permitting and Compliance
 Education:        B.S. Environmental Engineering
 Experience:       12 years in water quality monitoring and compliance; 11 years in NEPA
                   and environmental services
 Involvement:      Surface water


4.2 Cardno

 Rachel Bell, PMP
 Position:           Project Manager (Contractor)
 Education:          B.S., Environmental Science
 Experience:         12 years in natural resource planning and NEPA compliance
 Involvement:        Socioeconomics, document review

 Susan Burke
 Position:           Economist
 Education:          B.S., Business Administration/Finance; M.S., Agricultural and
                     Resource Economics; Ph.D., Agricultural and Resource
                     Economics
 Experience:         16 years in economics and NEPA compliance, including project
                     management and regional economic impact analyses
 Involvement:        Socioeconomics, document preparation

 Heath Byrd
 Position:           Economist
 Education:          B.S., Environmental Economics and Management; M.S.,
                     Agricultural and Natural Resource Economics
 Experience:         18 years in environmental and natural resources economics and
                     NEPA compliance, including project management, benefit-cost
                     and regulatory impact analyses
 Involvement:        Socioeconomics, document preparation

                                     Environmental Assessment                                    68
Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 79 of 222
                                                            Chapter 4




                       Environmental Assessment                      69
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 80 of 222

                                                                                   Chapter 5


                    CHAPTER 5 - LITERATURE CITED

Auffhammer, M., & Rubin, E. 2018. Natural Gas Price Elasticities and Optimal Cost
      Recovery Under Consumer Heterogeneity: Evidence from 300 Million Natural Gas
      Bills. National Bureau of Economic Research. Available at:
      http://www.nber.org/papers/w24295.pdf

Bernstein, M.A. & Griffin, J. 2006. Regional Differences in the Price-Elasticity of Demand
       for Energy. National Renewable Energy Laboratory. Office of Energy Efficiency
       and Renewable Energy. February 2006. Available at:
       https://www.nrel.gov/docs/fy06osti/39512.pdf

Berelson, S. 2014. Myths of Low-Income Energy Efficient Programs: Implications for
       Outreach. Available at: https://aceee.org/files/proceedings/2014/data/papers/7-
       287.pdf

Bonbright, James C., Danielsen, Albert L. & Kamerschen, David R. 1961. Principles of
       Public Utility Rates. Public Utilities Report, Inc.

Borenstein, S. 2009. To What Electricity Price Do Consumers Respond? Residential
      Demand Elasticity under Increasing-Block Pricing. Available at:
      http://faculty.haas.berkeley.edu/borenste/download/NBER_SI_2009.pdf

Borenstein, S. 2016. The Economics of Fixed Cost Recover by Utilities. The Electricity
      Journal, 29 (2016) 5-12.

Bureau of Census. 2016a. Poverty Estimates, County Statistics. U.S. Department of
      Commerce. Available at:
      https://www.census.gov/quickfacts/fact/table/US/PST045217

Bureau of Census. 2016b. Poverty Status in the Last 12 Months, County Statistics. U.S.
      Department of Commerce. Table S1701.

Bureau of Economic Analysis. 2015. Local area personal income. U.S. Department of
      Commerce. Available at
      https://www.bea.gov/iTable/iTable.cfm?reqid=70&step=1&isuri=1&acrdn=7#reqid=
      70&step=1&isuri=1.

California Public Utilities Commission. 2012. Electricity Use and Income: A Review.
        Available at:
        http://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Content/About_Us/
        Organization/Divisions/Policy_and_Planning/PPD_Work/Pre_2013_PPD_Work/PP
        DElectricityUseIncome.pdf

California Public Utilities Commission. 2013. California Net Energy Metering Ratepayer
        Impacts Evaluation. California Public Utilities Commission. Available at:
        http://www.cpuc.ca.gov/WorkArea/DownloadAsset.aspx?id=4292

Christensen Associates Energy Consulting, Kirsch, Lawrence D. & Morey, Mathew J.
       2015. Pricing Retail Electricity in a Distributed Energy Resources World. Available
       at: https://www.caenergy.com/wp-content/uploads/2015/01/Pricing-Retail-
                                 Environmental Assessment                                70
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 81 of 222

                                                                                  Chapter 5

       Electricity-150106.pdf

Department of Energy. Low-Income Energy Affordability Data (LEAD) Tool. Updated April
      2018. Available at: https://catalog.data.gov/dataset/clean-energy-for-low-income-
      communities-accelerator-energy-data-profiles-2fffb

Economic Research Service. 2016. County-Level Data Sets. Department of Agriculture.
      Available at: https://www.ers.usda.gov/data-products/county-level-data-
      sets/county-level-data-sets-download-data/

Edison Electric Institute. 2016. Primer on Rate Design for Residential Distributed
       Generation. Available at:
       http://www.eei.org/issuesandpolicy/generation/NetMetering/Documents/2016%20F
       eb%20NARUC%20Primer%20on%20Rate%20Design.pdf

Energy Information Agency. 2012. 2009 Residential Energy Consumption Survey
      (RECS) Data. Table CE 1.4. Available at:
      https://www.eia.gov/consumption/residential/data/2009/index.php?view=consumpti
      on

Energy Information Agency. 2017. 2016 Average Monthly Bill – Residential. US
      Department of Energy. Available at
      https://www.eia.gov/electricity/sales_revenue_price/pdf/table5_a.pdf

Energy Information Agency. 2018. One in three U.S. households faced challenges in
      paying energy bills in 2015. Available at:
      https://www.eia.gov/consumption/residential/reports/2015/energybills /

Garcia-Cerutti, L. Miguel. 2000. Estimating Elasticities of Residential Energy Demand from
       Panel County Data Using Dynamic Random Variables Models with
       Heteroskedastic and Correlated Error Terms. Resource and Energy Economics.
       Vol. 22, 2000, pp. 355–366.

Lazard. 2017. Lazard’s Levelized Cost of Energy Analysis - Version 11.0. November
       2017. Available at: https://www.lazard.com/media/450329/view-full-report-small-
       final.jpg

Maddala, G. S, Robert P. Trost, Hongyi Li, & Frederick Joutz. 1997. Estimation of Short-
      Run and Long-Run Elasticities of Energy Demand from Panel Data Using
      Shrinkage Estimators. Journal of Business & Economic Statistics. Vol. 15, No. 1,
      January 1997, pp. 90–101.

National Association of Regulatory Utility Commissioners (NARUC). 2016. Distributed
       Energy Resources Rate Design and Compensation: A Manual Prepared by the
       NARUC Staff Subcommittee on Rate Design. Washington, DC. Accessed at:
       https://pubs.naruc.org/pub/19FDF48B-AA57-5160-DBA1-BE2E9C2F7EA0

Ros, A. 2015. “An Econometric Assessment of Electricity Demand in the United States
       Using panel Data and the Impact of Retail Competition on Prices.” Available at:
       http://www.nera.com/content/dam/nera/publications/2015/PUB_Econometric_Asse
       ssment_Electricity_US_0515.pdf.

                                 Environmental Assessment                                  71
   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 82 of 222

                                                                                Chapter 5

Sigrin, B. and E. Drury. 2013. Diffusion into New Markets: Economic Returns
        Required by Households to Adopt Rooftop Photovoltaics. Available at:
        https://www.aaai.org/ocs/index.php/FSS/FSS14/paper/viewFile/9222/9123

Solar Energy Industries Association. 2017. 2017 Solar Means Business Report. Available
       at: https://www.seia.org/research-resources/solar-means-business-2017

Tennessee Department of Environment and Conservation. 2015. Annual Report on the
      State’s Solid Waste Management System. Fiscal Year 2014-2015. Available at:
      http://www.tennessee.gov/assets/entities/environment/attachments/sw-
      mm_annual_report_Governor_General_Assembly_14-15.pdf/

Tennessee Valley Authority. 2011. Final Environmental Impact Statement for TVA’s
      Integrated Resource Plan. Knoxville, Tennessee.

_____. 2015. Integrated Resource Plan Final Supplemental Environmental Impact
      Statement. Available at: https://www.tva.com/Environment/Environmental-
      Stewardship/Integrated-Resource-Plan.

_____. 2016. Ash Impoundment Closure Final Environmental Impact Statement.
       Chattanooga, Tennessee. Available at:
       https://www.tva.com/file_source/TVA/Site%20Content/Environment/Environmental
       %20Stewardship/Environmental%20Reviews/Closure%20of%20Coal%20Combust
       ion%20Residual%20Impoundments/Final%20EIS%20Part%20I.pdf

_____. 2017. Our Power System. Available at:
       https://www.tva.com/Energy/Our-Power-System

_____. 2018a. Our Service Commitment. Available at:
       https://www.tva.gov/About-TVA/Our-Service-Commitment

_____. 2018b. TVA's Solar Frequently Asked Questions. Available at:
       https://edt.tva.gov/manuals/Solar%20Calculator%20FAQs.pdf




                                Environmental Assessment                             72
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 83 of 222

2018 Rate Change




                             Page intentionally left blank




                                                                            73
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 84 of 222

2018 Rate Change




       Appendix A: TVA Rate Change Letter to Local Power
                  Companies (August 9, 2017)




                                                                            74
         Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 85 of 222

2018 Rate Change




 Tennessee Valley Authority, 1101 Market Street, Chattanooga, Tennessee 37402



 August 9, 2017


 Dear Local Power Company:

 Since the fall of 2013, TVA, local power companies (LPCs), and their customers have worked
 collaboratively to develop and implement a Strategic Pricing Plan (SPP) which focuses on
 TVA’s long-term pricing efforts. The SPP provides a long-term direction in three areas:
 improved pricing, fixed-cost recovery, and encouraging economic technology investments. The
 rate change implemented in 2015 focused primarily on improving pricing by better aligning rates
 with underlying cost drivers. The 2018 rate change will maintain this focus. Accordingly, TVA is
 proposing changes to the Schedule of Rates and Charges attached to and made a part of our
 Power Contract.

 TVA and the Tennessee Valley Public Power Association’s Rates and Contracts Committee
 (TVPPA) have discussed changes to wholesale and resale rates since the fall of 2016.
 The enclosure to this letter describes TVA’s rate change proposal. In accordance with the
 provisions of the section entitled “Adjustment and Change of Wholesale Rate and Resale
 Rates” of the Schedule of Terms and Conditions of the Power Contract, and consistent with our
 collaboration with you, we believe revenue-neutral structural changes are warranted to the
 Schedule of Rates and Charges. TVA is requesting that you or your representative continue to
 meet with us and endeavor to reach agreement with respect to the proposed changes.

 We understand that TVPPA will be serving as the representative for most LPCs. If that is not
 the case for your system, please contact your TVA Customer Service Manager.

 The proposed changes described in the enclosure do not reflect any rate adjustments that may
 take place between today and the implementation date of the rate change. The proposed rate
 change is not intended to raise additional revenue for TVA. However, individual systems and
 their customers may see some effects on their bills, and we will assist you in analyzing,
 understanding, and planning for these changes in the coming months.

 We look forward to discussing this proposal with you. If you have any questions or need any
 additional information, please contact your TVA Customer Service Manager.

 Sincerely,



 Cass Larson                                                                    Daniel P. Pratt
 Vice President                                                                 Vice President
 Pricing & Contracts                                                            Customer Delivery




                                                                                                    75
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 86 of 222

2018 Rate Change


                              TVA RATE CHANGE PROPOSAL

 TVA has worked since the fall of 2016 with the Tennessee Valley Public Power Association’s
 Rates and Contracts Committee (TVPPA) and is proposing the rate change and related matters
 set forth below:

 I.   Wholesale Rates

           The currently available wholesale rate schedule (Schedule WS) would be replaced
           by a changed wholesale rate schedule that would be more particularly developed in
           conjunction with Local Power Companies (LPCs) over the next 180 days. Generally,
           the proposed wholesale rate changes include, but are not limited to, the following:

           1. Reducing seasonal wholesale standard service energy charges by $1.2 billion
           per year (which is approximately 1 cent per kWh) and introducing a new wholesale
           fixed-cost recovery charge that would recover an equivalent amount of revenue.
           TVPPA has suggested modifying this proposal by reducing standard service energy
           charges by a lower amount, such as $300 million per year (which is approximately
           0.25 cent per kWh). Currently, the proposed design for a new wholesale fixed-cost
           recovery charge is a fixed-cost recovery charge that would be allocated to each LPC
           based on its percentage contribution to the total TVA standard service energy usage
           during a historical baseline period and reset on an agreed upon schedule (such as a
           5-year baseline with a rolling reset)

           Alternative allocation methodologies would also be considered. Examples of such
           alternatives have included allocations based on cost-of-service or a contract demand
           requirement. Under any alternative, all such new wholesale fixed-cost recovery
           charges would be subject to TVA rate adjustments.

           2. Changing TOU Service rates applicable to Large Customers (as defined in the
           wholesale power rate schedule) and all corresponding retail rates to reflect new
           fixed-cost recovery charges designed (a) to recover a percentage of TVA total
           revenue from all Large Customers and (b) to convert volumetric energy rates into a
           contract demand charge. The wholesale power rate schedule and all corresponding
           retail rate schedules would be re-issued and their underlying rates would be modified
           to appropriately reflect the new fixed-cost recovery charges.

           3. Moving specifically stated hydro allocation wholesale rate schedule adjustment 2
           charges (debits and credits) from the wholesale rate schedule to the Adjustment
           Addendum. The changed adjustment 2 would instead provide that LPCs’ power bills
           are subject to the hydro allocation adjustments in the current Adjustment Addendum
           published by TVA to reflect the value of the hydro generation benefits allocated by
           TVA to residential customers. The hydro allocation adjustments would continue to
           be subject to the same yearly re-computation and adjustment schedule, and LPCs
           would also continue to report required hydro allocation data to TVA on a monthly
           schedule.




                                                                                                 76
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 87 of 222

2018 Rate Change


            4. Moving the embedded hydro allocation wholesale rate schedule adjustment 4
            charges from the TOU Service demand and energy charges to the Adjustment
            Addendum. The currently effective wholesale schedule adjustment 4 recognizes that
            the TOU Service demand and energy charges contain embedded debit components
            which, together with the wholesale rate schedule adjustment 2, are designed to
            reflect the value of the hydro generation benefits allocated by TVA to residential
            customers. The changed adjustment 4 would provide that TOU Service demand and
            energy charges would be increased or decreased to appropriately reflect the value of
            the hydro generation benefits allocated by TVA to residential customers in
            accordance with the hydro allocation adjustments in the current Adjustment
            Addendum published by TVA. The adjustment 4 hydro allocation adjustments would
            continue to be subject to adjustment by TVA from time to time.

            5. Changing the hydro allocation debit and credit methodology. TVA and TVPPA
            will analyze alternative hydro debit and credit structures and credit levels with special
            attention focused on residential customer impacts. Any changes would be revenue-
            neutral relative to the currently designated value of the hydro generation benefit and
            implemented via the Adjustment Addendum.

            6. Decreasing wholesale TOU Service demand and energy rates under general
            power rate schedules GSB, GSC, and GSD. In order to maintain revenue neutrality,
            wholesale Standard Service rates and/or TOU Service manufacturing power rates
            would be increased. Changes proposed under this section would be guided by cost
            of service and commercial competitiveness study data.

            7. Transitioning all non-fuel wholesale adjustment addendum amounts, including
            the environmental adjustment, that are applicable prior to the effective date of the
            Rate Change, into the wholesale base charges. This section would be applied only
            to the extent it is administratively practical.

            8. Eliminating or phasing-out, by October 2018, the availability of wholesale
            mid-month billing arrangements. Such wholesale mid-month billing arrangements
            are currently implemented through a rider to the wholesale power rate schedule.
            Under this proposal, the availability of those riders would be eliminated or phased-
            out.

            9. Changing the wholesale rate schedule adjustment 1 fuel cost adjustment
            resource cost allocation methodology to isolate the cost allocation weighting for
            Large Customers served under a manufacturing service rate from Large Customers
            not served under a manufacturing service rate. This change would be expected to
            have the effect of lowering these manufacturing customers’ fuel cost adjustment
            amounts.

 II.   Resale Rates

            To enable LPCs to continue operating on a financially sound basis after the
            wholesale rate change, TVA would make the following changes to the resale rate
            schedules:

            1. Change resale rates to reflect changes in wholesale power costs.



                                                                                                    77
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 88 of 222

2018 Rate Change

               2. Improve the alignment of new wholesale charges with retail, provided,
               however, that any such change for Large Customers at retail would occur
               concurrently with wholesale changes made under section I.2 above.

               3. Transition hydro allocation adjustments from the rate schedule base
               charges to the Adjustment Addendum.

               4. Transfer all non-fuel Adjustment Addendum amounts, including the
               environmental adjustment, that are applicable prior to the effective date of
               the Rate Change, into the rate schedule base charges. This section would
               be applied only to the extent it is administratively practical.

               5. For service to customers for which the LPC is billed under Standard
               Service charges, increase the power cost recovery component of resale
               rates to account for anticipated bill impacts resulting from changed Standard
               Service wholesale rates.

    III. Other matters to be discussed in conjunction with the Rate Change

               TVA proposes to explore with LPCs additional opportunities to simplify rate
               schedule language and improve processes for approving and publishing
               rates and rate-related documents. Proposed improvements include, but are
               not limited to, the following:

               1. ESS Reporting. Revise the current ESS reporting requirements to
               remove outdated references and reflect the intent of reporting
               requirements in a more general manner.

               2. Outdoor Lighting Rate Schedule. Revise Part B of the current Outdoor
               Lighting Schedule in order to replace current listing of available fixtures to
               a cost-based formula.

               3. B, C, and D Rate Schedule Unification. Combine General Service B, C,
               and D rates into one rate schedule and combine Manufacturing B, C, and D
               rates into one rate schedule.

     Hydro Allocation Re-balancing. The monetary amounts used in determining the Hydro
     Allocation Adjustment (debits and credits) would be recomputed to take account of
     changed sales and customer account data and applied to wholesale and retail rates
     accordingly.




                                                                                                78
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 89 of 222

2018 Rate Change


        Appendix B: Average Price of Electricity to Ultimate
             Customers by End-Use Sector, by State




                                                                            79
                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 90 of 222

2018 Rate Change




       Table B-1. Average Price of Electricity to Ultimate Customers by End-Use Sector, by State, Year-to-Date
       Through July 2017 and 2016 (Cents per kilowatt-hour)

                                  Residential        Commercial         Industrial      Transportation          All Sectors
                                July      July     July     July     July       July    July      July        July       July
       Census Division          2017      2016     2017     2016     2017       2016    2017      2016        2017       2016
          and State             YTD       YTD      YTD      YTD      YTD        YTD     YTD       YTD         YTD        YTD
      New England                19.28     19.03    15.19    15.16    12.38     12.07     8.42      8.49       16.41     16.21
             Connecticut         20.10     20.61    15.99    15.82    13.26     13.10    10.79     10.98       17.50     17.58
                    Maine        16.03     15.57    12.28    12.08     9.29      8.90       --           --    13.17     12.71
          Massachusetts          19.96     19.29    15.43    15.51    13.46     13.06     6.38      6.43       16.82     16.53
         New Hampshire           19.01     18.29    14.63    14.40    12.26     12.32       --           --    16.04     15.61
            Rhode Island         18.13     18.40    15.10    15.05    14.30     13.60    19.47     18.55       16.27     16.27
                Vermont          17.60     17.21    14.61    14.49    10.14     10.07       --           --    14.59     14.37
      Middle Atlantic            15.99     15.63    12.56    12.42     6.93      7.02    11.22     10.86       12.66     12.51
             New Jersey          15.88     15.74    12.54    12.46    10.26     10.23     9.03      8.75       13.58     13.50
               New York          17.92     17.32    14.60    14.17     5.87      5.94    12.57     11.97       14.67     14.22
           Pennsylvania          14.26     14.03     9.04     9.35     6.80      6.93     7.28      7.73       10.21     10.29
      East North Central         13.20     12.86    10.10     9.78     7.04      6.84     6.81      6.93       10.09      9.83
                    Illinois     12.62     12.25     8.94     8.71     6.44      6.33     6.49      6.71        9.36      9.15
                   Indiana       11.92     11.13    10.28     9.54     7.40      6.81    11.41      9.50        9.59      8.89
                Michigan         15.55     15.05    11.07    10.53     7.38      6.92    12.10     11.51       11.47     10.96
                     Ohio        12.31     12.38     9.94     9.81     6.65      6.81     7.56      7.67        9.68      9.76
               Wisconsin         14.63     14.40    11.11    11.02     7.81      7.74    14.30     14.42       11.07     10.97
      West North Central         12.02     11.62     9.81     9.44     7.29      7.05     8.85      9.07        9.85      9.53
                     Iowa        12.49     12.16     9.57     9.31     6.18      6.08       --           --     8.87      8.72
                   Kansas        13.25     12.98    10.47    10.33     7.54      7.47       --           --    10.58     10.47
               Minnesota         13.10     12.55    10.63     9.74     7.74      7.22     9.47     10.03       10.55      9.92




                                                                                                                                 80
                              Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 91 of 222

2018 Rate Change



                                 Residential        Commercial         Industrial      Transportation          All Sectors
                               July      July     July     July     July       July    July      July        July       July
       Census Division         2017      2016     2017     2016     2017       2016    2017      2016        2017       2016
          and State            YTD       YTD      YTD      YTD      YTD        YTD     YTD       YTD         YTD        YTD
                Missouri        11.37     10.83     9.38     9.06     7.06      6.73     8.21      7.98        9.92      9.49
               Nebraska         10.79     10.70     8.99     8.87     7.66      7.82       --           --     9.12      9.12
           North Dakota         10.25     10.04     9.18     9.04     8.63      8.11       --           --     9.23      8.93
           South Dakota         11.46     11.24     9.53     9.39     7.74      7.55       --           --     9.88      9.71
      South Atlantic            11.93     11.61     9.44     9.31     6.45      6.35     7.96      7.87       10.00      9.82
               Delaware         13.42     13.42    10.11    10.19     7.83      8.06       --           --    11.09     11.18
               District of
               Columbia         12.73     12.96    11.73    11.71     8.41      9.08     9.44      9.36       11.83     11.86
                   Florida      11.75     11.17     9.55     9.12     7.91      7.72     8.47      8.30       10.56     10.09
                 Georgia        11.85     11.40     9.98     9.66     5.82      5.56     5.26      4.91        9.75      9.43
                Maryland        14.16     14.26    10.89    10.97     8.44      7.88     7.87      7.80       12.16     12.24
          North Carolina        11.06     11.11     8.52     8.65     6.09      6.16     8.70      7.85        9.11      9.23
          South Carolina        12.80     12.39    10.46    10.11     6.05      5.94       --           --     9.79      9.59
                   Virginia     11.54     11.45     7.88     8.13     6.58      6.72     7.77      7.89        9.14      9.26
           West Virginia        11.61     10.99     9.62     9.29     6.71      6.54       --           --     9.07      8.82
      East South
      Central                   11.27     10.66    10.55     9.99     5.98      5.68       --           --     9.30      8.88
               Alabama          12.64     11.88    11.61    11.01     6.20      5.92       --           --     9.87      9.42
               Kentucky         10.57     10.11     9.64     9.33     5.60      5.39       --           --     8.41      8.15
             Mississippi        11.27     10.57    10.31     9.57     6.14      5.76       --           --     9.19      8.64
              Tennessee         10.68     10.10    10.45     9.84     6.01      5.62       --           --     9.53      9.05
      West South
      Central                   10.76     10.50     8.36     7.79     5.47      5.09     8.03      5.64        8.31      7.97
               Arkansas         10.15      9.76     8.42     8.11     5.87      5.79    11.82      9.26        8.12      7.94
               Louisiana         9.47      8.92     8.93     8.40     5.36      4.81    10.04      8.93        7.69      7.19
              Oklahoma          10.46      9.86     7.96     7.26     5.29      4.71       --           --     8.11      7.53




                                                                                                                                81
                             Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 92 of 222

2018 Rate Change



                                Residential           Commercial              Industrial           Transportation           All Sectors
                              July      July        July     July          July       July         July      July         July       July
       Census Division        2017      2016        2017     2016          2017       2016         2017      2016         2017       2016
          and State           YTD       YTD         YTD      YTD           YTD        YTD          YTD       YTD          YTD        YTD
                   Texas       11.14      11.04        8.31    7.73          5.47        5.14        7.87       5.41        8.50        8.23
      Mountain                 11.84      11.61        9.66    9.50          6.46        6.24        9.91       9.53        9.50        9.25
                  Arizona      12.36      12.21      10.61    10.49          6.41        5.86        9.30       9.08       10.65      10.34
                 Colorado      12.08      11.79        9.84    9.42          7.27        6.96       10.02       9.40        9.89        9.57
                    Idaho      10.02        9.97       8.01    7.80          6.75        6.65           --         --       8.28        8.12
                 Montana       10.99      10.95      10.18    10.15          5.03        4.94           --         --       8.97        8.86
                  Nevada       11.83      11.53        7.84    8.08          5.82        5.69        8.21       7.80        8.57        8.36
              New Mexico       12.91      11.73      10.32     9.64          6.08        5.74           --         --       9.71        9.00
                     Utah      11.12      11.05        8.81    8.81          6.21        6.37       10.09       9.98        8.72        8.76
                Wyoming        11.29      11.07        9.74    9.41          6.96        6.91           --         --       8.32        8.18
      Pacific Contiguous       14.87      14.35      13.38    12.95          9.11        8.88        8.30       8.75       13.02      12.55
                California     18.24      17.28      15.36    14.74         12.22       11.76        8.27       8.73       15.77      15.01
                  Oregon       10.66      10.51        8.87    8.82          6.13        6.09        9.30       9.24        8.95        8.83
              Washington        9.47        9.32       8.44    8.36          4.60        4.48        9.02       9.01        7.87        7.67
      Pacific
      Noncontiguous            25.79      24.21       23.26      21.27       20.99      18.88           --          --     23.29       21.35
                   Alaska      21.41      20.41       19.69      18.09       16.87      15.34           --          --     19.65       18.24
                   Hawaii      29.39      27.22       26.52      24.12       22.58      20.18           --          --     25.78       23.41
      U.S. Total               12.86      12.47       10.60      10.30        6.85       6.65        9.67        9.45      10.48       10.19

       Source: U.S. Energy Information Administration, Form EIA-861M (formerly EIA-826), Monthly Electric Power Industry Report.

       Displayed values of zero may represent small values that round to zero. Utilities and energy service providers may classify commercial and
       industrial customers based on either NAICS codes or demands or usage falling within specified limits by rate schedule. Changes from year to
       year in consumer counts, sales and revenues, particularly involving the commercial and industrial consumer sectors, may result from
       respondent implementation of changes in the definitions of consumers, and reclassifications. Totals may not equal sum of components
       because of independent rounding.




                                                                                                                                               82
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 93 of 222

2018 Rate Change




       Appendix C: TVA Cost of Service Fiscal Year 2016: A
      Summary of Wholesale Cost of Service Methodologies
                         and Results




                                                                            83
           Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 94 of 222

    2018 Rate Change




Tennessee Valley Authority



                                   Cost of Service Fiscal Year 2016
                       A Summary of Wholesale Cost of Service Methodologies and Results

                                                                                May 2017




1   COST OF SERVICE FISCAL YEAR 2016


                                                                                       84
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 95 of 222

2018 Rate Change




                                                                            85
              Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 96 of 222


 Tennessee Valley Authority – Cost of Service Fiscal Year 2016
Cost of Service
1.1 OVERVIEW

Cost of service is a detailed analysis of financial and operational data that culminates in the assignment of
system level costs to rate classes and to customers within rate classes. Each year as part of the cost of
service study, revenue to cost relationships are analyzed to determine how well the rates and the rate design
structures are working. Ideally, the revenue received from each rate class or customer equals the costs
incurred to serve that rate class or customer.

There are almost an infinite number of ways to do an embedded cost of service study, but all include three
basic steps: functionalization, classification, and allocation. Costs are functionalized by specific utility
function (i.e., generation, transmission, distribution, customer, etc.). Generation costs are further classified
based on whether they are capacity (also referred to as fixed generation or demand) costs or energy (also
referred to as variable generation) costs. In the final step, the functionalized and classified costs are
allocated to rate classes and to customers within rate classes.

Both functionalization and classification are primarily based upon account number under the Federal Energy
Regulatory Commission’s (FERC) Uniform System of Accounts for Electric Utilities. Allocation to rate classes
and to customers within rate classes is done in a manner reflective of cost causation. The allocation to each
rate class or customer is based on the portion of each cost category deemed to have been incurred to serve
that rate class or customer.

2.1 BACKGROUND

From 1992 to 2011, TVA sold power to local power companies (LPCs) under an End-Use Wholesale structure.
Each LPC’s wholesale power cost was dependent upon the classification of the retail customers to whom the
power was resold. The End-Use Wholesale rate structure did not reflect the variation in production costs by
time of day and by season nor did it encourage LPCs or their customers to manage peak demands or energy
consumption. While the End-Use Wholesale rate structure was in effect, the cost of service study was based on
precise load data for the LPCs and most of the larger customers but on decades-old load profiles for the LPC-
served residential, commercial, and industrial end-use segments.

In April 2011, TVA implemented its first major rate change in nearly two decades. The End-Use Wholesale
structure was replaced with a Seasonal Demand and Energy rate structure similar to those commonly used
by other electric utilities. The cost of service studies for subsequent fiscal years have been based on metered
load data due to the availability of metered load data for not only the LPCs and directly served customers, but
also for the large LPC-served customers with power contract demands in excess of 5 MW.

3.1 DEFINITON OF RATE CLASSES FOR EVALUATION

There are three major rate classes with common service attributes over which the fiscal year 2016 cost of
service study is evaluated: standard service, large general service, and large manufacturing service.
Standard service (SS) comprises the LPCs’ power sales to residential, small commercial, and small
manufacturing customers. Large general service (LGS), also known as large commercial service, is service to
non-manufacturing customers with power contract demands greater than 5 MW. Large manufacturing service
(LMS), also known as large industrial service, is service to manufacturing consumers with power contract
demands greater than 5 MW. LGS and LMS may be provided to a customer directly by TVA or by an LPC.
LGS and LMS customers are subject to the same rate structure regardless of whether the service is provided
by TVA or an LPC. TVA provides service directly to 52 LGS and LMS customers. The LPCs provide service
              Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 97 of 222


 Tennessee Valley Authority – Cost of Service Fiscal Year 2016
to approximately 400 LGS and LMS customers.

4.1 GUIDING PRINCIPLES

In preparation for the 2011 rate change, TVPPA and TVA adopted guiding principles to lead the collaborative
process. These guiding principles, as amended, continue to inform the 2018 rate change.

   1. Rates must recover all costs. Both TVA and LPCs need to recover their total costs to provide
      service in order to remain financially sound.

   2. Rates must track cost of service. Rates that do not accurately track cost of service create
      unsustainable subsidies among customers and among customer classes. The objective of this
      principle is to create awareness that rates must track cost of service to ensure an overall lower cost
      of electric service across the Valley.

   3. Rates must send pricing signals. The cost to provide electric service comprises two broad
      categories of costs: variable and fixed. Variable costs are primarily fuel and purchased power costs
      and vary by hour of day, by day of week, and by season of year. Fixed costs include operations and
      maintenance costs, interest expense, and depreciation and are relatively constant throughout the
      year. Pricing signals are useful in communicating the inherent differences in variable and fixed costs
      and provide customers incentives to plan accordingly.

   4. Rates must balance precision with simplicity. Rates and rate design cannot be so complex that
      they create confusion or administrative and communication issues.

   5. Rates must be stable. We need rates and rate design which create a stable environment for customers.

   6. Rates must be competitive. TVA has set a goal of having effective rates in the top quartile with an
      initial focus on maintaining competitive industrial rates.

5.1 %FUNCTIONALIZATION and CLASSIFICATION

TVA uses the FERC Uniform System of Accounts for Electric Utilities. Table 1 on the following page lists the
cost categories used by TVA for cost of service functionalization and classification and provides the specific
FERC account numbers, their descriptions, and the amounts and percentages of total costs as categorized
for fiscal year 2016. TVA, TVPPA, and TVIC agree generally on the functionalization and classification of
fiscal year 2016 costs.

Costs fall into two broad categories: fixed and variable. Fixed costs do not vary in relation to generation or
sales. Variable costs vary directly in relation to generation or sales.

Generation costs are classified as either capacity or energy. Capacity costs are costs incurred to generate
electricity that do not vary with generation, and are considered fixed. Energy costs are costs incurred to
generate electricity that vary with generation and are considered variable.

Transmission costs are the costs associated with the transmission of power through the TVA system, from the
generation source or interchange point to customer delivery points. Transmission costs are considered fixed.
              Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 98 of 222


 Tennessee Valley Authority – Cost of Service Fiscal Year 2016
Other costs are costs not associated with generation or transmission. Other costs include amortization of
regulatory assets, customer service expenses, and payments in lieu of taxes. Other costs are generally fixed.

                                                         6.1 Table 1

            Functions                                                                          2016
               and                        FERC Account Numbers Included                  $             %
             Classes                                                                   millions


                          500 through 554.1 Power Production Expenses
                          (excluding 501, 518, 547, and energy-related portion of
            Capacity      555) Allocations of 427 through 432 Interest Charges         $4,292         40%
                          Allocations of 403 Depreciation Expense
                          Allocations of 920 through 935 Administrative and General
                          Expenses
                          501 Fuel
                          518 Nuclear Fuel
             Energy                                                                    $3,001         28%
                          Expense 547 Fuel
                          555 Purchased Power

                          556 through 557 Other Power Supply
           Transmission   Expense 560 through 574 Transmission
               and        Expenses Allocations of 427 through 432                       $871          8%
             Ancillary    Interest Charges Allocations of 403
                          Depreciation Expense
                          Allocations of 920 through 935 Administrative and General
                          407.3 Regulatory Debits (amortization)
                          411.1 Accretion (not the FERC name)
             Other        901 through 917 Customer and Sales                           $2,113         19%
                          Expenses Allocations of 427 through 432
                          Interest Charges
                          Allocations of 920 through 935 Administrative and General
             Taxes        408.1 Taxes Other Than Income Taxes                           $522          5%
           Total Costs                                                                $10,799         100%


ALLOCATION

There are four categories of costs to be allocated in the cost of service for TVA: capacity, energy,
transmission, and other. While there is general consensus among TVA, TVPPA, and TVIC regarding the
functionalization and the classification of TVA system costs, there is considerable disparity in their respective
approaches to the allocation of those costs to rate classes and to customers within rate classes.

7.1 Capacity

Capacity costs allocators generally assign costs based on the rate class or customer contribution to system
peak. Common variations include consideration of the annual system peak (1 CP), a weighting of peaks from
summer and winter (2SW CP ), the average of the twelve monthly coincident peaks (12 CP), multiple
coincident peaks within 5 to 10% of the system peak (Top 50, Top 200) , and all hours (in essence an average
energy allocator).

TVA’s position is that capacity costs are incurred to serve load that is consistently coincident with system peak
              Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 99 of 222


 Tennessee Valley Authority – Cost of Service Fiscal Year 2016
and has used the Top 200 system peaks as an approximation of all peaks within 10% of the annual system
peak. At the suggestion of TVIC, TVA has fine-tuned this allocator to the Top 200 native load peaks, thus
excluding wheeling and          interchange customers. Capacity costs are allocated based on the average
coincident load of each rate class or customer for each of the Top 200 native load peaks.

TVPPA recommends that capacity costs be spread throughout the year by plant based on actual generating
hours and that the costs redistributed to each month be allocated to rate classes and customers based on
monthly coincident peak. This allocation methodology produces an allocation virtually identically to a
traditional 12CP allocation, with a less than one fourth of one percent variation. Based on this close cost
relationship, TVA used the 12 CP capacity cost allocation to represent TVPPA’s perspective.

TVIC agrees that capacity costs should be allocated over a relatively large number of coincident peaks, but
prefers the Top 50 native load peaks as an approximation of all peaks within 5% of the annual native load
peak.

8.1 Energy

Energy costs allocators generally assign costs based on energy usage with perhaps a time of use
element. Common variations include average energy usage, average on peak and off peak usage, rate
class or customer usage of the generation from each generating unit, and rate class or customer usage
weighted by hourly marginal cost.

TVA’s position is that energy costs are incurred unevenly throughout the year, the month, and the day, as less
efficient or more expensive generation is dispatched to serve peak loads. In the absence of an independent
power market from which to derive hourly marginal costs, TVA uses hourly power supply cost as a proxy.
Actual embedded energy costs are allocated to each rate class or customer based on the hourly load-
weighted incremental costs as a percentage of total system hourly load-weighted incremental costs. TVA
refers to this methodology as “Resource Cost Allocation” or RCA.

TVPPA prefers the allocation of energy costs based solely on the usage of each rate class or customer
without reference to the time of the usage.

TVIC favors the RCA methodology of allocating energy costs to rate classes or customers based on hourly
load-weighted incremental costs.

9.1 Transmission

Transmission costs allocators generally assign costs based on the rate class or customer contribution to
system peak in a manner similar to capacity costs allocations. Common variations include consideration of the
annual system peak (1 CP), a weighting of peaks from a single season, the average of the twelve monthly
coincident peaks (12 CP), the single non- coincident peak (1 NCP), and the average monthly non-coincidental
peak (12 NCP).

TVA’s position is that the transmission and ancillary services tariffs are calculated based on the assignment of
the transmission and ancillary services revenue requirements to both native and non-native transmission
customers using a 12 CP allocator and that to maintain parity between the non-native transmission customers
and the various rate classes of native transmission customers, embedded transmission and ancillary services
costs should be allocated on the same basis.

TVPPA’s position is that transmission and ancillary services costs should be allocated to rate classes and
customers based on a 12 CP allocator.
             Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 100 of 222


 Tennessee Valley Authority – Cost of Service Fiscal Year 2016
TVIC recommends that transmission and ancillary services costs be allocated to rate classes and customers
on the same basis as capacity costs are allocated. It is their position that the transmission system, like the
generation system, is built to serve the peak demands of the system.

10.1 Other

It is the consensus of TVA, TVPPA, and TVIC that other costs should be allocated on the basis of each rate
class or customer allocated share of total capacity, energy, and transmission costs.

11.1 Allocations by Customer Class

The allocation of the costs presented in Table 1 to the three major rate classes based on the methodologies
discussed above is shown in more detail below in Table 2. The loads for each rate class and the costs in
each cost category are the same for each of the three perspectives presented.

The specific allocations vary by perspective and methodology but are consistent. Each of the methodologies
allocates significantly more capacity and transmission costs per kWh to standard service than to large
general service and large manufacturing service. Each of the methodologies allocates similar energy costs
per kWh to each of the three rate classes. All three perspectives use the same proportional methodology to
allocate other costs. Consequently, all three allocate more other costs per kWh to standard service than to
large general service and large manufacturing service.

                                                12.1     Table 2

         TVA Perspective         Load GWh     Capacity       Energy      Transmission   Other        Total

   Standard Service                 117,692      $ 3,587       $ 2,308        $ 718      $ 2,134     $ 8,747
   Large General Service              4,221            94           79           19             62       254
   Large Manufacturing Service       33,695         611            614          134         439        1,798

        TVPPA Perspective        Load GWh     Capacity       Energy      Transmission   Other        Total

   Standard Service                 117,692      $ 3,545       $ 2,270        $ 718      $ 2,108     $ 8,641
   G BCD                              4,221            96           81           19             63       260
   M BCD                             33,695         651            650          134         463        1,898

         TVIC Perspective        Load GWh     Capacity       Energy      Transmission   Other        Total

   Standard Service                 117,692      $ 3,611       $ 2,308        $ 733      $ 2,147     $ 8,799
   G BCD                              4,221            93           79           19             61       252
   M BCD                             33,695         588            614          119         426        1,748
                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 101 of 222


 Tennessee Valley Authority – Cost of Service Fiscal Year 2016

MULTIPERSPECTIVE PRESENTATION OF RESULTS

In recognition of and with respect for the diversity among TVA’s customers, the results of the fiscal year 2016
cost of service study are presented from three perspectives: TVA’s, TVPPA’s, and TVIC’s. The cost of service
study can be used to compare and contrast results among both the perspectives and the rate classes. This
multiperspective presentation facilitates awareness and understanding of the sometimes competing priorities
of fairness, affordability, and competitiveness. The perspectives are presented based on each party’s
preferred cost allocation methodologies and the resulting relationships of the revenue to cost ratios of the
three previously defined aggregated rate classes to tolerance band around cost parity. The five dollar
tolerance band around cost parity recognizes the differences among perspectives and the common goal for
rates to recover underlying costs.

                                                           13.1   Chart 1

                             $90
                                                                                  TVPPA SS
                             $80
                                                           TVPPA LGS                         TVIC SS
      Unit Revenue ($/MWh)




                             $70                   TVIC LGS
                                                          TVA LGS                   TVA SS
                             $60
                                             TVIC LMS
                             $50
                                                           TVPPA LMS

                                               TVA LMS
                             $40
                                   $40       $50           $60                $70            $80       $90
                                                              Unit Cost ($/MWh)


14.1 RESULTS

The TVA perspective is presented in blue in Chart 1 and is based on Top 200 allocated capacity, RCA
allocated energy, 12 CP allocated transmission, and proportionally allocated other costs.

The TVPPA perspective is presented in green in Chart 1 and is based on 12 CP allocated capacity, average
allocated energy, 12 CP allocated transmission, and proportionally allocated other costs.

The TVIC perspective is presented in red in Chart 1 and is based on Top 50 allocated capacity, RCA allocated
energy, Top 50 allocated transmission, and proportionally allocated other costs.

The size of the bubbles is directly proportional to the volume of sales to each of the aggregated rate classes.
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 102 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

       The three perspectives of estimating the cost to provide electric service to customer
       classes produced remarkably similar results. All three methodologies indicate
       approximately the same revenue to cost ratios for all three rate classes (LPC
       Standard Service, Large Manufacturing Service, and Large General Service).
       Furthermore, all three perspectives also concur that the aggregated Large General
       Service class has rates which currently generate revenues significantly in excess of
       their allocated costs.

       15.1 CONCLUSIONS

     The commonalities highlighted by the multiperspective approach provide a solid basis for
     moving forward with the October 2018 rate change. The differences point to areas for
     continued exploration in the future, both to clarify mutual understanding and to ensure rate
     structures and long-term directions are both competitive and equitable.
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 103 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                Appendix D: Public Comments on the Draft EA
                            and TVA Responses
       Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 104 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016
        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 105 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016
     Introduction
     The Draft EA for the proposed 2018 Wholesale Rate Change was released to the public
     on March 9, 2018. TVA accepted comments submitted by mail and email through April 9,
     2018. During the comment period, TVA received 1,741 comment submissions on the Draft
     EA. One comment submission was received from the State of Tennessee Department of
     Environment and Conservation, nine from nongovernmental organizations, and the
     remainder were from private citizens and businesses. Of the 1,741 submissions, less than
     10 raised substantive issues relating to TVA’s analysis in the Draft EA. The remainder
     were more general in content. Most submissions (1,449) originated from one of four form
     letters: the Sierra Club submitted a letter cosigned by 725 members (Sierra Club Form
     Letter); 608 people sent a message originating from the Southern Alliance for Clean
     Energy (SACE Form Letter); 74 members of the Volunteer Energy Cooperative submitted
     a form letter; and 42 people voiced opposition in an form letter of unknown origin. Many
     individuals who submitted form letter comments added additional, unique statements.
     Nine submittals were received after the end of the comment period; no additional issues or
     concerns were raised in these submittals that had not already been raised in timely
     submittals and addressed below.
     All of the comment submissions were carefully reviewed by TVA and the EA was edited
     and revised as appropriate. TVA notes that it did not respond to comments of general
     support for or opposition to the proposed rate change that did not include a specific
     reason, but made a note of the extent of the support or opposition. Comments were
     collated and summarized by TVA. In the table below, comments or summaries of similar
     comments and TVA’s responses to them are provided. The comments were grouped in
     the following eight categories:
              I. General Comments
              II. TVA Purpose and Need
              III. Consistency with the TVA Act and TVA’s Mission
              IV. TVA’s Integrated Resource Plan
              V. Range of Alternatives
              VI. Socioeconomic Analysis
              VII. Environmental Impact Analysis
              VIII. NEPA Process




     Appendix D | 1
                                                   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 106 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016
       Table D-1. Public Comments and TVA Responses

                                                                    COMMENT STATEMENT OR SUMMARY OF
           #                COMMENTER(s)                                                                                                        TVA RESPONSE
                                                                              STATEMENTS

       I. GENERAL COMMENTS

       1       Appalachian Voices, Center for Biological        Commenters are opposed to the proposed rate change           TVA understands that keeping electricity bills low is
               Diversity, Memphis AARP Branch,                  because it would increase the monthly electricity bill and   important to most consumers. In developing this proposal,
               Tennessee State Conference National              create a financial burden to their or other households and   TVA considered potential consequences to wholesale and
               Association for the Advancement of Colored       businesses. The proposal would burden low or fixed           retail bills, and has attempted to minimize unexpected
               People (NAACP) Environmental Justice             income residents in particular.                              adverse changes.
               Committee, SACE Form Letter, Sierra Club
               Form Letter, SACE, Sierra Club/Southern                                                                       Based on the analysis, TVA found that changes in the
               Environmental Law Center (SELC), J.                                                                           wholesale rate structure would have a small effect on
               Adams, V. Alexiades, T. Allen, W. Ammons,                                                                     consumers based upon each person’s individual usage.
               C. Aronson, D. Ashmore, J. Atkins, R. Ball,                                                                   Some residents would see overall lower bills, and some
               P. Banks, C. Barber, J. Barksdale, K Beaty,                                                                   residents may pay $1 to $2 a month more on their energy
               N. Beavers, D. Bell, R. Bisonnette, B.                                                                        bills if their local power companies choose one of TVA’s
               Bivens, D. Boettner, D. Boitnott, D. Boles, R.                                                                recommended rate options.
               Bonee, T. Boughan, B. Bowers, C. Bowman,
               S. Brendel, J. Brooks, S. Brooks, J. Brown-                                                                   Consumers would still control their bills by choosing how
               Hall, K&S Bruno, M. Bryant, T. Buffington,                                                                    much power they use and being more energy efficient.
               D&L Buletti, L. Burch, C. Burch, E. Burgess,                                                                  The new rate restructure would also better account for
               D. Burgess , F. Burgess , J&M Burhans, H.                                                                     fixed costs, while still being based mainly on energy
               Burris, K. Carey Jr, R. Carmichael, T. Case,                                                                  usage.
               P. Casteel, S. Chamberlin, L. Charles , P.
               Chavis, S. Chilton, DB Clark, JD Clark, D.                                                                    This is being done to more fairly allocate costs: ensuring
               Clemons, M. Cole, J. Colton, J. Conner, K.                                                                    the cost of power is spread across everyone who benefits
               Cook, G&S Cook, L. Coulter, S. Creers, W.                                                                     from access to the grid, and. The change would also help
               Daughterty, R. Daumiller, J. Deal, P. Dean,                                                                   stabilize monthly bills.
               C&P Dearmom, E. Denton, J. Didicher, V.
               Dixon, C. Drumright, M. Dryja, R. Duncan,                                                                     With this proactive change to our rate structure, TVA
               D. Dunn, AJ Dwenger, J. Dwenger, Earnie,                                                                      would continue to provide a stable foundation that gives



       Appendix D | 2
                                                 Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 107 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                               COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                        TVA RESPONSE
                                                                         STATEMENTS
             J. Eastman, P. Eberhart, T. Echols, R.                                                       the flexibility to embrace new trends, continue delivering
             Elliott, B. Elliott, S. Eubanks, S. Evans, B.                                                more innovative energy options – and, most importantly,
             Everett, P. Falk, L. Falk, K. Ferris, J. Finke,                                              provide low rates for Valley residents for generations to
             J. Flake, R. Ford, G. Ford, K. Foreman, K.                                                   come.
             Furgal, A. Fusco, S. Garrett, E. Geren, M.
             Gingerich, C. Goad, W. Goehl, J. Goehl, W.                                                   Several of the commenters that expressed concern that
             Golden, D. Green, M. Greeno, B. Grisham,                                                     the proposal would increase their electricity bills cited,
             D. Guill, M. Gulick, S&W Hale, K. Hall, M.                                                   anecdotally, to recent household electricity bills that
             Hamman, A. Harper, T. Harrington, R.                                                         exceeded $400. TVA notes, based on their high electricity
             Harris, D. Harris, JR Hartley, L. Heidkamp,                                                  bills, that these commenters likely are high-volume users
             C. Henry, JM Higdon, B. Hill, D. Holbrook, C.                                                that would actually see decreases in their electricity bills
             Holloway, K. Hooker, C. Hoover, S. Hritz, A.                                                 under the proposed default retail rates (see section 3.3.2
             Hritz, A. Hultman, K. Hyche, T. Iovino, J.                                                   of the EA).
             Irvin, B. Jackson, B. Jenkins, J. Jonakin, G.
             Jones, T. Jones, J. Jones, J. Keck, D. Kelz,
             N. Kennedy, Kerry, K. Khalili, S. King, B.
             Knisley, R. Knuth, C. Koczaja, E. Kohli, M.
             Lammers, R. Lamonda, C. Landis, C. Lane,
             E. Larson, N. Lee, J. Lee, M. Lees, D.
             Levins, N. Levison, T. Lewis, P. Lilly, S.
             Lockhart, H&V Longee, Lori, R. Lowe, A.
             Luttrell, R. Lynch, F. Lynch, C. Magli, L.
             Mallory-Elliott, C. Mantooth, L. Marchand, D.
             Matheny, A. Mayer, B. McCabe, T. McClary,
             J. McCoy, P. McCoy, S. McDonald, S.
             McFarlen, L. McKenna, D. McLeskey, B.
             Mentzer, A. Miller, Miranda, M. Mitchel, J.
             Mitchell, S. Monahon, M. Moore, P. Morello,
             B. Morello, H, Morgan, Herman Morris, H.
             Murphy, D. Neilson, G. Nelson, D. Nelson, J.
             Noble, N. Ottinger, D. Overbay, B. Paisley,



       Appendix D | 3
                                                 Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 108 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                              COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                 TVA RESPONSE
                                                                        STATEMENTS
             J. Parks, S. Parris, J. Parsons-Flynn, R.
             Paxton, S. Peeples, R. Peeples, M.
             Pendergrass, R&D Pennycuff, C. Perry, R.
             Phelps, K. Phillips, M. Poley, S. Ponce, R.
             Powers, K. Presley, W. Prettyman, R. Price,
             C. Pupal, W. Rabert, S. Ramsey, D. Reed,
             J. Reed, A. Reels, J. Reid, D. Richards, C.
             Richeson, J. Rizzo, P. Robbennolt, DC
             Robbins, G. Robertson, L. Rosenblatt, L.
             Ross, D. Rowe, D. Royalty, D&L Rupert, D.
             Sapp, R. Satterfield, J. Schiller, C. Schmidt,
             H. Seffron, J. Settlemeyer, K&J Shackelford,
             S. Sharitt, C. Shepherd, E&J Shewmake, B.
             Simmons, K. Singleton, G. Slagle, P. Slentz,
             T. Smith, B. Smith, J. Smith, M. Stanfill, J.
             Steitz, J&S Stephens, S. Stephens, Steve
             Turney, A. Storic, R. Storic, R.Storic, H.
             Storic, B. Swinford, S. Taylor, D. Thometz,
             S. Threet, L. Thurman, L. Tift, PL Tobey, E.
             Turner, C. Vandever, M. Vogel, GF Wade,
             B. Wallace, B. Watson, J. Welch, C. West,
             G. West, R. Westbrooks, M. Wettemann, G.
             Whitehead, L. Whitfield, TM Whiting, B.
             Wilborn, L. Williams, B&G Williams, J.
             Williams, A. Womac, R. Wood, J. Wright, S.
             Wyatt, S. York, B&A York, C. Young, B.
             Zarnoch, G. Ziegele, J. Ziegele, J. Zumstein




       Appendix D | 4
                                                   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 109 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                    COMMENT STATEMENT OR SUMMARY OF
           #                COMMENTER(s)                                                                                                          TVA RESPONSE
                                                                              STATEMENTS
       2       Appalachian Voices, Center for Biological        Commenters are opposed to the proposed rate change            Consumers’ behavior and weather are primary factors in
               Diversity, Memphis AARP Branch,                  because it would reduce the incentive for conservation,       energy bills. This would continue to hold true under TVA’s
               Tennessee State Conference NAACP                 since it would likely reduce the amount of money an           proposed rate change. Valley residents would still control
               Environmental Justice Committee, SACE            individual consumer (or company) could save by reducing       their energy bills by choosing how much electricity they
               Form Letter, Sierra Club Form Letter, SACE,      their power usage. The rate change would reduce the           use and being more energy efficient.
               Sierra Club/SELC, J. Adams, V. Alexiades,        benefit of choosing energy efficiency or locally site solar
               C. Barber, J. Barksdale, N. Beavers, B.          generation, and will discourage the growth of energy
                                                                                                                              TVA’s proposed rate change would not hurt the ability of
               Bickel, B&N Bloomfield, DA Boettner, T.          efficiency and DER. Under TVA’s proposed approach,
                                                                                                                              consumers to take actions to reduce their monthly
               Boughan, B. Bowers, M. Briggs, J. Brown-         consumers will have less incentive to either reduce their
                                                                                                                              electricity bills. There would still be incentives for
               Hall, P. Bryan, R. Burks, T. Burns, H. Burris,   energy use or invest in distributed solar, but more
                                                                                                                              consumers to conserve electricity. Bills would continue to
               D. Bursch, A. Bush, M&S Calvert-                 incentive to simply use more energy. Energy conservation
                                                                                                                              be determined primarily by usage: more electricity usage
               Rosenberger, L. Charles, K. Cohen, C.            and efficiency should be encouraged.
                                                                                                                              would result in higher bills to the consumer, whereas less
               Corbitt, ES Couch, D. Cross, J. Deal, P.
                                                                                                                              electricity usage would result in lower bills. Because the
               Dean, C. Drumright, K. Ferris, K. Foreman,
                                                                                                                              proposed rate change would affect only a small portion of
               M. Gingerich, W. Goehl, J. Goehl, T. Grose,
                                                                                                                              consumers’ electricity bills, consumers would continue to
               M. Hamman, M. Hardesty, J. Harkey, R.
                                                                                                                              benefit from implementing energy efficiency practices.
               Harris, D. Harris, N. Hartert, JR Hartley, L.
               Haywood, L. Heidkamp, Lesley Herrmann, J.
               Hitch, D. Holbrook, C. Hooper, A. Hultman,                                                                     In addition, TVA found in its analysis that the rate change
               K. Hyche, T. Iovino, P. Jackson, J. Jonakin,                                                                   in Alternative C1 (preferred in the final EA) would be
               S. Kelley, R. Knuth, C. Koczaja, C. Lane, R.                                                                   unlikely to substantially influence the rate of investment in
               Lowe, L. Lynch, C. Magli, K. Marett, B.                                                                        DER among retail consumers.
               McCabe, L. McCall, S. McDonald, A.
               McFarlen, G. Miller, Miranda, J. Mitchell, S.                                                                  As discussed in the EA 2.3.1, the LPCs may implement
               Moffatt, R. Moore, M. Moore, P. Morello, B.                                                                    the proposed rate change with default, optional, or
               Morello, Herman Morris, G. Neely, D.                                                                           customized retail rates. Regardless of which option the
               Nielsen, J. Noble, N. Ottinger, K. Parker, R.                                                                  LPCs choose, the proposed wholesale rate change would
               Phelps, JP Plumlee, M. Poley, S. Ponce, W.                                                                     appropriately reward energy efficiency and investment in
               Prettyman, J. Reid, C. Richeson, JR Riddle,                                                                    DER. Under the negotiated preferred alternative, C1, the
               J. Rizzo, L. Ross, D. Royalty, D. Sapp, J.                                                                     1/2 cent grid access charge would recover less than 8
               Schiller, C. Schmidt, T. Singleton, K.



       Appendix D | 5
                                                  Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 110 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                  COMMENT STATEMENT OR SUMMARY OF
           #               COMMENTER(s)                                                                                                   TVA RESPONSE
                                                                            STATEMENTS
               Singleton, P. Slentz, j. Steitz, S. Stephens,                                                          percent of TVA fixed costs through the wholesale grid
               B. Swinford, M. Taylor-Poleskey, D.                                                                    access charge.
               Thometz, L. Tift, PL Tobey, K. Todd, J.
               Vance, GF Wade, B. Wallace, B. Wallace,
                                                                                                                      To help better manage energy usage, TVA offers
               M. Walton, G. Wathen , R. Westbrooks, M.
                                                                                                                      eScore™ – a program developed through a partnership
               Wettemann, L. Whitfield, TM Whiting, S.
                                                                                                                      between TVA and local power companies to provide
               Williams, L. Williams, J. Williams , J.
                                                                                                                      homeowners with a simple way to make existing homes as
               Wohlgemuth, A. Womac, R. Wood, E. Zubko
                                                                                                                      energy-efficient as possible. If interested, learn more at the
                                                                                                                      eScore website. Consumers can find additional
                                                                                                                      information and tips from TVA about how to save money,
                                                                                                                      and energy, and lower electricity bills here. They can also
                                                                                                                      reach out to their local power companies for advice and
                                                                                                                      programs available in their area.

       3       Memphis AARP Branch, Tennessee State            Commenters are opposed to the proposed rate change     In its assessment, TVA found that the proposed rate
               Conference NAACP Environmental Justice          because it reduces or eliminates the incentive for     change would only marginally influence the rate of
               Committee, SACE Form Letter, Sierra Club        consumers to evaluate, invest in and use alternative   investment in energy efficiency and DER among retail
               Form Letter, F. Adom, C. Aronson, B&N           energy sources.                                        consumers. The incentive to invest in energy efficiency
               Bloomfield, DA Boettner, M. Briggs, J.                                                                 and alternative energy sources such as DER would not be
               Brooks, P. Bryan, T. Burns, M&S Calvert-                                                               eliminated; it would be marginally decreased, assuming
               Rosenberger, ES Couch, P. Dean, M.                                                                     that households pursuing DER use above-average
               Dillman, J. Eastman, B. Elliott, K. Foreman,                                                           amounts of electricity. TVA has added additional
               T. Grose, M. Hardesty, L. Haywood, K.                                                                  information to the EA regarding potential changes in
               Hyche, C. Johnson, B. Knisley, R. Knuth, C.                                                            investment of DER. TVA estimates that the payback
               Koczaja, N. Lambeck, C. Landis, N. Levison,                                                            period of a typical rooftop solar investment would increase
               E. Lewis, R. Lowe, J. Marlin, L. McCall, A.                                                            from approximately 15 to 16 years. As addressed in
               McFarlen, J. McIntosh, M. Moore, Herman                                                                section 3.3, literature suggests that this change would not
               Morris, K. Parker, JP Plumlee, S. Ponce, JR                                                            result in a significant change in DER investment.
               Riddle, D. Sapp, D. Scher, J. Schiller, P.
               Slentz, J. Smith, J. Steitz, M. Stewart, K.
                                                                                                                      The proposed rate change would balance a fiscally


       Appendix D | 6
                                                 Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 111 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                 COMMENT STATEMENT OR SUMMARY OF
           #               COMMENTER(s)                                                                                                               TVA RESPONSE
                                                                           STATEMENTS
               Todd, R. Trahan, J. Vance, G. Wathen, B.                                                                           responsible fixed charge with maintaining a usage-based
               Watson, M. Wettemann, L. Whitfield, TM                                                                             energy rate that does not discourage energy efficiency or
               Whiting, S. Williams, K. Wilson, R. Wood,                                                                          investment in DER.
               Ed. Zubko
                                                                                                                                  TVA has determined that the current pricing structure
                                                                                                                                  over-incentivizes consumer installation of DER without a
                                                                                                                                  corresponding benefit in reducing TVA’s costs or the costs
                                                                                                                                  of other Valley customers, and, without a rate change,
                                                                                                                                  over time, the imbalance created by DER investment
                                                                                                                                  would inequitably shift costs to consumers throughout the
                                                                                                                                  Valley who cannot afford to or do not choose to invest in
                                                                                                                                  DER.

                                                                                                                                  In addition, the current over-incentivation for small-scale
                                                                                                                                  DER investments reduces the impetus for utility-scale
                                                                                                                                  investment in renewable energy generation, including
                                                                                                                                  solar. Utility-scale renewable energy costs substantially
                                                                                                                                  less per unit of energy than small-scale DER, benefiting all
                                                                                                                                  retail consumers, not only those who purchase their own
                                                                                                                                  DER.

       4       Memphis AARP Branch, Tennessee State          Commenters are opposed to the proposed rate change                   The proposed wholesale standard service grid access
               Conference NAACP Environmental Justice        because a grid access fee reduces the consumer’s ability             charge applies only to wholesale power bills for LPCs.
               Committee, SACE Form Letter, Sierra Club      to control their electricity bill by using less electricity, using   TVA’s proposed default retail rate structure for LPC retail
               Form Letter, B&N Bloomfield, N. Hartert, A.   energy efficient appliances, and/or using distributed                customers does not include a retail grid access charge.
               Hultman, S. Kelley, Lesley Herrmann, L.       energy resources such as solar.                                      LPCs may choose an alternative rate structure that would
               McCall, R. Moore, Herman Morris, S. Ponce,                                                                         have to be approved by TVA, and TVA would limit the
               JR Riddle, J. Rizzo, G. Robertson, B.                                                                              amounts of retail grid access charges (see the
               Steffey, E. Zubko                                                                                                  Implementing Guidelines description in Chapter 2 of the
                                                                                                                                  EA). Regardless, a significant portion of each bill would


       Appendix D | 7
                                                   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 112 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                    COMMENT STATEMENT OR SUMMARY OF
           #                COMMENTER(s)                                                                                                               TVA RESPONSE
                                                                              STATEMENTS
                                                                                                                                   continue to be based on volumetric energy charges. As
                                                                                                                                   such, customers would still be able to reduce their bills by
                                                                                                                                   reducing energy use, such as by investing in energy
                                                                                                                                   efficient appliances or solar DER.


       5       SACE Form Letter, C. Aronson, K. Beaty, S.       Commenters are opposed to the proposed rate change                 As noted in the EA, cost of service studies conducted by
               Brendel, M. Bryant, L. Burch, C. Burch, E.       because the proposal favors industrial and large                   TVA for recent years have demonstrated an excess of the
               Burgess, D. Burgess, F. Burgess, J&M             customers and hurts residential consumers. TVA intends             revenues collected from large general service consumers
               Burhans, K. Carey Jr., T. Case, T. Case, S.      to add additional fees to its electric rate and continue to bill   over the costs incurred by TVA to serve these consumers
               Chamberlin, S. Chilton, DB Clark, JD Clark,      residential and commercial customers at higher rates,              (see Appendix C for the most recent Cost of Service
               K. Cohen, J. Conner, K. Cook, G&S Cook,          while giving large industrial customers massive rate               study). Benchmarking studies place TVA in the 4th quartile
               S. Creers, W. Daughterty, P. Dean, E.            discounts. TVA's past decisions around rates and these             (the bottom 25% among peers) for commercial rates. The
               Denton, V. Dixon, M. Dryja, D. Dunn, AJ          proposed changes do not honor the TVA Act. Shifting                current rate structure (Alternative A) conflicts with two of
               Dwenger, J. Dwenger, T. Echols, B. Everett,      additional costs onto residential customers and away from          TVA’s objectives in setting rates: that revenue be
               G. Ford, A. Fusco, B. Grisham, M. Gulick, S.     industrial customers is against TVA's statutory                    recovered in proportion to costs by customer class; and
               Hawkins, C. Henry, C. Hoover, A. Hultman,        requirement that rates should be structured in a way that          that rates be competitive. These conflicts under the current
               B. Jenkins, S. Johnson, T. Jones, J. Jones,      prioritizes and benefits the residential customers of the          rate structure would be further exacerbated in the future,
               J. Knight, M. Lammers, R. Lamonda, E.            Valley. These higher-users are unfairly receiving                  magnifying the cost shift from DER to non-DER customers
               Larson, N. Lee, J. Lee, Lesley Herrmann, R.      “discounts,” “subsidies,” “rebates” or “credits.”                  and making commercial rates less competitive.
               Lowe, L. Mallory-Elliott, K. Marett, D.
               Matheny, J. McCoy, P. McCoy, L. McKenna,
                                                                Some commenters asserted that the proposed rate                    TVA’s proposal would reduce the revenue collected from
               T. McKnight, A. Miller, D. Neilson, D.
                                                                change would result in residential consumers having to             large commercial consumers (e.g., hospitals, universities)
               Nelson, S. Parris, R. Paxton, S. Peeples, R.
                                                                pay 0.3% more for the electricity they use to the benefit of       by approximately 8% and would increase slightly the
               Peeples, M. Pendergrass, K. Phillips, C.
                                                                the industrial class.                                              revenue collected from both industrial and residential and
               Pupal, W. Rabert, J. Reed, A. Reels, C.
                                                                                                                                   small commercial consumers by approximately 0.3%. The
               Richeson, P. Robbennolt, DC Robbins, D&L
                                                                                                                                   intent is not to favor any consumer class but, rather, to
               Rupert, J. Scott, J. Settlemeyer, T. Smith, B.
                                                                                                                                   correct the portion of the revenue unfairly collected from
               Smith, J. Smith, M. Stanfill, A. Storic, R.
                                                                                                                                   large commercial customers under the current rate
               Storic, R. Storic, H. Storic, E. Turner, R.
                                                                                                                                   structure.
               VanWinkle, M. Vogel, G. Wathen, G.



       Appendix D | 8
                                                    Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 113 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                     COMMENT STATEMENT OR SUMMARY OF
           #                COMMENTER(s)                                                                                                         TVA RESPONSE
                                                                               STATEMENTS
               Whitehead, S. Wyatt, S. York, B&A York, B.
               Zarnoch, G. Ziegele, J. Ziegele
                                                                                                                             The combined effect of the various rate change
                                                                                                                             components would be an increase of about 1% in large
                                                                                                                             manufacturing rates. The decrease in large general
                                                                                                                             service rates, the rebalancing of the hydro allocation
                                                                                                                             debits, and the change in the fuel cost allocation would
                                                                                                                             impact rates for large manufacturing customers.

                                                                                                                             The proposed rate change would not result in residential
                                                                                                                             consumers paying 0.3% more electricity to benefit
                                                                                                                             industrial customers. TVA’s proposal would lower the rates
                                                                                                                             on the large commercial class. The large industrial
                                                                                                                             customers would get the same 0.3% increase as the
                                                                                                                             Standard Service customers, which includes small
                                                                                                                             commercial consumers as well as residential consumers.
                                                                                                                             There are approximately 80 large commercial customers
                                                                                                                             that would get a rate decrease, including 9 federal
                                                                                                                             government facilities, 15 universities, 12 hospitals, 10
                                                                                                                             water and sewer systems, 2 airports, and 1 prison. The
                                                                                                                             proposed rate would move no costs from industrial
                                                                                                                             consumers to the residential consumers.

       6       SACE Form Letter, Sierra Club Form Letter,        Commenters oppose the proposed rate change because          TVA has added information to the EA regarding DER
               J. Adams, V.Alexiades, J. Atkins, C. Barber,      higher fixed charges reduce the economic return from        investment (see section 3.3) and has concluded that
               N. Beavers, T. Boughan, B. Bowers, M.             saving energy and generating your own electricity at home   investment in DER would only marginally slow the
               Briggs, S. Brooks, J. Brown-Hall, H. Burris,      with solar panels or other types of distributed energy      projected growth of DER. TVA estimates that the payback
               L. Charles, J. Deal, C. Drumright, K. Ferris,     technology. Other sample statements include:                period of a typical rooftop solar investment would increase
               M. Gingerich, W. Goehl, J. Goehl, R. Harris,      - The fixed grid access fee would harm anyone who has       by about one year from approximately 15 to 16 years.
               D. Harris, T. Iovino, J. Jonakin, S. Kelley, R.   made a personal and financial investment in energy          Literature suggests that this change would not result in a
               Knuth, C. Lane, L. Lynch, B. McCabe, A.                                                                       significant change in DER investment. As such, there


       Appendix D | 9
                                                   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 114 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                    COMMENT STATEMENT OR SUMMARY OF
           #                COMMENTER(s)                                                                                                           TVA RESPONSE
                                                                              STATEMENTS
               McFarlen, J. Mitchell, P. Morello, B. Morello,   efficient systems, to include appliances, solar, wind and      would be little change in the influence of DER on
               H. Murphy, J. Noble, N. Ottinger, R. Phelps,     geothermal systems or any other energy generation or           environmental and socio-economic concerns.
               JP Plumlee, M. Poley, S. Ponce, J. Reid, C.      conservation method.
               Richeson, L. Ross, D. Royalty, C. Schmidt,       - The proposal would reduce the effectiveness and              TVA also notes that for existing DER investments where
               K. Singleton, M. Stanfill, J. Steitz, B.         financial return of energy conservation investments            rates are specified by contract, the time for those
               Swinford, D. Thometz, L. Tift, PL Tobey, GF      already made.                                                  investments to break even would not be affected.
               Wade, B. Wallace, M. Walton, R.
                                                                - It penalizes Tennesseans who have already invested in
               Westbrooks, L. Whitfield, L. Williams, A.
                                                                energy efficiency upgrades and energy efficient
               Womac
                                                                appliances.
                                                                - Moving TVA’s cost recovery into a fixed charge and away
                                                                from a volumetric rate also makes the financing for
                                                                beneficial investments in solar and energy efficiency much
                                                                more difficult.
                                                                - If the grid access fee is enacted and the consumer rate is
                                                                lowered, the investment in and development of renewable
                                                                energy sources, like solar power, will be greatly hampered.

       7       W. Ammons, J. Atkins, C. Flaherty, K.            Commenters oppose the proposed rate change because             The proposed wholesale grid access charge is a fixed
               Foreman, D. Grantham, R. Greer, A. Harper,       they believe requiring customers to pay a fixed charge is      charge. Fixed charges are necessary for rate equity
               D. Hart, C. Hess, M. Kelley, A. Mayer, G.        unfair. Sample statements include:                             among our wholesale customers. To serve each of the
               Rawdon, R. Wood, Miranda                         - Utilities should be charged based on consumption rather      nearly 10 million customers in the Valley, TVA makes
                                                                than arbitrary fees.                                           investments in generation, transmission, and other
                                                                - We pay for the electricity we use not for the privilege of   facilities, and we must maintain those facilities to ensure
                                                                having electricity.                                            reliability and safety. The cost of maintaining these
                                                                - I do not want to pay a fixed-rate grid access fee. I want    facilities does not change, even if LPCs buy less electricity
                                                                to pay based on the volume of electricity I consume. That      during a specific period. The cost of these services are
                                                                is the only fair way to charge a person.                       appropriately billed as a fixed wholesale grid access
                                                                - The proposed change is an unfair regressive plan,            charge each month rather than in proportion to the amount
                                                                imposing higher fixed rates on all customers regardless of     of electricity purchased.
                                                                income.


       Appendix D | 10
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 115 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                    COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                               TVA RESPONSE
                                                              STATEMENTS


                                                                                                 An important objective for TVA in implementing the
                                                                                                 proposed rate change is to ensure that each customer
                                                                                                 class pays its fair share of fixed costs. Under current
                                                                                                 electric rates, DER create cost-shifting from customers
                                                                                                 with DER to those without. Retail consumers with DER
                                                                                                 connected to the grid currently offset retail electricity
                                                                                                 purchases at the retail energy rate. Because the retail
                                                                                                 energy rate is higher than TVA’s marginal cost of providing
                                                                                                 electricity (even after accounting for avoided TVA costs),
                                                                                                 TVA effectively loses revenue on energy that DER users
                                                                                                 send to the grid. Stated another way, the compensation
                                                                                                 paid for DER electricity is greater than the corresponding
                                                                                                 reduction in costs.

                                                                                                 Because most of TVA’s costs of providing energy for
                                                                                                 Standard Service (which includes residential customers)
                                                                                                 are recovered through variable energy charges rather than
                                                                                                 fixed charges, DER can prevent TVA and LPCs from
                                                                                                 recovering their full costs. This is not unique to TVA; a
                                                                                                 California Public Utility Commission report found that
                                                                                                 customers with DER on average pay just 81 percent of the
                                                                                                 cost to serve their electricity needs (CPUC, 2013). Due to
                                                                                                 the costs of installing these systems, customers installing
                                                                                                 DER tend to have above-average incomes. The cost
                                                                                                 shifting, therefore, typically benefits households with
                                                                                                 above-average incomes at the expense of less well-off
                                                                                                 households.

                                                                                                 TVA would apply the wholesale standard service grid



       Appendix D | 11
                                            Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 116 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                         COMMENT STATEMENT OR SUMMARY OF
           #                 COMMENTER(s)                                                                                             TVA RESPONSE
                                                                   STATEMENTS
                                                                                                                 access charge to each LPC’s Standard Service
                                                                                                                 purchases. While the exact changes in retail customers’
                                                                                                                 monthly bills would vary by LPC, TVA projects that the
                                                                                                                 changes would likely be similar across the TVA service
                                                                                                                 area.
       8       J. Schiller                           TVA’s proposal to increase its fixed rate charge violates   The TVA proposal conforms to the criteria identified for a
                                                     long established principles of fair rate design.            sound rate structure by James C. Bonbright in his
                                                                                                                 cornerstone treatise, “Principles of Public Utility Rates”
                                                                                                                 (1961). The proposed rate change addresses, in
                                                                                                                 particular, the principles of revenue stability, rate stability
                                                                                                                 and fairness. Bonbright’s principles include:

                                                                                                                 • Simplicity, understandability, public acceptability
                                                                                                                 • Feasibility of application and interpretation
                                                                                                                 • Effectiveness of yielding total revenue requirements
                                                                                                                 • Revenue (and cash flow) stability from year to year
                                                                                                                 • Stability of rates themselves, minimal unexpected
                                                                                                                 changes that are seriously adverse to existing customers
                                                                                                                 • Fairness in apportioning cost of service among different
                                                                                                                 consumers
                                                                                                                 • Avoidance of “undue discrimination”
                                                                                                                 • Efficiency, promoting efficient use of energy and
                                                                                                                 competing products and services
       9       L. Lynch, R. VanWinkle                Commenters oppose the proposed rate change because          Many commenters mistakenly characterized the proposed
                                                     TVA should cut its waste rather than raise rates on its     rate change as a rate increase. While the rate change may
                                                     consumers.                                                  result in higher electricity bills for some consumers (as
                                                                                                                 discussed in the EA), the proposed rate change is not a
                                                                                                                 rate increase and is not proposed as a means for TVA to
                                                                                                                 gain additional revenue. The action would be revenue-
                                                                                                                 neutral for TVA because the wholesale grid access charge
                                                                                                                 would be implemented along with a corresponding


       Appendix D | 12
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 117 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                               TVA RESPONSE
                                                               STATEMENTS
                                                                                                                reduction of the wholesale Standard Service energy rate.
                                                                                                                TVA places a high priority on fiscal responsibility. In recent
                                                                                                                years, TVA has implemented significant cost-cutting
                                                                                                                measures that have reduced its annual operating costs by
                                                                                                                more than $800 million. TVA will continue to seek ways to
                                                                                                                reduce costs into the future. The proposed rate change
                                                                                                                would not reduce TVA’s incentive to be efficient.

       II. TVA PURPOSE AND NEED

       10    Appalachian Voices                  TVA's justification of the need for a rate change is           Table 1 of Appendix C (Cost of Service Fiscal Year 2016)
                                                 unfounded. TVA's asserts that it needs to improve the          of the draft EA shows that while approximately 72 percent
                                                 current alignment of whole rates with their underlying costs   of all costs are fixed; approximately 95 percent of revenue
                                                 of service and to diminish cost-shifting among consumers.      is collected through variable (volumetric) charges (kW and
                                                 TVA also asserts that the proposed rate change is needed       kWh). Consistent with the recommendation of NARUC,
                                                 because of future growth of DER. Neither assertion is          TVA is pursuing the rate change at this time to ensure a
                                                 supported by TVA's own data, which shows that merely           smooth transition for customers rather than waiting and
                                                 0.2% of TVA's total solar generating capacity. In the          having to respond with an aggressive change in rate
                                                 future, TVA projects that DER could grow to 2% of total        structure in the future (NARUC 2016). TVA's goal is to
                                                 generating capacity by 2030. Based on this data, it is clear   integrate the use of customer-owned DER, but not at the
                                                 that the "problem" which TVA is using to justify the           expense of customers who cannot afford to purchase DER
                                                 proposed rate change is a strawman set up by TVA to            or otherwise do not choose to pursue DER. NARUC warns
                                                 entrench its antiquated business model and disincentivize      utilities not to wait until DER rates are high before adopting
                                                 customer-owned, customer generated renewable energy            corrective policies (see page 3 of the EA).
                                                 development as well as efficiency investments.




       Appendix D | 13
                                            Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 118 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                          COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                   TVA RESPONSE
                                                                    STATEMENTS
       11    Appalachian Voices, Herman Morris,       In its Draft EA, TVA states that "the proposed changes will   TVA has revised section 1.1 of the EA to clarify its use of
             Tennessee Advanced Energy Business       reduce upward rate pressure by mitigating the effects of      the term “uneconomic” to describe certain DER
             Council                                  uneconomic DER development.. .." Yet nowhere in the           installations (footnote 1). TVA considers DER to be
             Memphis AARP Branch, Tennessee State     Draft EA does TVA adequately define or quantify what it       “uneconomic” when the cost of energy derived from the
             Conference NAACP Environmental Justice   means by “uneconomic,” nor at what percentage DER             DER is greater than the cost of the energy if provided by
             Committee                                growth becomes uneconomic for TVA ratepayers at large.        the local power company or directly by TVA.

                                                      The draft EA states, “TVA’s current energy prices over-       Due to the nature of the current rate design, DER
                                                      incentivize consumer installation of DER,” and the            installations may be “economic” for the individual or
                                                      “imbalance created by uneconomic DER investment               company that installs them but may be “uneconomic” for
                                                      means that costs are shifted to consumers throughout the      the Valley or other ratepayers. Under the current rate
                                                      Valley who do not invest in DER.” Supporting                  structure, an individual consumer’s savings in energy
                                                      documentation is not provided for either of these             costs would be the retail cost of the energy, less the cost
                                                      assertions. Understanding the inputs to these statements      of the installed DER. However, the LPC’s and TVA’s
                                                      are important factors to determining market conditions,       savings attributable to the DER would be generally limited
                                                      consumer demand (end users), economic impacts, and            to the fuel cost that would have been incurred to supply
                                                      potential cost-shifting.                                      the energy from TVA generation. The system as a whole
                                                                                                                    will lose more revenue than it saves in costs and overall
                                                                                                                    rates will rise.

                                                                                                                    Utility-scale solar installations cost substantially less to
                                                                                                                    serve Valley energy needs than smaller, local installations,
                                                                                                                    which benefit their purchasers at the expense of other
                                                                                                                    Valley electric consumers. Consequently, small-scale
                                                                                                                    installations are referred to as “uneconomic.”
       12    TenneSEIA                                The EA states TVA’s concern that “current energy prices       Comment noted. See the response to comment 11 for
                                                      over-incentivize consumer installation of DER, leading to     clarification on use of the term “uneconomic” in the EA.
                                                      uneconomic results for the people of the Valley as a          See the previous response to comment 10 for an
                                                      whole.” This concern only exists because TVA approaches       explanation of why TVA is pursuing the rate change at this
                                                      emerging technologies as a risk instead of an opportunity     time.



       Appendix D | 14
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 119 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                              TVA RESPONSE
                                                               STATEMENTS
                                                 to change the TVA business model in a way that protects
                                                 consumer choice and promotes efficiency and renewable
                                                 technologies, such as solar energy. TVA’s draft 2018 EA
                                                 suggests that the changes it proposes are minimal and
                                                 non-impactful. If so, they are unnecessary.
       13    Sierra Club/SELC                    Although TVA claims that the purpose of its proposal is to     Appendix C of the EA includes the 2016 Cost of Service
                                                 somehow better align wholesale rates with “underlying          study outlining TVA’s costs. See the previous response to
                                                 costs” (Draft EA, 1), TVA does not actually supply any         comment 10 for an explanation of why TVA is pursuing the
                                                 assessment of what those underlying costs might be, or         rate change at this time.
                                                 how current rates fail to “align” with those costs. Instead,
                                                 TVA suggests a merely theoretical problem that might
                                                                                                              TVA conducts integrated resource planning to meet future
                                                 afflict it in the future in some hazy way: TVA has not yet
                                                                                                              power demand by identifying the need for generating
                                                 undertaken the sort of forecasting necessary to assess
                                                                                                              capacity and determining the best mix of resources to
                                                 what shifts in its customer base’s consumption and
                                                                                                              meet the need on a least-cost, system-wide basis.
                                                 generation patterns are likely to occur, what impacts those
                                                                                                              Integrated resource planning results in TVA selecting a
                                                 shifts may have, and what potential changes to rate
                                                                                                              power supply mix that meets the future power demand. In
                                                 structures might be appropriate.
                                                                                                              contrast, TVA’s rate restructuring proposal is not a supply-
                                                                                                              side proposal, but rather a proposal to better align
                                                 In fact, although the Draft EA fails to mention it, TVA      wholesale rates with the underlying costs to provide
                                                 currently is embarked on a new IRP that, properly            service under the existing generation portfolio. The
                                                 executed, could well provide such information. One aspect proposed rate action would not alter TVA’s current
                                                 of the ongoing IRP process is to revisit TVA’s long-range    generation portfolio. Any action taken by TVA with respect
                                                 plans in light of flat and declining sales having nothing to to the rate restructuring proposal would not influence
                                                 do with DER on the one hand, and in the face of growing      TVA’s ultimate decision in selecting a target supply mix for
                                                 demand for energy efficiency and such distributed            the 2019 IRP. Accordingly, the decision on the rate
                                                 resources on the other. This pending IRP process could       change proposal may be taken even while work on the
                                                 identify costs savings from retirement of unneeded existing 2019 IRP is in progress.
                                                 assets and other factors that would influence the
                                                 “underlying costs” of operating the TVA system—
                                                 necessary information for properly identifying any purpose
                                                 and need for a proposed wholesale rate change.


       Appendix D | 15
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 120 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                              TVA RESPONSE
                                                               STATEMENTS
       14    Sierra Club/SELC                    TVA does not include in the Draft EA any information         Based on the public’s input, TVA has revised section 1.1
                                                 indicating that there is actually a problem at all to be     of the EA with information relating to cost shifting. The
                                                 solved by its proposed rate change—at least not a            new information includes estimates from TVA that
                                                 problem caused by DER. Nor is it likely that TVA could       residential rooftop solar penetration of 2% anticipated by
                                                 make such a showing, because the level of DER adoption       TVA forecasters over the next decade would equate to
                                                 in place in TVA’s service territory is very low.             installations at approximately 80,000 households. Higher
                                                                                                              use customers would be more apt to pursue rooftop solar;
                                                 TVA fails to provide any quantitative evidence of any such   at an average usage level of 2,500 kWh per month,
                                                 purported cost shift currently occurring or projected to     rooftop solar would displace approximately 30% of each
                                                 occur. The need for a rate structure change that penalizes   such consumer’s total usage. This usage at a residential
                                                 DER is speculative at best, as TVA appears to                effective rate of $0.10 per kWh and a fuel cost of $0.025
                                                 acknowledge, suggesting that the “problems” with DER         per kWh would result in a cost shifting of approximately
                                                 that TVA claims necessitates a rate change would “likely”    $54 million annually. Although residential rooftop solar is
                                                 worsen over time.                                            not the focus of the proposed wholesale rate change,
                                                                                                              those shifted costs over 10 years would result in over half
                                                                                                              a billion dollars of unfair cost shifting to non-participants.

                                                                                                              As stated in section 1.1, of greater immediate concern are
                                                                                                              costs shifted from commercial and industrial customers.
                                                                                                              As described in additions to the EA, there are a number of
                                                                                                              customers that are taking on sustainability goals and
                                                                                                              committing to purchase up to 100% of their energy
                                                                                                              resources from renewable resources (RE100) that without
                                                                                                              appropriate rate structure changes will unfairly shift costs
                                                                                                              to non-participants, including residential consumers. TVA
                                                                                                              has estimated that commercial and industrial demand for
                                                                                                              renewable energy may be greater than 2,500 GWh by
                                                                                                              2025. That level of renewable energy could create an
                                                                                                              additional cost shift of $46 million dollars a year. From
                                                                                                              2020 through 2030, this would create an additional unfairly



       Appendix D | 16
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 121 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                     TVA RESPONSE
                                                                      STATEMENTS
                                                                                                                      shift of approximately half a billion dollars.

       15    Sierra Club/SELC                           Because TVA has not provided any evidence of a DER-           As noted above, forecasted growth in installed DER and in
                                                        induced cost shift, or articulated how the “grid access       the demand for renewable energy would result in over
                                                        charge” is connected to the actual cost of accessing the      $100 million annually in inequitable cost -shifting from
                                                        grid, it is not at all demonstrated that the utility’s rate   DER to non-DER users within the next few years.
                                                        proposal is designed to address those issues.
                                                                                                                      TVA's proposed wholesale standard service grid access
                                                                                                                      charge would be a fixed monthly wholesale charge to the
                                                                                                                      local power companies (LPCs). The fixed charge would
                                                                                                                      recover a small portion of TVA's fixed costs. As noted in
                                                                                                                      Appendix C of the EA, TVA’s fixed costs for fiscal year
                                                                                                                      2016 were approximately $7.8 billion. The proposed rate
                                                                                                                      change would collect $0.6 billion (less than 8%) of those
                                                                                                                      fixed costs through the wholesale grid access charge. The
                                                                                                                      LPCs would translate the wholesale grid access charge to
                                                                                                                      retail rates. TVA has proposed both default and optional
                                                                                                                      retail rates designs which would perform that translation
                                                                                                                      without creating undue bill impacts on retail customers
                                                                                                                      while ensuring that LPCs recover their power costs so that
                                                                                                                      they are able to continue to serve consumers.
       16    Center for Biological Diversity            According to the EA, TVA is facing “competitive and           TVA's statutory mission is to provide clean, reliable energy
                                                        technological changes” that threaten its “business model”     at the lowest feasible cost, to be stewards of the
                                                        because “distributed generation, energy efficiency,           environment, and to promote economic development. The
                                                        technological advances, [and] shifts in customer behavior”    commenter mischaracterizes TVA's concerns and the
                                                        are reducing the amount of electricity customers want to      underlying need and objectives for the proposal. To
                                                        receive from TVA, and thus its ability to generate income.    provide energy at rates as low as feasible, as explained in
                                                        2018 Rate Change EA, at 1. Rather than embrace these          the EA, TVA cannot over-incentivize DER or allow the
                                                        opportunities to reduce reliance on dirty fuel sources that   shifting of costs to those who cannot afford DER or
                                                        pollute the air and exacerbate climate change – which         otherwise do not choose to pursue DER.



       Appendix D | 17
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 122 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                     TVA RESPONSE
                                                                      STATEMENTS
                                                        would be consistent with TVA’s statutory mission – the EA
                                                        reveals that TVA is focused on making sure that these
                                                                                                                       See TVA’s responses above addressing the proposal’s
                                                        developments, in fact, do not reduce TVA’s stranglehold
                                                                                                                       impact on energy conservation and efficiency as well as
                                                        on energy production. Thus, under the guise of protecting
                                                                                                                       distributed energy generation.
                                                        consumers from “cost-shifting,” TVA has designed rate
                                                        changes that encourage consumers to use more energy,
                                                        while discouraging them from producing their own energy        See TVA’s responses below addressing the proposal’s
                                                        through distributed energy generation.                         consistency with the TVA Act.
       17    Center for Biological Diversity            TVA cannot have it both ways. If the 2018 Rate Change is       TVA's proposed rate change would not noticeably impact
                                                        not going to alter consumer behavior and thus will have no     its power generation and operations because it is
                                                        quantifiable impacts on TVA’s central generation of power,     intentionally designed to be a small, measured change.
                                                        then the proposed action does not serve its purpose and        The proposal is designed to help ensure that DER
                                                        may not proceed. Alternatively, if the 2018 Rate Change        participants pay their share of system costs rather than
                                                        will impact consumer adoption of DER and reliance on           shifting them to customers who cannot afford DER or
                                                        TVA central station power, NEPA requires that TVA              otherwise choose not to pursue DER. Among TVA's
                                                        actually consider the environmental impacts that will flow     guiding principles of rate design is to provide rate stability
                                                        from the additional reliance on coal and other fossil fuel     and to make changes gradually. Investment in DER may
                                                        sources that will be the inevitable result of the 2018 Rate    be slowed marginally, but not in a way that would increase
                                                        Change.                                                        TVA’s reliance on coal or other fossil fuels. In fact, the
                                                                                                                       proposed rate change will not cause TVA to change the
                                                                                                                       operation of its transmission and generation system, or
                                                                                                                       alter that system.
       18    SACE                                       Despite claiming that increased penetration of DER on          The comment mischaracterizes the analysis previously
                                                        TVA’s system is one of the primary reasons TVA needs to        performed in the course of the proposed rate change. At
                                                        revisits its rate structure, TVA barely analyzes DER           the time, TVA did not quantitatively analyze DER
                                                        investment by residential customers. To the extent that        investments by commercial customers. Instead, TVA
                                                        TVA quantified DER penetration in its service territory, the   performed an analysis of commercial customers with
                                                        impacts on TVA’s system generation were forecast to be         contract demands greater than 5 MW, which demonstrated
                                                        small. As noted above, TVA conducted quantitative              that the current rate levels and rate structure make DER
                                                        analysis of DER investments by commercial customers            cost-effective for almost all large commercial customers, at
                                                        and shared that information with TVPPA committees in           the expense of other consumers.


       Appendix D | 18
                                                 Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 123 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                              COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                          TVA RESPONSE
                                                                        STATEMENTS
                                                          “deliberative and pre-decisional privileged” materials.
                                                          However, nowhere in the materials provided to SACE did           The comment further mischaracterizes the purpose of the
                                                          we see any quantitative analysis of DER investment by            proposed rate change "to stabilize its [TVA's] finances." As
                                                          residential customers. TVA claims that its proposed              stated in the EA, the purpose of the proposed rate change
                                                          structural rate change is aimed to stabilize its finances,       is to refine the structure of its wholesale electric power
                                                          and address reduced customer consumption. However,               rates through pricing that better aligns wholesale rates
                                                          TVA has made no apparent adjustments to its models,              with underlying costs. The proposed rate change is
                                                          programs, or estimates regarding the implications of all         designed to improve the alignment of pricing with costs
                                                          DER technologies on its operations, particularly electric        regardless of whether a customer implements DER or
                                                          vehicles. Another problem with TVA’s overall “case for           what type of DER is implemented.
                                                          change” is that it fails to consider the dynamics of the solar
                                                          plus battery storage.
       19    C. Barber, G. Ford, M. Moore, J. Schiller,   TVA should document and disclose the costs that will be          TVA’s budget, revenues, and expenses are subject to
             Tennessee Advanced Energy Business           allocated to this charge and how they are considered to be       annual public review at each August Board meeting. Costs
             Council, G. Wathen                           “fixed.” TVA does not provide information on what the fixed      incurred by TVA in conducting business are routinely
                                                          cost actually will be or how the underlying costs are            disclosed to the public. As shown in Table 1 of Appendix
                                                          divided between grid transmission infrastructure and             C, TVA’s fixed costs were approximately 72% of TVA’s
                                                          amortized capital expenditures for generation units.             total costs in 2016. The proposed wholesale standard
                                                                                                                           service grid access charge would recover less than 8% of
                                                          Several commenters also stated that TVA has not fully            TVA’s fixed costs.
                                                          disclosed what this proposal means and should be more
                                                          transparent in conducting its business.                          TVA’s methodology for classifying and allocating costs is
                                                                                                                           outlined in detail in Appendix C, in section 5.1. As noted
                                                                                                                           therein, costs fall into two broad categories: fixed and
                                                                                                                           variable. Fixed costs do not vary in relation to generation
                                                                                                                           or sales. Variable costs vary directly in relation to
                                                                                                                           generation or sales.

                                                                                                                           The FERC Uniform System of Accounts for Electric
                                                                                                                           Utilities is used by TVA and throughout the electric utility
                                                                                                                           industry. Table 1 in Appendix C section 5.1 lists the cost



       Appendix D | 19
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 124 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                 TVA RESPONSE
                                                                      STATEMENTS
                                                                                                                    categories used by TVA for cost of service
                                                                                                                    functionalization and classification and provides the
                                                                                                                    specific FERC account numbers, their descriptions, and
                                                                                                                    the amounts and percentages of total costs as categorized
                                                                                                                    for fiscal year 2016.

                                                                                                                    Generation costs are classified as either capacity or
                                                                                                                    energy. Capacity costs are costs incurred to generate
                                                                                                                    electricity that do not vary with generation, and are
                                                                                                                    considered fixed. Energy costs are costs incurred to
                                                                                                                    generate electricity that vary with generation and are
                                                                                                                    considered variable. Transmission costs are the costs
                                                                                                                    associated with the transmission of power through the
                                                                                                                    TVA system, from the generation source or interchange
                                                                                                                    point to customer delivery points. Transmission costs are
                                                                                                                    considered fixed.

                                                                                                                    Other costs are costs not associated with generation or
                                                                                                                    transmission. Other costs include flood control, public
                                                                                                                    lands stewardship, amortization of regulatory assets,
                                                                                                                    customer service expenses, and payments in lieu of taxes.
                                                                                                                    Other costs are generally fixed.

       20    Center for Biological Diversity            TVA counter-intuitively asserts that there will be “no      The commenter mischaracterizes the purpose of the
                                                        variation in impacts to the environment among the           proposed rate change. TVA’s intention is to reduce the
                                                        alternatives.” EA at 16. According to the EA, none of the   incentive for uneconomic DER. The proposal is designed
                                                        alternatives will change customer behavior in a manner      to help ensure that customers who use the grid pay their
                                                        that would modify TVA’s power generation operations. Id.    fair share of the cost of the grid. In addition, the rate
                                                        Thus, according to TVA, a rate change expressly designed    proposal was not designed to incentivize additional energy
                                                        to reduce the number of customers who generate              use. In its analysis in the EA, TVA finds that there would



       Appendix D | 20
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 125 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                      TVA RESPONSE
                                                                      STATEMENTS
                                                        renewable energy, and to incentivize additional energy          be little to no impacts to either customer usage or to power
                                                        use, will have no actual impact on TVA’s operations.            generation.




       21    Center for Biological Diversity            TVA’s arguments—that distributed generation at TVA’s            TVA has made revisions to section 3.3.2 of the EA
                                                        current levels threaten low-income communities via cost-        (Socioeconomics) in response to public requests for
                                                        shifting and that there would be “more stability” with less     additional information. Several tables and figures in this
                                                        distributed solar, implying that only high-income customers     section of the EA depict potential bill impacts to
                                                        can afford solar—are not supported by the facts.                communities. TVA has also added to and clarified the
                                                        First, distributed solar serves to increase grid resiliency     discussion of potential economic impacts to low-income
                                                        benefits as well as add value as a solution to hedge            consumers.
                                                        against long-term volatile fossil fuel prices. The argument
                                                        for preventing distributed solar expansion in order to          As stated in the EA, the purpose of the proposed rate
                                                        improve stability for low-income customers is in any event      change is to refine the structure of its wholesale electric
                                                        a farce; TVA asserts that Alternatives C and D would            power rates through pricing that better aligns wholesale
                                                        benefit low- income communities by lessening seasonal           rates with underlying costs. TVA's proposed rate change
                                                        bill fluctuations, but without evidence to back this claim.     would not dramatically alter generation and usage
                                                        TVA also acknowledges that these alternatives all have          because it is intentionally designed to be a small,
                                                        the potential to increase monthly bills for the majority of     measured change. The proposal is designed to help
                                                        customers, but fails to explain what this increase would be     ensure that DER participants pay their fair share of system
                                                        or how it will impact electricity bills for low-income          costs rather than shifting them to customers who cannot
                                                        customers.                                                      afford DER or otherwise do not choose to pursue DER.
                                                        Second, although it is true that solar owners tend to have      Among TVA's guiding principles of rate design are the
                                                        higher incomes than the national average, it is not true that   principles of providing rate stability and making changes
                                                        the majority of solar owners are high-income or that low-       gradually.
                                                        and middle- income homes do not invest in solar [studies
                                                        cited]. Distributed solar can also provide long-term
                                                                                                                        TVA acknowledges that approximately 70% of the monthly



       Appendix D | 21
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 126 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                    TVA RESPONSE
                                                                      STATEMENTS
                                                        financial benefits to families struggling with high and       retail residential bills would be higher under the proposed
                                                        unpredictable energy costs and a source of clean energy       default retail residential rates. Overall, about 40% of
                                                        sited in communities that have been disproportionately        monthly retail residential bills would be between $1 and $2
                                                        impacted by pollution and climate impacts from traditional    higher, about 30% would be less then $1 higher, and
                                                        power generation.                                             about 30% would be lower. Figure 11 of the EA presents
                                                        Finally, the solar industry also offers employment            illustrative residential bill impacts of Alternative C1.
                                                        opportunities that benefit low- and middle-income
                                                        communities across the country.
       22    Center for Biological Diversity            TVA's false assumptions about the role of DER and its         TVA has revised the section 1.1 of the EA to clarify cost-
                                                        impacts on the grid and other consumers are arbitrary and     shifting and its definition of “uneconomic” DER (see also
                                                        capricious and violate NEPA. TVA’s claim that distributed     response to comment 12).
                                                        solar shifts costs from solar to non-solar consumers is
                                                        erroneous and unsupported. TVA bases much of its 2018
                                                                                                                      TVA’s understanding that DER participants shift costs to
                                                        Wholesale Rate Proposal on this “cost-shift” claim by
                                                                                                                      non-participants is one commonly held within the electric
                                                        stating that, “TVA’s current energy prices over-incentivize
                                                                                                                      utility industry. TVA cites the work of the National
                                                        consumer installation of DER, leading to uneconomic
                                                                                                                      Association of Regulatory Utility Commissioners (NARUC),
                                                        results for the people of the Valley as a whole . . . The
                                                                                                                      the national association representing the state public
                                                        imbalance created by uneconomic DER investment means
                                                                                                                      service commissioners; Christensen Associates, a leading
                                                        that costs are shifted to consumers throughout the Valley
                                                                                                                      consulting firm in the electric industry; and the Edison
                                                        who do not invest in DER” (See EA, ES at i). However,
                                                                                                                      Electric Institute (EEI), an association which represents all
                                                        TVA fails to explain what data it is using to come to the
                                                                                                                      US investor-owned utilities.
                                                        conclusion that TVA’s current energy prices lead to cost-
                                                        shifting. This “cost-shift” argument has been repeatedly
                                                        discredited. Numerous studies have shown that the             In response to public comments, TVA added to Section
                                                        benefits of distributed solar equal or exceed costs to the    1.1 of the EA further guidance by NARUC. NARUC’s
                                                        utility and non-solar customers where distributed solar       manual addressing Distributed Energy Resources Retail
                                                        penetration levels remain relatively low. DOE's Lawrence      Rate Design and Compensation states that the "economic
                                                        Berkeley National Laboratory has debunked the "cost-          pressures that DER may put on the utility and non-DER
                                                        shift" argument upon which TVA relies. TVA's argument is      customers within a rate class is one of the most
                                                        further undermined by the fact that jurisdictions with far    challenging issues facing regulators today.” (p. 63) In
                                                        higher levels of DER penetration are not facing the kind of   addition to revenue erosion and cost recovery issues,


       Appendix D | 22
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 127 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                 TVA RESPONSE
                                                               STATEMENTS
                                                 cost-shift TVA claims to be concerned about.    NARUC cites “inter-class cost shifting apparent in
                                                                                                 traditional utility rate design” as a major issue (p. 63):
                                                                                                 “These issues have been driving . . . searches for alternate
                                                                                                 ways to treat DER in rate making.” (p. 63) The NARUC
                                                                                                 manual also states that:

                                                                                                        …under the traditional ratemaking model and
                                                                                                        commonly used rate design, if the utility passes its
                                                                                                        relevant threshold of DER adoption, the utility may
                                                                                                        face significant intra-class cost shifting and erosion
                                                                                                        of revenue in the short run. If left unaddressed, the
                                                                                                        utility could face pressures in the long term that
                                                                                                        might prevent it from recovering its sunk costs,
                                                                                                        which are necessary to provide adequate service.
                                                                                                        (NARUC 2016; p. 67)

                                                                                                 The NARUC Manual closes with the admonition: "Each
                                                                                                 jurisdiction can start investigating and developing policies
                                                                                                 that best fit its jurisdiction. Current low adoption rates do
                                                                                                 not mean that a jurisdiction should wait; in fact, it is a
                                                                                                 perfect time to start its investigation." (NARUC 2016; p.
                                                                                                 158)

                                                                                                 Christensen Associates, in a January 2015 paper “Pricing
                                                                                                 Retail Electricity in a Distributed Energy Resources
                                                                                                 World,” state that "Utilities and state legislatures have
                                                                                                 begun to address the revenue and cost-shifting problems
                                                                                                 posed by net metering policies that credit DER at the full
                                                                                                 retail rate rather than at the avoided cost rate or wholesale
                                                                                                 market value of electricity.” (p. 10) Christensen states:


       Appendix D | 23
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 128 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                    COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                TVA RESPONSE
                                                              STATEMENTS


                                                                                                        Part of the threat to the traditional model arises
                                                                                                        from antiquated retail pricing methods that fail to
                                                                                                        accurately match the prices and structures of retail
                                                                                                        power services with the costs and cost causation of
                                                                                                        those services. The inaccuracies of these old
                                                                                                        methods have always led to cross-subsidies
                                                                                                        among electricity consumers; but the cross-
                                                                                                        subsidies were sustainable only as long as
                                                                                                        consumers were dependent upon the power grid
                                                                                                        for virtually all of their power. As distributed energy
                                                                                                        resources (DER), including distributed generation
                                                                                                        and demand response, gain larger market shares,
                                                                                                        however, these cross-subsidies will shift larger and
                                                                                                        larger shares of costs toward those consumers
                                                                                                        who do not have their own DER and will incent new
                                                                                                        forms of uneconomic behavior by consumers,
                                                                                                        particularly including investment in DER that is
                                                                                                        expensive relative to other available resources.
                                                                                                        (Christensen 2015; p. 1)

                                                                                                 Finally, EEI in the “Primer on Rate Design for Residential
                                                                                                 Distributed Generation” discusses how costs are incurred
                                                                                                 to serve residential customers versus how revenues are
                                                                                                 collected (Edison Electric Institute 2016). In discussing
                                                                                                 “the difference between the calculated costs of serving a
                                                                                                 residential customer compared to the way that these costs
                                                                                                 are recovered by the utility” (p. 2), EEI notes that:

                                                                                                        It is clear that even though only a fraction of the


       Appendix D | 24
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 129 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                TVA RESPONSE
                                                                      STATEMENTS
                                                                                                                         calculated costs vary with energy consumption,
                                                                                                                         almost the entire amount of revenue is collected
                                                                                                                         based on variable energy consumption charges
                                                                                                                         ($/kWh). With the recent increases in the amount
                                                                                                                         of residential [DER] installed in most jurisdictions
                                                                                                                         across the U.S., this volumetric rate structure,
                                                                                                                         which is not cost-reflective, is increasingly failing to
                                                                                                                         meet the objectives of good rate design. This
                                                                                                                         failure is exacerbated by the utilization of Net
                                                                                                                         Energy Metering (NEM).(p. 2)

                                                                                                                  EEI notes the problem of such a mismatch:

                                                                                                                        Customer-generators are not paying for grid and
                                                                                                                        customer costs. Customer-generators are being
                                                                                                                        credited not just for the value of the energy they
                                                                                                                        are producing, but also for the grid services that
                                                                                                                        they are consuming, such as use of the
                                                                                                                        transmission and distribution networks to receive
                                                                                                                        and sell electricity. . . . they rely on the grid to
                                                                                                                        smooth out peaks and valleys in their generation
                                                                                                                        profile due to the intermittency of distributed
                                                                                                                        generation. . . . If there is a failure with their [DER]
                                                                                                                        system, they can rely on the grid to meet their full
                                                                                                                        power needs. . . . As a result, the cost of
                                                                                                                        maintaining the grid and customer support services
                                                                                                                        for these customers is borne by other customers
                                                                                                                        who do not have self-generation. (p. 2)
       23    Center for Biological Diversity            The notion that mandatory fees are necessary to address   TVA has not suggested mandatory fees as a way to
                                                        cross-subsidies among residential customers ignores the   address retail rate designs or as a manner in which to



       Appendix D | 25
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 130 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                           TVA RESPONSE
                                                                      STATEMENTS
                                                        reality that the entire grid utility system is inevitably riddled   address cross subsidies. As noted in the EA, TVA has
                                                        with ways in which consumers of electricity are not                 proposed (as Implementing Guidelines to LPCs) default
                                                        charged the exact costs for the energy they consume. For            and optional retail rates for LPCs that do not include retail
                                                        example, it is common for utilities to rely on commercial           grid access charges for residential consumers. This
                                                        and industrial customers to help subsidize the costs from           approach largely maintains the LPCs' current volumetric
                                                        residential customers – although, as noted, TVA appears             retail rate structures. Although some other utilities may rely
                                                        to be doing just the opposite here. While utilities have            on commercial and industrial customers to subsidize
                                                        made some effort to address these variations through                residential customers, TVA does not believe that to be an
                                                        mechanisms such as Critical Peak Pricing and Time Of                appropriate aspect of rate design under the TVA Act.
                                                        Use rates, the fact remains that consumers in all classes           Residential consumers of TVA power do get the benefit of
                                                        are often not paying prices that accurately reflect their           low-cost hydroelectric generation, however, which
                                                        costs in all respects. TVA must take these and similar              commercial and industrial consumers do not receive. The
                                                        factors into account before deciding whether there is, in           majority of LPCs currently offer time-of-use rates for
                                                        fact, a “cost-shift” that could warrant the more than $1            residential customers; however, there is almost no
                                                        billion in mandatory fees TVA is proposing.                         subscription to these rates.
       24    Center for Biological Diversity            The cost-shift argument fails because TVA does not                  As noted above, TVA has revised Section 1.1 of the EA to
                                                        acknowledge the greater net benefit that distributed solar          include additional information about cost shifting.
                                                        brings to all consumers, both solar and non-solar,
                                                        especially when linked to compensation policies like net
                                                                                                                            See also previous TVA responses addressing cost-
                                                        metering. While TVA does not allow net metering and
                                                                                                                            shifting. As noted in the response above, TVA’s
                                                        instead offers a dual-metering program in which TVA buys
                                                                                                                            understanding that DER participants shift costs to non-
                                                        all the power solar customers generate, extensive studies
                                                                                                                            participants is one commonly accepted within the electric
                                                        on compensation policies help affirm the net benefit of
                                                                                                                            utility industry. See the response to comment 22
                                                        distributed solar to the grid overall. (TVA may not base its
                                                                                                                            addressing the work of NARUC, Christensen Associates,
                                                        decision here on a purported “cost-shift” without explaining
                                                                                                                            and the Edison Electric Institute.
                                                        why such a shift is occurring in TVA’s service territory but
                                                        not in all these many other jurisdictions – otherwise, its
                                                        2018 Rate Change will be patently arbitrary and                     Specifically, NARUC advises "Current low adoption rates
                                                        capricious.)                                                        do not mean that a jurisdiction should wait; in fact, it is a
                                                                                                                            perfect time to start its investigation." (NARUC 2016; p.
                                                                                                                            158)



       Appendix D | 26
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 131 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                       TVA RESPONSE
                                                                      STATEMENTS


                                                                                                                         NARUC further cautions that “A very important factor in
                                                                                                                         customers’ decisions on DER installation is the price
                                                                                                                         signals sent by the rate design. If those price signals do
                                                                                                                         not appropriately reflect a jurisdiction’s policies on cost-
                                                                                                                         causation, the result will likely be an economically or
                                                                                                                         socially inefficient amount of DER. Waiting too long to set
                                                                                                                         up an appropriate pricing structure can also make
                                                                                                                         grandfathering and equity considerations between future
                                                                                                                         and existing DER customers more of an issue than they
                                                                                                                         otherwise would be.” (NARUC 2016; p. 155)
       25    Center for Biological Diversity            TVA’s cost-shift claim also fails because it does not            See the previous responses to comments regarding cost
                                                        consider the net environmental benefits of distributed           shifting. TVA’s experience to date with DER does not
                                                        solar. If TVA were interested in accurately valuating            support attributing value to DER beyond avoided energy
                                                        distributed solar resources so as to have rates                  costs. TVA believes that the appropriate way to value solar
                                                        representative of actual costs, and to maximize benefits         is based on the marginal cost of the services provided by
                                                        for all ratepayers from increased solar diffusion, the           that generation, as described by Christensen Associates,
                                                        agency would follow the lead of many other rate-making           in a January 2015 paper “Pricing Retail Electricity in a
                                                        bodies across the country and develop a rate proposal            Distributed Energy Resources World” as discussed above.
                                                        based on a thorough cost-benefit study that includes grid,       Consequently, the EA notes that the current wholesale
                                                        social, and environmental factors, including but not limited     rate structure over-incentivizes self-generation, whether
                                                        to: avoided adverse impacts on habitat and wildlife,             renewable or not.
                                                        reduced line losses, grid resiliency, job creation, avoided
                                                        air pollution and GHG emissions, avoided water use and
                                                        pollution, and the social benefits of access to affordable,
                                                        customer-owned energy in low-income communities.
                                                        TVA’s current EA fails to take these factors into account
                                                        altogether. In short, failing to include a robust cost-benefit
                                                        analysis of distributed solar in TVA’s EA renders the
                                                        agency’s reliance on it arbitrary and capricious and



       Appendix D | 27
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 132 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                 COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                        TVA RESPONSE
                                                                           STATEMENTS
                                                             contrary NEPA and TVA’s own mandates.



       26    Center for Biological Diversity                 While TVA claims the 2018 Rate Change is necessary to         TVA’s purpose and need is articulated in Section 1.1 of the
                                                             address DER development that the agency views as too          EA. As stated therein, the purpose of the proposed rate
                                                             excessive, TVA also claims that the 2018 Rate Change          change is to refine the structure of its wholesale electric
                                                             will not influence consumer behavior. Since these two         power rates through pricing that better aligns wholesale
                                                             points are mutually inconsistent and contradictory, TVA       rates with underlying costs. The proposal is designed to
                                                             has not put forward a reasonable basis for the 2018 Rate      help ensure that DER participants pay their share of
                                                             Change. TVA is required to disclose its actual purpose for    system costs rather than shifting them to customers who
                                                             the 2018 Rate Change in the EA to allow the public an         cannot afford DER or otherwise do not choose to pursue
                                                             opportunity to consider and respond to the agency’s           DER. Among TVA's guiding principles of rate design is to
                                                             rationale. Having failed to do so here, the EA is patently    provide rate stability and to make changes gradually.
                                                             deficient.                                                    TVA's proposed rate change would not noticeably alter
                                                                                                                           generation and usage because it is intentionally designed
                                                                                                                           to be a small, measured change.

       III. CONSISTENCY WITH THE TVA ACT AND TVA’s MISSION

       27    SACE, J. Adams, V. Alexiades, C. Aronson,       The wholesale rate change TVA proposes is in direct           TVA’s mission is to provide electricity at the lowest
             D. Ashmore, C. Barber, K. Beaty, N.             contradiction to the spirit of the TVA Act. TVA is ignoring   feasible cost, to be stewards of the environment, and to
             Beavers, T. Boughan, B. Bowers, S.              its mission to serve the people of the Tennessee Valley.      foster and promote economic development. The proposed
             Brendel, J. Brown-Hall, L. Burch, C. Burch,     Among the provisions of the TVA Act of 1933 is the            wholesale rate change is consistent with the TVA mission
             C & L Burgess, D. Burgess, E. Burgess, T.       mandate to keep rates as low as possible. TVA’s proposed      or the TVA Act (as addressed in greater detail in the
             Burns, H. Burris, K. Carey Jr, T. Case, S.      rate structure change contradicts TVA’s mission as            response below, response #28).
             Chamberlin, L. Charles, S. Chilton, D. Clark,   defined by the TVA Act because it will increase bills of a
             J. Clark, J. Conner, G&S Cook, K. Cook, S.      large number of residential customers in the process of
                                                                                                                           As discussed in Chapter 1 of the EA, TVA is proposing the
             Creers, W. Daughterty, J. Deal, E. Denton,      attempting to discourage customer investment in DER
                                                                                                                           wholesale rate change to better align TVA’s wholesale
             V. Dixon, C. Drumright, M. Dryja, D. Dunn,      resources.
                                                                                                                           rates with their underlying costs. The proposed rate
             AJ Dwenger, J. Dwenger, T. Echols, T.
                                                                                                                           structure is intended to reduce upward rate pressure by



       Appendix D | 28
                                                  Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 133 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                   COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                 TVA RESPONSE
                                                                             STATEMENTS
             Edwards, B. Everett, K. Ferris, G. Ford, A.                                                           mitigating the effects of uneconomic DER development;
             Fusco, M. Gingerich, J. Goehl,W. Goehl, B.                                                            the structure would also lessen weather-based fluctuations
             Grisham, M. Gulick, D. Harris, R. Harris, S.                                                          in bills. The intent is to implement changes concurrently, at
             Hawkins, C. Henry, L. Herrmann, C. Hoover,                                                            wholesale and retail and to enhance the fairness of the
             T. Iovino, B. Jenkins, J. Jonakin, J. Jones, T.                                                       rate designs for both TVA and LPCs by diminishing cost
             Jones, B. Knisley, M. Lammers, R.                                                                     shifting among consumers and among LPCs.
             Lamonda, C. Landis, C. Lane, E. Larson, J.
             Lee, N. Lee, N. Levison, L. Mallory-Elliott, K.
                                                                                                                   The electric utility industry is facing competitive and
             Marett, D. Matheny, B. McCabe, J. McCoy,
                                                                                                                   technological changes. Those changes will impact the
             P. McCoy, T. McKnight, L. McKenna, A.
                                                                                                                   traditional electric utility business model through
             Miller, J. Mitchell, B. Morello, P. Morello, D.
                                                                                                                   distributed generation, energy efficiency, technological
             Neilson, D. Nelson, J. Noble, N. Ottinger, S.
                                                                                                                   advances, shifts in customer behavior, and regulatory
             Parris, R. Paxton, R. Peeples, S. Peeples,
                                                                                                                   requirements. This complex interplay of factors creates a
             M. Pendergrass, R. Phelps, K. Phillips, M.
                                                                                                                   need for self-funded electric utilities such as TVA to adjust
             Poley, W. Rabert, J. Reed, A. Reels, J. Reid
                                                                                                                   their pricing structures and their management of
             , P. Robbennolt, L. Ross, D. Royalty, D&L
                                                                                                                   generation and transmission assets. Identifying and
             Rupert, C. Schmidt, J. Settlemeyer, K.
                                                                                                                   appropriately apportioning costs of providing electric
             Singleton, B. Smith, J. Smith, T. Smith, M.
                                                                                                                   service is an important factor in equitably addressing this
             Stanfill, J. Steitz, A. Storic, H. Storic, R.
                                                                                                                   ongoing need. The intent of the proposed rate change is to
             Storic, R. Storic, B. Swinford, D. Thometz, L.
                                                                                                                   responsibly and thoughtfully implement the necessary
             Tift, PL Tobey, R. Trahan, E. Turner, M.
                                                                                                                   changes to ensure that rates remain as low as feasible for
             Vogel, GF Wade, B. Wallace, B. Wallace, R.
                                                                                                                   all consumers over time, consistent with TVA’s mission to
             Westbrooks, G. Whitehead, L. Williams, A.
                                                                                                                   serve and to improve the quality of life in the Valley.
             Womac, S. Wyatt, B&A York, S. York, B.
             Zarnoch , G. Ziegele, and J. Ziegele
                                                                                                                   The response below addresses the proposal’s consistency
                                                                                                                   with specific provisions of the TVA Act.

       28    Sierra Club/SELC                                  TVA’s proposed rate change violates at least four   First, the commenters assert that section 15d(f) of the TVA
                                                               provisions of the TVA Act:                          Act prohibits TVA from designing wholesale power rates
                                                                                                                   that may cause consumers to pay higher monthly power


       Appendix D | 29
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 134 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                TVA RESPONSE
                                                               STATEMENTS
                                                 (1) First, under Section 15d of the TVA Act, the utility is     bills. As described in TVA’s analysis (see Section 1.2.2
                                                 required to establish resale rates in a manner such “that       Final EA), each alternative has the potential to slightly
                                                 power shall be sold at rates as low as are feasible.” 16        increase the monthly bill for a majority of residential
                                                 U.S.C.A. § 831n-4. TVA’s own analysis of the rate change,       customers. Section 15d(f) of the Act provides that TVA
                                                 however, demonstrates that the rate change will result in a     “shall charge rates for power which will produce gross
                                                 majority of its residential customers paying a higher rate      revenues sufficient to provide funds” for the TVA’s
                                                 for electricity than they currently pay. TVA has provided no    operations and other statutory responsibilities, “having due
                                                 evidence that the problem it is purportedly trying to           regard for the primary objectives of the Act, including the
                                                 address—cost shift from customers who adopt DER to              objective that power shall be sold at rates as low as are
                                                 customers who do not adopt DER—is actually occurring or         feasible.” This statutory standard requires the TVA Board
                                                 will actually occur in the foreseeable future. In the absence   to exercise its discretion to balance the various objectives
                                                 of any such evidence, TVA cannot, consistent with its           of the Act, including selling power at rates as low as
                                                 statutory duty, adopt a rate structure that will raise rates    feasible. Seeking to improve rate design by having all
                                                 for the majority of the residential customer class.             consumers pay their fair share of the TVA investments
                                                                                                                 from which they benefit is a policy determination well
                                                                                                                 within the Board’s discretion to adopt. Any individual
                                                 (2) Second, Section 10 of the TVA Act requires TVA, in its      consumer’s power bill depends on many factors besides
                                                 sale of electricity, to “give preference to States, counties,   just the underlying rates. For example, these commenters
                                                 municipalities, and cooperative organizations of citizens or    do not acknowledge the net effect that LPC retail rate
                                                 farmers, not organized or doing business for profit, but        elections (such as adoption of the residential hydro benefit
                                                 primarily for the purpose of supplying electricity to its own   allocation flexibility) may have in reducing the overall
                                                 citizens or members.” 16 U.S.C. § 831i. The language in         individual consumer impact of the proposed rate change
                                                 Section 10 makes clear that TVA’s power sales should            on any given subset of residential consumers.
                                                 focus on “farms and small villages,” and on “agricultural
                                                 and domestic use, or for small or local industries.” Id.
                                                 Indeed, Section 10 authorizes TVA to “make studies,             Second, the commenters assert that TVA’s rate change
                                                 experiments, and determinations to promote the wider and        would “punish” those who invest in DER, contrary to
                                                 better use of electric power” among these small and             section 10 of the TVA Act. TVA does not seek to punish
                                                 residential customer classes, and to work with States,          anyone, but rather is proposing to change how TVA
                                                 cities, cooperatives, and other entities to do so. Id. These    collects its cost in light of a growing number of retail
                                                 same customer classes—and the LPCs who serve them—              consumers using DER to avoid paying for the grid services
                                                                                                                 from which those consumers still benefit. For example,


       Appendix D | 30
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 135 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                  TVA RESPONSE
                                                               STATEMENTS
                                                 can benefit from DER by reducing bills and deferring the          consumers with wind or solar DER still utilize the TVA and
                                                 need for investment in the distribution system. DER can           LPC power systems to power their homes or facilities
                                                 also enhance reliability and resilience for these customers.      when the wind is not blowing or the sun is not shining. In
                                                 Yet contrary to its obligations under Section 10, TVA’s rate      tying their argument to section 10 of the TVA Act,
                                                 proposal would punish LPCs and customers who invest in            commenters overlook the language and historical setting
                                                 DER, who are engaged in promoting the “better use of              of section 10. Prior to the creation of TVA, rural residents
                                                 electric power” in the Valley.                                    of the Valley largely lacked electric power because the
                                                                                                                   existing for-profit utilities focused their sales on urban
                                                                                                                   areas. Section 10 is largely a rural electrification
                                                 (3) Section 12 of the TVA Act requires TVA to ensure
                                                                                                                   provision, authorizing TVA to make wider and better use of
                                                 through its contracts with distribution utilities that “the
                                                                                                                   electric power in underserved rural areas, to allow for
                                                 electric power shall be sold and distributed to the ultimate
                                                                                                                   better balanced development across the Valley, so that
                                                 consumer without discrimination as between consumers of
                                                                                                                   growth is not just focused in large urban areas.
                                                 the same class . . . .” 16 U.S.C. § 831k. In the Draft EA,
                                                                                                                   Additionally, Section 10 codifies the conventional public
                                                 however, TVA proposes that it will develop default retail
                                                                                                                   power preference for selling power to municipal and
                                                 rate structures for distributors, such as “a declining block
                                                                                                                   cooperative utilities as opposed to for-profit utilities. Thus
                                                 rate structure, introduction of a demand charge where one
                                                                                                                   TVA’s proposal to change its rate structure is consistent
                                                 did not previously exists, hours use of demand structure,
                                                                                                                   with section 10.
                                                 and a demand ratchet on distribution delivery charges.”
                                                 Draft EA, 13. Although TVA claims these changes are
                                                 intended to be “revenue neutral,” id., TVA’s own analysis         Third, the commenters state that the proposed rate
                                                 shows that these rate structures will impose greater              structure discriminates against low-use residential
                                                 burdens on low-use customers and customers with DER.              consumers and those who invest in DER, in violation of
                                                 Id. at 24.11 TVA provides no TVA system-specific                  section 12 of the Act. TVA’s proposed rate change
                                                 evidence, however, that low-use customers and customers           promotes a more even-handed (non-discriminatory)
                                                 with DER are causing a cost-shift or imposing greater             collection of each customer’s share of TVA’s fixed costs
                                                 costs on the TVA system than other customers in their rate        and variable costs. Reduced usage, through DER or
                                                 class. Accordingly, TVA’s own default retail rate proposals       otherwise, should reduce a consumer’s payment for TVA’s
                                                 would discriminate against low- use residential customers         variable costs (such as fuel not burned), but the consumer
                                                 and residential customers with DER, and violate TVA’s             should still pay for his or her share of TVA’s fixed costs,
                                                 obligation to ensure that distributors sell electricity to end-   which still provide valuable service to the consumer
                                                 use customers “without discrimination as between                  through enhanced reliability, load following, standby


       Appendix D | 31
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 136 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                    TVA RESPONSE
                                                                      STATEMENTS
                                                        consumers of the same class.” 16 U.S.C. § 831k.                service, and supplemental power, among other things.
                                                                                                                       Thus the proposed rate design would actually reduce
                                                                                                                       discrimination among customers by restricting some
                                                        (4) Finally, TVA is required, in its least-cost planning, to
                                                                                                                       customers from avoiding paying for their fair share of
                                                        “treat demand and supply resources on a consistent and
                                                                                                                       those fixed costs that provide value to those consumers
                                                        integrated basis.” 16 U.S.C.A. § 831m-1. TVA cannot
                                                                                                                       and which TVA incurred for the benefit of all consumers.
                                                        comply with this requirement in its 2019 IRP if it first
                                                        imposes an unsubstantiated rate change to burden DER in
                                                        advance of completing the IRP process. TVA is placing a        Fourth, the commenters state that the proposed rate
                                                        thumb on the scale of traditional baseload resources           change will bias TVA’s future integrated resource planning
                                                        before the 2019 IRP even begins to analyze DER. TVA’s          (IRP) in favor of supply-side resources, contrary to 16
                                                        approach is the opposite of treating DER on a “consistent      U.S.C. § 831m-1, which provides that TVA “treat demand
                                                        and integrated basis” with supply side resources, and is       and supply side resources on a consistent and integrated
                                                        therefore contrary to its obligations under the TVA Act.       basis” in the “planning and selection process for new
                                                                                                                       energy resources.” The proposed rate change does not
                                                                                                                       involve the planning or selection of new generation
                                                                                                                       sources nor would it bias TVA’s future development of an
                                                                                                                       IRP. Significantly, TVA is not “burdening” DER with
                                                                                                                       additional costs through this rate change. Rather, TVA is
                                                                                                                       proposing a rate design that would put DER on more equal
                                                                                                                       footing with conventional generating resources.
                                                                                                                       Consumers who choose to obtain energy from DER but
                                                                                                                       who continue to rely on the TVA system as described in
                                                                                                                       the previous paragraph should continue to pay for those
                                                                                                                       TVA resources from which they still benefit.

       29    Center for Biological Diversity            To the extent TVA’s purpose is to increase consumer            See the response above, which addresses consistency
                                                        reliance on TVA produced electricity, and thus, in the long-   with the 16 U.S.C. §831k and §831m-1.
                                                        term to generate additional revenue, TVA’s 2018 Rate
                                                        Change is contrary to TVA’s organic statute, which
                                                        requires that the agency provide “utility rates adequate



       Appendix D | 32
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 137 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                            TVA RESPONSE
                                                               STATEMENTS
                                                 and reliable service to electric customers of the
                                                 Tennessee Valley Authority at the lowest system cost.” 16
                                                 U.S.C. § 831m-1(b)(1) (emphasis added). Since it is
                                                 evident that consumers can obtain the lowest cost through
                                                 the very energy conservation measures and DER adoption
                                                 which the 2018 Rate Change will thwart, the proposal is
                                                 arbitrary and capricious because it is contrary to TVA’s
                                                 statutory mandates.

                                                 This also further reveals how the 2018 Rate Change
                                                 proposal is contrary to TVA’s overarching mandate to
                                                 provide “reasonable, just, and fair” electricity rates. 16
                                                 U.S.C. § 831k. Relying on residential customer to
                                                 subsidize commercial customers, and then further
                                                 exacerbating that inequity by relying on DER customers
                                                 and lower income customers who use less electricity to
                                                 subsidize the rest of TVA’s residential customers is the
                                                 antithesis of reasonable, just, or fair.
       30    SACE                                TVA is inconsistent with the TVA Act because it fails to     The commenter provides extensive comments about past
                                                 identify the effect of its strategic pricing plan on cost-   rate change proposals implemented by TVA and states
                                                 shifting to residential customers and implementation of      that the proposals favored industrial customers over
                                                 mandatory fees at the LPC level.                             residential customers, in violation of the TVA Act. These
                                                                                                              comments refer to previous TVA decisions and their
                                                                                                              supporting environmental reviews rather than to TVA's
                                                                                                              proposed actions, which are the subject of this
                                                                                                              environmental analysis. In the previous environmental
                                                                                                              reviews, TVA provided an analysis that included its best
                                                                                                              estimate of the potential impacts of the action proposed at
                                                                                                              that time. See also TVA's response to comments that TVA
                                                                                                              is unfairly favoring industrial customers (response 5).



       Appendix D | 33
                                            Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 138 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                          COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                   TVA RESPONSE
                                                                    STATEMENTS
       31    SACE                                     The proposal is inconsistent with the TVA Act because         The comments regarding the previous rate change
                                                      TVA's previous rate decisions have resulted in significant    decisions by TVA do not clearly relate to the draft EA or to
                                                      decreases in rates for industrial customers and steady rate   TVA’s consideration of the current proposed rate change.
                                                      increases for residential customers                           Please see TVA responses to comments that TVA is
                                                                                                                    unfairly favoring industrial customers (response #5) and to
                                                                                                                    responses relating to TVA's compliance with the TVA Act
                                                                                                                    (responses #27 and 28).
       32    SACE                                     The proposal is inconsistent with the TVA Act because         TVA continues to work closely with LPCs. TVA’s preferred
                                                      TVA's preferred alternative is not in the best interest of    alternative in the Final EA reduces the wholesale energy
                                                      LPCs.                                                         rate by 0.5 cents per kWh, which is a lower wholesale grid
                                                                                                                    access charge than previously proposed. This reduction
                                                                                                                    was, partially in response to concerns raised by LPCs.
       33    Memphis AARP Branch, Tennessee State     We believe that any rate change to create new fixed fees,     Fixed charges currently billed to residential consumers by
             Conference NAACP Environmental Justice   like TVA's Grid Access Charge (GAC), or increase current      local power companies are customer charges designed by
             Committee, Herman Morris                 fixed fees, like those used by LPCs to recoup costs           the local power companies to recover distribution costs.
                                                      associated with past TVA rate changes, would be               Customer charges do not recover the local power
                                                      inconsistent with the purpose of TVA and its duty to          companies' cost of power purchased from TVA. Sending
                                                      provide lowest-cost power to residential customers.           clear pricing signals that reflect the value of the grid and
                                                                                                                    the fixed costs associated with operating it will allow TVA
                                                                                                                    to continue to provide power at the lowest feasible cost,
                                                                                                                    consistent with the mandates of the TVA Act.

       IV. TVA’S INTEGRATED RESOURCE PLAN

       34    Sierra Club/SELC                         In short, there are at least two steps that must be           TVA conducts integrated resource planning to meet future
                                                      completed before TVA can take a proper hard look at the       power demand by identifying the need for generating
                                                      purpose, need, and impacts of such a dramatic shift in its    capacity and determining the best mix of resources to
                                                      rate structure as is discussed in the Draft EA:               meet the need on a least-cost, system-wide basis.
                                                      (1) Valley-wide distribution resource planning; and           Integrated resource planning results in TVA selecting a



       Appendix D | 34
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 139 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                              TVA RESPONSE
                                                               STATEMENTS
                                                 (2) A generation and transmission-oriented integrated         power supply mix that meets the future power demand. In
                                                 resource plan that incorporates the results of distribution   contrast, TVA’s rate restructuring proposal is not a supply-
                                                 resource planning.                                            side proposal, but rather a proposal to better align
                                                 Distribution-level planning should occur first, followed by   wholesale rates with the underlying costs to provide
                                                 TVA planning, and lastly, a conversation about any            service under the existing generation portfolio. The
                                                 potential changes to the rate structure. TVA should allow     proposed rate action would not alter TVA’s current
                                                 ongoing and necessary processes to be completed first,        generation portfolio. Any action taken by TVA with respect
                                                 before it seeks to change rates in a premature and            to the rate restructuring proposal would not influence
                                                 uninformed process as it now proposes.                        TVA’s ultimate decision in selecting a target supply mix for
                                                                                                               the 2019 IRP. Accordingly, any decision on the rate
                                                                                                               change proposal may be taken even while work on the
                                                                                                               2019 IRP is in progress.

                                                                                                               TVA does not believe that it is necessary to conduct an
                                                                                                               integrated resource planning process prior to
                                                                                                               implementing its proposed rate change. As the EA shows,
                                                                                                               the effects of the proposed rate action would be minor and
                                                                                                               would not alter TVA's current power generation portfolio.
                                                                                                               TVA found that the rate change would have negligible
                                                                                                               effects on TVA's forecast for energy production and that
                                                                                                               the rate change would have only a marginal impact on
                                                                                                               DER adoption in the Valley.

       35    Sierra Club/SELC                    TVA appears to ignore the results of its own prior IRP        As noted above, TVA has revised the EA to clarify its use
                                                 process. TVA notes in the Draft EA that, under its            of the term "uneconomic" when describing certain DER
                                                 preferred alternative, DER adoption would likely slow.        installations (section 1.1.). TVA considers DER to be
                                                 Although TVA frequently calls DER “uneconomic,” the           “uneconomic” when the cost of energy derived from the
                                                 reality is that TVA’s 2015 IRP and accompanying EIS           DER is greater than the cost of the energy if provided by
                                                 found that the IRP strategy that maximized energy             the local power company or directly by TVA. Due to the
                                                 efficiency was the only strategy with a net positive          nature of the current rate design, installations may be



       Appendix D | 35
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 140 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                              TVA RESPONSE
                                                               STATEMENTS
                                                 economic impact, based on in-Valley jobs created.             “economic” for the individual or company that installs them
                                                                                                               but may be “uneconomic” for the Valley or other
                                                                                                               ratepayers. Under the current rate structure, an individual
                                                                                                               consumer’s savings in energy costs would be the retail
                                                                                                               cost of the energy, less the cost of the installed DER.
                                                                                                               However, the LPCs' and TVA’s savings attributable to the
                                                                                                               DER would be generally limited to the fuel cost that would
                                                                                                               have been incurred to supply the energy from TVA
                                                                                                               generation. The system as a whole would lose more
                                                                                                               revenue than it saves in costs and overall rates would rise.
                                                                                                               TVA utility-scale solar installations are a substantially
                                                                                                               lower cost resource to serve Valley energy needs than
                                                                                                               smaller, local installations, which benefit their purchasers
                                                                                                               at the expense of other Valley electric consumers.
                                                                                                               Consequently, small-scale installations are not ideal from
                                                                                                               a societal economics perspective and are referred to as
                                                                                                               “uneconomic.”
       36    Sierra Club/SELC                    Although the 2015 IRP did not examine DER as a                TVA has revised its EA to clarify the relevance of the 2015
                                                 resource generally, it did evaluate a strategy that would     IRP and its EIS analysis. TVA primarily relies on the 2015
                                                 have maximized energy efficiency. TVA found that              EIS for affected environment information when describing
                                                 maximizing energy efficiency would have not only the most     relevant resources and incorporates by reference this
                                                 positive employment impacts but that it would have fewer      information in sections of the EA. The EA itself provides a
                                                 environmental impacts than the reference plan. To the         concise review of potential impacts associated with this
                                                 extent TVA intends to tier from the 2015 IRP EIS, it should   proposed rate action and, thus, TVA does not incorporate
                                                 discuss these findings in the EA and how they apply to the    analyses of the various planning strategies from the IRP.
                                                 no-action and grid charge alternatives, rather than ignore
                                                 this prior analysis.
       37    Sierra Club/SELC                    The Draft EA improperly tiers to the 2015 IRP EIS. The        TVA has revised section 1.3 of the EA to clarify the
                                                 Draft EA purports to tier to TVA’s 2015 IRP and               relevance of previous environmental reviews. Statements
                                                 accompanying Environmental Impact Statement (“EIS”).          in section 3.5 relating to air resources and the 2015 EIS
                                                 However, TVA has publicly acknowledged that the 2015          were also revised. As noted in the EA, TVA primarily relies


       Appendix D | 36
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 141 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                    TVA RESPONSE
                                                                      STATEMENTS
                                                        IRP and EIS need to be updated and has begun the              on the affected environment information in the 2015 IRP
                                                        scoping process. It is arbitrary to tier to an EIS that TVA   EIS when describing the relevant resources.
                                                        itself has acknowledged is outdated and for which the
                                                        agency has begun a scoping process for a new EIS. TVA
                                                        should complete NEPA analysis of any proposed rate
                                                        change concerning DER only after and in the context of
                                                        the 2019 IRP and distribution utility planning.
       38    SACE                                       TVA’s Draft 2018 Rate EA improperly tiers off previous        TVA has revised section 1.3 of the EA to clarify the
                                                        TVA NEPA documents: TVA misleadingly claims its               relevance of previous environmental reviews. Statements
                                                        proposed rate and structure change "tiers" from its 2011      in section 3.5 relating to air resources and the 2015 EIS
                                                        IRP Environmental Impact Statement and subsequent             were also modified to avoid confusion. As noted in the EA,
                                                        Supplemental Environmental Impact Statement (SEIS) for        TVA primarily relies on the affected environment
                                                        its 2015 IRP.                                                 information in the 2015 IRP EIS when describing the
                                                                                                                      relevant resources. As to the potential impacts of the
                                                                                                                      proposed rate change action, the EA itself provides a
                                                        ...The Draft 2018 Rate EA does not indicate how it is
                                                                                                                      concise description of those impacts.
                                                        linked to prior IRP documents. TVA does not specify which
                                                        scenario(s), nor which strategy(ies), from the 2015 IRP are
                                                        relied upon for its analysis in the Draft 2018 Rate EA.
       39    Center for Biological Diversity            TVA cannot proceed with its rate change at this time, and     As noted above, TVA has revised section 1.3 of the EA to
                                                        ignore these impacts, on the grounds that such analysis       clarify the relevance of previous environmental reviews
                                                        will be covered by an IRP. TVA may not avoid these            and statements in section 3.5 relating to air resources and
                                                        NEPA duties by claiming that the missing impacts analysis     the 2015 EIS were also modified. The potential impacts of
                                                        is more suitably handled in the context of the IRP process.   the proposed rate change action are described in this EA
                                                        See EA at 39 (claiming any environmental impacts to air       itself.
                                                        pollution or greenhouse gas emissions from the 2018 Rate
                                                        Change was addressed in the 2015 IRP). The 2015 IRP
                                                        expressly excluded DER as a “resource acquisition issue
                                                        outside the scope of the IRP.” Accordingly, there is
                                                        absolutely no basis on which TVA could “tier” to the 2015
                                                        IRP in addressing environmental impacts associated with



       Appendix D | 37
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 142 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                TVA RESPONSE
                                                               STATEMENTS
                                                 rate changes that will impact the development of DER in
                                                 TVA’s service territory. Rather, those impacts must be
                                                 addressed in the NEPA analysis over the 2018 Rate
                                                 Change itself.
                                                 Alternatively – and even more appropriately – TVA may
                                                 address these environmental impact issues in its 2019 IRP
                                                 and associated EIS, the process for which has just
                                                 recently begun. Indeed, the new IRP is slated to address
                                                 many of the environmental issues discussed above,
                                                 including the availability and use of DER. Thus, TVA
                                                 should consider these environmental impacts associated
                                                 with the proposed rate change in the NEPA process that
                                                 will be undertaken in connection with the 2019 IRP.

       V. RANGE OF ALTERNATIVES

       40    SACE                                The Draft 2018 Rate EA appears to support alternative           TVA noted in its draft EA that its preferred alternative was
                                                 other than Preferred Alternative (Alternative C): One key       Alternative C because the alternative was proposed as its
                                                 way that TVA obscures its intent to reduce customer             rate change to LPCs in the August 2017 Rate Change
                                                 investment in DERs is by focusing on Alternative C, a 1         Letter. The commenter is correct in noting that TVA found
                                                 cent per kWh shift from the energy charge to the GAC,           that Alternative C and D would have similar impacts. As
                                                 and identifying it as its preferred alternative. However, as    noted previously, TVA added Alternative C1 to the EA and
                                                 documented in a number of TVA presentations made in             identified it as the preferred alternative.
                                                 2017, TVA expects its wholesale pricing structure to have
                                                 a “trajectory” towards a shift of 2.5 cents per kWh, which is
                                                                                                                 TVA is not proposing to implement any additional rate
                                                 more similar to Alternative D. TVA is engaging in a
                                                                                                                 changes other than the action analyzed in the EA. While
                                                 disingenuous, and ultimately useless, NEPA process if it
                                                                                                                 no specific future proposals are under consideration at this
                                                 misrepresents or misidentifies its preferred alternative in
                                                                                                                 time, TVA addresses the potential for additional rate
                                                 the Draft 2018 Rate EA. It appears most likely that TVA
                                                                                                                 changes in the future in its discussion of cumulative
                                                 intends to use the Draft 2018 Rate EA as a basis for
                                                                                                                 impacts in the EA (section 3.10) because additional rate
                                                 pursuing Alternative C in the short term, but Alternative D
                                                                                                                 changes addressing cost recovery are reasonably


       Appendix D | 38
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 143 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                               TVA RESPONSE
                                                               STATEMENTS
                                                 in the long term. In Table 1 of the Draft 2018 Rate EA,        foreseeable.
                                                 TVA summarizes the impacts of Alternative D using the
                                                 exact same words as Alternative C - suggesting that a
                                                                                                                As stated in section 3.10, should TVA implement
                                                 GAC that is 2.5 times that of Alternative C has exactly the
                                                                                                                additional rate changes in the future, the cumulative
                                                 same impact. It is easy to imagine members of the TVA
                                                                                                                impacts of those changes may resemble the impacts
                                                 Board being told that while this Draft 2018 Rate EA
                                                                                                                analyzed in the review of Alternative D, which would
                                                 indicated Alternative C as its preferred alternative, the
                                                                                                                implement a much greater fixed cost recovery than other
                                                 record also supports Alternative D and no further NEPA
                                                                                                                alternatives and result in the greatest grid access charge
                                                 review is required.
                                                                                                                and corresponding energy rate decrease. TVA found very
                                                                                                                minor economic effects associated with implementation of
                                                                                                                Alternative D and found that there would be no or
                                                                                                                indiscernible environmental impacts.

       41    SACE                                TVA failed to consider all reasonable alternatives in the      As stated in Section 1.1 of the EA, the primary objectives
                                                 Draft EA, including:                                           of the proposed rate change are to better align wholesale
                                                 - An alternative that would roll back rate preferences for     rates with their underlying costs to serve and to facilitate
                                                 industrial customers, which would be beneficial to             measured, managed change for retail customers.
                                                 residential customers;
                                                 - An alternative in which it encourages DER adoption by
                                                                                                                Consideration of alternatives that encourage DER
                                                 large consumers. Analysis would be most appropriately
                                                                                                                adoption and expansion would exacerbate the underlying
                                                 completed during the resource planning process, with
                                                                                                                cost-shifting and fairness issues TVA is seeking to
                                                 implementation through a rate structure change. TVA is
                                                                                                                address and thus, does not meet the underlying purpose
                                                 justifying its rate change by an assumption that increased
                                                                                                                and need for TVA's proposal. TVA's proposal seeks to
                                                 investment in DERs by its customers will increase system
                                                                                                                ensure equitable distribution of costs and, as described in
                                                 costs, but provides zero evidence to back up this claim. In
                                                                                                                Section 3.3.2 of the EA, TVA describes the potential
                                                 a recent study, Lawrence Berkeley National Lab explored
                                                                                                                negative impacts to its customers, including low-income
                                                 factors that drive retirement of power generation by region,
                                                                                                                households, if no action is taken to improve alignment of
                                                 and found that low load growth (particularly load
                                                                                                                TVA's wholesale rates with their underlying costs.
                                                 contraction) and high reserve margins tend to have strong
                                                 relationships with high retirements in a region. If DERs do



       Appendix D | 39
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 144 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                             TVA RESPONSE
                                                               STATEMENTS
                                                 reduce load growth, as TVA infers in their Draft 2018 Rate   See also the previous TVA responses to comments
                                                 EA, DER’s would allow TVA to retire older, inefficient       regarding TVA's underlying purpose and need and to
                                                 conventional power generation and thus reduce its cost to    comments that TVA’s rate structure favors industrial
                                                 serve; and                                                   customers (response to comment 5).
                                                 - An alternative in which it encourages residential DER
                                                 adoption. Analysis would be most appropriately completed
                                                 during the resource planning process, with implementation
                                                 through a rate structure change. TVA has not made the
                                                 case that residential DER adoption, including energy
                                                 efficiency and rooftop solar, would result in a less cost-
                                                 effective and reliable service.
       42    SACE                                Alternatives to the GAC: There are a number of issues that   TVA has not proposed program development such as
                                                 TVA’s rate change proposal does not address, including       those associated with electric vehicles, pilot programs for
                                                 electric vehicle program development, other storage          new technologies as part of this rate change. TVA’s
                                                 DERs, and fuel swapping. TVA’s Draft 2018 Rate EA            proposal is intended to align its rates with the underlying
                                                 should also include discussion of the alternative            costs. Addressing programs such as these would not
                                                 approaches to the specific GAC TVA evaluated and             address the underlying need for the proposal and thus,
                                                 presented to TVPPA during Strategic Pricing Plan             was not considered in the EA’s alternatives.
                                                 discussions. TVA evaluated at least five other wholesale
                                                 rate alternatives that did not include a GAC, which is
                                                                                                              TVA, TVPPA, and TVIC discussed various methods of
                                                 referred to in this table as a “competitive transition
                                                                                                              effecting improved alignment of wholesale rates with their
                                                 charge.” At least one of these was heavily favored by a
                                                                                                              underlying costs to serve during the rate change
                                                 number of LPCs.
                                                                                                              negotiations. Some methods failed to accomplish
                                                                                                              improved alignment, while others resulted in unacceptably
                                                 TVA also appears to have considered a number of retail       high wholesale bill impacts.
                                                 rate structure design alternatives to the declining block
                                                 rate discussed in the Draft 2018 Rate EA. TVA appears to
                                                                                                              TVA and TVPPA discussed several approaches to
                                                 have postponed the development of “default rates” until
                                                                                                              implementing the wholesale standard service rate change
                                                 after the wholesale rate structure issue is resolved.
                                                                                                              in retail rates. Some methods resulted in unacceptable
                                                 However, there is no language in the Draft 2018 Rate EA
                                                                                                              high retail bill impacts, while others resulted in overly



       Appendix D | 40
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 145 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                               TVA RESPONSE
                                                               STATEMENTS
                                                 committing TVA to bringing forward the default rate            complex billing implementations. As state in the EA, LPCs
                                                 structure or any other policy changes that may be made         would not be obliged to implement either the proposed
                                                 following its decision on the GAC.                             default or optional retail rates but may elect to implement
                                                                                                                their own rate designs, subject to the TVA Board-approved
                                                                                                                retail rate review process. The description of the proposed
                                                 Beyond programs and rate design alternatives that were
                                                                                                                default retail rates and the proposed optional retail rates,
                                                 not considered, TVA also did not consider generation-
                                                                                                                as well as proposed guidelines for customized LPC retail
                                                 based changes such as retirements, reduction of reserve
                                                                                                                rates may be found in EA 2.3.1.
                                                 margins, or potentially transmission-based solutions that
                                                 would reduce overall operating and fixed costs for the
                                                 system as a whole.                                             Generation-based changes such as "retirements,
                                                                                                                reduction of reserve margins, or potentially transmission-
                                                                                                                based solutions" are not properly included in rate design.
                                                                                                                TVA conducts integrated resource planning to consider
                                                                                                                future power demand by identifying the need for
                                                                                                                generating capacity and determining the best mix of
                                                                                                                resources to meet the need on a least-cost, system-wide
                                                                                                                basis.

       43    TenneSEIA                           TVA also did not consider generation-based changes such        See TVA’s previous response (#42). TVA also notes that it
                                                 as retirements, reduction of reserve margins, or potentially   has reduced its annual operating costs by more than $800
                                                 transmission-based solutions that would reduce overall         million in recent years and continues to seek efficiencies
                                                 operating and fixed costs for the system as a whole. More      and reductions that ensure its costs are minimized.
                                                 significant, long-term structural changes that have not
                                                 been evaluated include allowing LPC’s to procure or
                                                 acquire DER resources.




       Appendix D | 41
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 146 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                    TVA RESPONSE
                                                                      STATEMENTS
       44    M. Walton                                  Rate Design Recommendation #1: Rate design for Green          Comment noted. The proposal under consideration is not
                                                        Power Providers and other renewable energy programs           specific to Green Power Providers or renewable energy
                                                        should take into account the long-term availability of fuel   programs. TVA considers fuel sources and costs when
                                                        sources and long-term costs for their waste streams. A        preparing its Integrated Resource Plan.
                                                        supply constriction of a resource that has high global
                                                        demand could cause fuel costs to sky rocket. Failure to
                                                                                                                      TVA rates must be nondiscriminatory. That means that
                                                        store waste in responsible ways also increases the risk of
                                                                                                                      customers with similar characteristics must be billed at the
                                                        large economic penalties. The value of renewable
                                                                                                                      same rates. Aggregating residential customers or small
                                                        resources is only affected by temporary intermittency that
                                                                                                                      commercial consumers would not result in a load profile
                                                        can be resolved with distributed and central energy
                                                                                                                      similar to a large general service or large manufacturing
                                                        storage and they have no similar large scale risk for the
                                                                                                                      customer; total kWh might be equal, but times of usage
                                                        storage of waste.
                                                                                                                      and voltage of delivery would be quite different from that of
                                                                                                                      a large customer. Rates for BCD customers were
                                                        Regarding rate design, it should be made possible for an      designed for commercial and manufacturing customers.
                                                        aggregated group of smaller customers that can leverage
                                                        sufficient distributed generation and distributed storage
                                                        resources, such that the load profile of that aggregate
                                                        could match the load profile of a large BCD customer, to
                                                        have the same rate schedule as those BCD customers.
       45    Center for Biological Diversity            Failure to consider a reasonable range of alternatives:       As stated in Section 1.1 of the EA, the primary objectives
                                                        Since the stated purpose of the 2018 Rate Change is to        of the proposed rate change are to better align wholesale
                                                        impact the adoption of DER, TVA must consider a               rates with their underlying costs to serve and to facilitate
                                                        reasonable range of alternatives regarding the rates of       measured, managed change for retail customers.
                                                        DER adoption in TVA service territory. TVA must consider      Consideration of alternatives that encourage DER
                                                        alternatives that will encourage adoption and expansion of    adoption and expansion would exacerbate the underlying
                                                        DER development so that it is more commensurate with          cost-shifting and fairness issues TVA is seeking to
                                                        the development of DER in other areas of the country.         address and thus, does not meet the underlying purpose
                                                                                                                      and need for TVA's proposal.
                                                        TVA must also consider alternative means to address the
                                                        needs of low-income consumers that take into account the
                                                                                                                      Likewise, as noted in the previous TVA response,


       Appendix D | 42
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 147 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                              TVA RESPONSE
                                                               STATEMENTS
                                                 adverse impacts of the proposed mandatory fees on such        alternatives that are intended specifically to address the
                                                 communities. If TVA wants to show concern for low-            needs of low-income consumers would not meet the
                                                 income populations as the EA purports, the agency should      underlying need, or TVA’s mandate to apply rates fairly.
                                                 consider alternatives that incorporate guidelines             TVA rates must be nondiscriminatory, which means that
                                                 developed by groups such as NAACP and GRID                    customers with similar characteristics must be billed at the
                                                 Alternatives, which outline policies that help increase       same rates.
                                                 access to distributed solar for low- and middle-income        TVA's proposal seeks to ensure equitable distribution of
                                                 communities.                                                  costs and, as described in Section 3.3.2 of the EA, TVA
                                                                                                               describes the potential negative impacts to its customers,
                                                                                                               including low-income households, if no action is taken to
                                                                                                               improve pricing of TVA's wholesale rates with their
                                                                                                               underlying costs. See also the previous responses to
                                                                                                               comments regarding TVA's underlying purpose and need.
       46    Sierra Club/SELC                    TVA’s extremely narrow range of alternatives fails to         The wholesale power contract between TVA and its local
                                                 consider differences between customer locations.              power companies prohibits special waivers or
                                                 Although TVA characterizes the new, flat charge it            considerations for certain customers within the rate class.
                                                 proposes to make up for its proposed decrease in              It states, “the power purchased hereunder shall be sold
                                                 volumetric pricing as a “grid access charge,” TVA does not    and distributed to the ultimate consumer without
                                                 consider any alternatives designed to accurately assess       discrimination among consumers of the same class, and
                                                 what grid access might be for different types of customers.   that no discriminatory rate, rebate, or other special
                                                 As noted below, grid access costs for residential             concession will be made or given to any consumer,
                                                 customers are generally extremely nominal, but there are      directly or indirectly.” Alternatives such as those
                                                 ranges that TVA should evaluate if indeed its fixed charge    addressing economical energy use, energy efficient
                                                 is intended to genuinely address the cost of accessing the    appliances, impoverished consumers with low usage, or
                                                 grid.                                                         location would result in discrimination in favor of some
                                                                                                               consumers and against the LPCs’ other electric
                                                                                                               consumers.
       47    Sierra Club/SELC                    The Draft EA's alternatives analysis is improperly narrow.    Although TVA has fully supported "smart rate designs,"
                                                 Other alternatives would be more reasonable because           retail customer participation has not materialized.
                                                 they would be more consistent with generally-accepted         Currently, all 154 LPCs and all of the 750 large customers



       Appendix D | 43
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 148 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                             COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                         TVA RESPONSE
                                                                       STATEMENTS
                                                         principles of smart rate design. Such alternatives include      are served under a time of use rate structure. In addition,
                                                         things like locational pricing, which provides incentives for   LPCs have requested and TVA has approved residential
                                                         DER that can be located in areas to reduce system               and small general service retail time of use rate designs
                                                         congestion, thereby obviating potentially costly system         for approximately 80 LPCs over the last ten years.
                                                         upgrades that TVA would have to recover from its                Unfortunately, retail customers have demonstrated little to
                                                         customers. Smart rates, such as time of use, critical peak      no interest in participating; subscription is less than
                                                         pricing, and real-time pricing, should also be included in      0.41%. In addition, TVA has developed methodologies to
                                                         the body of reasonable alternatives TVA must analyze, as        translate the wholesale grid access charge to those time of
                                                         they could also address potential challenges TVA might          use retail rate designs. TVA has offered real-time pricing
                                                         perceive in integrating increasing amounts of DER into the      to large customers for over ten years; after more than ten
                                                         TVA system.                                                     years, subscription is almost zero. TVA currently supports
                                                                                                                         LPCs offering demand response programs; however,
                                                                                                                         participation is minimal. These methods do not constitute
                                                                                                                         reasonable alternatives to the proposed rate change
                                                                                                                         action whose purpose is to align wholesale rates with
                                                                                                                         underlying costs.
       48    G. Miller, M. Magallanes, J. Vance, T.      Comments were submitted suggesting that TVA raise               In the EA, TVA makes clear that it has not proposed the
             Edwards                                     (adjust) its rates to generate additional revenue, rather       rate change in order to generate additional revenue. The
                                                         than apply a grid access charge. Comment statements             proposed rate change would not raise additional revenue.
                                                         include the following:                                          A rate change is the process by which TVA changes the
                                                         - TVA should raise rates to generate additional revenue         structure of the rates or the allocation of costs. Rate
                                                         rather than apply a GAC. If TVA wants to generate               changes are designed to continue to provide the same
                                                         additional revenue, and such increased revenue is               amount of revenue to TVA.
                                                         essential for continued operation, then the most                The purpose of the proposed rate change is not to
                                                         reasonable plan would be to simply raise the rates              increase rates or generate additional revenue, but to
                                                         charged for consumption of each kilowatt ... a fair plan        ensure that rates remain as low as feasible in the Valley.
                                                         based on actual usage.                                          One of the goals is to improve the alignment of wholesale
                                                         -I feel that additional revenue should be sourced from rate     rates with their underlying costs to provide that service.
                                                         increases (if it's needed at all). This would incentivize       The retail price of a kWh of electricity is not simply the cost
                                                         consumers to reduce power usage and seek out more               to generate that energy. Residential rates and most small
                                                                                                                         consumer rates are primarily volumetric, meaning the bill


       Appendix D | 44
                                                 Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 149 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                              COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                       TVA RESPONSE
                                                                        STATEMENTS
                                                          efficient appliances and other electric goods.                varies based solely on the quantity of kWh consumed
                                                          - It is my understanding that there is a proposal for a new   each month. Consequently, the costs for generation,
                                                          Grid Access Charge in order to generate additional            transmission, and distribution are included in retail cost per
                                                          revenue. From my standpoint this should be built into the     kWh.
                                                          price of electricity so that pricing can be regulated. The
                                                          government grants monopoly power to some entities such        When a customer saves one kWh, TVA and the local
                                                          as the power company.                                         power company save the portion of generation costs
                                                                                                                        related to fuel, but the non-fuel generation costs, the
                                                                                                                        transmission costs, and the distribution costs are not
                                                                                                                        reduced. With this proposed rate change, a small portion
                                                                                                                        of the non-fuel generation costs and transmission costs
                                                                                                                        would be recovered at wholesale based on a fixed monthly
                                                                                                                        charge rather than all on a volumetric basis. The goals of
                                                                                                                        the proposed rate change include reducing upward rate
                                                                                                                        pressure and improving price signals to consumers.
       49    Southern Current (Hamilton Davis)            TVA failed to consider and assess alternative rate            TVA modeled approximately 15 wholesale rate designs
                                                          structures that are capable of sending more accurate price    and shared those results with TVPPA representatives.
                                                          signals to customers while enhancing consumer choice          Alternative designs included a contract demand charge,
                                                          rather than limiting it. TVA should conduct an additional     declining block wholesale structures, and coincident peak
                                                          rate design analysis that considers other rate options that   designs. The design proposed in the 2018 rate change
                                                          can more effectively send price signals to customers          was chosen by TVA and TVPPA because there was
                                                          without needlessly constraining consumer options. We          consensus that it would result in the least impact to LPCs
                                                          agree that stronger price signals should be sent to           and their retail customers and it would not require capital
                                                          consumers, however, we disagree that simply increasing        investments by LPCs (and therefore higher costs to retail
                                                          fixed charges is an appropriate way to accomplish this        customers). TVA has developed proposed default retail
                                                          goal. Increased fixed charges reduce a customer’s ability     rates that would minimize impacts to retail customers. In
                                                          to adjust usage patterns and total consumption in ways        addition, TVA is the rate regulator for nearly all LPCs and
                                                          that are economically and environmentally beneficial to all   would act to minimize bill impacts to retail customers.
                                                          rate payers. Adopting rate structures that reward smarter
                                                          energy use should be evaluated as an alternative to higher
                                                                                                                        TVA disagrees that the wholesale and retail rate designs



       Appendix D | 45
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 150 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                             COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                      TVA RESPONSE
                                                                       STATEMENTS
                                                         fixed charges, which function to preserve the status quo       would remove incentives for customers to adjust usage
                                                         and discourage the environmental and socio-economic            patterns in ways that are economically and
                                                         advantages that come with innovation.                          environmentally beneficial to all customers. The proposed
                                                                                                                        default rates and the proposed optional retail rates would
                                                                                                                        provide essentially the same degree of incentive to adjust
                                                                                                                        patterns and consumption as the current rate structures
                                                                                                                        do.
       50    State of Tennessee Department of            The State of Tennessee receives numerous utility bills that If the proposed rate change is implemented, TVA
             Environment and Conservation                would fall under Part A of the Outdoor Lighting Rate           anticipates that outdoor lighting rates would increase by
                                                         Schedule noted in 2.1.3 “Other Matters” on page 11. Other approximately 0.3 percent. The small proposed increase in
                                                         than in this section, this topic is not covered anywhere else outdoor lighting rates is attributable to the increase in
                                                         within the document. TDEC recommends that TVA explain Standard Service rates required to maintain the revenue
                                                         in greater detail how Alternatives B, C, and D will impact     neutrality of the rate change proposal to decrease large
                                                         these non-metered, flat rate fee schedules.                    general service rates by 8 percent. No changes are
                                                                                                                        proposed to the structure of Part A of the Outdoor Lighting
                                                                                                                        Schedule.
       51    State of Tennessee Department of            TDEC recommends clarify process of implementing                TVA would work with individual LPCs to determine their
             Environment and Conservation                guidelines with LPCs. Under 2.3.1 “Implementing                timeframe for implementing revised rates. No changes
                                                         Guidelines” on page 13, TVA’s Role in the Power Service        associated with this rate proposal would take place prior to
                                                         Area, TVA states that “In lieu of implementing either the      October 1, 2018. TVA anticipates that the timeframes
                                                         default retail rates or the optional retail rates described    would vary widely among LPCs. LPCs would have the
                                                         above, LPCs would be able to propose their own rate            option to defer implementation of the wholesale standard
                                                         structures and retail rate designs, subject to the retail rate service grid access charge until October 1, 2019. Thus,
                                                         review process established by the TVA Board in August          changes may be spread over this period across the TVA
                                                         2014.” However, no timeframe is provided for LPC’s to          service area. TVA revised its description of Alternative C1
                                                         propose their rate structure. Would those be presented in      (section 2.3 of the EA) with this clarifying information.
                                                         a public forum and/or be open to public comment?
                                                         Additionally, there are over 150 LPCs throughout TVA’s         Municipal LPC rate actions would be reviewed in each
                                                         service area. Do LPC rate structure decisions and              locality before the governing body, while cooperative LPCs
                                                         processes work similarly for each LPC?                         would handle their rate actions in accordance with state



       Appendix D | 46
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 151 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                TVA RESPONSE
                                                               STATEMENTS
                                                                                                                law and each cooperative’s charter. Over time, individual
                                                                                                                LPCs have developed customized rates that best reflect
                                                                                                                the needs of their system and customers. Thus, there is
                                                                                                                great variability among rate structures throughout the TVA
                                                                                                                service area.



       52    Appalachian Voices                  Under no scenario is increasing electric rates "more           Bill stability is described in the EA as a potential impact of
                                                 beneficial for low-income households." If TVA customers        TVA's proposal and is considered to be a secondary
                                                 are requesting bill stability, there are better alternatives   benefit, not a critical objective of the proposal. Stability has
                                                 than those examined in the EA. Rather than implementing        long been recognized as a principle of good rate design
                                                 a Rate Change that would reverse energy efficiency and         (Bonbright, 1961). As described in the response to
                                                 renewable energy gains across the Tennessee Valley, and        comment #2, incentives remain for energy efficiency and
                                                 negatively and disproportionately impact low-income,           renewable energy installations. The rate change proposal
                                                 minority and elderly and disabled households, TVA should       does not increase revenue for TVA. Indeed, the increase
                                                 consider alternative rate designs and implement                to wholesale standard service rates (which includes power
                                                 complementary programs that achieve the goal of cost           provided for residential customers) is only 0.3%. As
                                                 recovery while also benefitting, rather than harming, these    described in the response to comments #10, 11, and 12,
                                                 socioeconomic classes, and that encourage the growth of        the proposed rate change will help relieve those
                                                 renewable energy and investments in energy efficiency.         customers who cannot afford DER from having to
                                                                                                                subsidize those who invest in DER.

       VI. SOCIOECONOMIC ANALYSIS




       Appendix D | 47
                                            Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 152 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                        TVA RESPONSE
                                                                      STATEMENTS
       53    C. Barber, P. Slentz, M. Walton, Memphis   Commenters oppose the proposed rate change because               TVA is proposing a grid access charge at the wholesale
             AARP Branch, Tennessee State Conference    low income consumers would be disproportionately                 level. Residential customers in the Valley already have
             NAACP Environmental Justice Committee,     harmed.                                                          bills based on a combination of fixed monthly fees and
             Herman Morris                                                                                               volumetric energy charges. Their bills would change only
                                                                                                                         slightly as a result of the proposed alternative. The small
                                                        The proposal's disincentive for efficiency impacts low-
                                                                                                                         changes in retail bills would only slightly change incentives
                                                        income rate payers more heavily because the fixed cost is
                                                                                                                         for energy efficiency.
                                                        a larger percentage of their total monthly income and
                                                        programs that rely on potential savings such as on-bill
                                                        financing and on-meter tariffs are less effective if potential   In the EA (section 3.3), TVA has clarified its statements
                                                        savings are reduced.                                             about the benefits of bill stability to low-income
                                                                                                                         households. TVA’s intent was to note that more stability is
                                                                                                                         beneficial compared to less stability, all else equal, and
                                                        TVA could work with THDA to help implement state-wide
                                                                                                                         that low-income households are likely to benefit more from
                                                        Percentage of Income Payment Plans that LPCs could opt
                                                                                                                         additional stability than other households.
                                                        into. This would achieve a similar result of moving to fixed
                                                        payments from variable payments for a large percentage
                                                        of TVA's residential customer base but would protect the         TVA has also added information in the EA regarding the
                                                        most vulnerable customers from the potential unintended          potential impacts on low-income customers. Because low-
                                                        consequences of the rate design change.                          income customers can be low, moderate, or high energy
                                                                                                                         users, some would have small increases in bills (up to
                                                                                                                         about $2 per month) and some would have small
                                                                                                                         decreases. The change in bills is related to energy use,
                                                                                                                         not income status.

                                                                                                                         TVA’s rates are low compared to the U.S. as a whole (see
                                                                                                                         Appendix B and https://www.tva.com/Newsroom/How-
                                                                                                                         TVA-Helps-Keep-Your-Power-Bill-Low). TVA recognizes
                                                                                                                         that any increases would be more as a proportion of
                                                                                                                         income for low-income households, and that some low-
                                                                                                                         income households may be burdened by the proposed



       Appendix D | 48
                                            Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 153 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                          COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                    TVA RESPONSE
                                                                    STATEMENTS
                                                                                                                      alternative. TVA’s proposal includes Implementing
                                                                                                                      Guidelines for LPCs to ensure that economic impacts to
                                                                                                                      consumers at the retail level are gradual and minimized.

                                                                                                                      TVA does not implement payment plans for individuals
                                                                                                                      because TVA sells power at wholesale to the LPCs. Such
                                                                                                                      payment programs would be more appropriately
                                                                                                                      implemented by the LPCs that serve those individuals.
       54    Memphis AARP Branch, Tennessee State     Conflicting Analysis: TVA continually contradicts itself        TVA does not believe that these conclusions are
             Conference NAACP Environmental Justice   when categorizing potential negative effects on minority or     contradictory. It is true that potential impacts have some
             Committee, Herman Morris                 lower-income residential customers as alternately               uncertainty, because the impacts depend on the
                                                      uncertain or conclusively negligible. For example, TVA          interaction of TVA’s proposed alternative and future
                                                      first claims, "no particular minority or other socioeconomic    decisions of LPCs and their customers, as well as other
                                                      group would bear a disproportionate share of negative           market forces. However, TVA has analyzed the expected
                                                      effects." Later in the document, TVA admits, however, that      impacts based on the available information.
                                                      "the potential impacts of (its preferred Alternative)
                                                      Alternative C to [LPC] customers is difficult to assess
                                                                                                                      The conclusion that impacts would not be significant under
                                                      precisely." Yet, TVA goes on to admit, "each alternative
                                                                                                                      NEPA is based on TVA’s analysis that changes to bills
                                                      has the potential to slightly increase the monthly bill for a
                                                                                                                      would be relatively small, up to $2 per month. Because
                                                      majority of residential customers." In fact, TVA claims
                                                                                                                      this analysis has some uncertainty does not mean that
                                                      residential customers who have a high usage would see a
                                                                                                                      conclusions based on the analysis are contradictory.
                                                      decrease in their average monthly bills, while low-usage
                                                      households would see increases in average monthly bills.
                                                      Taken together, these statements show that even while           That said, TVA has added details to its analysis of impacts
                                                      claiming that any impact would be insignificant, TVA has        in the final EA.
                                                      not done the appropriate analysis to determine actual
                                                      impacts to residential customer bills.
       55    Herman Morris                            TVA has cleverly talked around the devastating impact its       TVA has added additional information into the EA
                                                      EA will have on the part of the population in the city of       regarding the potential impacts to low-income and minority
                                                      Memphis, and the MLGW customer base, most vulnerable            households (section 3.3). Low-income households include



       Appendix D | 49
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 154 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                 TVA RESPONSE
                                                               STATEMENTS
                                                 to such unfair rate hikes, the part of the population that is    low use, moderate use, and high use energy users. As
                                                 Black and poor. According to "The 2017 Update of the             explained in the EA, some low-income households would
                                                 Memphis Poverty Fact Sheet, Produced Annually by Dr.             have an increase in some monthly bills and some would
                                                 Elena Delavega of the Department of Social Work at the           have a decrease in some monthly bills, depending on their
                                                 University of Memphis. Data from the 2016 American               energy use.
                                                 Community Survey Released in September 2017." "The
                                                 city of Memphis has a poverty rate of 26.9%. Child
                                                                                                                  Bill stability over time is expected to be a benefit to low
                                                 poverty is 44.7%, The City of Memphis poverty rate for
                                                                                                                  income households. This is not intended to convey that bill
                                                 Blacks is 32.3% . " TVA's own language, is not that
                                                                                                                  stability would necessarily offset any negative impacts of
                                                 difficult for the average poor and Black MLGW customer to
                                                                                                                  bill increases, only that it is a benefit relative to an
                                                 decode. "uncertain or conclusively negligible," "no
                                                                                                                  environment of less bill stability. This has been clarified in
                                                 particular minority or other socioeconomic group" "bearing
                                                                                                                  the EA.
                                                 a disproportionate share of negative effects." And "the
                                                 potential impacts of (its preferred Alternative) Alternative C
                                                 to [LPC] customers are difficult to assess precisely." Yet,      As noted above, TVA’s rates are low compared to the U.S.
                                                 TVA goes on to admit that "each alternative has the              as a whole (see Appendix B and
                                                 potential to slightly increase the monthly bill for a majority   https://www.tva.com/Newsroom/How-TVA-Helps-Keep-
                                                 of residential customers." Their life experiences show that      Your-Power-Bill-Low). TVA notes that MLGW’s residential
                                                 that they are the group who are below the poverty line the       rates are among the lowest in the TVA service area.
                                                 negligible ripple to which TVA refers hit like a tsunami just
                                                 as the storms the knock out their power does. And this           The maximum expected increase in bills would be $24 per
                                                 impact is not difficult for these Black and poor MLGW            year under Alternative C1, C2, and D. TVA recognizes that
                                                 customers to assess.                                             this would be a burden to some low-income households.
                                                                                                                  TVA has concluded that any negative impacts resulting
                                                                                                                  from the proposed alternative are not significant under
                                                                                                                  NEPA.




       Appendix D | 50
                                            Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 155 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                          COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                       TVA RESPONSE
                                                                    STATEMENTS
       56    Memphis AARP Branch, Tennessee State     "With regard to impacts on low- and moderate-income              As noted above, TVA has revised its socioeconomic
             Conference NAACP Environmental Justice   households, TVA ignores the fact that low-income homes           discussion in section 3.3 of the EA to address energy use
             Committee, Herman Morris                 are likely to use less electricity on average than higher-       and burden on low-income households. TVA has also
                                                      income homes, arguing a duplicity that "[l]ow-usage              clarified its statement regarding bill stabilization. See also
                                                      households ' monthly bills would increase more than other        the response to the previous comment.
                                                      households as a proportion of household income" "while
                                                      also claiming that "Alternatives C and D would ...be more
                                                      beneficial for low-income households, for whom variations
                                                      in bills due to season or weather are more likely to cause a
                                                      problem than for other households."
                                                      Under no scenario is increasing electric rates "more
                                                      beneficial for low-income households."
       57    Memphis AARP Branch, Tennessee State     In terms of solar penetration levels, nowhere in the draft       As discussed in TVA’s responses to comments regarding
             Conference NAACP Environmental Justice   EA does TVA conduct or provide any quantitative analysis         the underlying purpose and need for this proposal, TVA
             Committee, Herman Morris                 of investment in solar by residential customers to justify its   has revised section 1.1 of the EA with more information
                                                      concern. Instead, TVA weaves a narrative of how low-             regarding the underlying need to better align rates with
                                                      income customers across the Valley will be forced to             costs across customer classes. As stated in the revised
                                                      subsidize higher-income residential and commercial               section 1.1, TVA projects that residential DER as well as
                                                      customers investment in solar without providing any              commercial and industrial investments in renewable
                                                      analysis or proof that this is the case. Essentially, TVA's      energy will increase cost shifting.
                                                      Draft EA and preferred alternative create a misleading
                                                      "solution" to a problem that is not real.
       58    Memphis AARP Branch, Tennessee State     TVA seems to inexplicably have changed its attitude              TVA’s mission involves balancing multiple objectives.
             Conference NAACP Environmental Justice   towards energy efficiency in the past few years, deviating       TVA’s proposed rate change would only slightly change
             Committee, Herman Morris                 wildly from its conclusion in its 2015 Integrated Resource       incentives for energy conservation, energy efficiency, and
                                                      Plan (IRP) that it should work with local power companies        DER. Billing would continue to be largely determined by
                                                      (LPC) towards a common goal of increasing deliveries of          usage: more electricity usage would result in higher bills to
                                                      efficiency programs. While TVA pays lip service to energy        the consumer, whereas less electricity usage would result
                                                      efficiency programs, particularly home weatherization            in lower bills.
                                                      programs that benefit low income communities, it appears



       Appendix D | 51
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 156 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                TVA RESPONSE
                                                               STATEMENTS
                                                 to be actively working to make these programs less              Better cost alignment and improved pricing signals would
                                                 economic and to stifle continued growth of these important      allow TVA to continue to provide power at the lowest
                                                 programs across the Tennessee Valley.                           feasible cost, consistent with the mandates of the TVA Act.

                                                 According to Synapse Energy Economics, "Since 2011,
                                                                                                                 In its assessment, TVA found that the proposed rate
                                                 the Tennessee Valley Authority 's industrial and direct
                                                                                                                 change would likely only marginally influence the rate of
                                                 serve customers have benefitted from a nearly 20% cut in
                                                                                                                 investment in energy efficiency and DER among Valley
                                                 the price of energy, while residential customers have
                                                                                                                 consumers. The incentive to invest in energy efficiency
                                                 experienced steady rate increases....the average price of
                                                                                                                 and DER would certainly not be eliminated; it would be
                                                 electricity for residential customers has increased above
                                                                                                                 marginally decreased. TVA has added additional
                                                 10 cents per kilowatt-hour for residential customers, but
                                                                                                                 information to the EA regarding potential changes in
                                                 industrial customers directly served by TVA have seen
                                                                                                                 investment of DER. TVA estimates that the payback
                                                 prices drop to approximately 4 cents per kilowatt-hour."
                                                                                                                 period of a typical rooftop solar investment would increase
                                                 TVA's response to the Synapse report was to note that
                                                                                                                 by about one year, from approximately 15 to 16 years. As
                                                 industrial rates are lower than residential rates because
                                                                                                                 addressed in section 3.3, literature suggests that this
                                                 the cost to serve large customers is lower than the cost to
                                                                                                                 change would not result in a significant change in DER
                                                 serve small customers. This is not unique to TVA. Yet as
                                                                                                                 investment.
                                                 the Synapse report notes, TVA is the only large
                                                 Southeastern utility that is systematically changing rates to
                                                 favor its industrial customers even more.                       TVA allocates costs to customers as described in detail in
                                                                                                                 Appendix C of the EA; TVA is not systematically changing
                                                                                                                 rates to favor any class of customer. The drop in total
                                                                                                                 costs recovered from the large manufacturing class has
                                                                                                                 dropped in total over the past five years due primarily to
                                                                                                                 the loss of a single large manufacturing customer (United
                                                                                                                 States Enrichment Corporation or “USEC”) that ceased
                                                                                                                 operations; please refer to TVA's published 10-K for fiscal
                                                                                                                 year 2014 (http://www.snl.com/IRW/Docs/4063363).

                                                                                                                 Although costs recovered from large manufacturing



       Appendix D | 52
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 157 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                    COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                               TVA RESPONSE
                                                              STATEMENTS
                                                                                                 customers dropped in total, the non-fuel cost recovered
                                                                                                 per kWh from large manufacturing customers rose 20%
                                                                                                 from 2012 to 2016 while the non-fuel cost recovered per
                                                                                                 kWh from standard service customers rose 8% over the
                                                                                                 same period.

                                                                                                 As demonstrated in Appendix C of the EA, the revenue
                                                                                                 recovered from the large manufacturing customer class
                                                                                                 closely aligns with the cost to serve that class. Large
                                                                                                 manufacturing customers have a lower cost of service
                                                                                                 than standard service customers even when evaluated
                                                                                                 under the quite different methodologies favored by TVA,
                                                                                                 by TVPPA, and by TVIC. There are several reasons for
                                                                                                 this, including the fact that large manufacturing customers
                                                                                                 generally have high load factors and tend to take more
                                                                                                 power in milder seasons and at low demand hours. Fuel
                                                                                                 costs per kWh for all three broad customer classes
                                                                                                 decreased from 2012 to 2016; standard service fuel costs
                                                                                                 decreased 18% while large customer fuel costs decreased
                                                                                                 20%.

                                                                                                 TVA has reviewed the Synapse Energy Economics paper
                                                                                                 cited by the commenter. The paper does not provide an
                                                                                                 accurate analysis of TVA’s rate-making procedures or
                                                                                                 proposals, nor does it include adequate information to
                                                                                                 support its assertion that TVA prioritizes large customers
                                                                                                 at the expense of small residential and commercial
                                                                                                 customers.




       Appendix D | 53
                                            Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 158 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                          COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                    TVA RESPONSE
                                                                    STATEMENTS
       59    Memphis AARP Branch, Tennessee State     TVA's Draft EA continues trend of shifting industrial costs    As stated in the previous response, TVA’s proposed rate
             Conference NAACP Environmental Justice   to residential customers. TVA is distracting the public from   change does not favor any class of customer. As
             Committee, Herman Morris                 its mostly-complete effort to favor all manufacturers with     demonstrated by Chart 1 in Appendix E of the EA, TVA
                                                      rates that are so favorable they may represent a subsidy       aims to set rates that recover from each customer class
                                                      from residential and small businesses. TVA's proposed          the costs to serve that class. TVA has been persistent in
                                                      rate change still advantages large industrial customers, at    negotiating with both TVPPA and TVIC to reach an
                                                      the expense of residential customers. Recent studies           agreement to lower the rates for large general service
                                                      show that over the past 5 years TVA has shifted $1.4           customers (not industrial customers) and thereby reduce
                                                      billion in costs from industrial to residential customers.     the inequitable subsidization of both the standard service
                                                      TVA should be rolling back those changes, not doubling         (and, by extension, residential and small consumer) and
                                                      down on them.                                                  the large manufacturing customer classes by the large
                                                                                                                     general service customer class.

                                                                                                                     The proposed rate change would result in the highest
                                                                                                                     increase in rates for the large manufacturing class, in a
                                                                                                                     small increase in rates for the standard service class, and
                                                                                                                     in a decrease in large general service class rates that
                                                                                                                     would still leave that class with rates well above its cost of
                                                                                                                     service.
                                                                                                                     The commenter states that studies reflect a shift of $1.4
                                                                                                                     billion in costs from industrial to residential customers
                                                                                                                     without citing the studies. Costs are allocated by TVA to
                                                                                                                     customers as described in detail in Appendix C of the EA;
                                                                                                                     TVA does not "shift costs." As noted above, the costs
                                                                                                                     recovered from the large manufacturing class has dropped
                                                                                                                     in total over the past five years due primarily to the loss of
                                                                                                                     a single large manufacturing customer (USEC) that
                                                                                                                     ceased operations; please refer to TVA's published 10-K
                                                                                                                     for fiscal year 2014
                                                                                                                     http://www.snl.com/IRW/Docs/4063363.



       Appendix D | 54
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 159 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                     TVA RESPONSE
                                                                      STATEMENTS


                                                                                                                       Although costs recovered from large manufacturing
                                                                                                                       customers dropped in total, the non-fuel cost recovered
                                                                                                                       per kWh from large manufacturing customers rose 20%
                                                                                                                       from 2012 through 2016 while the non-fuel cost recovered
                                                                                                                       per kWh from standard service customers rose 8% over
                                                                                                                       the same period. As demonstrated in Appendix C of the
                                                                                                                       EA, the revenue recovered from the large manufacturing
                                                                                                                       customer class closely aligns with the cost to serve that
                                                                                                                       class. Large manufacturing customers have a lower cost
                                                                                                                       of service than standard service customers under the quite
                                                                                                                       different methodologies favored by TVA, by TVPPA, and
                                                                                                                       by TVIC. There are several reasons for this, including the
                                                                                                                       fact that large manufacturing customers generally have
                                                                                                                       high load factors and tend take more power in milder
                                                                                                                       seasons and at low demand hours.
       60    Center for Biological Diversity            While we have already explained the principal reasons          TVA revised section 1.1 of the EA to provide additional
                                                        why TVA’s “cost-shift” arguments are baseless, they are        information regarding potential cost-shifting. As noted in
                                                        unreasonable for an additional reason as well: it has been     the section, TVA's forecasted degree of residential solar
                                                        well- established that TVA has been raising rates for          penetration could result in over a half a billion dollars in
                                                        residential customers in order to subsidize its commercial     costs shifted by consumers with residential solar DER
                                                        and industrial (C&I) customers. In sum, the 2018 Rate          installations by 2030. Potential shifting by commercial and
                                                        Change proposal leads to the unlawful cross-subsidization      industrial customers is of even greater concern to TVA.
                                                        of C&I customers by their residential counterparts—
                                                        especially those low- and middle-income communities
                                                                                                                       Although TVA has had small rate adjustments in the
                                                        negatively targeted by the 2018 Rate Change proposal.
                                                                                                                       recent years, those increases have been applied evenly to
                                                        The 2018 Rate Change further exacerbates this
                                                                                                                       standard service rates, large general service rates, and
                                                        inappropriate cost-shift, since the EA explains it will even
                                                                                                                       large manufacturing rates. As explained at length in EA
                                                        further “lower rates for large commercial customers,” at the
                                                                                                                       Appendix C, TVA analyzes cost of service from several
                                                        same time that it will raise rates for many residential
                                                                                                                       perspectives. The goal of the cost of service analysis is



       Appendix D | 55
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 160 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                              TVA RESPONSE
                                                               STATEMENTS
                                                 customers, and particularly lower income residents who        not to set rates but, rather, to determine how well the rates
                                                 use less electricity. EA at 15-16 (emphasis added). Once      for a particular customer class recover the costs to serve
                                                 again, this reveals the absurdity of TVA’s claim that these   that customer class. Chart 1 of Appendix C demonstrates
                                                 mandatory fees are necessary to address a cost-shift          that under each of the methods utilized, standard service
                                                 among its customers, and highlights the arbitrary nature of   rates and large manufacturing service rates generally
                                                 TVA’s decision-making.                                        recover TVA's cost to serve those customer classes,
                                                                                                               within a $5 per MWh tolerance band. Although the precise
                                                                                                               ratio of revenue to cost may vary for a customer class from
                                                                                                               one year to the next, the ratios for both standard service
                                                                                                               and large manufacturing have generally been within the
                                                                                                               tolerance band for the past four years. Please note that
                                                                                                               although both the standard service customers and the
                                                                                                               large manufacturing customers are within the tolerance
                                                                                                               bands, the cost of service and, consequently, rates, for
                                                                                                               standard service customers are higher than the cost of
                                                                                                               service and rates for the large manufacturing customers.

                                                                                                               Chart 1 also demonstrates that the rates for large general
                                                                                                               service customers recover significantly more than the cost
                                                                                                               to serve that customer class. It is this marked inequity that
                                                                                                               led TVPPA and TVIC to agree with TVA's proposal to
                                                                                                               lower energy rates for large general service customers
                                                                                                               despite the fact that such an agreement will result in 0.3
                                                                                                               percent rate increases for both standard service and large
                                                                                                               manufacturing customers.




       Appendix D | 56
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 161 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                 TVA RESPONSE
                                                               STATEMENTS
       61    Appalachian Voices                  TVA's Draft EA misleads the public on the potential              The grid access charge would be applied to wholesale
                                                 impacts of the Grid Access Charge (GAC) on residential           rates, not to retail residential rates. TVA has proposed (as
                                                 customers, particularly low-income households. In fact, the      Implementing Guidelines to LPCs) default and optional
                                                 Draft EA supports the conclusion that the large majority of      retail rates for LPCs that do not include retail grid access
                                                 households, including low-income (and therefore, many            charges for residential consumers. Further, TVA stated in
                                                 minority and elderly/disabled) households, will be               the EA that LPCs may elect to implement a small grid
                                                 adversely affected by the proposed Rate Change.                  access charge for some or all of their retail customers and
                                                 The Draft EA clearly states that each alternative ""has the      emphasized that such impacts would have to be small and
                                                 potential to slightly increase the monthly bill for a majority   have definitive cost bases.
                                                 of residential customers,"" but goes on to claim that
                                                 Alternatives C and D (the higher GAC alternatives) would         TVA has added additional information into the EA
                                                 ""be more beneficial for low-income households, for whom         regarding the potential impacts to low-income and minority
                                                 variations in bills due to season or weather are more likely     households (section 3.3). Low-income households include
                                                 to cause a problem than for other households."" This             low use, moderate use, and high use energy users. As
                                                 second statement is misleading in that (a) it attempts to        explained in the EA, some low-income households would
                                                 downplay the fact that, by TVA's own admission in the first      have an increase in some monthly bills and some would
                                                 statement, overall electric bills will increase for the large    have a decrease in some monthly bills.
                                                 majority of customers, including low-income customers,
                                                 and (b) it is not supported by any evidence or analysis,
                                                 anywhere within the Draft EA, of actual potential bill           Bill stability over time is expected to be a benefit to low
                                                 impacts on a seasonal basis.                                     income households. This is not intended to convey that bill
                                                                                                                  stability would necessarily offset any negative impacts of
                                                                                                                  bill increases, only that it is a benefit relative to an
                                                                                                                  environment of less bill stability. This has been clarified in
                                                                                                                  the final EA.

                                                                                                                  As noted above, TVA’s rates are low compared to the U.S.
                                                                                                                  as a whole (see Appendix B and
                                                                                                                  https://www.tva.com/Newsroom/How-TVA-Helps-Keep-
                                                                                                                  Your-Power-Bill-Low). The maximum expected increase in



       Appendix D | 57
                                                 Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 162 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                              COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                     TVA RESPONSE
                                                                        STATEMENTS
                                                                                                                      bills would be $24 per year under Alternative C1, C2, and
                                                                                                                      D. TVA recognizes that this would be a burden to some
                                                                                                                      low-income households. TVA has concluded that any
                                                                                                                      negative impacts resulting from the proposed alternative
                                                                                                                      are not significant under NEPA.

                                                                                                                      It is true that the proposed rate change is expected to
                                                                                                                      result in small increases in monthly bills (up to $2) for a
                                                                                                                      majority of households. As discussed in the EA, for any
                                                                                                                      particular household, bills could increase in some months
                                                                                                                      and decrease in other months. TVA stated that this would
                                                                                                                      be a negative impact on some households.
       62    Southern Current (Hamilton Davis)            We are concerned with TVA's failure to adequately           In its assessment, TVA found that the proposed rate
                                                          consider the environmental and socio-economic impact of     change would likely to only marginally influence the rate of
                                                          decreased customer investments in distributed energy        investment in energy efficiency and DER among Valley
                                                          resources (DERs) like solar and demand side                 retail consumers. The incentive to invest in energy
                                                          management (DSM) products like energy efficient lighting.   efficiency and DER would certainly not be eliminated; it
                                                          TVA claims that the growth of DERs on its system would      would be marginally decreased, assuming that households
                                                          decrease only slightly at the margins as a result of the    pursuing DER use above-average amounts of electricity.
                                                          proposed rate change. However, no supporting evidence       TVA has added additional information into the EA
                                                          is presented to validate this claim. Increasing fixed       regarding potential changes in investment of DER (see
                                                          charges and reducing volumetric charges could have wide     section 3.3).
                                                          ranging negative impacts on the economic viability of
                                                          investments in DER and DSM technologies. As DER and
                                                                                                                      As noted in the EA (section 3.3.2), TVA estimates that the
                                                          DSM adoption grows, the socio-economic and
                                                                                                                      payback period of a typical rooftop solar investment would
                                                          environmental benefits of these resources grow as well. A
                                                                                                                      increase by about one year, from approximately 15 to 16
                                                          market analysis should be done to determine the impacts
                                                                                                                      years. Literature suggests that this change would not
                                                          this proposed rate change would have on both DER and
                                                                                                                      result in a significant change in DER investment. As such,
                                                          DSM investments. Only then can a proper analysis of the
                                                                                                                      there would be little change in the influence of DER on
                                                          environmental and socio-economic impacts of the
                                                                                                                      environmental and socio-economic concerns. TVA has



       Appendix D | 58
                                                 Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 163 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                              COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                         TVA RESPONSE
                                                                        STATEMENTS
                                                          proposed rate change be properly considered.                   determined that a market analysis is not required to
                                                                                                                         understand these effects, because the changes are small.
       63    Southern Current (Hamilton Davis)            TVA fails to adequately assess the benefits that accrue to     TVA has addressed this issue in the EA. TVA has also
                                                          TVA and its customers from increased adoption of DERs          cited literature in its determination that increasing DER
                                                          and investment in demand side management.                      investments represent a net cost to TVA and its
                                                                                                                         customers.

       63    State of Tennessee Department of             This rate change would penalize those who have made            Those who have made weatherization or energy efficiency
             Environment and Conservation                 weatherization and/or energy efficiency improvements,          improvements would continue to benefit; by using less
                                                          whether on their own or through outside assistance, or         electricity, they would have lower energy bills. It is true that
                                                          those whose low-usage is due to lack of funds to pay for       the payback period for investments in energy efficiency or
                                                          increased consumption (i.e., lower-income customers).          DER may be slightly longer than it otherwise would have
                                                          TDEC recommends that TVA (1) provide more detailed             been. However, the small change in volumetric rates is not
                                                          information regarding what steps TVA has taken to              expected to significantly change investment in DER or
                                                          evaluate the financial impacts and economic burdens to         energy efficiency.
                                                          low-income residents that will result from this increase and
                                                          (2) explain what, if any, rate-payer funded programming
                                                                                                                         TVA has added information to section 3.3. of the EA
                                                          will help ease these impacts and burdens across the TVA
                                                                                                                         regarding potential impacts to low-income households.
                                                          service territory in the Final EA.

                                                                                                                         TVA does not provide programming to ease financial or
                                                                                                                         economic impacts, as TVA does not serve retail residential
                                                                                                                         customers. This is the purview of the LPCs that provide
                                                                                                                         electricity to residential customers.

                                                                                                                         To help better manage energy usage, however, TVA offers
                                                                                                                         eScore™ – a program developed through a partnership
                                                                                                                         between TVA and local power companies to provide
                                                                                                                         homeowners with a simple way to make existing homes as
                                                                                                                         energy-efficient as possible.



       Appendix D | 59
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 164 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                             COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                      TVA RESPONSE
                                                                       STATEMENTS
       64    State of Tennessee Department of            TDEC recommends that TVA consider the demographic             TVA has data on monthly energy bills for each LPC it
             Environment and Conservation                composition and economic status of the population             serves, but these bills are not tied to individual households
                                                         expected to experience a rate increase and whether there      and therefore cannot be tied to particular income or
                                                         is any group that will bear a disproportionate share of the   socioeconomic groups. Because all income groups can be
                                                         impacts, and further, that TVA provide a description of the   low, moderate, or high energy users, the proportion of
                                                         process used to complete this analysis and the resulting      different groups that would see bill increases cannot be
                                                         conclusions in the Final EA. What proportion of the           predicted.
                                                         population in the TVA service area (preferably by state)
                                                         that is minority and/or considered below the Federal
                                                                                                                       TVA has added information to the EA from existing
                                                         Poverty Level is projected to experience a rate increase?
                                                                                                                       literature on energy use by income groups and on the
                                                                                                                       proportions of minority groups that are below the poverty
                                                                                                                       level. Based on this information, it is likely that some low-
                                                                                                                       income and minority groups would have increases in some
                                                                                                                       monthly bills and some would have decreases in some
                                                                                                                       monthly bills.

                                                                                                                       Overall, TVA expects that most residential customers
                                                                                                                       including different income and socioeconomic groups,
                                                                                                                       would have slight increases in bills. TVA acknowledges
                                                                                                                       that approximately 70% of the monthly retail residential
                                                                                                                       bills would be higher under the proposed default retail
                                                                                                                       residential rates. Overall, about 40% of monthly retail
                                                                                                                       residential bills would be between $1 and $2 higher, about
                                                                                                                       30% would be less than $1 higher, and about 30% would
                                                                                                                       be lower. Figure 11 of the EA presents illustrative
                                                                                                                       residential bill impacts of Alternative C1.

                                                                                                                       Because the impacts would be spread across all income
                                                                                                                       and socioeconomic groups, no particular group bears a



       Appendix D | 60
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 165 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                TVA RESPONSE
                                                               STATEMENTS
                                                                                                                  disproportionate share of the rate increase. TVA
                                                                                                                  recognizes that the burden of increases would be highest
                                                                                                                  on the low-income households as a proportion of their
                                                                                                                  annual income.
       65    Appalachian Voices                  Despite TVA's broad, unfounded claim that "no particular         As noted above, TVA has added additional information
                                                 minority of other socioeconomic group would bear a               into the EA regarding the potential impacts to low-income
                                                 disproportionate share of negative effects," in actuality a      and minority households. Low-income households include
                                                 large proportion of low-income, minority and other               low use, moderate use, and high use energy users. As
                                                 disadvantaged groups reside in lower energy use rental           explained in the EA, some low-income households would
                                                 properties, and so the Rate Change will, in fact,                have an increase in some monthly bills and some would
                                                 disproportionately harm low-income and minority                  have a decrease in some monthly bills.
                                                 residents.
                                                                                                                  Bill stability over time is expected to be a benefit to low
                                                 Despite TVA's claims that low-income and/or minority             income households. This is not intended to convey that bill
                                                 residents would not be disproportionately impacted, and          stability would necessarily offset any negative impacts of
                                                 that the bill increase that will result from the proposed Rate   bill increases, only that it is a benefit relative to an
                                                 Change will be "minor," it is clear that TVA has not done        environment of less bill stability. The maximum expected
                                                 the appropriate analysis to determine actual impacts to          increase in bills would be $24 per year. TVA recognizes
                                                 residential customer bills, especially for low-income,           that this would be a burden to some low-income
                                                 minority and/or other disadvantaged residents.                   households. TVA has concluded that any negative
                                                                                                                  impacts resulting from the proposed alternative would not
                                                                                                                  significant under NEPA.

       66    Appalachian Voices                  The US Department of Energy's Low-Income Energy                  TVA has added discussion regarding low-income
                                                 Affordability Data tool, released in early 2018, shows that      household into the EA, including some analysis based on
                                                 there are approximately 830,000 occupied rental                  the data cited by the commenter.
                                                 properties in Tennessee alone, representing one-third of
                                                 all households across the state. Of these, 490,000 are part
                                                 of multi-unit buildings, and as such, are likely to be
                                                 smaller, and therefore, consume less electricity than the



       Appendix D | 61
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 166 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                             TVA RESPONSE
                                                               STATEMENTS
                                                 average household. In other words, approximately 20% of
                                                 all Tennessee households can be assumed to house a
                                                 larger proportion of low-income and/or minority or disabled
                                                 residents, and use less energy, and will therefore be
                                                 negatively impacted by the proposed Rate Change. The
                                                 USDOE's dataset further shows that these renter
                                                 households already spent as much as 20% of their gross
                                                 household income on energy costs in 2015.

       67    Appalachian Voices                  Every cent by which volumetric rates are reduced extends      TVA has added discussion regarding payback period for
                                                 the payback period for energy efficiency investments by       energy efficiency. The small changes in volumetric rates
                                                 lowering the energy savings value of those investments. In    would not be expected to significantly change payback
                                                 doing so, the proposed Rate Change will also negatively       periods or investment in DER or other energy efficiency
                                                 impact energy efficiency finance programs geared toward       programs. See also TVA’s responses #2 and #6 above.
                                                 generating a net savings for participants, such as those
                                                 based on the Pay-As-You-Save® system of energy
                                                 efficiency financing which are accessible to all residents
                                                 regardless of income, home ownership or credit score.
       68    Sierra Club/SELC                    In the Draft EA, TVA treats socioeconomic impacts from its    TVA has added discussion on potential impacts to low-
                                                 preferred alternative as if they were negligible, while       income households. TVA acknowledges in the EA that bills
                                                 elsewhere conceding that large swaths of its most             will go up for some of its customers in some months. This
                                                 vulnerable customers will see their bills go up. TVA’s        is true regardless of income or socioeconomic group.
                                                 cursory and glib assessment of socioeconomic impacts is       However, the maximum increase is expected to be $24
                                                 inconsistent with the requirements of NEPA. TVA’s             per year.
                                                 proposed rate changes would amount to an effective
                                                 wealth transfer from TVA’s poorer majority customers to a
                                                                                                               TVA’s rates are low compared to the U.S. as a whole (see
                                                 smaller pool of wealthier customers. Nowhere does TVA
                                                                                                               https://www.tva.com/Newsroom/How-TVA-Helps-Keep-
                                                 examine the impacts of this, either in terms of economic
                                                                                                               Your-Power-Bill-Low). TVA acknowledges that any
                                                 stress on a majority of TVA’s customers, or for the follow-
                                                                                                               increases would burden some low-income households. In
                                                 on impacts of decreased spending power from those
                                                                                                               the EA, TVA has concluded that overall socioeconomic



       Appendix D | 62
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 167 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                               TVA RESPONSE
                                                               STATEMENTS
                                                 customers and the concomitant upwards-concentration of          impacts are not significant for the purposes of NEPA.
                                                 wealth in the Valley.

       69    Sierra Club/SELC                    TVA fails to consider the economic benefits offered by          TVA has addressed this issue in the EA. TVA also
                                                 DER adoption, first at the distribution level, with the         discusses the burden of DER related cost shifting. The
                                                 potential to provide benefits at the transmission level as      proposed rate change would have only a marginal impact
                                                 well: use of DER can prevent system costs due to grid           on future DER investment since the payback period may
                                                 congestion or generation needed to offset line loss; DER        be slightly longer (increase from 15 to 16 years).
                                                 resources can also enable a grid to be more robust and          However, TVA does not expect this marginal influence to
                                                 resilient to outages. To the extent that TVA expects and        “disincentivize further DER adoption.”
                                                 intends for its proposed rate changes to disincentivize
                                                 further DER adoption, TVA must consider the costs of
                                                 eschewing the benefits such DER would have conferred.
                                                 Yet, it has not.
       70    Sierra Club/SELC                    TVA fails to present any evidence or hard numbers               TVA added additional discussion to the EA regarding how
                                                 concerning the purported cost shift from DER-using              the proposed alternative would affect investment in DER.
                                                 customers to the rest of the customer base. Although TVA        TVA estimates that under Alternative C1, C2 and D, the
                                                 does forecast a two percent DER adoption rate by 2030           payback period for a typical DER solar installation would
                                                 (Draft EA, 25), it bewilderingly does not include any similar   be increased by about one year, from approximately 15
                                                 forecasting of socioeconomic impacts from this adoption.        years to 16 years. This is not expected to significantly
                                                 TVA could and should provide such information. Similarly,       change investment in DER. Given the small changes in
                                                 TVA should also explain how this compares to the slight         energy rates and the expected small changes in DER
                                                 upward pressure on rates it identified in the out-years of      investment, no additional analysis is warranted.
                                                 the 2015 IRP for the “Maximize EE” strategy
                                                                                                                 See also TVA’s responses to comments #14 and #22.

       71    Sierra Club/SELC                    Although the Draft EA quantifies the potential rate impacts     See TVA’s response to comment #70.
                                                 associated with three levels of grid access charge, it does
                                                 not quantify the potential impacts associated with
                                                 maintaining the status quo, the “No Action” alternative.


       Appendix D | 63
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 168 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                 TVA RESPONSE
                                                               STATEMENTS
                                                 Since TVA makes assumptions about the projected levels
                                                 of DER penetration in 2030, it should be able to calculate
                                                 those rate impacts and compare them to the impacts of
                                                 the alternative, for different classes of customers. Only if
                                                 TVA performs such an analysis can the Board and
                                                 ratepayers understand the relative socioeconomic impact
                                                 of taking no action versus imposing the grid access charge
                                                 TVA has proposed.
       72    Sierra Club/SELC                    TVA’s proposed rate change is also likely to engender            TVA applied price elasticity appropriately. The study of
                                                 significant environmental impacts by lowering the marginal       price elasticity, on which the estimates used in the EA are
                                                 cost of power in TVA’s territory, encouraging increased          derived, is based on average electricity prices, not
                                                 electricity consumption. Although TVA asserts (without           marginal prices.
                                                 showing its work) that its assessment of price elasticity in
                                                 its territory would mean that its preferred alternative would
                                                                                                                  While it is true that economic theory suggests consumers
                                                 result in a “minor decrease of 0.01 percent of sales,” TVA
                                                                                                                  should base their decisions of how much to consume on
                                                 appears to be making some very basic errors in how it
                                                                                                                  the marginal volumetric rate, consumers do not
                                                 addresses how consumers respond to price changes.
                                                                                                                  necessarily make decisions based solely on economics.
                                                 Draft EA, 33-34. TVA appears to be calculating how
                                                                                                                  Borenstein (2009) notes that consumers make decisions
                                                 changes in overall bills would impact consumer demand
                                                                                                                  often with limited information and attention and “will
                                                 from a price elasticity perspective, without realizing that it
                                                                                                                  engage in behavior that may depart significantly from the
                                                 is changes in rates that interact with elasticity. Put another
                                                                                                                  perfectly optimizing paradigm. The constrained optimizing
                                                 way, the most important aspect for assessing changes in
                                                                                                                  behavior in which a consumer does engage may still be a
                                                 consumer behavior in response to price changes is the
                                                                                                                  fairly sophisticated response to the limited information
                                                 marginal price, not the total price. Faced with cheaper
                                                                                                                  environment, or it may be a very simple rule of thumb.” He
                                                 marginal costs (even on top of higher fixed charges),
                                                                                                                  also states, “It seems safe to say that not only do most
                                                 rational economic actors would consume more.
                                                                                                                  consumers not know how much power or water they have
                                                 As an example, for all sectors combined in Tennessee,            used since their current billing period began, most
                                                 current prices are 9.53 cents per kWh. Draft EA, Appendix        consumers don’t know when their current billing period
                                                 B, Table B-1. Under TVA’s preferred alternative, this would      began.” (Borenstein 2009) Partly because of this
                                                 decrease to 8.53 cents, a swing of 10.5 percent. Using           behavioral issue and partly because of the data available,
                                                 TVA’s claimed elasticity figure of -0.15 (Draft EA, 3027),


       Appendix D | 64
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 169 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                     TVA RESPONSE
                                                                      STATEMENTS
                                                        this would suggest an increase in electricity demand of 1.6    studies of price elasticity for electricity often use average
                                                        percent—an extremely large amount, given that TVA              rather than marginal prices where the average price
                                                        admits that it does not forecast any system demand             blends any fixed and marginal costs. For example, Ros
                                                        growth at present. Potential demand increases under            (2015) derives average electricity prices from FERC data
                                                        Alternative D, with its 2.5 cent reduction in wholesale        on revenue and sales for use in estimating price elasticity.
                                                        prices per kWh, would result in a roughly four percent         The proposed rate change is not likely to change the
                                                        increase in electricity consumption. Plainly, such extremely   operation of TVA’s current operating assets, nor result in
                                                        large increases in electricity consumption would have a        an alteration or addition to those assets.
                                                        significant environmental impact, as TVA would have to
                                                        generate more power to meet that additional demand.
                                                        Given that many of the marginal generating assets that
                                                        TVA currently possesses are fossil-fired, much of that
                                                        increase would likely be met by additional coal or gas
                                                        combustion, with attendant increases in greenhouse gas
                                                        emissions, emissions of other air pollutants, and increased
                                                        water pollution and water withdrawals for cooling.
                                                        Thus, in addition to shifting generation between DER and
                                                        TVA-held resources, TVA’s proposed rate change is likely
                                                        to impact the total amount of energy generated in the
                                                        system, and therefore the amount of environmental harm
                                                        caused by that system. TVA’s failure to address these
                                                        impacts in the Draft EA is contrary to the requirements of
                                                        NEPA.

       73    Center for Biological Diversity            TVA must consider the adverse impacts of the overall rise      TVA discusses such impacts in the EA. TVA has added
                                                        in electricity costs it is proposing for those on the lower    additional information into the EA regarding the potential
                                                        end of the spectrum of residential electricity usage, which    impacts to low-income and minority households (see
                                                        includes communities seeking to use less energy either for     section 3.3). Low-income households include low use,
                                                        energy conservation goals or economic savings and will         moderate use, and high use energy users. As explained in
                                                        include lower income families. TVA must consider the           the EA, some low-income households would have an



       Appendix D | 65
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 170 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                       TVA RESPONSE
                                                                      STATEMENTS
                                                        inevitable adverse impacts of raising electricity prices for    increase in some monthly bills and some would have a
                                                        those who can least afford these increased costs. The EA        decrease in some monthly bills. Bill stability over time is
                                                        is void of this basic analysis on TVA’s most economically       expected to be a benefit to low income households This is
                                                        vulnerable consumers.                                           not intended to imply that it would necessary offset any
                                                                                                                        negative impacts of bill increases, just that it is a benefit
                                                                                                                        relative to less bill stability. TVA recognizes that this would
                                                                                                                        be a burden to some low-income households.

       74    Center for Biological Diversity            TVA’s alternative claim throughout the EA that, in fact, the    TVA is not claiming that the change would have no effect
                                                        2018 Rate Change will not impact consumer behavior fails        on consumer behavior. Rather, because the changes in
                                                        on multiple, commonsense levels. First and foremost, if         energy rates are relatively small, there would be relatively
                                                        the alternative claim is true, the 2018 Rate Change would       small changes in behavior. Because some households
                                                        be patently arbitrary and capricious, since changing            would be projected to decrease energy consumption
                                                        behavior is the entire purpose of the Rate Change. In           slightly while others would be projected to increase
                                                        other words, this claim is self-contradictory. TVA claims       slightly, the net effect of the proposed changes would also
                                                        (erroneously, as we will explain) that these rate changes       be small. Consistent with the recommendation of NARUC
                                                        are necessary because current rates “over incentivize           (addressed in section 1.1), TVA is acting to address the
                                                        customer installation of” DER, shifting costs to non-DER        situation proactively. Removing the “over-incentives” for
                                                        customers as DER customers’ bills go down. EA at 1-2. If,       installation of DER would only marginally decrease future
                                                        in fact, the 2018 Rates will not address such “over             adoption of DER.
                                                        incentives” by, in fact, discouraging DER adoption, then
                                                        they will not serve TVA’s stated purpose and need.
                                                                                                                        DER and cost-shifting are one aspect of the purpose and
                                                                                                                        need for recommending the proposed action. A major
                                                        In short, under this presumption, TVA is undertaking a          component of the purpose and need arises from the need
                                                        $1.2 billion shift in its rate-recovery approach, and           to better align rates with costs across customer classes,
                                                        introducing an unprecedented mandatory fee to all               and to make large commercial rates more reflective of cost
                                                        residential customers that penalizes DER and energy             to serve as well as more competitive.
                                                        efficiency while rewarding increased energy use, for no
                                                        reason at all, since no one, in TVA’s estimation, will
                                                                                                                        TVA does provide a projection that DER penetration would
                                                        change their behavior. If this is not an example of arbitrary
                                                                                                                        be 2 percent of residential households by 2030 and has


       Appendix D | 66
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 171 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                   TVA RESPONSE
                                                                      STATEMENTS
                                                        and capricious agency decision-making, it is hard to         added information to Section 1.1 of the EA regarding cost-
                                                        imagine one that would qualify.                              shifting.

       75    Center for Biological Diversity            TVA’s claim—that the rate change will not impact             As stated above, TVA is not claiming that the change
                                                        consumer behavior--is patently wrong; the 2018 Rate          would have no effect on consumer behavior; TVA is
                                                        Change will impact consumer behavior in important ways.      claiming that because the changes in energy rates are
                                                        For example, with these new price signals, fewer             relatively small, there would be relatively small changes in
                                                        consumers will invest in DER, and more consumers will        behavior. Because some households would be projected
                                                        rely on TVA’s dirty central energy for more of their         to decrease energy consumption slightly while others
                                                        electricity needs. Thus, as we have explained, one federal   would be projected to increase slightly, the net effect of the
                                                        study found DER to be “highly sensitive” to retail rate      proposed changes would also be small.
                                                        structures, and another found even a one-year delay in the
                                                        payback period can negatively influence DER adoption
                                                                                                                     After considering this comment, TVA has added
                                                        rates. LBNL Report at 1 (See Attachment 1); NREL Report
                                                                                                                     information from the LBNL Report into the EA. The graphs
                                                        at 1 (See Attachment 5).
                                                                                                                     on 42 of the LBNL Report clearly indicate that small
                                                                                                                     changes in either the payback period or the monthly
                                                                                                                     savings would not have a large effect on DER adoption.
                                                                                                                     The only exception is that there would be a large
                                                                                                                     difference between 7 and 10 years. TVA estimates that the
                                                                                                                     payback period for a typical household solar DER would
                                                                                                                     change by about one year, from 15 to 16 years, which
                                                                                                                     based on the information in this paper would only slightly
                                                                                                                     slow DER adoption rates.

                                                                                                                     TVA agrees that DER adoption rates can be affected by
                                                                                                                     rate structures and rate levels. However, the small
                                                                                                                     changes expected at the retail rate level would not be
                                                                                                                     expected to induce large changes in DER adoption.




       Appendix D | 67
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 172 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                      TVA RESPONSE
                                                                      STATEMENTS
       76    Center for Biological Diversity            While the EA claims these rate changes will help lower-        TVA has clarified in the EA its statements about the
                                                        income customers who cannot afford DER, it is precisely        benefits of bill stability to low-income households. More
                                                        those customers who use less energy for economic               stability is generally beneficial compared to less stability,
                                                        reasons. Since the 2018 Rate Changes will raise rates for      all other things being equal.
                                                        those using less energy and lower them for those using
                                                        more, it could not be more clear that the Rate Change
                                                                                                                       In the EA, TVA has also added additional information
                                                        proposal actually will harm the very customers that TVA
                                                                                                                       regarding the potential impacts on low-income customers.
                                                        claims the 2018 Rate Change is intended to benefit.
                                                                                                                       Because low-income customers can be low, moderate, or
                                                                                                                       high energy users, some would have small increases in
                                                                                                                       bills (up to about $2 per month) and some would have
                                                                                                                       small decreases. The change in bills would be related to
                                                                                                                       energy use, not income status.

                                                                                                                       TVA recognizes that any increases would be more as a
                                                                                                                       proportion of income for low-income households, and that
                                                                                                                       some low-income households may be burdened by the
                                                                                                                       proposed alternative.

       77    Center for Biological Diversity            The EA also claims that a benefit of this rate change will     Bill stability is not the purpose of the proposed rate but one
                                                        be to provide greater stability in bill amounts across         of the benefits of that proposal. Generally, bill stability is a
                                                        seasons, and asserts that this benefits low-income             benefit for low-income households because less stability in
                                                        households, “for which seasonal fluctuations can result in     electric bills (i.e., having large swings in bills across the
                                                        financial hardships.” EA at 29. Again, absolutely no data is   year and much higher than average retail bills during the
                                                        cited in support of this assertion, nor is there any           warmest and coldest parts of the year) would result in
                                                        discussion of other mechanisms available to address any        higher peak bills at certain times of the year than if there
                                                        such concern, such as bill averaging programs provided         was more stability. For those with low incomes, higher
                                                        by many utilities. Thus, any need for stabilizing monthly      peak bills are typically harder to pay than lower peak bills.
                                                        fees can be addressed with payment mechanisms which            Therefore, any additional stability provided by the
                                                        are already employed in other jurisdictions.                   proposed alternative compared to less stability without



       Appendix D | 68
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 173 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                   TVA RESPONSE
                                                                      STATEMENTS
                                                                                                                     would be a benefit for low-income households, all else
                                                                                                                     equal.

                                                                                                                     TVA notes that, as with all impacts discussed, this benefit
                                                                                                                     would likely be marginal because the changes in rates are
                                                                                                                     marginal. Bill stabilization is considered a potential effect
                                                                                                                     of the proposed rate change, rather than an underlying
                                                                                                                     need. TVA has clarified section 1.1 of the EA.

       78    Center for Biological Diversity            The EA also makes unsupported assumptions about which        TVA’s conclusions are fully consistent with both economic
                                                        types of customers may change their energy usage in          studies and common sense reasoning. TVA has
                                                        response to the new rate structure, concluding that the      acknowledged that changes in prices change incentives
                                                        rate change will not result in any meaningful consumption    and that customers would change consumption
                                                        change. EA at 29. These assumptions are wrong and            accordingly. Because the price changes are small,
                                                        contradict TVA’s purpose for changing rates. While TVA       however, the changes in consumption would be small. In
                                                        appears to base these assumptions on what it claims are      addition, some customers would face incentives to
                                                        “historical price response[s],” EA at 30, several studies    increase energy use and some customers would face
                                                        and commonsense economic principles lead to the              incentives to decrease energy use. The net effects of
                                                        opposite conclusion: rate structures that reduce per kWh     these changes would be expected to be small.
                                                        energy prices also reduce the incentive for conservation
                                                        behavior and investments in efficiency, resulting in
                                                                                                                     The proposed rate change would not raise additional
                                                        increased electricity usage (as TVA proposes to do here,
                                                                                                                     revenue. A rate change is the process by which TVA
                                                        see EA page 28), to the benefit of TVA’s revenue.
                                                                                                                     changes the structure of the rates or the allocation of
                                                        Therefore, TVA’s assumptions that the proposed rate
                                                                                                                     costs. Rate changes are designed to be revenue neutral to
                                                        change will not influence or alter electricity consumption
                                                                                                                     TVA.
                                                        defy commonsense economic principles, studies, and the
                                                        utility’s own revenue generation intent.




       Appendix D | 69
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 174 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                  TVA RESPONSE
                                                               STATEMENTS
       79    SACE                                Because the retail rate structures that TVA’s GAC will            It appears that the commenter is incorrectly assuming that
                                                 promote are intended to encourage load growth,                    the grid access charge, which would apply only at the
                                                 benefitting customers with higher energy usage, TVA’s             wholesale level, would be applied to or fully passed on to
                                                 lower-income residential customers will be                        retail customers. As described in the EA, this would not be
                                                 disproportionately impacted. Depending on the retail rate         the case. Under the default retail rates, the maximum
                                                 structure and ultimate level of the GAC, these customers          expected increase in monthly bill would be $2, which
                                                 will see their energy burden increase by between 0.1%             would be $24 on an annual basis. A household would
                                                 and 1.9% system wide. At the LPC level, the average               have to have an annual income of less than $900 for this
                                                 impact on lower-income households could be as much as             amount to be 2.8 percent of annual income.
                                                 2.8% of their annual household income. Minority
                                                 households, the elderly, and renters will be the most
                                                                                                                   Further, the proposal is not intended to encourage load
                                                 disproportionality impacted customers under TVA’s
                                                                                                                   growth (see Section 1.1).
                                                 proposed rate structure in the Draft 2018 Rate EA.
       80    SACE                                In the Draft 2018 Rate EA, TVA does not adequately                In response 54, TVA addresses these statements in the
                                                 address socio-economic impacts of any of its alternatives.        draft EA. TVA does not believe that these conclusions are
                                                 To the extent TVA attempts to address socio-economic              contradictory. It is true that potential impacts have some
                                                 impacts, TVA continually contradicts itself when                  uncertainty, because the impacts depend on the
                                                 categorizing potential negative effects on minority or            interaction of TVA’s proposed alternative and future
                                                 lower-income residential customers as alternately                 decisions of LPCs and their customers, as well as other
                                                 uncertain or conclusively negligible. For example, TVA first      market forces. However, TVA has analyzed the expected
                                                 claims that “no particular minority or other socioeconomic        impacts based on the available information.
                                                 group would bear a disproportionate share of negative
                                                 effects.” Later in the document, TVA admits, however, that
                                                                                                                   The conclusion that impacts would not be significant under
                                                 “the potential impacts of (its preferred Alternative)
                                                                                                                   NEPA is based on TVA’s analysis providing that changes
                                                 Alternative C to [LPC] customers is difficult to assess
                                                                                                                   to bills would be relatively small, up to $2 per month. This
                                                 precisely.” Yet, TVA goes on to admit that “each
                                                                                                                   relatively small increase that would affect customers
                                                 alternative has the potential to slightly increase the
                                                                                                                   across all income levels led TVA to conclude that minority
                                                 monthly bill for a majority of residential customers.” In fact,
                                                                                                                   and low-income consumers would not be
                                                 TVA claims residential customers who have a high usage
                                                                                                                   disproportionately impacted. Because this analysis has
                                                 would see a decrease in their average monthly bills, while
                                                                                                                   some uncertainty does not mean that conclusions based
                                                 low-usage households would see increases in average


       Appendix D | 70
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 175 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                              TVA RESPONSE
                                                               STATEMENTS
                                                 monthly bills. Taken together, these statements show that     on the analysis are contradictory.
                                                 even while claiming that any impact would be insignificant,
                                                 TVA has not done the appropriate analysis to determine
                                                                                                               That said, TVA has added additional detail on its analysis
                                                 actual impacts to residential customer bills.
                                                                                                               of impacts in section 3.3.

       81    SACE                                "Mandatory fees disproportionately harm low-income,           As noted above, it appears that SACE is incorrectly
                                                 minority and other low-usage customers groups.                assuming that the grid access charge, which applies only
                                                 Increased fixed charges shift costs to low-income, elderly,   at the wholesale level, would be applied to or fully passed
                                                 and minority ratepayers. This has the effect of decreasing    on to retail customers. As described in the EA, retail
                                                 the incentive to reduce usage through methods of bill         customers served by LPCs in TVA’s service area already
                                                 control such as energy efficiency or clean distributed        have a fixed monthly customer charge and a volumetric
                                                 generation like solar. On average, low-income households      energy charge. The default retail rate proposed by TVA
                                                 have higher energy burdens and lower energy usage.            would not increase the monthly customer charge nor add a
                                                 When income is low, even an average energy bill               retail grid access charge. LPCs could, subject to TVA
                                                 represents a significant economic burden. Low-Income          approval, seek alternative rates that increased the monthly
                                                 Energy Affordability Data (LEAD) tool raw dataset reflects    customer charge or implemented a retail grid access
                                                 that low income households use approximately less 33%         charge, but TVA would limit the amount of any increase,
                                                 less energy and that over 40% of households in TVA            as explained in the EA.
                                                 territory are considered low income; these lower income
                                                 customers could be significantly harmed by TVA's
                                                                                                               The maximum expected increase in monthly residential
                                                 proposed GAC.
                                                                                                               bills would be $2, which would be $24 on an annual basis.
                                                 Because the retail rate structures that TVA’s GAC will        A household would have to have an annual income of less
                                                 promote are intended to encourage load growth and will        than $900 for this amount to be 2.8 percent of annual
                                                 thus benefit customers with higher energy use, TVA’s          income.
                                                 lower- income residential customers will be
                                                 disproportionately impacted. Depending on the retail rate
                                                 structure and ultimate level of the GAC, these customers      TVA has added additional information regarding potential
                                                 will see their “energy burden” increase by between 0.1%       effects on low-income customers. Low income customers
                                                 and 1.9% system wide. At the LPC level (see Appendix B),      are likely spread across low, moderate, and high energy
                                                 the average impact on lower-income households could be        use groups. Therefore, the potential negative impacts on
                                                 as much as 2.8% of their household income."                   these customers would vary. Some would likely see a



       Appendix D | 71
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 176 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                TVA RESPONSE
                                                               STATEMENTS
                                                                                                                range of increases in some of their monthly bills up to $2,
                                                                                                                and some would likely see a decrease in some of their
                                                                                                                monthly bills. TVA acknowledges that the increases could
                                                                                                                be a burden on some low-income households.
       82    SACE                                In addition to obscuring the direct effect its actions would   In the EA, TVA states that more stable bills would be a
                                                 have on customer bills, TVA insidiously argues a duplicity     benefit compared to less stable bills, all else equal, and
                                                 that “Low-usage households’ monthly bills would increase       that bill stability provides more benefit for low-income
                                                 more than other households as a proportion of household        households than other households. TVA does not claim
                                                 income” while also claiming that "Alternatives C and D         that more stable bills would necessarily offset any negative
                                                 would…be more beneficial for low-income households, for        impacts of bill increases. TVA has clarified the language in
                                                 whom variations in bills due to season or weather are          the EA.
                                                 more likely to cause a problem than for other households."
                                                 Under no scenario is increasing electric bills “more
                                                 beneficial for low-income households.”
       83    SACE                                If TVA customers are requesting bill stability, there are      Bill stability is described in the EA as a potential impact of
                                                 alternatives beyond radical structural rate changes. The       TVA's proposal, but is not the purpose and need driving
                                                 GAC in the Draft 2018 Rate EA, if passed through by            this proposal.
                                                 LPCs to their customers in the form of mandatory fees,
                                                 would reduce the effectiveness of pre-pay programs that
                                                                                                                TVA is proposing small changes in rate structures at the
                                                 better manage seasonal or monthly electric bills.
                                                                                                                wholesale level. As explained in the EA, TVA has
                                                                                                                proposed implementing guidelines to limit the extent to
                                                                                                                which LPCs may pass on the proposed wholesale grid
                                                                                                                access charge to retail customers.




       Appendix D | 72
                                           Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 177 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                        COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                  TVA RESPONSE
                                                                  STATEMENTS
       84    Tennessee Advanced Energy Business     The proposal would deter economic development.                  TVA’s and LPCs’ rate structures for commercial and
             Council, J. Atkins, F. Adom,           Companies seeking sustainable practices would not locate        manufacturing customers are similar to those used in other
                                                    or invest in the Valley. Charging for access to TVA’s grid is   parts of the country. TVA knows of no reason to expect
                                                    not in the best interest of TVA, local utility partners, and    that the proposed alternative would make the Tennessee
                                                    customers. By adding an access fee, TVA will lower              Valley less attractive to businesses, including those that
                                                    interest in companies looking to move into the TN valley.       consider sustainability an important part of their business
                                                    Many of these companies use sustainable practices, to           plan.
                                                    reduce cost overhead. Adding this fee will deter some of
                                                    these companies, who would otherwise bring thousands of
                                                                                                                    The proposed rate change alternatives, including
                                                    jobs, which would lead to more customers.
                                                                                                                    Alternative C1, preferred by TVA, would lower rates for
                                                                                                                    large general service customer classes, making them
                                                                                                                    more competitive than they are currently. This would be
                                                                                                                    expected to provide incentive for additional investment in
                                                                                                                    the Valley.
       85    SACE                                   TVA did not adequately address negative impacts of the          TVPPA requested that TVA develop default rates that did
                                                    preferred alternative because it failed to sufficiently         not include a fixed monthly charge, and in response to that
                                                    analyze impact of LPC implementation. It is clear that TVA      request, TVA's staff developed default retail rates that do
                                                    intends to bill LPCs for the GAC as a monthly wholesale         not include grid access charges for retail residential
                                                    charge, fixed in advance of the October deadline for rate       customers. TVA has also developed optional rates for
                                                    changes by LPCs. As recently as November 2017, TVA              LPCs to consider; the optional rates also do not include
                                                    indicated a preference for a combination of a grid service      grid access charges for retail residential customers. LPCs
                                                    charge and declining block rates to translate the wholesale     may submit customized retail rate requests to TVA for
                                                    GAC (then called a Grid Service Charge) to retail rates.        approval. All customized rate requests would be
                                                    Yet even though TVA considered this option, it did not          evaluated consistent with the TVA board approved rate
                                                    analyze its impacts or provide any rationale as to why its      review process. As explained in the EA, TVA has
                                                    LPCs would choose to collect a monthly charge by                proposed implementing guidelines to limit the extent to
                                                    adopting declining block rates, rather than continuing to       which LPCs may pass on the proposed wholesale grid
                                                    increase mandatory fees. TVA’s failure to consider this         access charge to retail customers.
                                                    possibility in its Draft 2018 Rate EA is misleading at best.
                                                    In our view, it is most likely that LPCs will raise mandatory



       Appendix D | 73
                                            Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 178 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                          COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                    TVA RESPONSE
                                                                    STATEMENTS
                                                      fees to collect the monthly charges.

       86    Memphis AARP Branch, Tennessee State     Adding to our concern, while TVA claims that it is up to       Analysis of the proposed default retail rates for residential
             Conference NAACP Environmental Justice   each individual LPC how the rate changes will be passed        and small commercial and industrial consumers was
             Committee, Herman Morris                 on to LPC customers, it lays out a suggested approach in       presented in the draft EA in section 3.3.2. The section has
                                                      the Draft EA for how LPCs can pass on these rate               been updated to include analysis for Alternative C1. The
                                                      increases to end-use customers via declining block rates.      implementing guidelines associated with the rate change
                                                      There is no associated analysis in this draft EA regarding     are described in chapter 2.
                                                      declining block rates, but we are highly skeptical of this
                                                      approach.
                                                                                                                     The proposed default residential retail rates would
                                                                                                                     increase the current residential energy rates for the first
                                                                                                                     block of 500 kWh by $0.002 and for the second block of
                                                                                                                     500 kWh by $0.002. The rate for all kWh over 1,000 per
                                                                                                                     month would be decreased slightly, by approximately
                                                                                                                     $0.005. TVA's analysis demonstrated that the proposed
                                                                                                                     default retail rates would limit monthly customer impacts to
                                                                                                                     no more than $2, would result in bill reductions in months
                                                                                                                     in which customers used in excess of 1,400 kWh, and
                                                                                                                     would provide both the opportunity and the incentive for
                                                                                                                     consumers to control their bills by reducing consumption.
       87    Memphis AARP Branch, Tennessee State     What is most likely, though not analyzed in the Draft EA, is   TVA anticipates that LPCs would pass on the power costs
             Conference NAACP Environmental Justice   that LPCs will pass on costs incurred by TVAs 2018 rate        allocated to the wholesale standard service grid access
             Committee, Herman Morris                 change by implementing new or increasing current fixed         charge through volumetric retail energy charges. Indeed,
                                                      fees on residential customers bills. If implemented, TVA's     both the proposed default retail rates described in the EA
                                                      proposed change would likely result in an average              and the proposed optional retail rates provide for such
                                                      electricity customer paying a total over $350 per year         recovery. TVA states in the EA that TVA assumes for the
                                                      before they even flip a switch - or almost $30 a month in      sake of analysis that LPCs would adopt the default rate,
                                                      fixed charges. On its own, this particular 2018 rate change    which TVA believes would closely approximate the actual
                                                      proposal would add $145 per year, or a little over $12 a       results. Further, TVA stated in the EA, that LPCs may
                                                      month, to the current average fixed fee on a residential       elect to implement a small grid access charge for some or



       Appendix D | 74
                                         Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 179 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                      COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                TVA RESPONSE
                                                                STATEMENTS
                                                  customer's bill.                                                all of their retail customers and emphasized that such
                                                                                                                  impacts would have to be small and have definitive cost
                                                                                                                  bases.

                                                                                                                  TVA estimates that under Alternative C1, TVA’s preferred
                                                                                                                  alternative, no residential customer would see an increase
                                                                                                                  in their monthly bill of more than $2 a month. In the
                                                                                                                  proposal, TVA would apply a series of thresholds to
                                                                                                                  ensure that retail bill impacts associated with the
                                                                                                                  translation of wholesale changes to retail would be
                                                                                                                  implemented gradually by LPCs; TVA would limit the
                                                                                                                  amount of revenue recovery allocated to any single retail
                                                                                                                  rate class and the amount of rate increase for any single
                                                                                                                  customer within that retail rate class. To ensure that retail
                                                                                                                  bill impacts would be consistent with the wholesale rate
                                                                                                                  actions, TVA proposes that a maximum increase for
                                                                                                                  residential customers would be no greater than $2 per
                                                                                                                  customer per month.
       88    C. Koczaja                           If energy prices currently “over-incentivize consumer           The degree to which current energy rates over-incentivize
                                                  installation of DER” (as stated in the draft EA discussion of   consumer installation of uneconomic DER would only be
                                                  Alternative A, the No Action Alternative), then how can the     slightly reduced by the proposed $0.005 per kWh
                                                  penetration of DER only “be slowed marginally” under            reduction in rates and the implementation of a wholesale
                                                  Alternatives C and D? A documented analysis needs to            standard service grid access charge (Alternative C1,
                                                  be completed to justify this statement since a decrease in      TVA’s preferred or Alternatives C2 or D). The proposed
                                                  energy from DER would be replaced with the TVA’s                changes at retail are so slight that they would not have a
                                                  generation mix making the “indirect, limited, and               significant impact on either consumer decisions to install
                                                  essentially indiscernible” environmental impacts offered in     DER or on the associated payback period for DER
                                                  the EA significantly understated.                               installations. The analysis does not demonstrate a
                                                                                                                  significant change in energy usage associated with the
                                                                                                                  proposed rate change and there would be no, limited, or



       Appendix D | 75
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 180 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                      TVA RESPONSE
                                                                      STATEMENTS
                                                                                                                        essentially indiscernible environmental impacts compared
                                                                                                                        to the current conditions.
       89    Sierra Club/SELC                           What is missing entirely is any calculation of any fixed        TVA appended its Cost of Service Fiscal Year 2016 study
                                                        costs of service, of any system costs imposed by the            as Appendix C of the EA to provide a summary of the
                                                        “DER” TVA complains of, or of how far TVA’s considered          wholesale cost of service methodologies and results. The
                                                        alternatives would address such claimed problems—or             study was included in the EA to provide information about
                                                        any data that would be used to support such calculations.       TVA’s fixed costs. To calculate the Cost of Service study,
                                                        TVA’s lack of transparency here is troubling, but consistent    TVA compiles voluminous hourly LPC and customer load
                                                        with TVA’s apparent unwillingness to divulge the data           data which is very commercially sensitive for TVA, its
                                                        underlying its assertions. As but one example,                  various LPC partners and their retail customers, and its
                                                        Commenters previously asked TVA through a Freedom of            directly served customers.
                                                        Information Act request for a cost of service study, but only
                                                        received an eight page summary, not the underlying data.
                                                                                                                        TVA notes that it does not state in the EA that DER itself
                                                        This failure by TVA to support its assertions not only
                                                                                                                        imposes costs to TVA. Rather, TVA notes that those that
                                                        makes it impossible for stakeholders to meaningfully
                                                                                                                        have DER do not pay their fair share of the fixed costs of
                                                        evaluate TVA proposals that impact the entire region, but it
                                                                                                                        operating and maintaining the system that still provides
                                                        is fatal to the NEPA process.
                                                                                                                        valuable service to them.
       90    Center for Biological Diversity            Particularly given that the purpose of the 2018 Rate            In response #11, TVA addresses its use of the term
                                                        Change is to target DER customers who TVA considers to          “uneconomic DER” in the EA. In response #6, TVA
                                                        be engaged in “uneconomic” activity, TVA cannot ignore          addresses the effects on the DER payback period and
                                                        the inevitable dampening effect the 2018 Rate Changes           incentives for energy efficiency. As noted in those
                                                        will have on DER adoption on the grounds that it is too         responses, TVA has updated the EA in response to these
                                                        speculative to analyze. TVA must reasonably analyze the         comments and to clarify its discussion.
                                                        inevitable increase in consumer reliance on dirty central
                                                        energy production that will result from both aspects of the
                                                                                                                        TVA has not suggested mandatory fees as a way to
                                                        2018 Rate Change:
                                                                                                                        address retail rate designs. As noted in the EA, TVA has
                                                        • First, the shift to mandatory fees, which will add years to
                                                                                                                        proposed default and optional retail rates for LPCs that do
                                                        the payback period for homeowners who seek to invest in
                                                                                                                        not include retail grid access charges for residential
                                                        DER, and make financing and other legal instruments that
                                                                                                                        consumers. This approach largely maintains the LPCs'
                                                        have fostered DER growth less accessible and desirable –



       Appendix D | 76
                                            Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 181 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                          COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                   TVA RESPONSE
                                                                    STATEMENTS
                                                      all resulting in inevitable reductions in DER adoption,       current volumetric retail rate structures. The majority of
                                                      thereby requiring those lost renewable energy resources       LPCs currently offer time of use rates for residential
                                                      to be generated from TVA central power sources;               customers; however, there is almost no subscription to
                                                      • Second, the added incentive the 2018 Rate Change            these rates.
                                                      provides for increasing electricity usage, by charging
                                                      customers less when they use more. TVA cannot, on the
                                                                                                                    Also, see TVA’s response to comment 2 regarding energy
                                                      one hand, proceed contrary to sound conservation
                                                                                                                    conservation and unchanged usage. See also the
                                                      practice and commonsense logic by encouraging
                                                                                                                    response to comment #91 below.
                                                      additional electricity usage rather than promoting the very
                                                      energy conservation measures we desperately need, while
                                                      at the same time ignoring the inevitable effects of those
                                                      price signals by failing to consider the additional power
                                                      production that will be necessary to meet the new demand
                                                      TVA’s prices are intended to generate.
       91    Memphis AARP Branch, Tennessee State     TVA ignores the significant impact the proposed rate          TVA's analysis presented in the EA demonstrates that the
             Conference NAACP Environmental Justice   structure changes would have on TVA's generation mix          expected changes in customer usage are negligible under
             Committee, Herman Morris, SACE,          over time and the resultant environmental impacts.            Alternatives B, C1, C2, and D. Consequently, the expected
             TenneSEIA                                                                                              changes to generation are correspondingly small.
                                                      Evidence suggests that if implemented, these rate
                                                                                                                    The commenters’ reference to evidence of decreases in
                                                      structure changes would result in a 40% decrease in
                                                                                                                    the growth of DER cites to information (shown on a slide
                                                      growth of DER in TVA's service territory . This means that
                                                                                                                    during a presentation) that presented analysis relating
                                                      TVA would be relying more heavily on electric generating
                                                                                                                    solely to large general service customers and the potential
                                                      units that negatively impact the environment and public
                                                                                                                    for them to recognize savings from the installation of
                                                      health. Yet TVA has concluded hastily that its Draft EA,
                                                                                                                    uneconomic on-site solar.
                                                      under any alternative, would have minimal or negligible
                                                      impacts on the environment. In order to meet NEPA
                                                                                                                    The slide (Slide 5) was included in a presentation made by
                                                      requirements, TVA must undertake full EIS analysis of all
                                                                                                                    TVA in 2017 to TVPPA’s Rates and Contracts Committee
                                                      potential impacts on the environment and public health.
                                                                                                                    and has been the basis for incorrect conclusions from
                                                      (Memphis AARP Branch; Tennessee State Conference
                                                                                                                    several commenters. Commenters interpret the slide as an
                                                      NAACP Environmental Justice Committee; Herman
                                                                                                                    indication that if implemented, the proposed rate structure



       Appendix D | 77
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 182 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                              TVA RESPONSE
                                                               STATEMENTS
                                                 Morris)                                                       changes would result in a 40% decrease in growth of DER
                                                                                                               in TVA’s service territory. The commenters misread this
                                                                                                               slide. It does not address the effects of the rate change,
                                                 TVA’s private conversations with LPCs and direct serve
                                                                                                               reduced energy rates, or the wholesale standard service
                                                 industrial customers include substantial evidence that
                                                                                                               grid access charge.
                                                 TVA, in fact, believes that the changes it proposes will be
                                                 extended and eventually have a substantial impact on
                                                 DER, energy efficiency, and other aspects of customer         Actually, the slide analyzed how many large general
                                                 generation. Yet TVA ignores the significant impact the        service customers, served either under wholesale
                                                 proposed rate structure changes would have on TVA’s           nonstandard wholesale rates or TVA direct service rates,
                                                 generation mix over time and the resultant environmental      could benefit economically under the current rate structure
                                                 impacts. Evidence suggests that if implemented, these         from installing on-site solar. TVA’s analysis showed that
                                                 rate structure changes would result in a 40% decrease in      virtually all of the large general service customers could
                                                 growth of DER in TVA’s service territory. This means that     benefit economically from the installation of on-site solar.
                                                 TVA would be relying more heavily on electric generating      The analysis did not consider how many of the customers
                                                 units that negatively impact the environment and public       planned to install on-site solar. The analysis demonstrated
                                                 health. Yet TVA has concluded hastily that its Draft 2018     the need to reduce large general service rates and to
                                                 Rate EA, under any alternative, would have minimal or         move at least some fixed cost recovery from volumetric
                                                 negligible impacts on the environment. In order to meet       rates to fixed monthly rates to avoid unfair cost shifting.
                                                 NEPA requirements, TVA must undertake full EIS analysis
                                                 of all potential impacts on the environment and public        The slide demonstrated that without rate restructuring,
                                                 health caused by a decrease reliance on DER resources.        TVA would be sending large general service customers a
                                                 (SACE)                                                        signal that it would be cheaper to self-generate than to
                                                                                                               purchase from TVA or their LPC. It would be an erroneous
                                                                                                               signal caused by the fact that much of the cost of having
                                                 In July and August 2017, TVA stated that DER is a "threat
                                                                                                               capacity available to serve the customers is recovered
                                                 to our business model" and that the recommended rate
                                                                                                               through an energy charge even though the level of cost for
                                                 restructuring would decrease the number of economic, on-
                                                                                                               having capacity available to serve the customer is not tied
                                                 site solar installations by 40%. This conflicts with the
                                                                                                               to usage but to demand.
                                                 conclusions of the EA, which states that under Alternatives
                                                 C and D, that changes in customer usage would "be so
                                                                                                               The slide was developed when TVA was proposing a
                                                 small that any associated changes in TVA power
                                                                                                               contract demand charge for large customers. A contract


       Appendix D | 78
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 183 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                TVA RESPONSE
                                                               STATEMENTS
                                                 generation and any resulting ambient air pollution or GHG       demand charge for large customers would be similar to the
                                                 levels would not be identifiable." (EA p. 39). If TVA sees      wholesale grid access charge for local power companies.
                                                 the lost revenues from a potential increase in DER              The implementation of the contract demand charge
                                                 penetration as a fundamental threat to its business model,      considered in that analysis would have reduced the
                                                 then it hard to see how the environmental benefits of those     amount of DER capacity that would be financially
                                                 emissions-free solar installations would not be identifiable.   beneficial to the large commercial customers by 40%.
                                                 (TenneSEIA)

       92    SACE                                TVA fails to properly analyze impact of Proposed Grid           As stated in the EA, the purpose of the proposed rate
                                                 Access Charge on commercial and industrial customers:           change is to refine the structure of its wholesale electric
                                                 TVA claims that the Draft 2018 Rate EA is intended to           power rates through pricing that better aligns wholesale
                                                 “improve the alignment of wholesale rates with their            rates with underlying costs. The proposal is designed to
                                                 underlying costs to serve …” But as documented                  help ensure that DER participants pay their share of
                                                 extensively in TVA’s Strategic Pricing Plan                     system costs rather than shifting them to customers who
                                                 communications over the past several years, TVA’s               cannot afford DER or otherwise do not choose to pursue it.
                                                 proposed GAC serves two additional purposes: to                 EA 3.3.2 Alternative B states that the bill impacts for large
                                                 discourage energy efficiency and DER and to perpetuate          commercial and industrial consumers would be expected
                                                 and expand a hidden subsidy to large industrial                 to fall within a range of a 2 percent decrease to a 5
                                                 customers.                                                      percent increase. The implementation of the charge to
                                                                                                                 improve fixed cost recovery from consumers with contract
                                                                                                                 demands greater than 5,000 kW would be revenue neutral
                                                 .... In fact, TVA has previously found that energy efficiency
                                                                                                                 for TVA and would be implemented in October 2019. TVA
                                                 investments are economic. In its 2015 IRP, TVA
                                                                                                                 is continuing to negotiate with both TVPPA’s Rates and
                                                 concluded that it should achieve energy efficiency savings
                                                                                                                 Contracts Committee and TVIC to finalize the structures.
                                                 between 900 and 1,300 MW by 2023. TVA states its
                                                 intention and “work with LPCs to refine delivery methods,
                                                 program designs and program efficiencies, with the goal of      As presented in Chapter 3 of the EA, the proposed default
                                                 lowering total cost and increasing deliveries of efficiency     retail residential rates would increase the cost of energy
                                                 programs.” Now in this Draft 2018 Rate EA, TVA                  for the first 1,000 kWh each month. Under the proposed
                                                 contradicts its own analysis, presuming that customer           optional rates, the cost of energy would be increased an
                                                 investment in efficient lighting technologies may have          average of 0.3 percent. Neither of the two proposed retail
                                                 undesirable economic impacts."                                  rate structures would be likely to decrease the incentive for



       Appendix D | 79
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 184 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                             TVA RESPONSE
                                                               STATEMENTS
                                                                                                              energy efficiency or conservation.

                                                                                                              The implementation of the proposed wholesale standard
                                                                                                              service grid access charge would be revenue neutral for
                                                                                                              the wholesale standard service, wholesale non-standard
                                                                                                              service, and direct service consumers. It would neither
                                                                                                              increase nor decrease the costs recovered from those
                                                                                                              customer classes.

                                                                                                              There is no "hidden subsidy to large industrial customers";
                                                                                                              large manufacturing customers as a class would see an
                                                                                                              average of almost one percent increase in their effective
                                                                                                              rates as a result of the proposed rate change due to the
                                                                                                              proposed reduction in energy rates for large general
                                                                                                              service customers and the proposed rebalancing of the
                                                                                                              hydro allocation debits, slightly offset by a tenth of one
                                                                                                              percent decrease due to the proposed modification of the
                                                                                                              fuel cost adjustment formula.
       93    SACE                                The Draft 2018 Rate EA misrepresents TVA's analysis of       The commenter is drawing an incorrect conclusion from a
                                                 the impact of the GAC on DER. It is remarkable that TVA      large general service class analysis conducted by TVA in
                                                 finds that nearly all of the environmental, socioeconomic,   2017 and extrapolating to TVA's entire sales. The cost
                                                 market and financial effects of its alternatives would be    shifting reference to a reduction of 40% was referring to
                                                 minimal and non-impactful, using terms such as “minor,”      the large general service rate classes which makes up
                                                 “negligible,” and “slowed marginally” in the Draft 2018      less than 3% of TVA's total sales. The reduction was
                                                 Rate EA. For example, TVA claims that, “under Alternative    premised upon an initial proposal to implement a contract
                                                 B, no change in the trend of DER adoption is expected,       demand for those customers. The rate design for those
                                                 while under Alternatives C and D, it is expected that the    large customers has not be finalized. Implementation is
                                                 penetration of DER may be slowed marginally.” The only       proposed for October 2019.
                                                 effect that TVA appears to find impactful would be the
                                                 “cost shifting to nonparticipant consumers” due to DER



       Appendix D | 80
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 185 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                               TVA RESPONSE
                                                               STATEMENTS
                                                 investment. While neither the level of DER investments         See also TVA’s response #91 regarding the analysis
                                                 nor the amount of “cost shifting” is quantified in the Draft   behind the asserted “40 percent decrease” in economic
                                                 2018 Rate EA (except as noted above), TVA nonetheless          installations.
                                                 concludes that its preferred alternative (Alternative C)
                                                 would address the concern of “cost shifting” without having
                                                 any adverse effects. In contrast, in various “confidential     TVA has revised the EA to address cost shifting. In the
                                                 and proprietary” or “privileged” documents, TVA presents       EA, TVA notes that residential rooftop solar penetration of
                                                 a far more aggressive “case for change.” Specifically, TVA     2% would equate to more than $54 million dollars annually
                                                 expects the number of “economic installations” of on-site      in shifted cost. Although residential rooftop solar is not the
                                                 solar installations to decrease by about 40% as a result of    focus of the proposed wholesale rate change, those
                                                 the recommended rate restructuring. Notably, TVA               shifted costs over 10 years would result in over a half
                                                 conducted an analysis that appears to show:                    billion dollars in inequitably shifted costs. As explained in
                                                                                                                section 1.1 of the EA, the costs shifted from commercial
                                                 • Wholesale rates changed as recommended in the Draft
                                                                                                                customers are of greater concern as more commercial
                                                 2018 Rate EA: Commercial (general service) DER
                                                                                                                customers undertake sustainability initiatives, such as
                                                 penetration reduced by 20% (e.g., to 80% of the baseline
                                                                                                                RE100. The number of companies interested in setting
                                                 level)
                                                                                                                renewable energy goals has increased dramatically in
                                                 • Retail rates changed as recommended by TVA:                  recent years, and many of these companies have
                                                 Commercial DER penetration reduced by 40%                      locations within the TVA service territory. Without
                                                 • Both Wholesale and Retail rates changed as                   appropriate rate structure changes, customer renewable
                                                 recommended: Commercial DER penetration reduced by             initiatives such as this will unfairly shift costs to non-
                                                 60%                                                            participants, including residential consumers
                                                 These findings were a core component of TVA’s “case for
                                                 change,” that strongly contradicts the Draft 2018 Rate EA.     The EA represents TVA’s analysis of its proposed rate
                                                 Reducing commercial DER penetration by 60% is hardly           change. This comment (#93) refers to a presentation given
                                                 “slowed marginally.”                                           by TVA that presented analysis relating solely to large
                                                                                                                general service customers and the potential for them to
                                                                                                                recognize savings from the installation of uneconomic on-
                                                                                                                site solar. See also the response to comment 91.




       Appendix D | 81
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 186 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                TVA RESPONSE
                                                               STATEMENTS
       94    SACE                                It is unclear from TVA’s supporting documents whether the       The intention of the proposed rate change is to reduce the
                                                 ultimate goal of a 40% or 60% reduction in DER                  incentive for uneconomic DER rather than to reduce the
                                                 investment at commercial facilities is associated with the 1    number of customers who generate renewable energy.
                                                 cent per kWh GAC or the “roadmap” goal of 2.5 cents per         The proposal is designed to help ensure that customers
                                                 kWh. Assuming that the larger reductions are associated         who use the grid pay their fair share of the cost of the grid.
                                                 with the overall “roadmap” goal, it is clear that the overall   In addition, the rate proposal is not designed to incentivize
                                                 purpose of TVA is to substantially deter the development        additional energy use. TVA's analysis described in the EA
                                                 of clean energy resources not undertaken under utility          demonstrates that there would be little to no impacts to
                                                 control.                                                        either customer usage or to power generation.

                                                 As discussed below, the actual impact of the GAC on DER         The degree to which current energy rates over-incentivize
                                                 investment will depend on retail rate design. TVA carefully     consumer installation of uneconomic DER would only be
                                                 raises this issue without resolving it in the Draft 2018 Rate   slightly reduced by the proposed 0.5 cents per kWh
                                                 EA - effectively deferring any actual impacts to future         reduction in rates and the implementation of a wholesale
                                                 actions that it does not believe to be within the scope of      standard service grid access charge (Alternative C1).
                                                 this Draft 2018 Rate EA. In doing so, TVA is repeating a
                                                 pattern of taking actions at the wholesale level that trigger
                                                                                                                 TVA has added information into the EA regarding DER
                                                 harmful actions at the retail level, but hiding behind a fig
                                                                                                                 investment (see section 3.3), and has concluded that
                                                 leaf of “uncertainty.”
                                                                                                                 investment in DER would likely be marginally slowed. TVA
                                                                                                                 estimates that the payback period of a typical rooftop solar
                                                 It should be evident that deterring DERs would result in        investment would increase by about one year, from
                                                 less solar generation, energy efficiency and other forms of     approximately 15 years to 16 years. Literature suggests
                                                 clean, emission-free DER on TVA’s system. Thus, it is           that this change would not result in a significant change in
                                                 highly likely that TVA’s proposed actions and overall intent    DER investment. As such, there would be little change in
                                                 is to maintain fossil fuel generation at a higher level than    the influence of DER on environmental and socio-
                                                 would be the case if DERs were deployed by customers.           economic concerns.
                                                 This would have substantial air, water, and human health
                                                 impacts, none of which are adequately analyzed or
                                                                                                                 Because the analysis does not demonstrate a significant
                                                 identified in the Draft 2018 Rate EA.
                                                                                                                 change in energy usage associated with the proposed rate



       Appendix D | 82
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 187 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                               TVA RESPONSE
                                                               STATEMENTS
                                                                                                                change, the environmental impacts are expected to be
                                                                                                                indirect, limited, and essentially indiscernible.

                                                                                                                In the EA, TVA provides analysis of possible effects at
                                                                                                                retail while responsibly noting that specific effects are
                                                                                                                outside TVA control. Within its role as the rate regulator for
                                                                                                                most LPCs, TVA would act to minimize bill impacts to retail
                                                                                                                customers at described in 2.3.1 of the EA.
       95    SACE                                The Draft 2018 Rate EA Will Result in Significant Negative     This commenter references the information given during a
                                                 Impacts on Residential Customers, Particularly at 2.5          presentation in 2017 (see response #91). TVA was asked
                                                 cents per kWh and Retail Fee Increases.                        by the LPCs what a long term pricing road map might look
                                                 TVA’s Strategic Pricing Plan “roadmap” demonstrates an         like under a continuation of current conditions. Given the
                                                 intent to eventually implement a Grid Access Charge of at      extent to which wholesale energy prices are above
                                                 least 2.5 cents per kWh. Furthermore, while TVA proposes       marginal cost, the advancements in technology, and the
                                                 that its LPCs could adopt a declining block rate structure     declining renewable resources, TVA suggested a gradual
                                                 to recover the GAC, LPCs are more likely to request            reduction in energy rates. The slide does not refer to a
                                                 further increases in mandatory fees. Yet TVA’s                 corresponding increase in the grid access charge, it only
                                                 explanation of the impacts of its wholesale and retail rates   refers to energy charge reductions. Moreover, the take
                                                 analysis finds identical impacts regardless of whether the     away box at the bottom of the slide specifically states "and
                                                 GAC is 1.0 or 2.5 cents per kWh, as presented in Tables 5      continuously monitor for mid-course corrections."
                                                 and 6 of the Draft 2018 Rate EA. TVA either conducted
                                                 this analysis improperly, or explained it very poorly. One     TVA’s analysis revealed that there would no difference in
                                                 reason that TVA may have limited its analysis to consider      the retail rates under the 0.5 cent scenario (Alternative
                                                 only declining block rates is that an increase in customer’s   C1), the 1.0 cent scenario (Alternative C2), and the 2.5
                                                 monthly mandatory fee would result in greater impacts.         cent scenario (Alternative D) because TVA, as the retail
                                                 Our analysis of TVA’s suggested declining block retail rate    regulator, would propose the same default retail rates for
                                                 design resulted in findings that are generally consistent      the 0.5 cent scenario, the 1.0 cent scenario, and the 2.5
                                                 with those listed in the Draft 2018 Rate EA. First, load       cent scenario based on our guiding principle of
                                                 growth will be largest when TVA raises the GACE level of       gradualism. TVA’s proposal includes Implementing
                                                 2.5 c/kWh and also if LPCs elect to utilize the monthly        Guidelines to LPCs that would reduce the extent to which



       Appendix D | 83
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 188 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                               TVA RESPONSE
                                                               STATEMENTS
                                                 mandatory fee rate structure approach instead of declining     retail rates could be altered, thereby reducing potential
                                                 block rates. Second, increases to mandatory fees will          impacts to customers.
                                                 increase disproportionate negative impacts to lower-use
                                                 residential customers, who tend to be minority or low-
                                                                                                                As the EA states, there are no proposed mandatory retail
                                                 income populations. Thus, while TVA concludes that the
                                                                                                                grid access charges. No disproportionate negative impacts
                                                 socioeconomic and environmental impact of the proposed
                                                                                                                to low-use customers.
                                                 actions are minimal, our analysis comes to a different
                                                 conclusion. TVA’s proposed actions – especially the long-
                                                 term “roadmap” that it intends to follow – would have
                                                 substantial socioeconomic and environmental impacts not
                                                 studied in the Draft 2018 Rate EA.
       96    SACE                                Residential rates will also be affected by the proposal to     The commenter again refers to a portion of a TVA
                                                 redesign and reduce rates for large commercial (GSA3)          presentation given in 2017 and seems to have
                                                 customers. In presentations to TVPPA committees, TVA           misinterpreted the referenced slide. GSA3 customers have
                                                 presented potential impacts of the proposed changes for        contract demands less than 5,000 kW and are small
                                                 commercial customers using two example LPCs, a “heavy          commercial customers rather than “large commercial
                                                 residential” cooperative utility and a “heavy GSA2/3”          customers.”
                                                 municipal utility. In July 2017, TVA explained that in order
                                                 to achieve a reduction in rates for commercial customers,
                                                                                                                The presentation was part of an early discussion regarding
                                                 residential rates are increased by 0.7%, either through a
                                                                                                                GSA3 retail rates relative to cost of service. While the slide
                                                 roughly $1 monthly mandatory fee increase, or a 0.1 cent
                                                                                                                demonstrated reductions in GSA3 rates would not produce
                                                 per kWh energy rate increase. It is unclear from TVA’s
                                                                                                                large bill impacts to other rate classes, formal discussions
                                                 presentation materials why the GSA3 reduction was 8.8%
                                                                                                                of default rates did not occur the last quarter of 2017. In
                                                 for the example coop, as compared to only 1.0% in
                                                                                                                those discussions, TVA and TVPPA agreed that the
                                                 reduction for GSA3 customers at the example municipal
                                                                                                                default rates would not include reductions to GSA3 rates
                                                 utility. Yet in the Draft 2018 Rate EA, TVA suggests that
                                                                                                                and, consequently, no associated impacts to residential
                                                 the rate impact of this change would be only a 0.3% rate
                                                                                                                and other classes.
                                                 increase to residential customers. We were unable to
                                                 locate any presentations to TVPPA that support this lower
                                                 value, but nonetheless have relied upon this figure for        Further, the analysis the commenter references pertained
                                                 purposes of preparing these comments. However, if TVA          to a specific LPC rather than the TVA system as a whole.



       Appendix D | 84
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 189 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                             TVA RESPONSE
                                                               STATEMENTS
                                                 did intend to increase rates by 0.7%, resulting in a         The analysis became obsolete when TVA and TVPPA
                                                 potential $1 monthly mandatory fee increase, then this       agreed that the default rates would not include reductions
                                                 only increases the potential socioeconomic impact of         to GSA3 rates.
                                                 TVA’s rate structure change proposal.
                                                                                                              TVA estimates that there would be no shift in costs from
                                                                                                              small commercial and industrial customers to residential
                                                                                                              consumers due to the proposed wholesale rate change or
                                                                                                              with the associated retail rate changes. As stated in the
                                                                                                              EA, the bill impacts to small commercial and industrial
                                                                                                              customers would be similar to the residential class bill
                                                                                                              impacts.

                                                                                                              TVA has proposed default and optional retail rates for
                                                                                                              LPCs that do not include retail grid access charges for
                                                                                                              residential consumers. TVA has not proposed that the
                                                                                                              wholesale standard service grid access charge be
                                                                                                              implemented by LPCs at retail as a monthly retail grid
                                                                                                              access charge.
       97    SACE                                Our analysis of residential rate impacts focused on three    Comment noted. As presented in Table 5 of the EA, TVA
                                                 issues: retail rate design (declining block rate vs          expects the impact of the retail rate structure changes to
                                                 mandatory fees), demand impacts (rate impacts on             be a 0.04% increase in the combined sales to residential
                                                 residential demand), and commercial rate shifts. As          and small commercial and industrial consumers, not a
                                                 discussed in greater detail in Appendix D, our analysis      0.4% increase as stated by the commenter.
                                                 finds:
                                                 • Under Alternative C, with declining block rates, low use   The commenter is mistaken that "Under Alternative D. . .
                                                 customers see a 0.4% decrease in demand, but above-          customer demand is increased (or decreased) by more
                                                 average customers see a 0.4% increase in demand. On          than double that in Alternative C." TVA has proposed in
                                                 average, the demand impact would be lower than the           its Implementing Guidelines the same declining block rate
                                                 0.4% increase in overall demand presented in Table 5 of      for default retail residential customers under Alternatives
                                                 the Draft 2018 Rate EA.


       Appendix D | 85
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 190 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                             TVA RESPONSE
                                                               STATEMENTS
                                                 • Under Alternative D, with declining block rates, customer   C1, C2, and D. Under each alternative, the rate for the
                                                 demand is increased (or decreased) by more than double        initial 1,000 kWh each month would be increased by
                                                 that in Alternative C. On average, this would be 0.3%, a      $0.002 per kWh while the rate for usage in excess of
                                                 value that is similar to that presented TVA’s result shown    1,000 kWh would be decreased by an average of $0.005
                                                 in Table 6 of the Draft 2018 Rate EA. Notably, this would     per kWh. Regardless of which alternative might be
                                                 undo the last year of TVA’s energy efficiency programs.       selected for the wholesale standard service grid access
                                                                                                               charge, TVA would design default retail rates to minimize
                                                 • Under Alternative C, with increased monthly mandatory
                                                                                                               the impacts to retail customers.
                                                 fees, customer demand increases for all customers by
                                                 1.6%. Notably, this would undo about four years of TVA’s
                                                 energy efficiency program efforts with one single policy      The commenter is mistaken that "Under Alternative C, with
                                                 action.                                                       increased monthly mandatory fees, customer demand
                                                 • Under Alternative D, with increased monthly mandatory       increases for all customers by 1.6%." TVA has not
                                                 fees, customer demand increases for all customers by          proposed that the wholesale standard service grid access
                                                 about 4.0%. Notably, this would undo all of TVA’s             charge be implemented by LPCs at retail as a monthly
                                                 historical and planned energy efficiency program efforts      retail grid access charge. If an LPC elects to implement
                                                 through 2025 with one single policy action.                   customized rates that include a retail grid access charge,
                                                                                                               the rates would have to have a definitive cost basis.
                                                 • Because the weight of the evidence suggests that
                                                 Alternative D with increased monthly mandatory fees is a
                                                 very probably outcome within just a few years, TVA should     Furthermore, as described in the EA, TVA would limit the
                                                 analyze the potential socioeconomic and environmental         retail customer impacts. Under the preferred alternative,
                                                 impacts of such a policy change.                              Alternative C1, TVA would generally limit a retail grid
                                                                                                               access charge for residential customers to a maximum of
                                                                                                               $4 per customer per month, with a commensurate
                                                                                                               reduction in energy rates, applicable to higher use
                                                                                                               customers, and phased in over multiple years . Generally,
                                                                                                               the maximum retail grid access charge for residential
                                                                                                               customers would be $6 under Alternative C2 (EA 2.4.1).
                                                                                                               Consequently, there would be no dramatic decrease in
                                                                                                               effective residential energy rates and, therefore, no
                                                                                                               significant increase in residential customer usage. As



       Appendix D | 86
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 191 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                    COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                TVA RESPONSE
                                                              STATEMENTS
                                                                                                 detailed in the EA Table 5, the expected increase in
                                                                                                 residential usage attributable to changes in retail rate
                                                                                                 structures is about 31 million kWh or 0.05%.

                                                                                                 The commenter is mistaken that "Under Alternative D, with
                                                                                                 increased monthly mandatory fees, customer demand
                                                                                                 increases for all customers by about 4.0%." TVA has not
                                                                                                 proposed that the wholesale standard service grid access
                                                                                                 charge be implemented by LPCs at retail as a monthly
                                                                                                 retail grid access charge. If an LPC elects to implement
                                                                                                 customized rates that include a retail grid access charge,
                                                                                                 the rates would have to have a definitive cost basis.
                                                                                                 Furthermore, under Alternative D , TVA would limit the
                                                                                                 retail customer impacts. TVA would generally limit a retail
                                                                                                 grid access charge for residential customers to a
                                                                                                 maximum of $20 per customer per month, with a
                                                                                                 commensurate reduction in energy rates, applicable to
                                                                                                 higher use customers, and phased in over multiple years
                                                                                                 Consequently, there would be no dramatic decrease in
                                                                                                 effective residential energy rates and, therefore, no
                                                                                                 significant increase in residential customer usage. As
                                                                                                 detailed in the EA Table 6, the expected increase in
                                                                                                 residential usage attributable to changes in retail rate
                                                                                                 structures is about 31 million kWh or 0.05%.

                                                                                                 As stated both above and in the EA, TVA is not proposing
                                                                                                 retail grid access charges. To the extent that LPCs elect to
                                                                                                 implement retail residential grid access charges, TVA
                                                                                                 would limit the impacts to retail customers. It is premature
                                                                                                 to speculate on either the timing or magnitude of any



       Appendix D | 87
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 192 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                             COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                         TVA RESPONSE
                                                                       STATEMENTS
                                                                                                                          future rate changes.

       98    SACE                                        The Draft 2018 Rate EA lacks analysis of the concept of          Contrary to the commenter’s assumptions, TVA does not
                                                         declining block rates. According to the Regulatory               provide customers with energy-only service; and with the
                                                         Assistance Project, “[t]he cost of producing energy does         exception of about 60 directly served customers, TVA
                                                         not decline as usage increases. Long-run marginal costs          does not provide any service to retail customers. TVA
                                                         are increasing, not decreasing, as utilities rely on lower-      provides a variety of interrelated services at wholesale to
                                                         emission, higher-cost new resources. Higher consumption          local power companies, including capacity, transmission,
                                                         levels also introduce several distinct environmental costs.      ancillary services, and energy. In designing the proposed
                                                         Declining block rates – where consumers pay less per             default retail rates, TVA must ensure the local power
                                                         kWh at higher levels of energy usage – send exactly the          companies' retail rates provide adequate retail revenue to
                                                         wrong price signal.” In other words, declining block rates       recover their wholesale power costs and their distribution
                                                         are contrary to TVA’s stated intent to align retail rates with   operations and maintenance costs. The proposed default
                                                         costs. This is unsurprising, since one of the main reasons       retail rates collect some of the proposed wholesale
                                                         TVA prefers declining block rates is that it would help          standard service grid access charge through a slightly
                                                         “counter residential DER.                                        declining block rate in the first 1,000 kWh used rather than
                                                                                                                          spreading it evenly across all kWh used. In designing the
                                                                                                                          proposed default retail rate, TVA relied heavily on its
                                                                                                                          guiding principles--in particular, the principle of minimizing
                                                                                                                          bill impacts to all customers. The proposed default retail
                                                                                                                          rates include a declining block rate structure that would
                                                                                                                          have the best overall fit for competing retail objectives,
                                                                                                                          including minimizing bill impacts (especially to low use
                                                                                                                          customers), not requiring additional metering and billing
                                                                                                                          systems infrastructure, being easy to understand, and,
                                                                                                                          most importantly, providing bill stability to customers
                                                                                                                          through the transition.
       99    State of Tennessee Department of            TDEC encourages TVA to evaluate what a pass through              As described in EA 2.2.1, General Service Rates for Large
             Environment and Conservation                increase to large general service rates will mean for            Customers, TVA proposes to decrease rates by $23
                                                         residential consumers’ household expenses. TDEC                  million (approximately 8%) for the large general service
                                                         recommends that TVA include additional research,                 customers, which include 9 federal government facilities,


       Appendix D | 88
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 193 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                TVA RESPONSE
                                                               STATEMENTS
                                                 discussion, and analysis of the associated indirect impacts     15 universities, 12 hospitals, 10 water and sewer systems,
                                                 to residential customers from any increase in the large         2 airports, and 1 prison.
                                                 general service commercial rates, which will increase
                                                 annual operating expenses to critical infrastructure such
                                                                                                                 As described in the EA, other components of the proposed
                                                 as hospitals, municipal buildings, and water and
                                                                                                                 rate change will also have impacts on the rates for large
                                                 wastewater treatment plants in the Final EA.
                                                                                                                 general service customers. The implementation of a fixed
                                                 For instance, drinking water and wastewater treatment
                                                                                                                 charge proposed for October 2019 (EA 2.2.1 Wholesale
                                                 systems account for roughly four percent of energy use in
                                                                                                                 Non-Standard Service) would be revenue neutral for TVA
                                                 the United States. At the local level, almost 35 percent of
                                                                                                                 but would have a range of effects on individual customer
                                                 municipal energy use occurs at water and wastewater
                                                                                                                 bills, ranging from a 2 percent decrease to a 5 percent
                                                 treatment plants, as the pumps, motors and other
                                                                                                                 increase. The effect for a particular customer would
                                                 equipment used to treat water often operate around the
                                                                                                                 depend upon the final rate structure agreed upon by TVA,
                                                 clock. The high energy intensity of these facilities accounts
                                                                                                                 TVPPA, and TVIC as well as the usage profile of the
                                                 for 25 to 50 percent of the operating budget for wastewater
                                                                                                                 customer. The rebalancing of the hydro allocation debits
                                                 utilities and 80 percent of the processing and distribution
                                                                                                                 (EA 2.2.2 Hydro Preference Allocation Rebalancing) will
                                                 costs for drinking water treatment plants. This increased
                                                                                                                 increase the rates for all nonresidential customers slightly.
                                                 annual expense may lead to further deferred maintenance
                                                                                                                 The increase for large general service rates would be
                                                 to an already strained infrastructure system of pipes and
                                                                                                                 approximately 0.6 percent. The modification of the fuel
                                                 treatment facilities.
                                                                                                                 cost adjustment formula (EA 2.2.1 Total Monthly Fuel
                                                                                                                 Charge) would increase the effective rates for large
                                                                                                                 general service customers by 0.3 percent. Taken as a
                                                                                                                 whole, the proposed rate change would result in an
                                                                                                                 expected net decrease in large general service rates
                                                                                                                 ranging from 2 to 9 percent.

                                                                                                                 TVA’s analysis (Tables 7, 8, and 9) indicates that there
                                                                                                                 would likely be no significant changes to usage by large
                                                                                                                 general service customers as a result of the proposed rate
                                                                                                                 change.




       Appendix D | 89
                                                 Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 194 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                              COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                        TVA RESPONSE
                                                                        STATEMENTS
       100   G. Ginsberg, G. Wathen, G. Miller            Concerns regarding the adverse impacts to participants in      In the EA, TVA found that under Alternative B, no change
                                                          the Green Generation Partners program and to those who         in the trend of DER adoption is expected, while under
                                                          current own DER, including the following statements:           Alternatives C1, C2 and D, it is expected that the
                                                                                                                         penetration of DER may be slowed marginally because of
                                                          -Those invested in solar for TVA's Green Generation            minor adverse effects on the return of investments in DER.
                                                          Partners will be adversely affected because the GAC            Despite this marginal effect of making the payback period
                                                          would mean lower compensation to solar power                   for DER slightly longer, TVA found in its analysis that the
                                                          generation partners.                                           proposed rate change is unlikely to influence the rate of
                                                                                                                         investment in DER among retail consumers.
                                                          -My wife and I are investing thousands of dollars into clean
                                                          energy production, and entered into our agreement to           TVA also notes that for existing DER investments where
                                                          participate in TVA’s Green Power Plan in good faith, that      rates are specified by contract (such as in TVA’s Green
                                                          we would be reimbursed for the energy that I produce at        Power Providers [GPP] or Generation Partners [GP]
                                                          the prevailing rate that TVA charges for the next 20 years.    programs), the time for those investments to break even
                                                          Now it appears that TVA wants to penalize those efforts by     would not be affected by the rate change.
                                                          raising their fixed costs for accessing the electrical grid
                                                          while reducing the wholesale rate that it charges to local
                                                          utility providers.                                             TVA is unaware of consumers still tied to the TVA grid who
                                                                                                                         consume no TVA power. Unless a consumer has an
                                                          -The proposal would economically punish those who              energy storage system, consumers with GPP or GP
                                                          consume no power from TVA, but are still tied to the grid      generation actually consume TVA power at night or at low-
                                                          (as is required by county government to obtain a               wind times, even if their total generation exceeds their total
                                                          residential building permit).                                  consumption.




       Appendix D | 90
                                                 Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 195 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                              COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                        TVA RESPONSE
                                                                        STATEMENTS
       101   Southern Current (Hamilton Davis)            We are concerned with TVA's failure to demonstrate either      See TVA’s responses above to comments on the
                                                          the existence or scale of any potential intra-class cost       occurrence of cost-shifting related to DER. TVA reviewed
                                                          shifting that might result from increased adoption of DERs.    the three sources referenced by the commenter and found
                                                          TVA fails to quantify any theoretical negative impacts of      that they do not support the assertion that TVA’s valuation
                                                          expanded DER adoption to non-DER customers under the           of DER is inaccurate, incomplete, or inequitable.
                                                          current rate structure. It also fails to demonstrate how the
                                                          proposed rate changes would obviate those impacts. A
                                                                                                                         The first study cited by the commenter is a paper
                                                          number of recent national and regional studies that include
                                                                                                                         published by the Lawrence Berkeley National Laboratory
                                                          more detailed analyses of these issues have conclusions
                                                                                                                         (LBNL). This study presents “illustrative comparisons
                                                          that are in conflict with the claims made by TVA.
                                                                                                                         between the effects of distributed solar and other drivers of
                                                          1 Putting the Potential Rate Impacts of Solar into Context,    retail electricity prices.” The paper does not address
                                                          https://emp.lbl.gov/sites/all/files/lbnl-1007060.pdf           distributed energy resources, provide state- or utility-
                                                          2 Efficiency, DERs saving $2.6 billion dollars in avoided      specific analysis, support any particular approach to
                                                          transmission costs, CAISO says,                                defining the value of solar, or provide a cost-benefit
                                                          https://www.utilitydive.com/news/efficiency-ders-saving-       analysis of distributed solar or any other type of policy or
                                                          26b-in-avoided-transmission-costs-caiso-says/519935/           resource. Because of these limitations, the LBNL paper is
                                                          3 Draft load forecast indicates energy usage and peak          more theoretical than practical.
                                                          demand will decline slightly over the next 10 years,
                                                          http://isonewswire.com/updates/2018/3/29/draft-load-           The second study, apparently an internet news item,
                                                          forecast-indicates-energy-usage-and-peak-demand-w.html         pertains to transmission project decisions made in
                                                                                                                         California which were attributed by the California
                                                                                                                         Independent System Operator (CAISO) to be "driven by
                                                                                                                         energy efficiency programs and increasing levels of
                                                                                                                         residential, rooftop solar generation." However, the
                                                                                                                         decisions were made as recently as a month ago and
                                                                                                                         there is no data to confirm the role the various drivers
                                                                                                                         played in the decision, nor any indication that the project
                                                                                                                         decisions are permanent. Because it is focused solely on
                                                                                                                         California and because it does not present evidence that
                                                                                                                         the delayed costs have actually been avoided, the article



       Appendix D | 91
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 196 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                             COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                        TVA RESPONSE
                                                                       STATEMENTS
                                                                                                                         is not helpful when evaluating TVA’s proposed wholesale
                                                                                                                         rate change.

                                                                                                                         The third item referenced is also an internet article
                                                                                                                         providing an update of ISO New England's annual long
                                                                                                                         range energy forecast for its region. Because its focus is
                                                                                                                         exclusively the territory of ISO New England, the internet
                                                                                                                         story is not relevant to the patterns of energy usage or
                                                                                                                         peak demand in TVA’s service area or to TVA’s proposed
                                                                                                                         wholesale rate change.



       104   State of Tennessee Department of            TDEC commends TVA for maintaining one of the most               When proposing rate structures, TVA seeks to establish
             Environment and Conservation                reliable transmission and generation systems in the             rates that collect revenues in proportion to costs incurred
                                                         country. However, certain commercial consumers need an          to serve those customer classes and seeks to establish
                                                         extra layer of reliability and resiliency to blackouts; these   rates that are both as low as feasible and competitive.
                                                         critical infrastructure facilities include datacenters, water
                                                         and wastewater treatment plants, emergency operations
                                                                                                                         The rate change proposal under consideration is not
                                                         centers, and hospitals. These facilities already have
                                                                                                                         intended to address resiliency and reliability issues for
                                                         backup generators and are now, after frequent severe
                                                                                                                         certain customers. The small magnitude of the rate
                                                         storm events, looking to reinforce their resiliency with
                                                                                                                         change makes it unlikely that the proposal would
                                                         additional onsite generation and storage including solar,
                                                                                                                         discourage the development of these DER systems.
                                                         batteries, and micro combined heat and power (CHP). The
                                                         economic benefit of a reliable, black-start-capable DER
                                                         such as CHP or solar-battery systems, often paired with a
                                                         microgrid, should be considered, evaluated, and even
                                                         encouraged by TVA. Innovative ownership and funding
                                                         models have developed around the country whereby
                                                         utilities or their LPCs partner with customers to own and/or
                                                         operate microgrid DER. By reducing energy rates and



       Appendix D | 92
                                                  Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 197 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                   COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                            TVA RESPONSE
                                                                             STATEMENTS
                                                               increasing fixed fees, the economics of microgrids and
                                                               reliability projects become more burdensome for mission-
                                                               critical customers. TDEC encourages TVA to provide
                                                               discussion on these points in the Final EA.




       105   K. Beaty, S. Brendel, L. Burch, C. Burch, D.      Commenters from the Volunteer Energy Cooperative              The manner in which the proposed rate change would be
             Burgess, E. Burgess, F. Burgess, K. Carey         provided the following statements:                            implemented by each LPC is largely at the LPC’s
             Jr, T. Case, T. Case, S. Chamberlin, S.                                                                         discretion, subject to TVA oversight. TVA has proposed
             Chilton, DB Clark, JD Clark, J. Conner, K.                                                                      default retail rates that employ a declining block structure
                                                               The grid access charge will be applied as an additional fee
             Cook, G&S Cook, S. Creers, W. Daughterty,                                                                       and has proposed optional retail rates that use current
                                                               on the first 1,000kWh of monthly usage at a rate of $0.002
             E. Denton, V. Dixon, M. Dryja, D. Dunn, AJ                                                                      LPC retail rate structures. However, LPCs may choose to
                                                               per kWh. This is in addition to the standard rate already
             Dwenger, J. Dwenger, T. Echols, B. Everett,                                                                     implement the proposed wholesale rate change using a
                                                               being charged. Although I may get a credit of
             G. Ford, A. Fusco, B. Grisham, M. Gulick, C.                                                                    variety of retail rate structures, including retail grid access
                                                               $0.00498/kWh after 1,000kWh, I will have to use at least
             Henry, C. Hoover, B. Jenkins, T. Jones, J.                                                                      charges.
                                                               1,402 kWh before I can break even.
             Jones, M. Lammers, R. Lamonda, E.
             Larson, N. Lee, J. Lee, L. Mallory-Elliott, D.                                                                  The values used in the EA analysis were system averages
             Matheny, J. McCoy, P. McCoy, L. McKenna,                                                                        rather than specific to an LPC, such as the Volunteer
             A. Miller, D. Neilson, D. Nelson, S. Parris, R.                                                                 Energy Cooperative. The declining block rate design was
             Paxton, S. Peeples, R. Peeples, M.                                                                              developed as a default design for several reasons,
             Pendergrass, K. Phillips, W. Rabert, J.                                                                         including the reasons that such a design would minimize
             Reed, A. Reels, P. Robbennolt, J.                                                                               increases to all customers (especially low use customers)
             Settlemeyer, B. Smith, J. Smith, A. Storic, R.                                                                  and reduce bills associated with high seasonal usage.
             Storic, R. Storic, H. Hivus, E. Turner, M.                                                                      TVA notes that while the average monthly residential
             Vogel, G. Whitehead, S. Wyatt, S. York,                                                                         usage is around 1,200 kWh, the average monthly summer
             B&A York, G. Ziegele, and J. Ziegele                                                                            residential usage is 1,450 kWh and that the maximum
                                                                                                                             monthly increase to monthly consumer bills identified in
                                                                                                                             TVA’s analysis of the proposed default retail residential
                                                                                                                             rates is $2.



       Appendix D | 93
                                                  Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 198 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                   COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                              TVA RESPONSE
                                                                             STATEMENTS
       106   K. Beaty, S. Brendel, L. Burch, C. Burch, D.      Commenters from the Volunteer Energy Cooperative also            See response #105 for a description of the proposed
             Burgess, E. Burgess, F. Burgess, K. Carey         provided the following statements:                               default retail rates and the proposed optional retail rates.
             Jr, T. Case, T. Case, S. Chamberlin, S.
             Chilton, DB Clark, JD Clark, J. Conner, K.
                                                               To complicate matters, under the proposal, a 1% grid             The maximum rate impact percentage, or “risk premium” is
             Cook, G&S Cook, S. Creers, W. Daughterty,
                                                               access charge premium on all kilowatt-hours sold would           the maximum annual bill impact by LPC for the fiscal years
             E. Denton, V. Dixon, M. Dryja, D. Dunn, AJ
                                                               be applied. I estimate the effect of these charges on            2013 through 2017. The impact adjustments do not
             Dwenger, J. Dwenger, T. Echols, B. Everett,
                                                               smaller accounts to be an increase of between 2.0 and            represent additional revenue for TVA.
             G. Ford, A. Fusco, B. Grisham, M. Gulick, C.
                                                               2.5% on each month’s electric bill. This is in addition to the
             Henry, C. Hoover, B. Jenkins, T. Jones, J.
                                                               1.5% rate increase that TVA plans to apply in October.
             Jones, M. Lammers, R. Lamonda, E.                                                                                  The maximum rate impact percentage would be available
                                                               The rate is going to increase between 3.5% and 5% in
             Larson, N. Lee, J. Lee, L. Mallory-Elliott, D.                                                                     to LPCs that choose to implement the proposed optional
                                                               total on most residential bills.
             Matheny, J. McCoy, P. McCoy, L. McKenna,                                                                           retail rates. The risk premium would not be applied to the
             A. Miller, D. Neilson, D. Nelson, S. Parris, R.                                                                    declining block rates included in the proposed default retail
             Paxton, S. Peeples, R. Peeples, M.                                                                                 rates. Individual LPCs would make the determination
             Pendergrass, K. Phillips, W. Rabert, J.                                                                            whether to implement rates reflecting their maximum rate
             Reed, A. Reels, P. Robbennolt, J.                                                                                  impact percentage. TVA is not recommending that such
             Settlemeyer, B. Smith, J. Smith, A. Storic, R.                                                                     premiums be applied.
             Storic, R. Storic, H. Hivus, E. Turner, M.
             Vogel, G. Whitehead, S. Wyatt, S. York,                                                                            The EA 2.3.1 provides more detail on how the risk
             B&A York, G. Ziegele, and J. Ziegele                                                                               premium would be calculated. The risk premiums for the
                                                                                                                                LPCs would range from 0.04 percent and 0.78 percent;
                                                                                                                                the average risk premium would be 0.3 percent.

                                                                                                                                As stated above, TVA’s analysis of the proposed rate
                                                                                                                                change showed that consumers’ monthly bills would not
                                                                                                                                increase more than $2 from the proposed default rates.
                                                                                                                                Some consumers would not be affected in this manner,
                                                                                                                                however. As shown in the EA, the monthly electric bills for
                                                                                                                                many consumers are projected to decrease under the
                                                                                                                                proposed rate change. For low-volume users, minor or no



       Appendix D | 94
                                                 Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 199 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                              COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                  TVA RESPONSE
                                                                        STATEMENTS
                                                                                                                   increases may occur for any month with higher usage
                                                                                                                   (such as in summer or winter).

                                                                                                                   The cumulative effect of the various rate change
                                                                                                                   components on residential customers of LPCs electing the
                                                                                                                   proposed optional retail rates would range from 0.34% to
                                                                                                                   1.08% and would average 0.6%.

                                                                                                                   Assuming hypothetically that an LPC was to apply the
                                                                                                                   default rates and that TVA was to have a separate rate
                                                                                                                   action in October 2018 (such as a 1.5% rate adjustment at
                                                                                                                   retail suggested in the comment), the combined effect of
                                                                                                                   the increase would be 1.8% overall to residential
                                                                                                                   customers, with an additional 2% at most in any month for
                                                                                                                   lower usage customers. This is based on the 0.3%
                                                                                                                   increase related to the large general service plus the
                                                                                                                   hypothetical 1.5% rate adjustment.

                                                                                                                   Assuming hypothetically that an LPC was to apply the
                                                                                                                   optional rates and that TVA was to have a separate rate
                                                                                                                   action in October 2018 (such as a 1.5% rate adjustment at
                                                                                                                   retail suggested in the comment), the combined effect of
                                                                                                                   the increase would be, on average, 2.1% overall to
                                                                                                                   residential customers. This is based on the 0.3% increase
                                                                                                                   related to the large general service plus the 0.3% average
                                                                                                                   risk premium plus the hypothetical 1.5% rate adjustment.

       107   M. Briggs, L. Heidkamp, M. Walton            Commenters expressed concern that the grid access        The proposed wholesale standard service grid access
                                                          charges would result in permanent loss of revenue        charge is unlikely to result in significant changes to the
                                                          because people will bypass or leave the grid entirely.   number customers accessing the grid. Depending on the


       Appendix D | 95
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 200 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                             COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                           TVA RESPONSE
                                                                       STATEMENTS
                                                         Sample statements include:                                         manner in which a local power company elects to recover
                                                         -The proposal will lead to people going off the grid, which        the cost of the wholesale standard service grid access
                                                         will be a permanent loss of revenue for grid-based energy.         charge, residential consumers may experience a small
                                                         (- Adding a grid access charge will increase revenue in the        increase in their monthly electric bills. This change would
                                                         short term, but I believe it will encourage people to find a       not exceed $2 if a local power company elects to
                                                         way to bypass the local electric grid entirely. - If higher grid   implement the default retail rates proposed by TVA. This
                                                         connection and fixed rates are imposed on users with               change would not exceed 0.8% if a local power company
                                                         access to internal or external financing that want to install      elects to implement the optional retail rates developed by
                                                         on-site renewable energy, and the cost of energy storage           TVA. If a local power company elects to implement
                                                         continues to fall, the long-term result of the rate change         customized rates, for TVA to approve such LPC rates,
                                                         will not be more fair sharing of the cost of providing and         they must have a definitive cost basis.
                                                         maintaining the grid, it will be to encourage users to
                                                         abandon the grid completely. Rather, we should provide             The analysis of the elasticities in the EA is based on the
                                                         incentives to businesses that install renewable energy to          assumption that LPCs would elect to implement the default
                                                         install storage and keep it tied to grid so that it can be         rates; this analysis demonstrated that the expected effect
                                                         leveraged as a distributed generation resource and reduce          of the proposed grid access charge would be a de minimis
                                                         the total cost to serve all customers.                             increase in sales. Further, contrary to the commenters’
                                                                                                                            assertion, the grid access charge would not “increase
                                                                                                                            revenue in the short term.” TVA’s rate change proposal is
                                                                                                                            revenue neutral.
       108   State of Tennessee Department of            TVA should provide more information supporting the                 In the EA, TVA states that more stable bills would be a
             Environment and Conservation                argument that: “Alternatives C and D would likely have the         benefit compared to less stable bills, all else equal, and
                                                         beneficial effect of lowering households’ bills in months of       that bill stability provides more benefit for low-income
                                                         high usage (i.e., summer and winter), therefore helping to         households than other households. TVA notes that, as
                                                         stabilize bills from fluctuations due to seasonal variation in     with all impacts discussed, this benefit would likely be
                                                         weather. This would be more beneficial for low-income              marginal because the changes in rates are marginal. TVA
                                                         households, for whom variations in bills due to season or          does not claim that more stable bills would necessarily
                                                         weather are more likely to cause a problem than for other          offset the negative impacts of any small increase in bills.
                                                         households.” This analysis is incomplete; TDEC                     TVA has clarified the language in the EA.
                                                         recommends that TVA provide more documentation
                                                         supporting this argument in the Final EA and how the



       Appendix D | 96
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 201 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                             COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                      TVA RESPONSE
                                                                       STATEMENTS
                                                         overall price increase is expected to impact low-income
                                                         customers.


       109   State of Tennessee Department of            The table on page 28 outlines the potential monthly costs      As noted in the EA, the expected effects of the proposed
             Environment and Conservation                of several electricity usage scenarios under Alternative C,    default retail rates on usage would be minimal. TVA's
                                                         TVA’s preferred alternative. Based on these scenarios, the     analysis of the effects of the small increase in electric
                                                         price of electricity per kWh decreases when more energy        rates for the first 1,000 kWh each month and the small
                                                         is used. While lower electricity usage customers may self-     decrease in electric rates for usage in excess of 1,000
                                                         mitigate higher costs through adjusting energy usage in        kWh indicates that such small increases or decreases
                                                         response (as is discussed on page 29), this rate structure     would not alter customer behavior. Consequently,
                                                         would incentivize higher energy usage. TDEC encourages         customers would continue to have nearly the same degree
                                                         TVA to include discussion as to how the proposed rate          of incentive for energy efficiency and conservation as they
                                                         changes may impact uptake of energy efficiency by              have under the current rate structure.
                                                         residential customers in the Final EA.
       110   Sierra Club/SELC                            Under the narrow range of alternatives considered, a user      TVA evaluated the impacts of a reasonable range of
                                                         of DER is treated identically as, say, a person who            alternatives while assessing the impacts of the proposed
                                                         happens to be quite economical in their energy use, a          rate change. The wholesale power contract between TVA
                                                         person who has invested heavily in energy efficient            and its local power companies prohibits special waivers or
                                                         appliances, or a poor household who uses very little           considerations for certain customers within a given rate
                                                         electricity because they cannot afford it. Because TVA fails   class. It states, “the power purchased hereunder shall be
                                                         to consider any alternative that would differentiate among     sold and distributed to the ultimate consumer without
                                                         such users, there is no analysis in the Draft EA of the        discrimination among consumers of the same class, and
                                                         different socioeconomic and environmental impacts that         that no discriminatory rate, rebate, or other special
                                                         would flow from rate restructuring strategies to more          concession will be made or given to any consumer,
                                                         effectively target the concerns with DER TVA claims to         directly or indirectly.” Setting design rates based on
                                                         have.                                                          considerations identified by commenters would result in
                                                                                                                        discrimination in favor of certain consumers and against
                                                                                                                        certain other electric consumers, contrary to the wholesale
                                                                                                                        power contract. Importantly, setting design rates based on
                                                                                                                        these considerations does not satisfy the purpose and


       Appendix D | 97
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 202 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                      TVA RESPONSE
                                                                      STATEMENTS
                                                                                                                        need of the proposal, which is to align wholesale rates with
                                                                                                                        the underlying costs.


       111   Center for Biological Diversity            The EA asserts – again, with no substantiation – that           The commenter incorrectly asserts "it is just as likely that
                                                        additional DER investment will “reduce the future incentive     additional generation will come from other power sources
                                                        for utility-scale investment in renewable energy                – including coal and natural gas." The 2015 IRP included
                                                        generation.” EA at 25. In particular, TVA claims that since     plans for expanded energy efficiency and solar generation.
                                                        additional DER reduces demand for additional central            The 2015 IRP indicated that the retirement of some
                                                        generation, this means less demand for utility-scale solar.     existing coal-fired generation is likely while the addition of
                                                        Id. However, since it is just as likely that additional         new coal-fired generation is unlikely.
                                                        generation will come from other power sources – including
                                                        coal and natural gas – this assumption also makes no
                                                                                                                        As noted in the Lazard’s Levelized Cost of Energy
                                                        sense. It also ignores the benefits of DER over utility-scale
                                                                                                                        Analysis (2017), the estimated cost of utility-scale solar
                                                        solar, including lower line losses, and avoided wildlife
                                                                                                                        ranges from $43 to $53 per MWh contrasting with
                                                        mortality and avoided land use and land cover change
                                                                                                                        residential rooftop solar ranges of $187 to $319 per MWh,
                                                        from both transmission and siting of utility-scale solar
                                                                                                                        demonstrating that residential rooftop solar generation
                                                        plants. Again, TVA simply cannot justify the need to
                                                                                                                        remains uneconomic when compared to utility-scale solar
                                                        imposed mandatory fees on such illogical and
                                                                                                                        generation. Other benefits like reduced line losses are
                                                        unsupported premises.
                                                                                                                        very small compared to total costs.

                                                                                                                     TVA has not proposed mandatory fees as a way to
                                                                                                                     address retail rate designs. As noted in the EA, TVA has
                                                                                                                     proposed default and optional retail rates for LPCs that do
                                                                                                                     not include retail grid access charges for residential
                                                                                                                     consumers. This approach largely maintains the LPCs'
                                                                                                                     current volumetric retail rate structures.
       112   SACE                                       In addition to misdirecting readers to focus mainly on solar Please see TVA’s responses to comments regarding cost
                                                        DER generation to the exclusion of other DERs like energy shifting above (response #22).
                                                        efficiency, the Draft 2018 Rate EA creates a misleading


       Appendix D | 98
                                        Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 203 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                COMMENTER(s)                                                                                                  TVA RESPONSE
                                                               STATEMENTS
                                                 impression of potential impacts. Nowhere does TVA
                                                 estimate the degree to which its preferred alternative
                                                                                                                   Upon review of this comment, TVA found that the
                                                 would mitigate the alleged cost shifting caused by DER
                                                                                                                   statement from the draft EA cited by the commenter (“TVA
                                                 adoption. The Draft 2018 Rate EA includes the statement
                                                                                                                   estimates that 2 percent of its customers are likely to
                                                 that “2 percent of its customers are likely to install solar
                                                                                                                   install solar photovoltaic systems by 2030” on page 31 of
                                                 photovoltaic systems by 2030,” but does not provide the
                                                                                                                   the draft EA”) is incorrect. The 2 percent estimate pertains
                                                 analysis used to reach that figure. This number is
                                                                                                                   only to residential customers, not all TVA customers.
                                                 somewhat greater than the figure reported in the 2015
                                                                                                                   Section 3.4.1 of the final EA has been revised to correct
                                                 IRP.
                                                                                                                   this error. This figure was derived by TVA forecasters and
                                                 In contrast to this “2 percent” figure, in discussions with the   planners.
                                                 LPCs, TVA suggests that the potential impact is about 5%
                                                 of total generation and retail revenue before fuel. In
                                                 several presentations to TVPPA committees, TVA claimed            TVA's cost of service analysis presented in Appendix C of
                                                 that non-fuel revenue loss could be up to $500 million if         the EA details the 72 percent of TVA expenses that are
                                                 the known corporate and federal renewable energy goals            classified as fixed costs. The proposed rate change would
                                                 are met, which would represent over 5% of the TVA                 recover approximately $0.6 billion (about 8 percent) of
                                                 system’s total retail revenue before fuel. [Footnote: TVA’s       nearly $7.8 billion of fixed costs through the wholesale
                                                 total retail revenue before fuel is about $9.7 billion.           standard service grid access charge. As described in the
                                                 Source: TVA, presentation to TVPPA Rates &                        EA, the proposed rate change would not have a
                                                                                                                   measurable impact on demand. As acknowledged in the
                                                 Contracts Committee (August 3, 2017), slide 63.] This
                                                                                                                   EA 2.3.1, although TVA has proposed default retail rates
                                                 suggests that TVA expects its large users to be the
                                                                                                                   that employ a declining block structure and has proposed
                                                 majority of DER adopters, however this is difficult to
                                                                                                                   optional retail rates that use current LPC retail rate
                                                 assess without more information about the analysis TVA
                                                                                                                   structures, LPCs may choose to implement the proposed
                                                 used to get these figures.
                                                                                                                   wholesale rate change using a variety of retail rate
                                                                                                                   structures, including retail grid access charges. The EA
                                                 Taken at face value, the Draft 2018 Rate EA states that           explicitly states that TVA would "limit the amount of
                                                 demand and DER adoption will not be significantly                 revenue recovery allocated to any single retail rate class
                                                 affected by its proposed actions. If that is the case, it         and the amount of rate increase for any single customer
                                                 should be relatively straightforward to estimate the amount       within that retail rate class.
                                                 of cost shifting that will occur under the no action



       Appendix D | 99
                                         Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 204 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                      COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                             TVA RESPONSE
                                                                STATEMENTS
                                                  alternative, and to what degree the other alternatives       It is not inconsistent to forecast that 2 percent of
                                                  would reduce this cost shifting. The fact that TVA has not   households will have DER installations and to estimate a
                                                  presented any such findings, but has clearly conducted       potential impact of a different percentage to total
                                                  such analysis, strongly suggests that TVA intends to move    generation. The 2 percent refers to the number of retail
                                                  forward regardless of whether its policies have an impact    residential customers expected to deploy solar by 2030.
                                                  on DER adoption.                                             Any estimated impacts on total generation would also
                                                                                                               include impacts to small commercial and industrial
                                                  In summary, TVA’s Draft 2018 Rate EA indicates that the      customers served by LPCs, to large commercial and
                                                  GAC and associated retail rate structure changes are a       industrials customers served by either LPCs or directly by
                                                  response to a 2% penetration rate of vaguely defined and     TVA. The slide referenced by the commenter (used during
                                                  inadequately quantified DER generation resources.            discussion with LPCs) does not portray any expected level
                                                  However, other documents not included as part of this        of impact but, rather, is illustrative of potential impacts of
                                                  NEPA process indicate that TVA’s actual concern is a         DER for a subset of customers. See response #91. As
                                                  potential 5% penetration rate of solar DER generation        noted on the referenced slide, the TVA's expectation is
                                                  installed on-site at large commercial and federal            that "not all of these customers will choose to bypass."
                                                  government facilities. In addition, other proposed actions   Further, the slide does not portray all customers.
                                                  in the Draft 2018 Rate EA would perpetuate and expand a
                                                  hidden subsidy to large industrial customers.                TVA notes that the $9.7 billion figure referenced by the
                                                                                                               commenter as "TVA's total retail revenue before fuel" is
                                                                                                               not TVA's revenue but the net combined revenues of the
                                                                                                               LPCs and TVA.




       Appendix D | 100
                                         Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 205 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                      COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                 TVA RESPONSE
                                                                STATEMENTS
       113   SACE                                 TVA’s NEPA analysis is inadequate. Mandatory fees are           As noted above, TVA presents its cost of service analysis
                                                  misaligned with costs and have undesirable impacts on           in Appendix C of the EA. The Cost of Service study details
                                                  energy demand. …while TVA featured its interest in              the large percentage of TVA expenses that are classified
                                                  promoting declining block rates for residential customers, it   as fixed costs. The proposed rate change would recover
                                                  is more probably that the GAC will be implemented using         approximately $0.6 billion of nearly $7.8 billion of fixed
                                                  mandatory fees, at least in part. Based on our analysis, if     costs through the wholesale standard service grid access
                                                  TVA’s proposed GAC is converted into retail increase            charge. As described in the EA, the proposed rate change
                                                  mandatory fees, the average customer would be billed an         would not have a measurable impact on demand. As
                                                  additional charge of $12.12 per month. This would               acknowledged in the EA 2.3.1, although TVA has
                                                  represent a 71% increase over an average we estimate at         proposed default retail rates that employ a declining block
                                                  $17.12/month currently to $29.24/month per residential          structure and has proposed optional retail rates that use
                                                  customer.                                                       current LPC retail rate structures, LPCs may choose to
                                                                                                                  implement the proposed wholesale rate change using a
                                                                                                                  variety of retail rate structures, including retail grid access
                                                                                                                  charges. In section 2.3.1, the EA explicitly states that TVA
                                                                                                                  would "limit the amount of revenue recovery allocated to
                                                                                                                  any single retail rate class and the amount of rate increase
                                                                                                                  for any single customer within that retail rate class." The
                                                                                                                  implementing guidelines would preclude charges of the
                                                                                                                  sort postulated by the commenter.
       114   SACE                                 The impacts are also uncertain because TVA has never            Details of the current Fuel Cost Adjustment are presented
                                                  produced a clear analysis of the impacts of recent rate         in 2.1.1 of the EA. A description of the proposed change to
                                                  structure changes implemented under its Strategic Pricing       the Fuel Cost Adjustment is presented in 2.2.1 of the EA.
                                                  Plan. TVA enhances this uncertainty by failing to provide       The effects of the proposed change to the Fuel Cost
                                                  details such as the new Fuel Cost Adjustment method and         Adjustment are presented in 3.3.2 Alternative B of the EA.
                                                  the proposed "rebalancing" hydro allocation credits. TVA
                                                  states that the "exact amounts of the rebalancing cannot
                                                                                                                  As noted in the Executive Summary of the EA, the
                                                  be determined until after June 30, 2018." Ignoring already
                                                                                                                  rebalancing of the hydro allocation credits and debits is not
                                                  existing compounding factors, and then proposing
                                                                                                                  part of the wholesale rate change but is provided for under
                                                  additional changes that will further compound deleterious
                                                                                                                  the current wholesale rate schedule. Details of the hydro
                                                  effects on ratepayers without analysis, because such


       Appendix D | 101
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 206 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                     TVA RESPONSE
                                                                      STATEMENTS
                                                        analysis is “too difficult,” does not alleviate TVA from its   allocation methodology and the proposed rebalancing are
                                                        responsibilities under NEPA.                                   presented in 2.1.2 of the EA. As stated in 2.2.2 of the EA,
                                                                                                                       the exact amounts of the rebalancing can not be
                                                                                                                       determined until after June 30, 2018. Specifically, the rate
                                                                                                                       schedule requires that the rebalancing be implemented
                                                                                                                       effective October 1 and that the computation be based on
                                                                                                                       the latest 12-month period ending June 30. Therefore, it is
                                                                                                                       impossible to calculate the adjustment prior to June 30,
                                                                                                                       2018. In the EA, TVA did, however, provided an estimate
                                                                                                                       that there would be "minimal change to the distribution of
                                                                                                                       credits to residential consumers and a $30 million to $40
                                                                                                                       million increase in the collection of debits from
                                                                                                                       nonresidential consumers." Consequently, there are no
                                                                                                                       expected effects for retail residential ratepayers and an
                                                                                                                       estimated average increase of approximately 0.6 percent
                                                                                                                       for all nonresidential customers.

       VII. ENVIRONMENTAL IMPACT ANALYSIS

       115   Center for Biological Diversity            Summary of discussion (pp. 12-15): The "primary                TVA's underlying need for the proposal is not "to increase
                                                        objective" of the proposal is to increase the charges paid     the charges paid by DER customers in TVA's service
                                                        by DER customers in TVA's service territory. With              territory." Rather, TVA's primary objectives "are to better
                                                        approximately 4 million households served by TVA, the          align wholesale rates with their underlying costs to serve
                                                        proposal will add mandatory fees of $300 on average per        and to facilitate measured, managed change for retail
                                                        year to each household, regardless of their energy usage.      customers." (EA page 1).
                                                        For those considering investing in distributed energy
                                                        systems, this lost savings will inevitably turn many of them   First, the analysis provided by the commenter is
                                                        away from such an approach, given that these added             inaccurate. The $1.2 billion of costs that TVA proposes
                                                        costs will add years to the time necessary for them to         under Alternative C2 to recover in wholesale standard
                                                        recoup that investment. TVA’s mandatory fees threaten to       service grid access charges would not be borne solely by
                                                        dramatically decrease DER investment in the region. In         residential customers (of which there are approximately



       Appendix D | 102
                                         Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 207 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                      COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                TVA RESPONSE
                                                                STATEMENTS
                                                  addition, TVA's proposal would also make electricity less       4,000,000). Rather, the $1.2 billion that TVA proposes
                                                  expensive for those who use more electricity, thereby           under Alternative C2 to collect from LPCs as grid access
                                                  rewarding consumers for using more electricity. The             charges would be allocated to each LPC’s “retail classes
                                                  decrease in DER investment and increase in electricity          based on each retail class’s contribution to the LPC’s
                                                  consumption increase power generation, almost 50% of            historic sales.” See section 2.3.1 of the EA. (Note: TVA’s
                                                  which comes from "dirty" coal and natural gas generation.       preferred alternative in the Final EA is Alternative C1, 0.5
                                                  Therefore, TVA must evaluate the environmental impacts          cents per kWh). In 2017, LPCs sold approximately 52
                                                  associated with increased reliance on coal and natural gas      percent of their standard service power purchases to
                                                  likely to result from this action. This includes not only the   residential customers and approximately 48 percent to
                                                  increased amount of and exposure to air pollutants, but         small commercial and industrial customers. Consequently,
                                                  also the increased release of GHGs and associated               approximately $624 million of the proposed grid access
                                                  impacts on climate change. The analysis must also include       charge would be allocated to residential consumers in the
                                                  the construction and maintenance of existing and new            Valley. The remaining $576 million would be allocated to
                                                  fossil fuel power plants and the “lock in” effect of such       small commercial and industrial consumers. The numbers
                                                  capital-intensive projects that have multi-decade lifespans     would be reduced by half for Alternative C1, TVA’s
                                                  and inherently commit energy portfolios to dirty energy         preferred alternative in the Final EA.
                                                  sources in the long-term.
                                                                                                                  Second, the $1.2 billion of fixed costs that TVA proposes
                                                                                                                  (Alternative C2) to recover in grid access charges would
                                                                                                                  not be “added costs.” Under Alternative C1, preferred by
                                                                                                                  TVA, the wholesale rate proposal is to reduce energy rates
                                                                                                                  for wholesale standard service sold to LPCs by 0.5 cents
                                                                                                                  per kWh ($600 million) and to implement a monthly grid
                                                                                                                  access charge of 0.5 cents per the LPC’s five-year
                                                                                                                  monthly average standard service kWh usage (also $600
                                                                                                                  million). The fixed costs recovered through wholesale
                                                                                                                  standard service grid access charges would be offset by
                                                                                                                  the reduction in wholesale standard service energy
                                                                                                                  charges. TVA would receive no additional revenue if the
                                                                                                                  proposal is implemented.




       Appendix D | 103
                                         Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 208 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                TVA RESPONSE
                                                               STATEMENTS
                                                                                                  Third, the proposed wholesale standard service grid
                                                                                                  access charges would not be “a mandatory fee paid by
                                                                                                  residential customers regardless of their energy usage.”
                                                                                                  As part of the rate change proposal, TVA has designed
                                                                                                  proposed default resale rates for each LPC. The proposed
                                                                                                  default retail rates do not include grid access charges or
                                                                                                  additional fixed charges for residential consumers. As
                                                                                                  described in section 2.3.1 of the EA, the proposed default
                                                                                                  rates for residential customers would recover the
                                                                                                  wholesale grid access charges by means of a slightly
                                                                                                  declining block rate: "The proposed default rates would
                                                                                                  provide for no change to the monthly customer charge, a
                                                                                                  0.2 cents increase in the existing energy rate for both the
                                                                                                  first 500 kWh and second 500 kWh consumed in a month,
                                                                                                  and a slight decrease in the existing energy rate for
                                                                                                  electricity over 1,000 kWh in a month."

                                                                                                  Further, TVA has proposed optional retail rates for each
                                                                                                  LPC based on the resale rate structure currently in place
                                                                                                  for each LPC. Consequently, these optional rates do not
                                                                                                  include grid access charges or additional fixed charges for
                                                                                                  residential consumers (section 2.3.1). Existing rates would
                                                                                                  be adjusted by an average of 0.3 percent to provide the
                                                                                                  LPC with a small amount of additional power cost recovery
                                                                                                  to ensure adequate revenue in the event of lower than
                                                                                                  average sales.

                                                                                                  As noted in section 2.3.1, LPCs would be able to propose
                                                                                                  their own rate structures and retail rate designs, subject to
                                                                                                  the retail rate review process established by the TVA
                                                                                                  Board in August 2014. It is possible that LPCs could



       Appendix D | 104
                                         Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 209 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                     COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                TVA RESPONSE
                                                               STATEMENTS
                                                                                                  propose resale rate structures that include retail grid
                                                                                                  access charges. However, under the preferred alternative,
                                                                                                  Alternative C1 (EA 2.3.1), TVA would generally limit a
                                                                                                  retail grid access charge for residential customers to a
                                                                                                  maximum of $4 per customer per month, with a
                                                                                                  commensurate reduction in energy rates, applicable to
                                                                                                  higher use customers, and phased in over multiple years .
                                                                                                  Generally, the maximum retail grid access charge for
                                                                                                  residential customers would be $6 under Alternative C2
                                                                                                  (EA 2.4.1). TVA evaluates local rate action requests based
                                                                                                  on three primary elements: cost basis, gradualism, and
                                                                                                  nondiscriminatory treatment.

                                                                                                  Using the method employed by the commenter to
                                                                                                  calculate the estimate of $300 per year per household
                                                                                                  (apparently dividing the $1.2 billion by the approximate
                                                                                                  number of residences in the TVA service area), an
                                                                                                  estimate of the maximum retail grid access charge per
                                                                                                  household per year would be $156 (calculated as $624
                                                                                                  million divided by 4 million households). However, if an
                                                                                                  LPC requested such an extreme retail charge and such a
                                                                                                  request was approved by the retail rate review process
                                                                                                  established by the TVA Board, both of which are extremely
                                                                                                  unlikely, the charge would still be offset by a
                                                                                                  correspondingly dramatic decrease in retail energy rates.
                                                                                                  Under no foreseeable scenario would a residential
                                                                                                  customer be likely to experience a net increase of even
                                                                                                  one fourth of the magnitude suggested by CBD. The
                                                                                                  impact to residential bills of the proposal to reduce energy
                                                                                                  rates for wholesale standard service and to implement a
                                                                                                  monthly grid access charge would be zero under the



       Appendix D | 105
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 210 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                    TVA RESPONSE
                                                                      STATEMENTS
                                                                                                                      default rates, although individual customers might have bill
                                                                                                                      impacts as high as $2 per month depending on energy
                                                                                                                      usage. The average impact to residential bills under the
                                                                                                                      optional rates would be an average increase of
                                                                                                                      approximately 0.3%. The impact to residential bills under
                                                                                                                      customized rates developed by the LPC would depend on
                                                                                                                      the structure proposed but would be subject to the retail
                                                                                                                      rate review process.

                                                                                                                      TVA’s analysis in the EA shows that only a negligible
                                                                                                                      change to energy use would result from implementing any
                                                                                                                      of the rate change alternatives because the economic
                                                                                                                      impact to customers would be minor. In fact, under
                                                                                                                      Alternatives C1, C2, and D, TVA estimated a negligible
                                                                                                                      decrease in energy use. In addition, TVA found that the
                                                                                                                      economic effect would only marginally influence the rate of
                                                                                                                      investment in DER among retail Valley consumers. Thus,
                                                                                                                      TVA found that the proposal would not result in identifiable
                                                                                                                      changes to air emissions or GHG emissions.
       116   Center for Biological Diversity            Because of the rate change - and the $300 cost per            As noted in a previous response, because the
                                                        household, DER decreases and reduced efficiencies -           commenter’s calculation of costs per household is
                                                        TVA must systematically and meaningfully analyze how          inaccurate, its statements about the magnitude of
                                                        much more fossil fuels likely will be burned as a result of   environmental impacts associated with TVA's proposal are
                                                        the 2018 Rate Change. In addition to addressing               also inaccurate. The analysis in the EA shows that only a
                                                        conventional air pollutants, the agency must also then        negligible change to energy use would result from
                                                        address the other costs associated with this result,          implementing any of the rate change alternatives because
                                                        according to well established metrics regarding the social    the economic impact to customers would be minor. In fact,
                                                        cost of carbon and methane. TVA must evaluate the             under Alternatives C1, C2, and D, TVA estimated a
                                                        additional emissions associated with the 2018 Rate            negligible decrease in energy use. In addition, TVA found
                                                        Change as compared to the baseline no action                  that the economic effect would only marginally reduce the
                                                        alternative, regardless of the direction of GHG emissions     rate of investment in DER among retail Valley consumers.



       Appendix D | 106
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 211 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                     TVA RESPONSE
                                                                      STATEMENTS
                                                        under that alternative.                                        Thus, TVA found that the proposal would not result in
                                                                                                                       increased air pollutants or increased GHG emissions.
                                                        Given the impacts of increased greenhouse gas emissions
                                                        and climate-change- driven superstorms, TVA must also
                                                        consider the risks these increased emissions pose to
                                                        TVA’s service territory, which is no stranger to such
                                                        storms.

                                                        Given how close we are to the tipping point where we can
                                                        no longer forestall the worst impacts of climate change, it
                                                        is vital that we undertake this renewable energy
                                                        deployment as rapidly as possible. Yet, TVA’s 2018 Rate
                                                        Change is expressly designed to delay—or more
                                                        accurately, obstruct—this transition. Consequently, TVA
                                                        must also evaluate the risks the 2018 Rate Change poses
                                                        to the clean energy transition, and resulting risks it poses
                                                        to exacerbating the direct and indirect impacts associated
                                                        with climate change. As a corollary, TVA must also
                                                        analyze the impact of increased demand of fossil fuel
                                                        energy on constructing new fossil fuel plants to supply
                                                        such demand, factoring in the environmental effects of
                                                        such additional power plants that lock in TVA’s
                                                        commitment to fossil fuel infrastructure for multiple
                                                        decades—and the avoided benefits of transitioning away
                                                        from fossil fuel plants.
       117   Center for Biological Diversity            TVA may not dismiss GHG indirect effects as simply too         In section 3.1 of the EA, TVA explains its framework for
                                                        speculative or unquantifiable. Even if TVA cannot entirely     conducting environmental impact analyses for rate
                                                        “accurately” calculate the total emissions expected from       changes. Therein, TVA notes that its analysis is partially
                                                        the 2018 Rate Change, it must make appropriate                 based on the indirect responses by retail customers to
                                                        estimates.                                                     decisions made by LPCs to TVA’s wholesale rates. This
                                                                                                                       attenuation in the chain of causation specific to the



       Appendix D | 107
                                          Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 212 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                       COMMENT STATEMENT OR SUMMARY OF
        #                  COMMENTER(s)                                                                                            TVA RESPONSE
                                                                 STATEMENTS
                                                                                                               reviews of rate actions, makes it difficult to predict
                                                                                                               environmental impacts with precision. TVA also notes the
                                                                                                               difficulty in assessing impacts because the effects of the
                                                                                                               rate change on the physical environment depend on
                                                                                                               decisions made by intervening entities and consumers
                                                                                                               outside TVA’s direct control.

                                                                                                               TVA does not dismiss GHG impacts as too speculative to
                                                                                                               discuss. Rather, TVA has determined that the proposed
                                                                                                               rate change would not result in any identifiable changes in
                                                                                                               GHG levels. TVA made this determination based on its
                                                                                                               assessment that the proposal would not result in changes
                                                                                                               to its operations, and would not require TVA to make any
                                                                                                               changes to its generation and transmission systems.
                                                                                                               Further, any change in customer behavior would be small
                                                                                                               based on our assessment that the proposal would only
                                                                                                               marginally influence the future growth of DER.
       118   L. Herrmann                           By reducing the incentive for energy conservation, people   In the EA, TVA addresses the potential that the rate
                                                   will use more electricity and more air pollutants will be   change alternatives would increase electricity generation.
                                                   generated.                                                  In Section 3.4.2, TVA found that Alternative B (0.25¢)
                                                                                                               would not require TVA to change its operations or alter its
                                                                                                               generation and transmission systems, and that
                                                                                                               Alternatives C1 (0.5¢), C2 (1¢) and D (2.5¢) would result
                                                                                                               in a negligible decrease of 0.01 percent in energy use.
                                                                                                               TVA notes that other factors affecting TVA power supply
                                                                                                               requirements such as weather conditions and the level of
                                                                                                               economic activity are expected to have much larger
                                                                                                               influence on TVA energy production. Because of the
                                                                                                               degree of uncertainty regarding customer response and
                                                                                                               the expected minor magnitude of any such response, TVA



       Appendix D | 108
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 213 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                             COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                    TVA RESPONSE
                                                                       STATEMENTS
                                                                                                                     would not alter its demand or energy requirements
                                                                                                                     forecast as a result of proposed rate structure changes.
                                                                                                                     Such negligible changes to TVA power generation would
                                                                                                                     not result in an identifiable change in air emissions
                                                                                                                     compared to current conditions, as explained in Section
                                                                                                                     3.5.2 of the EA (Air Resources).
       119   State of Tennessee Department of            TDEC recommends TVA further evaluate GHG emissions TVA did not include an analysis regarding the potential
             Environment and Conservation                from projected Electric Vehicles (EV) adoption in Valley.   effects of its proposal on the adoption of electric vehicles
                                                         While adoption of EVs in the Valley has been slow to date, because such a discussion would be speculative. There
                                                         EVs are predicted to grow quickly starting in 2018-2019     remains great uncertainty regarding the extent to which
                                                         due to the introduction of lower cost vehicles and shifting electric vehicle adoption will grow in the TVA service area.
                                                         consumer preferences. By reducing energy rates under        And even assuming that some growth does occur in the
                                                         Alternative C, TVA may encourage faster adoption of EVs adoption of electric vehicles in the foreseeable future, that
                                                         than under alternative A. While this may have positive      growth is unlikely to change TVA’s load to any significant
                                                         effects on net overall GHG emissions, it may increase       extent. There are some general analytical assumptions,
                                                         TVA’s load and corresponding GHG emissions. Recent          however, that help with the assessment of potential
                                                         work by the Distributed Generation - Information Exchange impacts of TVA’s proposal, including price elasticity and
                                                         (DG-IX) subcommittee for electric vehicles may be helpful. assumptions on how LPCs may implement the proposal.
                                                                                                                     TVA included analysis of the price elasticity of consumer
                                                                                                                     usage related to the various components of the proposed
                                                                                                                     rate change. See EA Tables 7, 8, and 9.

       120   State of Tennessee Department of            Tables incorporated by reference from the Integrated         TVA has added a hyperlink in the text of Section 3.5.1 to
             Environment and Conservation                Resource Plan should be shown.                               allow the reader to more quickly access the 2015 IRP EIS.

       121   State of Tennessee Department of            On Page 39, TVA discusses the potential for greenhouse       As presented in Chapter 3 of the EA, the proposed default
             Environment and Conservation                gas (GHG) emission impacts under the various                 retail rates would increase the cost of energy for the first
                                                         alternatives. According to the analysis of Alternative C,    1,000 kWh each month. Under the proposed optional
                                                         “While an increased fixed cost may influence customers’      rates, the cost of energy would be increased an average of
                                                         investment in on-site energy (if LPCs elect to pass along    0.3 percent. Neither of the two proposed retail rate


       Appendix D | 109
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 214 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                             COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                        TVA RESPONSE
                                                                       STATEMENTS
                                                         the rate change to customers), any change in customer            structures is likely to increase the demand for electricity,
                                                         use of the energy source would be so small that any              influence customer investment in on-site generation more
                                                         associated changes in TVA power generation and any               than marginally, or decrease the incentive for energy
                                                         resulting ambient air pollution or GHG levels would not be       efficiency or conservation. Consequently, there are no
                                                         identifiable (TVA assumes that any additional generation         identifiable impacts on GHG emissions as a result of the
                                                         needs would be met by natural gas generation due to its          proposed rate change.
                                                         low cost).” However, this analysis does not consider the
                                                         potential for decreased uptake of energy efficiency in
                                                         response to rate changes and the lower cost for higher
                                                         electricity usage rates. TDEC recommends that TVA
                                                         consider the full picture of DER, energy efficiency, and
                                                         potential energy usage rates when assessing potential
                                                         GHG emission changes under Alternative C.
       122   State of Tennessee Department of            TDEC recommends TVA further study and report on the              As noted in the EA, the expected effects on both usage
             Environment and Conservation                impact of GHG emissions from increased DER, particularly         and DER deployment are expected to be minimal under all
                                                         solar, under all four alternatives. By reducing energy rates     the alternatives examined. Consequently, TVA estimates
                                                         to dis-incentivize DER, TVA will limit or inhibit GHG-           that there would be no changes to GHG emissions
                                                         reducing projects including solar, CHP, and wind. While          resulting from implementing the proposal.
                                                         the Draft EA states that the resulting change would be
                                                         “small” or “indiscernible”, no analysis is provided justifying
                                                         this claim. Increasing interest in on-site generation coupled
                                                         with rapidly declining costs for these projects could mean
                                                         that a greater number of projects could be completed if
                                                         TVA followed Alternative A, thereby reducing GHG
                                                         emissions in the Valley. TDEC encourages that TVA
                                                         include these considerations in the Final EA.
       123   Center for Biological Diversity             TVA must analyze the impacts of the increased fossil fuel        As explained in TVA’s response #115 above, CBD's
                                                         emissions that will be engendered by the 2018 Rate               characterization of potential impacts of the proposal do not
                                                         Change on other environmental resources, such as water           accurately reflect how the proposal would be implemented
                                                         quality.                                                         or the potential economic effects on residential customers
                                                                                                                          (e.g., it is incorrect that each household in the Valley


       Appendix D | 110
                                         Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 215 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                      COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                              TVA RESPONSE
                                                                STATEMENTS
                                                                                                                would incur $300 of additional costs annually). As
                                                                                                                discussed by TVA in its analysis of the potential change to
                                                                                                                energy use from the proposed rate change alternatives, no
                                                                                                                increase to its power sales are anticipated from the rate
                                                                                                                action (see Table 5 of the EA). In fact, a negligible
                                                                                                                decrease in the expected energy use was calculated (-
                                                                                                                0.01%). Under any of the proposed rate change
                                                                                                                alternatives, TVA power forecasters determined that the
                                                                                                                proposal would not alter power generation in a noticeable
                                                                                                                way compared to its current operations. The
                                                                                                                environmental review did not indicate the potential for
                                                                                                                significant environmental impacts because of any change
                                                                                                                in operation of existing coal or gas generation, nor did the
                                                                                                                review indicate the need to build additional fossil
                                                                                                                generation capacity.
       124   Sierra Club/SELC                     It is plain that TVA’s preferred alternative would increase   In the analysis of the potential change to energy use from
                                                  environmental impacts above baseline conditions because       Alternative C2 (preferred by TVA in the draft EA), TVA
                                                  it would encourage TVA to run existing coal or gas            found that there would be no increase to its power sales
                                                  generation at higher rates or to purchase or build            (see Table 5 of the EA). In fact, a negligible decrease in
                                                  additional generation instead of relying on DER. Rate         the expected energy use was calculated (-0.01%).
                                                  design can be used to shape customer usage—including          Alternative C1, TVA’s preferred alternative in the final EA,
                                                  total consumption and time of consumption—in a way that       would have the same negligible effect (Table 4).
                                                  allows the utility to dispatch higher-efficiency or lower-
                                                  efficiency generation resources, resulting in lower or
                                                                                                                Under any of the alternatives, TVA power forecasters
                                                  higher emissions, respectively.
                                                                                                                determined that the proposal would not alter power
                                                                                                                generation in a noticeable way above its current
                                                                                                                operations. The environmental review did not indicate the
                                                                                                                potential for significant environmental impacts because of
                                                                                                                any change in operation of existing coal or gas generation,
                                                                                                                nor did the review indicate the need to build additional



       Appendix D | 111
                                                Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 216 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                             COMMENT STATEMENT OR SUMMARY OF
        #                  COMMENTER(s)                                                                                                        TVA RESPONSE
                                                                       STATEMENTS
                                                                                                                           fossil generation capacity.

       125   A. Bush                                     The assessors came to precisely the wrong conclusion. In          Under the proposal, TVA anticipates that a majority of a
                                                         terms of overall energy usage, raising minimum monthly            consumer's bill would continue to be based on volumetric
                                                         charges makes no sense. I, for one, intend to use enough          energy charges; consumer bills will continue to be based
                                                         electricity to meet the minimum charge because it's idiotic       primarily on usage. Customers would still be able to
                                                         to pay for something I don't use. If the minimum charge           reduce their bills by reducing energy use or investing in
                                                         goes up, expect my actual usage to go up accordingly.             energy efficiency, including appliances and solar
                                                         That way, TVA won't make any more money, but their                generation.
                                                         costs will go up.
       126   A. McFarlen                                 The 12% rate hike proposed is excessive, and shows a              TVA is not proposing a rate hike or rate adjustment. The
                                                         disturbing lack of fiscal responsibility on the part of TVA, if   proposal would be revenue neutral to TVA. TVA regularly
                                                         in fact, this is the amount of deficit in the TVA budget. TVA     provides its financial reports for public review (see
                                                         has not disclosed the amount of financial deficit they are        www.tva.gov under “Investor Relations”). TVA has revised
                                                         operating under (if any), which makes the proposed fee            section 1.1 of the EA to provide more information about
                                                         appear to be of benefit only to employees and                     the underlying need for the proposal.
                                                         shareholders at TVA and subsequently harm its
                                                         customers. TVA has not sufficiently argued their case in
                                                         favor of the fixed grid access fee, and therefore, is
                                                         unacceptable, especially at the proposed 12% rate.

       VIII. NEPA PROCESS

       127   State of Tennessee Department of            TDEC recommends that TVA simplify the Executive                   TVA has revised the Executive Summary to improve its
             Environment and Conservation                Summary and add definitions of "DER", "average                    clarity to the reader. Section 1.2.1 does not mention
                                                         consumer" and "low usage" in the EA and Executive                 standard service sales. The section is intended to provide
                                                         Summary. Also, under Section 1.2.1 (“TVA’s Role in the            the reader with a description of TVA's wholesale rate
                                                         Power Service Area and Current Relationship to                    structures over the past seven years. Publicly available
                                                         Customers), TVA discusses Standard Service sales for              sales and revenue data may be found in TVA's SEC filings
                                                         TVA fiscal years 2013 through 2017. TDEC recommends               at www.tva.gov under "Investor Relations."



       Appendix D | 112
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 217 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                     TVA RESPONSE
                                                                      STATEMENTS
                                                        TVA include hyperlinks or references within the Final EA to
                                                        allow review of the supporting data on publically-available
                                                        websites.

       128   Center for Biological Diversity            It is also critical to recognize that, as TVA also reveals in   TVA is not proposing to implement any additional rate
                                                        the EA, the 2018 Rate Change is just the first in a series of   changes other than the action analyzed in the EA. No
                                                        additional mandatory fees that TVA intends to introduce in      specific future proposals are under consideration at this
                                                        order to maintain its monopoly stranglehold on electricity      time. However, TVA addresses the potential for additional
                                                        generation. See EA at 45 (disclosing TVA’s plans to add         rate changes in the future in its discussion of cumulative
                                                        additional mandatory fees in the future). However, NEPA         impacts in the EA (section 3.10) because additional rate
                                                        forbids TVA from segmenting its analysis of environmental       changes addressing cost recovery are reasonably
                                                        impacts by dividing its plans into smaller pieces.              foreseeable.
                                                        Accordingly, TVA must disclose and address its entire plan
                                                        for shifting to mandatory fees, and analyze the inevitable
                                                                                                                        As stated in section 3.10, should TVA implement
                                                        environmental impacts that will result as the agency
                                                                                                                        additional rate changes in the future, the cumulative
                                                        continues to insure that there is limited growth in DER in
                                                                                                                        impacts of those changes may resemble the impacts
                                                        TVA’s service area.
                                                                                                                        analyzed in the review of Alternative D, which would
                                                                                                                        implement a much greater fixed cost recovery than other
                                                                                                                        alternatives and result in the greatest grid access charge
                                                                                                                        and corresponding energy rate decrease. As noted above,
                                                                                                                        TVA found very minor economic effects associated with
                                                                                                                        implementation of Alternative D and found that there would
                                                                                                                        be no or indiscernible environmental impacts.
       129   Memphis AARP Branch, Tennessee State       TVA did not provide a sufficient period of time for the         TVA made public announcements and provided the draft
             Conference NAACP Environmental Justice     public to review the draft EA.                                  EA for review and comment due to the interest in the
             Committee, Herman Morris, Appalachian                                                                      proposal. Consistent with its NEPA regulations and past
             Voices                                                                                                     practices, TVA provided 30 days for public input. The
                                                                                                                        duration of the comment period as well as the format for
                                                                                                                        public involvement (i.e. response through written
                                                                                                                        comments) were selected to facilitate timely and



       Appendix D | 113
                                                  Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 218 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                                   COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                          TVA RESPONSE
                                                                             STATEMENTS
                                                                                                                            meaningful public input and TVA received a high number
                                                                                                                            of public comments during the comment period. The
                                                                                                                            public was first made aware of TVA’s proposal to change
                                                                                                                            its rate structure last year. Since then, there have been
                                                                                                                            opportunities for the public to express their views on the
                                                                                                                            proposal, including at the TVA Board meeting and the
                                                                                                                            listening session of the Regional Energy Resource
                                                                                                                            Committee in November. This earlier input helped frame
                                                                                                                            the discussion of relevant issues in the draft EA.

       130   D. Royalty , N. Ottinger, J. Reid , J. Deal, T.   TVA should conduct an independent study on alternative       TVA does not consider such a study to be necessary. TVA
             Iovino, R. Phelps, R. Harris, T. Boughan, C.      rate designs while involving the public in that process.     continues to work closely with over 150 local power
             Barber, C.Schmidt, M. Gingerich, N.                                                                            companies, the Tennessee Valley Public Power
             Beavers, J. Adams, B. Swinford, M. Stanfill,                                                                   Association (TVPPA), and the Tennessee Valley Industrial
             J. Mitchell, L. Ross, B. Wallace, K. Ferris, D.                                                                Committee (TVIC) to determine the appropriate rate
             Thometz, B. Wallace, K. Singleton, N.                                                                          structure. TVA's authority to set rates is described in
             Levison, H. Burris, B. Knisley, D. Harris, J.                                                                  Section 1.2.2 of the EA.
             Noble, B. McCabe, P.L. Tobey, J. Brown-
             Hall, J. Jonakin, C. Drumright, R.
             Westbrooks, W. Goehl, J. Goehl, L.
             Williams, L. Charles, V. Alexiades, J. Steitz,
             P. Morello, B. Morello, G. Wade, L. Tift, M.
             Poley, A. Womac, C. Lane, B. Bowers
       131   Center for Biological Diversity                   As the foregoing discussion demonstrates, the 2018 Rate      As explained in TVA’s response #115, the commenter’s
                                                               Change not only “may,” but certainly will have significant   characterization of potential impacts of the proposal do not
                                                               environmental impacts, requiring as EIS. By discouraging     accurately reflect how the proposal would be implemented
                                                               DER development and energy conservation, and                 or the potential economic effect to residential customers
                                                               encouraging additional electricity use, the 2018 Rate        (e.g., it is not accurate the each household in the Valley
                                                               Change will change consumer behavior, increase reliance      would incur $300 of additional costs annually). As
                                                               on dirty fossil fuels, and cause all the adverse             provided in TVA’s analysis of the potential change to
                                                               environmental impacts we have discussed above. For this      energy use from the proposed rate change alternatives, no


       Appendix D | 114
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 219 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                   TVA RESPONSE
                                                                      STATEMENTS
                                                        reason alone TVA may not impose the 2018 Rate Change         increase to its power sales are anticipated from the rate
                                                        without first completing an EIS.                             action (see Table 5 of the EA). In fact, a negligible
                                                                                                                     decrease in the expected energy use was calculated (-
                                                                                                                     0.01%).

                                                                                                                     Under any of the proposed rate change alternatives, TVA
                                                                                                                     power forecasters determined that the proposal would not
                                                                                                                     alter power generation in a noticeable way above its
                                                                                                                     current operations. The environmental review did not
                                                                                                                     indicate the potential for significant environmental impacts
                                                                                                                     because of additional coal or gas generation, nor did the
                                                                                                                     review indicate the need to build additional fossil
                                                                                                                     generation capacity.
       132   Center for Biological Diversity            Precedent: TVA's unprecedented mandatory fees plainly        TVA's analysis of the rate change alternatives supports its
                                                        establish a precedent with significant effects, mandating    determination that an EA is an appropriate level of NEPA
                                                        TVA complete an EIS (40 C.F.R. § 1508.27). For the first     review. In the EA, TVA found that none of the alternative
                                                        time, TVA is expending more than $1 billion dollars of       rate changes would have significant impacts on the human
                                                        residential customer revenue and shifting it to mandatory    environment. CEQ’s regulations provide that agencies
                                                        fees that customers will pay regardless of their usage.      consider precedent-setting actions when evaluating the
                                                        Such an unprecedented, $1.2 billion dollar change in         intensity of a potential impact, but those regulations also
                                                        TVA’s pricing structure alone requires an EIS. The           require that agencies give consideration to the potential for
                                                        significance of this rate change as a groundbreaking         those future actions to result in significant effects. Here,
                                                        precedent is further demonstrated by the fact that, as       TVA’s assessment shows that there is no potential for
                                                        noted, TVA has made clear that this will be the first in a   significant effects. Further, rate change proposals such as
                                                        series of TVA moves toward mandatory fees in order to        this one are not necessarily precedent-setting in that TVA
                                                        dissuade consumers from developing an interest in            has implemented other rate changes that are revenue
                                                        investing in rooftop solar. See EA at 45.                    neutral. TVA’s preferred alternative would move $0.6
                                                                                                                     million from the standard service energy charges to the
                                                                                                                     wholesale grid access charge, but remains revenue
                                                                                                                     neutral.



       Appendix D | 115
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 220 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                   TVA RESPONSE
                                                                      STATEMENTS


                                                                                                                      As noted in TVA's discussion of potential cumulative
                                                                                                                      impacts (section 3.10), should TVA implement additional
                                                                                                                      rate changes in the future, the cumulative impacts of those
                                                                                                                      changes is most likely to resemble the impacts analyzed in
                                                                                                                      the review of Alternative D, which would implement a
                                                                                                                      much greater fixed cost recovery than other alternatives
                                                                                                                      and result in the greatest grid access charge and
                                                                                                                      corresponding energy rate decrease. TVA found minor
                                                                                                                      economic effects associated with implementation of
                                                                                                                      Alternative D and found that there would be no or
                                                                                                                      indiscernible environmental impacts.

                                                                                                                      TVA notes that the commenter is in error that the $1.2
                                                                                                                      billion is revenue from residential customers. The revenue
                                                                                                                      would also come from small commercial customers.
       133   Center for Biological Diversity            Controversy: TVA’s mandatory fees are highly                  Consideration of the degree to which effects are
                                                        controversial, also requiring TVA to complete an EIS ((40     controversial, under 40 CFR 1508.27(b)(4), refers to
                                                        C.F.R. § 1508.27). It is evident that the 2018 Rate Change    disagreement with respect to the characterization of the
                                                        is highly controversial, which separately triggers the        effects on the quality of the human environment, rather
                                                        requirement for an EIS. The enormous public outcry about      than whether a proposal is unpopular. TVA notes that of
                                                        TVA’s proposal alone demonstrates this controversy. The       the almost 1,750 public submissions received during the
                                                        controversy here – and need for a full-blown EIS – is         review period, less than 10 included specific and
                                                        further exacerbated by TVA’s internally inconsistent          substantive comments in response to TVA’s analysis in
                                                        arguments in the EA as to why it is proposing these           the draft EA. TVA reviewed all comments regarding the
                                                        mandatory charges and the impact they will have on            potential impacts of the proposal and considered such
                                                        consumers and the environment. Thus, as we have               input before finalizing the EA; responses to comments are
                                                        discussed, TVA claims that it is imposing these mandatory     addressed herein. TVA's analysis of the rate change
                                                        fees to address the fact that, in its view, consumers are     alternatives was updated to incorporate some of the data
                                                        being “over-incentivized” to install DER. EA at 1. However,   provided by the public. The analysis supports our



       Appendix D | 116
                                               Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 221 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016

                                                            COMMENT STATEMENT OR SUMMARY OF
        #                 COMMENTER(s)                                                                                                     TVA RESPONSE
                                                                      STATEMENTS
                                                        while that purpose will only be served if consumers             determination that an EA is an appropriate level of NEPA
                                                        actually change behavior due to new price signals, the          review because TVA found that none of the alternative
                                                        2018 EA avoids addressing environmental impacts                 rate actions would result in significant impacts on the
                                                        associated with these mandatory fees based on the               human environment.
                                                        entirely contradictory rationale that, in fact, behavior will
                                                        not change. EA at 29. This kind of controversy about what
                                                        the actual, real world impacts will be from an agency
                                                        proposal is precisely the kind of controversy and level of
                                                        uncertainty for which the CEQ regulations require an EIS.
       134   Center for Biological Diversity            Violation of Law: TVA's mandatory fees require TVA to           TVA addresses this in the responses (to comments 27, 28
                                                        complete an EIS because they threaten to violate TVA's          and 29) regarding the consistency of the proposed rate
                                                        statutory mandates in the TVA Act and guiding principles        change with the TVA Act of 1933, as amended.
                                                        (to send pricing signals in order to provide appropriate
                                                        customer incentives). (40 C.F.R. § 1508.27)
       135   Center for Biological Diversity            It is also critical to recognize that, as TVA also reveals in   TVA is not proposing to implement any additional rate
                                                        the EA, the 2018 Rate Change is just the first in a series of   changes other than the action analyzed in the EA.
                                                        additional mandatory fees that TVA intends to introduce in      Although no specific future proposals are under
                                                        order to maintain its monopoly stranglehold on electricity      consideration at this time, TVA addresses the potential for
                                                        generation. See EA at 45 (disclosing TVA’s plans to add         additional rate changes in the future in its discussion of
                                                        additional mandatory fees in the future). However, NEPA         cumulative impacts in the EA (section 3.10) because
                                                        forbids TVA from segmenting its analysis of environmental       additional rate changes addressing cost recovery are
                                                        impacts by dividing its plans into smaller pieces.              reasonably foreseeable. As stated in section 3.10, should
                                                        Accordingly, TVA must disclose and address its entire plan      TVA implement additional rate changes in the future, the
                                                        for shifting to mandatory fees, and analyze the inevitable      cumulative impacts of those changes may resemble the
                                                        environmental impacts that will result as the agency            impacts analyzed in the review of Alternative D, which
                                                        continues to insure that there is limited growth in DER in      would implement a much greater fixed cost recovery than
                                                        TVA’s service area.                                             other alternatives and result in the greatest grid access
                                                                                                                        charge and corresponding energy rate decrease. As noted
                                                                                                                        above, TVA found very minor economic effects associated
                                                                                                                        with implementation of Alternative D and found that there
                                                                                                                        would be no or indiscernible environmental impacts.


       Appendix D | 117
                                   Case 3:18-cv-01446-LCB Document 15-1 Filed 11/13/18 Page 222 of 222


Tennessee Valley Authority – Cost of Service Fiscal Year 2016




       Appendix D | 118
